 

Exhibit 10.1

FINANCING AGREEMENT

dated as of January 5, 2017

among

MODEL N, INC.,

as the Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWER,

as Guarantors,

VARIOUS LENDERS FROM TIME TO TIME PARTY HERETO,

TC Lending, LLC,

as Administrative Agent, Collateral Agent and Sole Lead Arranger

and

TC Lending, LLC and Crystal Financial SPV, LLC,

as Lenders

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS AND INTERPRETATION

5

 

Section 1.1

Definitions

5

 

Section 1.2

Accounting and Other Terms

25

 

Section 1.3

Interpretation, Etc.

26

 

Section 1.4

Time References

27

ARTICLE II LOANS

27

 

Section 2.1

Loans

30

 

Section 2.2

[Reserved]

27

 

Section 2.3

[Reserved]

27

 

Section 2.4

[Reserved]

27

 

Section 2.5

Use of Proceeds

27

 

Section 2.6

Evidence of Debt; Register; Lenders’ Books and Records; Notes

28

 

Section 2.7

Interest

28

 

Section 2.8

Conversion/Continuation

29

 

Section 2.9

Default Interest

29

 

Section 2.10

Fees

30

 

Section 2.11

Amortization of Loans

30

 

Section 2.12

Voluntary Prepayments; Call Protection

30

 

Section 2.13

Mandatory Prepayments

31

 

Section 2.14

Application of Prepayments

33

 

Section 2.15

General Provisions Regarding Payments

34

 

Section 2.16

Ratable Sharing

35

 

Section 2.17

Making or Maintaining LIBOR Rate Loans

36

 

Section 2.18

Increased Costs; Capital Adequacy

37

 

Section 2.19

Taxes; Withholding, Etc.

38

 

Section 2.20

Obligation to Mitigate

40

 

Section 2.21

Defaulting Lenders

41

 

Section 2.22

Removal or Replacement of a Lender

41

ARTICLE III CONDITIONS PRECEDENT

41

 

Section 3.1

Closing Date .

41

ARTICLE IV REPRESENTATIONS AND WARRANTIES

44

 

Section 4.1

Organization; Requisite Power and Authority; Qualification

45

 

Section 4.2

Capital Stock and Ownership

45

 

Section 4.3

Due Authorization

45

 

Section 4.4

No Conflict

45

 

Section 4.5

Governmental Consents

45

 

Section 4.6

Binding Obligation

46

 

Section 4.7

Historical Financial Statements

46

 

Section 4.8

Projections

46

 

Section 4.9

No Material Adverse Effect

46

 

Section 4.10

Adverse Proceedings, Etc.

46

 

Section 4.11

Payment of Taxes

46

 

Section 4.12

Properties

47

 

Section 4.13

No Defaults

47

 

Section 4.14

Material Contracts

47

 

Section 4.15

Governmental Regulation

47

 

Section 4.16

Margin Stock

47

- i -

--------------------------------------------------------------------------------

 

 

Page

 

Section 4.17

Employee Matters

48

 

Section 4.18

Employee Benefit Plans

48

 

Section 4.19

Certain Fees

48

 

Section 4.20

Solvency

48

 

Section 4.21

Compliance with Statutes, Etc.

49

 

Section 4.22

Intellectual Property

49

 

Section 4.23

Inventory and Equipment

49

 

Section 4.24

Customers and Suppliers

49

 

Section 4.25

Insurance

50

 

Section 4.26

Common Enterprise

50

 

Section 4.27

Permits, Etc.

50

 

Section 4.28

Bank Accounts and Securities Accounts

50

 

Section 4.29

Security Interests

50

 

Section 4.30

Patriot Act and FCPA

51

 

Section 4.31

Disclosure

51

 

Section 4.32

Indebtedness

51

 

Section 4.33

Use of Proceeds

51

 

Section 4.34

Litigation

51

ARTICLE V AFFIRMATIVE COVENANTS

52

 

Section 5.1

Financial Statements and Other Reports

52

 

Section 5.2

Existence

55

 

Section 5.3

Payment of Taxes and Claims

56

 

Section 5.4

Maintenance of Properties

56

 

Section 5.5

Insurance

56

 

Section 5.6

Inspections

57

 

Section 5.7

Lenders Meetings and Conference Calls

57

 

Section 5.8

Compliance with Laws

57

 

Section 5.9

Intellectual Property

57

 

Section 5.10

Subsidiaries

57

 

Section 5.11

Additional Material Real Estate Assets

58

 

Section 5.12

Location of Inventory and Equipment

58

 

Section 5.13

Further Assurances

58

 

Section 5.14

Miscellaneous Business Covenants

58

 

Section 5.15

Post-Closing Matters

59

ARTICLE VI NEGATIVE COVENANTS

59

 

Section 6.1

Indebtedness

59

 

Section 6.2

Liens

59

 

Section 6.3

[Reserved]

60

 

Section 6.4

No Further Negative Pledges

60

 

Section 6.5

Restricted Junior Payments

60

 

Section 6.6

Restrictions on Subsidiary Distributions

60

 

Section 6.7

Investments

60

 

Section 6.8

Financial Covenants

61

 

Section 6.9

Fundamental Changes; Disposition of Assets; Acquisitions

62

 

Section 6.10

Disposal of Subsidiary Interests

63

 

Section 6.11

Sales and Lease Backs

63

 

Section 6.12

Transactions with Affiliates

63

 

Section 6.13

Conduct of Business

63

 

Section 6.14

Subordinated Indebtedness

64

 

Section 6.15

Changes to Certain Agreements and Organizational Documents

64

 

Section 6.16

Accounting Methods

64

 

Section 6.17

Deposit Accounts and Securities Accounts

64

- ii -

--------------------------------------------------------------------------------

 

 

Page

 

Section 6.18

Prepayments of Certain Indebtedness

64

 

Section 6.19

Anti-Terrorism Laws

64

ARTICLE VII GUARANTY

65

 

Section 7.1

Guaranty of the Obligations

65

 

Section 7.2

Contribution by Guarantors

65

 

Section 7.3

Payment by Guarantors

65

 

Section 7.4

Liability of Guarantors Absolute

66

 

Section 7.5

Waivers by Guarantors

67

 

Section 7.6

Guarantors’ Rights of Subrogation, Contribution, Etc.

68

 

Section 7.7

Subordination of Other Obligations

68

 

Section 7.8

Continuing Guaranty

68

 

Section 7.9

Authority of Guarantors or Company

68

 

Section 7.10

Financial Condition of Company

68

 

Section 7.11

Bankruptcy, Etc.

69

 

Section 7.12

Discharge of Guaranty Upon Sale of Guarantor

69

ARTICLE VIII EVENTS OF DEFAULT

69

 

Section 8.1

Events of Default

69

ARTICLE IX MISCELLANEOUS

72

 

Section 9.1

Notices

72

 

Section 9.2

Expenses

73

 

Section 9.3

Indemnity

73

 

Section 9.4

Set-Off

74

 

Section 9.5

Amendments and Waivers

74

 

Section 9.6

Successors and Assigns; Participations

75

 

Section 9.7

Independence of Covenants

78

 

Section 9.8

Agency Provisions

78

 

Section 9.9

Survival of Representations, Warranties and Agreements

78

 

Section 9.10

No Waiver; Remedies Cumulative

78

 

Section 9.11

Marshalling; Payments Set Aside

78

 

Section 9.12

Headings and Severability

78

 

Section 9.13

Obligations Several; Independent Nature of Lenders’ Rights

79

 

Section 9.14

APPLICABLE LAW

79

 

Section 9.15

CONSENT TO JURISDICTION

79

 

Section 9.16

WAIVER OF WRY TRIAL

80

 

Section 9.17

Confidentiality

80

 

Section 9.18

Usury Savings Clause

81

 

Section 9.19

Counterparts and Effectiveness

81

 

Section 9.20

Patriot Act Notice

81

- iii -

--------------------------------------------------------------------------------

 

 

APPENDICES:

A

Commitments

 

B

Notice Addresses

 

C

Agency Provisions

SCHEDULES:

4.1

Jurisdictions of Organization and Qualification

 

4.2

Capital Stock and Ownership

 

4.12

Real Estate Assets

 

4.14

Material Contracts

 

4.22

Intellectual Property

 

4.23

Inventory and Equipment

 

4.25

Insurance

 

4.28

Bank Accounts and Securities Accounts

 

4.32

Indebtedness

 

5.15

Post-Closing Matters

EXHIBITS:

A

Funding Notice

 

B

Conversion/Continuation Notice

 

C

Compliance Certificate

 

D

Assignment Agreement

 

E

Certificate Regarding Non-Bank Status

 

F

Closing Date and Solvency Certificate

 

G

Counterpart Agreement

 

H

Pledge and Security Agreement

 

 

 

- iv -

--------------------------------------------------------------------------------

 

FINANCING AGREEMENT

This FINANCING AGREEMENT, dated as of January 5, 2017, is entered into by and
among Model N, Inc., a Delaware corporation (“Company”), certain Subsidiaries of
Company from time to time party hereto, as Guarantors, the Lenders from time to
time party hereto, TC Lending, LLC (“TCL”), as administrative agent for the
Lenders (in such capacity, “Administrative Agent”), sole lead arranger, and
collateral agent for the Lenders (in such capacity, “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, capitalized terms used in these recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Lenders have agreed to extend Loans to Company, in an aggregate
principal amount not exceeding $50,000,000, the proceeds of which will be used
as described in Section 2.5;

WHEREAS, Company has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
all of its assets, including a pledge of all of the Capital Stock of each of its
Domestic Subsidiaries and 65% of all voting Capital Stock and 100% of all
non-voting Capital Stock of each of its first-tier Foreign Subsidiaries; and

WHEREAS, Guarantors have agreed to guarantee the obligations of Company
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on all of their
respective assets, including a pledge of all of the Capital Stock of each of
their respective Domestic Subsidiaries (including Company) and 65% of all voting
Capital Stock and 100% of all non-voting Capital Stock of each of their
respective first-tier Foreign Subsidiaries.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

“Acquisition” means the Acquisition by Company (directly or indirectly) of all
of the outstanding Capital Stock of Target pursuant to the Acquisition
Agreement.

“Acquisition Agreement” means the Agreement and Plan of Merger made and entered
into as of December 12, 2016, by and among Company, Nexus Acquisition Sub, Inc.,
a Delaware corporation and a wholly-owned subsidiary of Company, as merger sub,
Target, and LLR Equity Partners III, L.P., a Delaware limited partnership, as
the stockholders’ agent, together with all exhibits, schedules and disclosure
letters thereto.

“Adjusted GAAP Revenue” means the reported GAAP revenue for a reporting period
plus the Deferred Revenue Adjustment for such period.

“Adjusted GAAP SaaS and Maintenance Revenue” means “SaaS and maintenance
revenue” as defined and described by Company in its Form 10-K for the fiscal
year ended September 30, 2016 and filed with the Securities and Exchange
Commission.

 

 

 

--------------------------------------------------------------------------------

 

“Adjusted LIBOR Rate” means with respect to a LIBOR Rate Loan, the greater of
(a) the rate per annum obtained by dividing (and rounding upward to the next
whole multiple of 1/16 of 1.00%) (i) (A) the rate per annum (rounded to the
nearest 1/100 of 1.00%) equal to the rate determined by Administrative Agent to
be the offered rate by reference to the ICE Benchmark Administration Interest
Settlement Rates (or by reference to any successor or substitute entity or other
quotation service providing comparable quotations to such ICE Benchmark
Administration Interest Settlement Rates), as published by Bloomberg (or another
commercially available source providing such quotations) for deposits (for
delivery on the first day of such period) with a term equivalent to one month in
Dollars, available as of approximately 11:00 a.m. (London, England time) on the
date that is two (2) Business Days prior to the day such LIBOR Rate Loan is to
be funded, or (B) in the event the rate referenced in the preceding clause (A)
does not appear on such page or service or if such page or service shall cease
to be available, the rate per annum equal to the rate determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars with a term equivalent to one month would be offered by three major
banks in the London interbank Eurodollar market at their request, determined as
of approximately 11:00 A.M. (London time) two (2) Business Days prior to the
first day of such Interest Period) by (b) a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage for such Interest Period and (y) 1.00%.

“Administrative Agent” has the meaning specified in the preamble hereto.

“Administrative Agent’s Account” means an account at a bank designated by
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to Administrative Agent under this Agreement and
the other Loan Documents.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Company or any of its Subsidiaries) at law or in
equity, before or by any Governmental Authority, domestic or foreign or other
regulatory body or any mediator or arbitrator, whether pending or, to the
knowledge of Company or any of its Subsidiaries, threatened in writing against
or affecting Company or any of its Subsidiaries or any property of Company or
any of its Subsidiaries.

“Affected Lender” has the meaning specified in Section 2.17(b).

“Affected Loans” has the meaning specified in Section 2.17(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling (including any member of the senior management group of
such Person), controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power (a) to vote 15.00% or more of the Securities having ordinary voting power
for the election of directors of such Person, or (b) to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise. Notwithstanding
anything herein to the contrary, in no event shall any Agent or any Lender be
considered an “Affiliate” of any Loan Party.

“Agent” means each of Administrative Agent and Collateral Agent.

“Aggregate Amounts Due” has the meaning specified in Section 2.16.

“Aggregate Payments” has the meaning specified in Section 7.2.

“Agreement” means this Financing Agreement and any annexes, exhibits and
schedules attached hereto.

- 2 -

--------------------------------------------------------------------------------

 

“Antitrust Divestiture” means any Antitrust Restraint solely with respect to
Target, Revitas, Inc. and its Subsidiaries that does not (a) exceed 27% of the
Antitrust Divestiture GAAP Revenue measured as of the initial imposition of such
Antitrust Restraint, (b) notwithstanding anything to the contrary in this
Agreement, include any Restricted Junior Payments or any distributions or
dividends in cash to any other Person, and (c) cause or create an Event of
Default, either before or after giving effect to such Antitrust Divestiture.

“Antitrust Divestiture GAAP Revenue” means revenue under GAAP of the Company and
all of its Subsidiaries (including, without limitation, Target and all of its
Subsidiaries) for the last completed twelve (12) month period for which
financial statements are available (or, if later, required to be provided
hereunder).

“Antitrust Investigation” means, with respect to any Person, any investigation
by a Governmental Authority under antitrust laws; provided, that such Person has
received written notification that such Governmental Authority has authorized
the opening of a preliminary investigation under antitrust laws and receives a
written request for information and/or documents in connection with such
investigation.

“Antitrust Restraint” means any requirement by a Governmental Authority that
Company or Target enter into any settlement, undertaking, agreement or Order
with such Governmental Entity, or any Order issued by any Governmental Entity
with respect to an Antitrust Investigation that provides for or requires, in
each case, (a) the sale, divestiture or other disposition or holding separate
(through establishment of a trust or otherwise) of (i) any material portion of
the capital stock of Target or any of its material Subsidiaries, or (ii) any
material portion of the businesses, intellectual property, assets or properties
of (x) Company and its Subsidiaries, taken as a whole, or (y) Target and
Revitas, Inc., taken as a whole, including any material portion of the business
of Target and its Subsidiaries as currently conducted and as currently proposed
to be conducted by Target or any of its Subsidiaries, (b) any license (exclusive
or non-exclusive) to material intellectual property of Company and its
Subsidiaries, taken as a whole, or Target and Revitas, Inc., taken as a whole,
or (c) the imposition of any material limitation, impediment or condition on the
ability of Company and its Subsidiaries, taken as a whole, or Target and
Revitas, Inc., taken as a whole, to conduct their respective businesses or
exercise ownership over their respective assets or property, including Company’s
ownership of the capital stock of Target.

“Anti-Terrorism Laws” means any Requirement of Law relating to terrorism or
money laundering, including, without limitation, (a) the Money Laundering
Control Act of 1986 (i.e., 18 U.S.C. §§ 1956 and 1957), (b) the Currency and
Foreign Transactions Reporting Act (31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§
1818(s), 1820(b) and 1951-1959) (the “Bank Secrecy Act”), (c) the USA Patriot
Act, (d) the laws, regulations and Executive Orders administered by the United
States Department of the Treasury’s Office of Foreign Assets Control (“OFAC”),
(e) the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
and implementing regulations by the United States Department of the Treasury,
(f) any law prohibiting or directed against terrorist activities or the
financing of terrorist activities (e.g., 18 U.S.C. §§ 2339A and 2339B), or (g)
any similar laws enacted in the United States or any other jurisdictions in
which the parties to this Agreement operate, and all other present and future
legal requirements of any Governmental Authority governing, addressing, relating
to, or attempting to eliminate, terrorist acts and acts of war and any
regulations promulgated pursuant thereto.

“Applicable Margin” means with respect to Loans that are (a) LIBOR Rate Loans,
8.25% and (b) Base Rate Loans, 9.25%.

- 3 -

--------------------------------------------------------------------------------

 

“Applicable Reserve Requirement” means, at any time, for any LIBOR Rate Loan,
the maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(a) any category of liabilities which includes deposits by reference to which
the applicable Adjusted LIBOR Rate or any other interest rate of a Loan is to be
determined, or (b) any category of extensions of credit or other assets which
include LIBOR Rate Loans. A LIBOR Rate Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender. The rate of
interest on LIBOR Rate Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.

“Application Event” the (a) occurrence of an Event of Default and (b) the
election by Administrative Agent or the Required Lenders during the continuance
of such Event of Default to require that payments and proceeds of Collateral be
applied pursuant to Section 2.15(g).

“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to
(other than to or with a Loan Party), or any exchange of property with, any
Person, in one transaction or a series of transactions, of all or any part of
any Loan Party’s businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired (including, without limitation, the Capital Stock of any Loan
Party (other than Company)), other than inventory sold, licensed in the ordinary
course of business or leased in the ordinary course of business and
non-exclusive licenses of intellectual property in the ordinary course of
business. For purposes of clarification, “Asset Sale” shall include (a) the sale
or other disposition for value of any contracts, (b) the early termination or
modification of any contract resulting in the receipt by any Loan Party of a
cash payment or other consideration in exchange for such event (other than
payments in the ordinary course for accrued and unpaid amounts due through the
date of termination or modification and consideration in the form of termination
or release of obligations) or (c), any sale of merchant accounts or any rights
thereto (including, without limitation, any rights to any residual payment
stream with respect thereto) by any Loan Party.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer (or the equivalent thereof).

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1.00%, (c) the Adjusted LIBOR Rate plus 1.00%, and
(d) 3.00% per annum. Any change in the Prime Rate or the Federal Funds Effective
Rate shall be effective on the effective day of such change in the Prime Rate or
the Federal Funds Effective Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent and Lender.

- 4 -

--------------------------------------------------------------------------------

 

“Blocked Person” means any Person:

(a)that is publicly identified (i) on the most current list of “Specially
Designated Nationals and Blocked Persons” published by OFAC or resides, is
organized or chartered, or has a place of business in a country or territory
subject to OFAC sanctions or embargo program or (ii) as prohibited from doing
business with the United States under the International Emergency Economic
Powers Act, the Trading With the Enemy Act, or any other Anti-Terrorism Law;

(b)that is owned or controlled by, or that owns or controls, or that is acting
for or on behalf of, any Person described in clause (a) above;

(c)which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law; and

(d)that is affiliated or associated with a Person described in clauses (a), (b)
or (c) above.

“Board of Directors” means, (a) with respect to any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the board of directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
or board of directors of such company or the sole member or the managing member
thereof, and (d) with respect to any other Person, the board or committee of
such Person serving a similar function.

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or the State of
California or is a day on which banking institutions located in either such
state are authorized or required by law or other governmental action to close,
and (b) with respect to all notices, determinations, fundings and payments in
connection with the Adjusted LIBOR Rate or any LIBOR Rate Loans, the term
“Business Day” shall mean any day which is a Business Day described in clause
(a) and which is also a day for trading by and between banks in Dollar deposits
in the London interbank market

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (a) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (b) as lessee which is a transaction of a type
commonly known as a “synthetic lease” (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for Federal income tax purposes).

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (ii) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (b) marketable direct obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A 1
from S&P or at least P 1 from Moody’s; (c) commercial

- 5 -

--------------------------------------------------------------------------------

 

paper maturing no more than one year from the date of creation thereof and
having, at the time of the acquisition thereof, a rating of at least A 1 from
S&P or at least P 1 from Moody’s; (d) certificates of deposit or bankers’
acceptances maturing within one year after such date and issued or accepted by
any Lender or by any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia that (i) is
at least “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator), and (ii) has Tier 1 capital (as defined in such
regulations) of not less than $100,000,000; and (e) shares of any money market
mutual fund that (i) has substantially all of its assets invested continuously
in the types of investments referred to in clauses (a) and (b) above, (ii) has
net assets of not less than $500,000,000, and (iii) has the highest rating
obtainable from either S&P or Moody’s.

“Certificate Regarding Non-Bank Status” means a certificate substantially in the
form of Exhibit E.

“Change of Control” means, at any time, any of the following occurrences:

(a)any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) (i) shall have acquired beneficial ownership of 35% or more on a
fully diluted basis of the Capital Stock of Company or (ii) shall have obtained
the power (whether or not exercised) to elect a majority of the members of the
Board of Directors (or similar governing body) of Company;

(b)Company shall cease to beneficially own and control, directly or indirectly,
100% on a fully diluted basis of the voting and/or economic interest in the
Capital Stock of each Loan Party (other than Company);

(c)the majority of the seats (other than vacant seats) on the Board of Directors
of Company cease to be occupied by Persons who either (i) were members of the
Board of Directors of Company on the Closing Date, or (ii) were nominated for
election by the Board of Directors of Company, a majority of whom were directors
on the Closing Date or whose election or nomination for election was previously
approved by a majority of such directors; and

(d)any “change of control” or similar event shall occur under any Indebtedness
in the principal amount of at least $500,000 that results in (or permit) the
acceleration of the maturity of such Indebtedness.

“Closing Date” means the date on which the Loans are made.

“Closing Date and Solvency Certificate” means a Closing Date and Solvency
Certificate substantially in the form of Exhibit F.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) and all interests therein and proceeds thereof now
owned or hereafter acquired by any Person upon which a Lien is granted or
purported to be granted by such Person pursuant to the Collateral Documents as
security for the Obligations.

“Collateral Agent” has the meaning specified in the preamble hereto.

“Collateral Access Agreement” means a collateral access agreement in form and
substance satisfactory to Collateral Agent.

“Collateral Documents” means the Pledge and Security Agreement, the Collateral
Access Agreements, if any, any Control Agreement, and all other instruments,
documents and agreements delivered by any Loan Party pursuant to this Agreement
or any of the other Loan Documents in order to grant to Collateral Agent, for
the benefit of Secured Parties, a Lien on any real, personal or mixed property
of that Loan Party as security for the Obligations.

- 6 -

--------------------------------------------------------------------------------

 

“Commitment” means the commitment of a Lender to make or otherwise fund a Loan.
“Commitments” means such commitments of all Lenders in the aggregate. The amount
of each Lender’s Commitment is set forth on Appendix A or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The aggregate amount of the Commitments as of the
Closing Date is $50,000,000.

“Commitment Letter” means the Commitment Letter, dated December 12, 2016, by and
among TCL, Crystal Financial, LLC and Company.

“Company” has the meaning specified in the preamble hereto.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Company and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment or which should otherwise be capitalized” or
similar items reflected in the consolidated statement of cash flows of Company
and its Subsidiaries.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period based upon GAAP, excluding any paid-in-kind
interest and amortization of deferred financing costs.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Company and its Subsidiaries on a consolidated basis that may properly
be classified as current assets in conformity with GAAP, excluding Cash and Cash
Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Company and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

“Consolidated EBITDA” means, for any period, an amount determined for Company
and its Subsidiaries on a consolidated basis equal to (a) the sum, without
duplication, of the amounts for such period of (i) Consolidated Net Income, plus
(ii) Consolidated Interest Expense, plus (iii) provisions for taxes based on
income, plus (iv) total depreciation expense, plus (v) total amortization
expense, plus (vi) other non-Cash items reducing Consolidated Net Income
(excluding any such non-Cash item to the extent that it represents an accrual or
reserve for potential Cash items in any future period or amortization of a
prepaid Cash item that was paid in a prior period), minus (b) the sum, without
duplication of the amounts for such period of (i) other non-Cash items
increasing Consolidated Net Income for such period (excluding any such non-Cash
item to the extent it represents the reversal of an accrual or reserve for
potential Cash item in any prior period), plus (ii) interest income, plus (iii)
capitalized software costs.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
determined for Company and its Subsidiaries on a consolidated basis equal to:
(a) the sum, without duplication, of the amounts for such period of (i)
Consolidated EBITDA, plus (ii) interest income, plus (iii) other non-ordinary
course income (excluding any gains or losses attributable to Asset Sales), plus
(iv) the Consolidated Working Capital Adjustment, plus (v) increases in
long-term deferred revenue during such fiscal year, minus (b) the sum, without
duplication, of the amounts for such period of (i) voluntary and scheduled
repayments (but not mandatory prepayments) of Consolidated Total Debt, plus (ii)
Consolidated Capital Expenditures (net of any proceeds of (A) Net Asset Sale
Proceeds to the extent reinvested in accordance with Section 2.13(a), (B) Net
Proceeds to the extent reinvested in accordance with Section 2.13(b), and (C)
any proceeds of related financings with respect to such expenditures), plus
(iii) Consolidated Cash Interest

- 7 -

--------------------------------------------------------------------------------

 

Expense, plus (iv) provisions for current taxes based on income of Company and
its Subsidiaries and payable in cash with respect to such period.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Company and its Subsidiaries on a consolidated
basis with respect to all outstanding Consolidated Total Debt, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit, but excluding, however, any amounts referred to in Section 2.10
payable on or before the Closing Date.

“Consolidated Liquidity” means an amount determined for Company and its
Subsidiaries on a consolidated basis equal to the sum of the amount of
unrestricted Cash and Cash Equivalents of the Loan Parties that is in Deposit
Accounts or in Securities Accounts, which such Deposit Account or Securities
Account is subject to a Control Agreement and is maintained by a branch office
of the bank or securities intermediary located within the United States.

“Consolidated Net Income” means, for any period, (a) the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (b) the sum
of (i) the income (or loss) of any Person (other than a Subsidiary of Company)
in which any other Person (other than Company or any of its Subsidiaries) has a
joint interest, plus (ii) the income (or loss) of any Person accrued prior to
the date it becomes a Subsidiary of Company or is merged into or consolidated
with Company or any of its Subsidiaries or that Person’s assets are acquired by
Company or any of its Subsidiaries, plus (iii) the income of any Subsidiary of
Company to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, plus (iv) any gains or losses attributable to Asset Sales or
returned surplus assets of any Pension Plan, plus (v) (to the extent not
included in clauses (b)(i) through (iv) above) any net extraordinary gains or
net extraordinary losses.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
principal amount of all Indebtedness of Company and its Subsidiaries determined
on a consolidated basis in accordance with GAAP.

“Consolidated Working Capital” means, as at any date of determination, the
excess or deficiency of Consolidated Current Assets over Consolidated Current
Liabilities.

“Consolidated Working Capital Adjustment” means, for any period of determination
on a consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Control Agreement” means a control agreement, in form and substance
satisfactory to Collateral Agent, executed and delivered by Company or one of
its Subsidiaries, Collateral Agent, and the applicable securities intermediary
(with respect to a Securities Account) or bank (with respect to a Deposit
Account).

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

- 8 -

--------------------------------------------------------------------------------

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit B.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Loan Party pursuant to Section 5.10.

“Debtor Relief Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” has the meaning specified in Section 2.21.

“Default Rate” means any interest payable pursuant to Section 2.9.

“Deferred Revenue Adjustment” means the adjustment in Company’s purchase
accounting entry in the financial statements delivered under Section 5.1(b) and
Section 5.1(c) for all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue under GAAP but would be
recognized as revenue under GAAP once performance is made under such contracts,
provided such adjustment is consistent with Company’s calculation for such
adjustments prior to the Closing Date with any changes in the methodology of
such calculation to be subject to Administrative Agent’s reasonable review and
approval.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“ECF Percentage” has the meaning specified in Section 2.13(e).

“Eligible Assignee” means (a) (i) any Lender, any Affiliate of any Lender and
any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof), and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans as one of its businesses, and (b) any other
Person (other than a natural Person) approved by Company (so long as no Default
or Event of Default has occurred and is continuing) and Administrative Agent;
provided, that (i) neither Company nor any Affiliate of Company shall, in any
event, be an Eligible Assignee, and (ii) no Person owning or controlling any
trade debt or Indebtedness of any Loan Party other than the Obligations or any
Capital Stock of any Loan Party (in each case, unless approved by Administrative
Agent) shall, in any event, be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, Company, any of its Subsidiaries or any of their
respective ERISA Affiliates.

“ERISA” means the Employee Retirement Income Security Act of 1974.

- 9 -

--------------------------------------------------------------------------------

 

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (b) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (c) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (a) above or any trade or business described in clause (b) above is a
member. Any former ERISA Affiliate of Company or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of Company or any such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of Company or such Subsidiary and with respect to liabilities
arising after such period for which Company or such Subsidiary could be liable
under the Internal Revenue Code or ERISA.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty day notice to the PBGC has
been waived by regulation); (b) the failure to meet the minimum funding standard
of Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (d) the withdrawal by
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Company, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (e) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the imposition of liability on Company, any of
its Subsidiaries or any of their respective ERISA Affiliates pursuant to Section
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (g) the withdrawal of Company, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefor, or the receipt by Company, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (h) the occurrence of an act or omission
which could give rise to the imposition on Company, any of its Subsidiaries or
any of their respective ERISA Affiliates of fines, penalties, taxes or related
charges under Chapter 43 of the Internal Revenue Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Employee
Benefit Plan; (i) the assertion of a material claim (other than routine claims
for benefits) against any Employee Benefit Plan other than a Multiemployer Plan
or the assets thereof, or against Company, any of its Subsidiaries or any of
their respective ERISA Affiliates in connection with any Employee Benefit Plan;
(j) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (k) the imposition of a Lien pursuant to Section
401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA with
respect to any Pension Plan.

“Event of Default” means each of the conditions or events set forth in Section
8.1.

“Exchange Act” means the U.S. Securities Exchange Act of 1934.

- 10 -

--------------------------------------------------------------------------------

 

“Existing Indebtedness” means Indebtedness and other obligations outstanding
under that certain Loan and Security Agreement dated as of November 30, 2009 by
and between Comerica Bank and I-Many, Inc., as amended.

“Extraordinary Receipts” means any cash received by Company or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.13(a) or (b) hereof), including, without
limitation, (a) foreign, United States, state or local tax refunds (other than
refunds applied immediately to offset existing accrued tax obligations), (b)
pension plan reversions, (c) judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action (excluding all
such payments to the extent such payments represent reimbursement for actual
out-of-pocket cash costs that have been previously incurred or are immediately
applied), (d) condemnation awards (and payments in lieu thereof), (e) cash
indemnity payments (excluding all such payments to the extent such payments
represent reimbursement for actual out-of-pocket cash costs that have been
previously incurred or are immediately applied) and (f) any cash purchase price
adjustments (excluding indemnity payments) received in connection with any
purchase agreements, in connection with the Acquisition or any Permitted
Acquisition.

“Fair Share” has the meaning specified in Section 7.2.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, in effect
as of the date of this Agreement and any current regulations or official
interpretations thereof.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1.00%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, that if such day is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day.

“Fee Letter” means the Fee Letter, dated December 12, 2016, by and among TCL,
Crystal Financial, LLC, and Company.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Company that such financial statements fairly
present, in all material respects, the financial condition of Company and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.

“Financial Plan” has the meaning specified in Section 5.1(i).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
September 30 of each calendar year.

- 11 -

--------------------------------------------------------------------------------

 

“Foreign Official” means any officer or employee of a non-U.S. government or any
department, agency, or instrumentality thereof, or of a public international
organization, or any person acting in an official capacity for or on behalf of
any such government or department, agency, or instrumentality, or for or on
behalf of any such public international organization.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Notice” means a notice substantially in the form of Exhibit A.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” has the meaning specified in the Pledge and Security Agreement.

“Guaranteed Obligations” has the meaning specified in Section 7.1.

“Guarantor” means (a) each Domestic Subsidiary of Company and (b) each other
Person which guarantees, pursuant to Article VII or otherwise, all or any part
of the Obligations.

“Guaranty” means (a) the guaranty of each Guarantor set forth in Article VII and
(b) each other guaranty, in form and substance satisfactory to Collateral Agent,
made by any other Guarantor for the benefit of the Secured Parties guaranteeing
all or part of the Obligations.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means as of the Closing Date, (a)(i) the
audited financial statements of Company and its Subsidiaries, for the Fiscal
Years ended September 30, 2013, 2014 and 2015 and the financial statements for
the Fiscal Year ended September 30, 2016 (which may be unaudited and may be in
draft form, if final audited statements are not then available), in each case
consisting of balance sheets and the related consolidated statements of income,
stockholders’ equity and cash flows for such Fiscal Year, (ii) for the Fiscal
Quarters ended March 31, 2016, June 30, 2016 and September 30, 2016, internally
prepared, unaudited financial statements of Company and its Subsidiaries,
consisting of a balance sheet and the related consolidated statements of income,
stockholders’ equity and cash flows and (iii) internally prepared, unaudited
financial statements of Company and its Subsidiaries, consisting of a balance
sheet and the related consolidated statements of income, stockholders’ equity
and cash flows for each monthly period completed after September 30, 2016 but
prior to thirty (30) days prior to the Closing Date, (b)(i) the audited
financial statements of Revitas, Inc. and its Subsidiaries, for the Fiscal Years
ended December 31, 2013, 2014 and 2015, (ii) for the Fiscal Quarters ended March
31, 2016, June 30, 2016 and

- 12 -

--------------------------------------------------------------------------------

 

September 30, 2016, internally prepared, unaudited financial statements of
Revitas, Inc. and its Subsidiaries, consisting of a balance sheet and the
related consolidated statements of income, stockholders’ equity and cash flows
and (iii) internally prepared, unaudited financial statements of Revitas, Inc.
and its Subsidiaries, consisting of a balance sheet and the related consolidated
statements of income, stockholders’ equity and cash flows for each monthly
period completed after September 30, 2016 but prior to thirty (30) days prior to
the Closing Date, (c) the unaudited, consolidated financial statements of the
Target and its Subsidiaries for the Fiscal Years ended December 31, 2013, 2014
and 2015 and the unaudited, consolidated financial statements of the Target and
the Subsidiaries for the nine-month period ended September 30, 2016 (including,
in each case, balance sheets, statements of operations and statements of cash
flows), and in the case of clauses (a) through (c), certified by the chief
financial officer of Company that they fairly present, in all material respects,
the financial condition of Company and its Subsidiaries, Revitas, Inc. and its
Subsidiaries or the Target and its Subsidiaries, as applicable, as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated, subject, if applicable, to changes resulting from audit and
normal year-end adjustments.

“Increased Cost Lender” has the meaning specified in Section 2.22.

“Indebtedness” means, as applied to any Person, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) all obligations of such Person evidenced by notes,
bonds or similar instruments or upon which interest payments are customarily
paid and all obligations in respect of notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (d) any obligation owed for all or any part of the deferred
purchase price of property or services, including any earn-outs or other
deferred payment obligations in connection with an acquisition to the extent
such earn-outs and deferred payment obligations are fixed and non-contingent
(excluding any such obligations incurred under ERISA and excluding trade
payables incurred in the ordinary course of business); (e) all obligations
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person; (f) all indebtedness secured
by any Lien on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is non-recourse to the credit of that Person; (g) the face amount of any
letter of credit or letter of guaranty issued, bankers’ acceptances facilities,
surety bonds and similar credit transactions issued for the account of that
Person or as to which that Person is otherwise liable for reimbursement of
drawings; (h) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (i) any obligation of such Person the primary purpose or intent of
which is to provide assurance to an obligee that the obligation of the obligor
thereof will be paid or discharged, or any agreement relating thereto will be
complied with, or the holders thereof will be protected (in whole or in part)
against loss in respect thereof; (j) any liability of such Person for an
obligation of another through any agreement (contingent or otherwise) (i) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (ii) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (i) or (ii) of this clause (j), the primary purpose
or intent thereof is as described in clause (i) above; and (k) all obligations
of such Person in respect of any exchange traded or over the counter derivative
transaction, including, without limitation, any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices, whether entered
into for hedging or speculative purposes. The Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or joint venturer, unless such Indebtedness is
expressly non-recourse to such Person.

- 13 -

--------------------------------------------------------------------------------

 

“Indemnified Liabilities” means, collectively, any and all liabilities
(including environmental liabilities and costs), obligations, losses, damages
(including natural resource damages), penalties, claims (including environmental
claims), costs (including the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action
necessary to remove, remediate, clean up or abate any hazardous materials
activity), expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and environmental laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (a) this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make any Loans or the use or intended use of the proceeds thereof, or any
enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); (b) the statements contained in the Commitment Letter or (c) any
environmental claim or any hazardous materials activity relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, or practice of Company or any of its Subsidiaries.

“Indemnified Taxes” has the meaning specified in Section 2.19(a).

“Indemnitee” has the meaning specified in Section 9.3.

“Indemnitee Agent Party” has the meaning specified in Section 1.6 of Appendix C.

“Intercompany Subordination Agreement” means that certain Intercompany
Subordination Agreement, dated as of the date hereof, made by the Loan Parties
and their Subsidiaries in favor of Collateral Agent for the benefit of the
Secured Parties in form and substance satisfactory to Collateral Agent.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.

“Interest Payment Date” means with respect to any Loan, (a) the last Business
Day of each quarter, commencing on the first such date to occur after the
Closing Date, and (b) the final maturity date of such Loan.

“Interest Period” means with respect to any Loan the period commencing on the
date of such LIBOR Rate Loan or Base Rate Loan or the date of the Conversion of
any Base Rate Loan into such LIBOR Rate Loan, and ending on the subsequent
Interest Payment Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Inventory” means, with respect to any Person, all of such Person’s now owned
and hereafter existing or acquired goods, wherever located, which (a) are held
by such Person for sale; or (b) consist of raw materials, work in process,
finished goods or materials used or consumed in its business.

“Investment” means (a) any direct or indirect purchase or other acquisition by
Company or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities or all or substantially all of the assets of any other Person
(other than any Guarantor) (or of any division or business line of such other
Person); (b) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Subsidiary of Company from any Person (other than
any Guarantor), of any Capital Stock of such Person; (c) any direct or

- 14 -

--------------------------------------------------------------------------------

 

indirect loan, advance or capital contributions by Company or any of its
Subsidiaries to any other Person (other than any Guarantor), including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business; and (d) any direct or indirect Guarantee of any obligations of any
other Person. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write ups, write downs or write offs with
respect to such Investment.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, that in no
event shall any Subsidiary of any Person be considered to be a Joint Venture to
which such Person is a party.

“Lead Arranger” has the meaning specified in the preamble hereto.

“Leasehold Property” means any leasehold interest of any Loan Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its sole discretion as not
being required to be included in the Collateral.

“Lender” means each lender listed on the signature pages hereto as a Lender, and
any other Person that becomes a party hereto pursuant to an Assignment Agreement
other than any Person that ceases to be a party hereto pursuant to any
Assignment Agreement.

“Leverage Ratio” means, at all times and on any date of determination, the ratio
of (a) Consolidated Total Debt to (b) Consolidated EBITDA.

“LIBOR Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.

“Lien” means (a) any lien, mortgage, pledge, assignment, hypothec, deed of
trust, security interest, charge or encumbrance of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing, and (b) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.

“Loan” means any loan made by a Lender to Company pursuant to Section 2.1(a).

“Loan Account” means an account maintained hereunder by Administrative Agent on
its books of account at the Payment Office and with respect to Company, in which
it will be charged with all Loans made to, and all other Obligations incurred by
the Loan Parties.

“Loan Document” means any of this Agreement, the Notes, if any, the Fee Letter,
Collateral Documents, any Guaranty, the Intercompany Subordination Agreement,
the Subordination Agreement, the Perfection Certificate, and all other
documents, instruments or agreements executed and delivered by a Loan Party for
the benefit of any Agent or any Lender in connection herewith.

“Loan Party” means Company or any Guarantor.

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System.

“Material Adverse Effect” means a material adverse effect on (a) the business
operations, properties, assets, condition (financial or otherwise), liabilities
or prospects of Company and its Subsidiaries taken as a whole; (b) the ability
of the Loan Parties to fully and timely perform their obligations under any Loan
Document to which they are parties; (c) the legality, validity, binding effect,
or enforceability against a

- 15 -

--------------------------------------------------------------------------------

 

Loan Party of a Loan Document to which it is a party; (d) the Collateral or the
validity, perfection or priority of Collateral Agent’s Liens on such Collateral;
or (e) the rights, remedies and benefits available to, or conferred upon, any
Agent and any Lender or any other Beneficiary under any Loan Document.

“Material Contract” means (a) any contract or other arrangement to which Company
or any of its Subsidiaries is a party (other than the Loan Documents) for which
breach, non-performance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect, (b) any contract or agreement to
which Company or any of its Subsidiary is a party (including, without
limitation, any agreement or instrument evidencing or governing Indebtedness)
involving the aggregate consideration payable to or by Company or such
Subsidiary is $1,000,000 or more in any Fiscal Year (other than (i) purchase
orders in the ordinary course of the business of Company or any of its
Subsidiaries and (ii) contracts that by their terms may be terminated by Company
or any of its Subsidiaries in the ordinary course of its business upon less than
60 days’ notice without penalty or premium) and (c) those contracts and
arrangements listed on Schedule 4.14.

“Material Real Estate Asset” means (a) any fee owned Real Estate Asset having a
fair market value in excess of $1,000,000 as of the date of the acquisition
thereof and (b) all leased Real Estate Assets with respect to which the
aggregate payments under the term of the lease are more than $5,000,000 per
annum.

“Maturity Date” means the earlier of (a) January 5, 2022 and (b) the date that
the Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.

“Moody’s” means Moody’s Investor Services, Inc.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, (a) a narrative report describing the
operations of Company and its Subsidiaries in the form prepared for presentation
to senior management thereof and (b) a financial report package including
management’s discussion and analysis of the financial condition and results of
operations, in each case, for the applicable month, Fiscal Quarter or Fiscal
Year and for the period from the beginning of the then current Fiscal Year to
the end of such period to which such financial statements relate with comparison
to and variances from the immediately preceding period and budget.

“Net Proceeds” means (a) with respect to any Asset Sale, an amount equal to: (i)
Cash payments received by Company or any of its Subsidiaries from such Asset
Sale, minus (ii) any bona fide direct costs incurred in connection with such
Asset Sale to the extent paid or payable to non-Affiliates, including (A)
payment of the outstanding principal amount of, premium or penalty, if any, and
interest on any Indebtedness (other than the Loans) that is secured by a Lien on
the stock or assets in question and that is required to be repaid under the
terms thereof as a result of such Asset Sale, and (B) a reasonable reserve for
any indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Company or any of its Subsidiaries in connection with
such Asset Sale; provided, that upon release of any such reserve, the amount
released shall be considered Net Proceeds; and (b) with respect to any
insurance, condemnation, taking or other casualty proceeds, an amount equal to:
(i) any Cash payments or proceeds received by Company or any of its Subsidiaries
(A) under any casualty, business interruption or “key man” insurance policies in
respect of any covered loss thereunder, or (B) as a result of the condemnation
or taking of any assets of Company or any of its Subsidiaries by any Person
pursuant to the power of eminent domain, condemnation or otherwise, or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking, minus (ii) (A) any actual and reasonable costs incurred by Company or
any of its Subsidiaries in connection with the adjustment or settlement of any
claims of Company or such Subsidiary in respect thereof, and (B) any

- 16 -

--------------------------------------------------------------------------------

 

bona fide direct costs incurred in connection with any sale of such assets as
referred to in clause (b)(i)(B) of this definition to the extent paid or payable
to non- Affiliates, including income taxes payable as a result of any gain
recognized in connection therewith.

“Non-Consenting Lender” has the meaning specified in Section 2.22.

“Non-US Lender” has the meaning specified in Section 2.19(d)(i).

“Note” means a promissory note evidencing the Loans.

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

“Obligations” means all obligations of every nature of each Loan Party owed to
the Agents (including former Agents), the Lenders or any of them under any Loan
Document, whether for principal, interest (including interest which, but for the
filing of a petition in bankruptcy with respect to such Loan Party, would have
accrued on any Obligation, whether or not a claim is allowed against such Loan
Party for such interest in the related bankruptcy proceeding), fees, the
Prepayment Premium, expenses, indemnification or otherwise and whether primary,
secondary, direct, indirect, contingent, fixed or otherwise (including
obligations of performance).

“OFAC” has the meaning specified in the definition of “Anti-Terrorism Laws”.

“OFAC Sanctions Programs” means (a) the Requirements of Law and Executive Orders
administered by OFAC, including but not limited to, Executive Order No. 13224,
and (b) the list of Specially Designated Nationals and Blocked Persons
administered by OFAC.

“Order” means any judgment, writ, decree, stipulation, determination, decision,
award, rule, preliminary or permanent injunction, temporary restraining order or
other order.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other Loan
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Other Taxes” has the meaning specified in Section 2.19(b).

“Participant Register” has the meaning specified in Section 9.6(h)(ii).

“Patriot Act” has the meaning specified in Section 4.30.

“Payment Office” means Administrative Agent’s office located at 301 Commerce
Street, Suite 3300, Fort Worth, TX 76012 or such other office or offices of
Administrative Agent as may be designated in writing from time to time by
Administrative Agent to Collateral Agent and Company.

“Payroll Account” means a separate checking account used by the Company or its
Subsidiaries to exclusively pay employees of the Company or its Subsidiaries
their payroll checks; provided, that the aggregate balance in all such accounts
does not exceed the amount necessary to make the immediate succeeding payroll
(or such minimum amount as may be required by any law or financial institution
with respect to such account).

- 17 -

--------------------------------------------------------------------------------

 

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Perfection Certificate” means a certificate in form satisfactory to Collateral
Agent that provides information with respect to the assets of each Loan Party.

“Permitted Acquisition” means any acquisition by the Company or any other
wholly-owned Guarantor, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Capital Stock of, or a business
line or unit or a division of, any Person, provided, that:

(i)immediately prior to, and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom;

(ii)all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(iii)in the case of the acquisition of Capital Stock, all of the Capital Stock
(except for any such Securities in the nature of directors' qualifying shares
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Guarantor of Company in connection with such acquisition
shall be owned 100% by a Loan Party, and Company shall have taken, or caused to
be taken, as of the date such Person becomes a Subsidiary of Company, each of
the actions set forth in Section 5.10 and/or Section 5.11, as applicable;

(iv)Company and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.8 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended;

(v)Company shall have delivered to Administrative Agent at least 10 Business
Days prior to such proposed acquisition, (a) a Compliance Certificate evidencing
compliance with Section 6.8 as required under clause (iv) above, together with
all relevant financial information with respect to such acquired assets,
including, without limitation, the aggregate consideration for such acquisition
and any other information required to demonstrate compliance with Section 6.8,
(b) the most recently available two (2) years of audited financial statements of
the Persons to be acquired and/or owner of the acquired assets, and (c)
financial statements of the Persons to be acquired and/or owner of the acquired
assets for the period from the beginning of the then current fiscal year to the
end of the most recently completed month for which such financial statements are
available, setting forth in comparative form the corresponding figures for the
corresponding periods of the previous fiscal year;

(vi)Company shall have delivered to Administrative Agent at least 10 Business
Days prior to such proposed acquisition, an executed term sheet and/or
commitment letter (setting forth in reasonable detail the terms and conditions
of such acquisition) and, at the request of any Agent, such other information
and documents that any Agent may request, including, without limitation,
executed counterparts of the respective agreements, instruments or other
documents pursuant to which such acquisition is to be consummated (including,
without limitation, any related management, non-compete, employment, option or
other material agreements), any schedules to such agreements, instruments or
other documents and all other material ancillary agreements, instruments or
other documents to be executed or delivered in connection therewith;

(vii)any Person or assets or division as acquired in accordance herewith (a)
shall be in compliance with Section 6.13, (b) shall, for the four quarter period
most recently ended prior to the date of such acquisition, have Consolidated
EBITDA in an amount greater than – (negative) $200,000 and when

- 18 -

--------------------------------------------------------------------------------

 

combined with all other Persons, assets or divisions acquired in accordance
herewith in the Fiscal Year of such acquisition, have Consolidated EBITDA in an
amount greater than – (negative) $500,000, and (c) for the four quarter period
most recently ended prior to the date of such acquisition, Consolidated EBITDA
for such acquisition, on a pro forma basis and taking into account any net cost
savings and synergies projected by Company in good faith to be realized as a
result of such acquisition in the next twelve (12) months following the closing
of such acquisition, shall be greater than $1.00; provided, that the calculation
of, and inputs or “addbacks” used in, such Consolidated EBITDA calculation, are
in each case subject to the review and approval of Administrative Agent (not to
be unreasonably withheld or delayed); and

(viii)the acquisition shall have been approved by the Board of Directors or
other governing body or controlling Person of the Person acquired or the Person
from whom such assets or division is acquired.

“Permitted Derivative Arrangement” means any interest rate or currency swap, cap
or collar agreement designed to protect a Loan Party or any of its Subsidiaries
against fluctuation in interest rates, currency exchange rates or commodity
prices, to the extent entered into for hedging (and not or speculative)
purposes.

“Permitted Indebtedness” means:

(a)the Obligations;

(b)Indebtedness set forth on Schedule 4.32, and any Refinancing Indebtedness in
respect thereof;

(c)Indebtedness of any Subsidiary to Company or to any other Subsidiary, or of
Loan Party to any other Loan Party; provided, that (i) all such Indebtedness
shall be evidenced by promissory notes and all such notes shall be subject to a
First Priority Lien pursuant to the Pledge and Security Agreement and (ii) all
such Indebtedness shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of the Intercompany
Subordination Agreement;

(d)Indebtedness incurred by Company or any of its Subsidiaries as a result of
endorsing negotiable instruments received in the ordinary course of business;

(e)Indebtedness in an aggregate amount not to exceed at any time $500,000, with
respect to (i) Capital Leases and (ii) purchase money Indebtedness; provided,
that any such Indebtedness shall be secured only by the asset subject to such
Capital Lease or by the asset acquired in connection with the incurrence of such
Indebtedness, and any extensions, refinancings, modifications, amendments and
restatements of such Indebtedness; provided, that the principal amount thereof
is not increased, the maturity thereof is not extended, and the terms thereof
are not modified to impose more burdensome terms upon the Loan Parties;

(f)unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(g)Indebtedness in respect: (i) of workers’ compensation claims or obligations
in respect of health, disability or other employee benefits; (ii) to any Person
providing property, casualty, liability or other insurance to the Loan Parties,
so long as the amount of such Indebtedness is not in excess of the amount of the
unpaid cost of, and shall be incurred only to defer the cost of, such insurance
for the year in which such Indebtedness is incurred and such Indebtedness is
outstanding only during such year; (iii) of completion, bid, performance, appeal
or surety bonds issued for the account of Company or any Subsidiary thereof; or
(iv) bankers’ acceptances and other similar obligations, in the case of each of
the foregoing clauses (i)–(iv), other than for an obligation for money borrowed
and incurred in the ordinary course of business;

- 19 -

--------------------------------------------------------------------------------

 

(h)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business, provided, that such Indebtedness is promptly extinguished;

(i)Indebtedness incurred by Company in connection with that certain (i) Tranche
1 Promissory Note dated January 5, 2017 made by Company to LLR Equity Partners
III, L.P. in the principal sum of $4,766,307.90, (ii) Tranche 1 Promissory Note
dated January 5, 2017 made by Company to LLR Equity Partners Parallel III, L.P.
in the principal sum of $210,533.62, (iii) Tranche 1 Promissory Note dated
January 5, 2017 made by Company to Windward Ventures, LLC in the principal sum
of $23,158.48, (iv) Tranche 2 Promissory Note dated January 5, 2017 made by
Company to LLR Equity Partners III, L.P. in the principal sum of $4,766,307.90,
(v) Tranche 2 Promissory Note dated January 5, 2017 made by Company to LLR
Equity Partners Parallel III, L.P. in the principal sum of $210,533.62, (vi)
Tranche 1 Promissory Note dated January 5, 2017 made by Company to Windward
Ventures, LLC in the principal sum of $23,158.48, in each case, as long as such
Indebtedness is subject to the Subordination Agreement;

(j)Indebtedness incurred by Company or any Guarantor in connection with (i) that
certain letter of credit issued by Comerica Bank in favor of Nine Penn Center
Associates, L.P. for the property leased by Revitas, Inc. at 1735 Market Street,
Philadelphia, PA 19103, (ii) that certain letter of credit issued by Comerica
Bank in favor of Jarvis Equities LLC for the property leased by Revitas, Inc. at
8000 Jarvis Avenue, Suite 120, Newark, CA 94560; provided, that the Indebtedness
incurred in connection with the foregoing letters of credit shall not exceed
$200,000 at any time and (iii) other letters of credit to secure obligations
under real property leases that are secured only by Permitted Liens under clause
(h) of the definition thereof;

(k)Subordinated Indebtedness of Company and its Subsidiaries, which is unsecured
and subordinated to the Obligations in a manner satisfactory to Administrative
Agent and the Lenders in an aggregate amount not to exceed at any time $250,000
or other amounts as may be approved by Administrative Agent and the Lenders in
their sole discretion;

(l)Obligations in respect of any Permitted Derivative Arrangements with respect
to Loans, or otherwise in an amount not to exceed $500,000 at any time; and

(m)other unsecured Indebtedness in an aggregate amount not to exceed $250,000 at
any time.

“Permitted Investments” means:

(a)the Acquisition;

(b)Investments in Cash and Cash Equivalents;

(c)equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in any Loan Party;

(d)Investments made after the Closing Date from (i) a Loan Party to another Loan
Party, (ii) a non-Loan Party in another non-Loan Party or (iii) a non-Loan Party
to a Loan Party, so long as the parties thereto are subject to an intercompany
subordination agreement in form and substance satisfactory to Administrative
Agent;

(e)Investments made after the Closing Date in any non-Loan Party in an aggregate
amount not to exceed $1,500,000 at any time, including advances (including by
way of transfer of cash to Deposit Accounts of such non-Loan Party) of estimated
(i) operating costs and expenses of such non-Loan Party and

- 20 -

--------------------------------------------------------------------------------

 

(ii) payroll payments and expenses of employees, directors and officers of such
non-Loan Party, in the case of each of clauses (i) and (ii), in the ordinary
course of business;

(f)prepaid rent and security deposits with respect to any real property leased
by Company or any of its Subsidiaries;

(g)Investments made for the benefit of employees of Company or any Subsidiary
thereof for the purposes of deferred compensation in the ordinary course of
business in accordance with past practices;

(h)Investments then existing when an entity becomes a Subsidiary or at the time
such entity merges or consolidates with Company or any of its Subsidiaries
pursuant to a Permitted Acquisition,

(i) receivables arising and trade credit granted in the ordinary course of
business and Capital Stock or other securities acquired or received in
connection with (i) the satisfaction or partial satisfaction thereof to the
extent reasonably necessary in order to prevent or limit loss and any prepayment
and other credits to suppliers made in the ordinary course of business or (ii)
the satisfaction, partial satisfaction or enforcement of Indebtedness or claims
due or owing to a Loan Party or its Subsidiaries (in bankruptcy of customers or
suppliers or otherwise outside the ordinary course of business) or as security
for any such Indebtedness or claims;

(j)deposits of Cash made in the ordinary course of business to secure
performance of operating leases;

(k)Investments in the form of non-cash loans and advances to employees,
officers, and directors of Company or any of its Subsidiaries for the purpose of
purchasing Capital Stock in Company so long as (i) the proceeds of such loans
are used in their entirety to purchase such Capital Stock in Company and (ii)
the aggregate amount of such Investments do not exceed $200,000 at any time;

(l)loans and advances to employees, directors and officers of Company or any of
its Subsidiaries in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount for Company and
its Subsidiaries on a consolidated basis not to exceed $200,000 at any time
outstanding;

(m)Permitted Acquisitions; and

(n)other Investments in an aggregate amount not to exceed $350,000 in any Fiscal
Year.

“Permitted Liens” means:

(a)Liens in favor of Collateral Agent for the benefit of Secured Parties granted
pursuant to any Loan Document;

(b)Liens for Taxes (other than Liens for Taxes that have priority over
Collateral Agent’s Liens) if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and reserves required by GAAP have been made;

(c)statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401 (a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business for amounts not yet overdue;

(d)Liens incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of

- 21 -

--------------------------------------------------------------------------------

 

tenders, statutory obligations, surety and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money or other Indebtedness), so long as no foreclosure, sale or similar
proceedings have been commenced with respect to any portion of the Collateral on
account thereof;

(e)purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(f)Liens securing purchase money Indebtedness permitted pursuant to clause (e)
of the definition of Permitted Indebtedness; provided, that any such Lien shall
encumber only the asset subject to such Capital Lease or the asset acquired with
the proceeds of such Indebtedness, and improvements or accessions thereto;

(g)Liens that constitute banker’s Liens, rights of set-off, or similar rights as
to deposit accounts or other funds maintained with a bank or other financial
institution (but only to the extent such banker’s Liens, rights of set-off or
other rights are in respect of customary service charges relative to such
deposit accounts and other funds, and not in respect of any loans or other
extensions of credit by such bank or other financial institution to Company);

(h)Cash security deposits securing real property leases and Liens on cash
collateral and securing obligations arising under letters of credit permitted
pursuant to clause (j) of the definition of Permitted Indebtedness,
collectively, in an aggregate amount not to exceed $1,500,000 at any time;
provided, that any such Lien shall only encumber the foregoing cash collateral;

(i)licenses permitted under this Agreement; and

(j)any attachment or judgment lien not constituting an Event of Default under
Section 8.1(h).

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Pledge and Security Agreement” means the Pledge and Security Agreement executed
by Grantors in favor of Collateral Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit H.

“Prepayment Premium” has the meaning specified in Section 2.12(b).

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Any Agent or any other Lender may make commercial loans or other loans at rates
of interest at, above or below the Prime Rate.

“Projections” has the meaning specified in Section 4.8.

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Loans of any Lender, the percentage obtained by dividing
(i) the Loans of that Lender, by (ii) the aggregate Loans of all Lenders.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Loan Party in any real property.

- 22 -

--------------------------------------------------------------------------------

 

“Real Property” means any real property (including all buildings, fixtures or
other improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Company or any of its Subsidiaries or any of their
respective predecessors.

“Refinancing Indebtedness” means Indebtedness incurred (including by means of
the extension or renewal of existing Indebtedness) to refinance, renew, extend,
defease, discharge or replace such Indebtedness (the “Refinanced Indebtedness”),
so long as:

(a)the terms and conditions of such Refinancing Indebtedness do not, taken as a
whole, as determined in good faith by the chief financial officer of Company (in
consultation with Administrative Agent), materially impair the prospects of
repayment of the Obligations or materially impair Company’s creditworthiness;

(b)such Refinancing Indebtedness does not result in an increase in the principal
amount of such Refinanced Indebtedness other than the amount of any fees
(including any closing fees and original issue discount), premiums, make-whole
amounts or penalties and accrued and unpaid interest thereon and expenses
incurred in connection with such refinancing, renewal, extension or replacement,
in each case, that are added to the principal amount of such Refinanced
Indebtedness;

(c)such Refinancing Indebtedness does not have an interest rate that is more
than one hundred (100) basis points higher than the interest rate applicable to
the Refinanced Indebtedness;

(d)such Refinancing Indebtedness does not shorten the average weighted maturity
of the Refinanced Indebtedness, nor are they on terms or conditions that, taken
as a whole, are materially more burdensome or restrictive to Company; and

(e)the Refinancing Indebtedness is not recourse to any Person that is liable on
account of the Obligations other than those Persons which were obligated with
respect to the Refinanced Indebtedness.

“Register” has the meaning specified in Section 2.6(b).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System.

“Reinvestment Amounts” has the meaning specified term in Section 2.13(a).

“Related Fund” means, with respect to any Lender, any other investment fund that
invests in commercial loans and that is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

“Replacement Lender” has the meaning specified in Section 2.22.

“Report” has the meaning specified in Section 1.10(a) of Appendix C.

“Required Lenders” means Lenders whose Pro Rata Share aggregate at least 50.1%;
provided, that so long as each of Crystal Financial SPV, LLC or TCL,
respectively, and any of their respective Affiliates, own a Pro Rata Share
greater than or equal to 35%; such entity(ies) shall always be included in the
defined term “Required Lenders.”

“Required Prepayment Date” has the meaning specified in Section 2.14(b).

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees

- 23 -

--------------------------------------------------------------------------------

 

(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.

“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Company
now or hereafter outstanding, except a dividend payable solely in shares of
Capital Stock to the holders of that class; (b) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of Capital Stock of Company or any of
its Subsidiaries that is not a Loan Party now or hereafter outstanding; (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of Capital Stock of
Company or any of its Subsidiaries that is not a Loan Party now or hereafter
outstanding; and (d) any payment or prepayment of principal of, premium, if any,
or interest on, or redemption, purchase, retirement, defeasance (including in
substance or legal defeasance), sinking fund or similar payment with respect to,
any Subordinated Indebtedness.

“SaaS and Maintenance Revenue” means the last quarter annualized of Company’s
Adjusted GAAP SaaS and Maintenance Revenue minus the sum of (a) the Company’s
Adjusted GAAP Revenue for stand-alone SaaS implementation services that are
treated as a separate unit of accounting, (b) Company’s training revenue, and
(c) Company’s revenue for billable expenses, tested quarterly, in each case (i)
determined in accordance with GAAP as in effect on the Closing Date and (ii)
calculated in a manner consistent with calculations reviewed and approved by the
Lenders prior to the Closing Date.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Account” means a securities account (as defined in the UCC).

“Securities Act” means the U.S. Securities Act of 1933.

“Solvent” means, with respect to any Loan Party, that as of the date of
determination, both (a)(i) the sum of such Loan Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Loan Party’s present assets; (ii) such Loan Party’s capital is not unreasonably
small in relation to its business as contemplated on the Closing Date and
reflected in the Projections or with respect to any transaction contemplated or
undertaken after the Closing Date; and (iii) such Person has not incurred and
does not intend to incur, or believe (nor should it reasonably believe) that it
will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise); and (b) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No.5).

- 24 -

--------------------------------------------------------------------------------

 

“Specified Acquisition Agreement Representations” has the meaning provided in
the Commitment Letter.

“Specified Representations” means those representations and warranties made by
the applicable Loan Party in Section 4.1(a) (with respect to organizational
existence only), Section 4.1(b), Section 4.3, Section 4.4, Section 4.6, Section
4.15 (with respect to the Investment Company Act), Section 4.16, Section 4.20,
Section 4.29, Section 4.30 and Section 4.33.

“Subordination Agreement” means that certain Subordination Agreement made as of
the Closing Date by and among the Agents, Company and the subordinated creditors
party thereto.

“Subordinated Indebtedness” means any Indebtedness of any Loan Party or any of
its Subsidiaries that is on terms and conditions acceptable to Administrative
Agent in its sole discretion (including payment terms, interest rates,
covenants, remedies, defaults and other material terms) and which has been
expressly subordinated to the Obligations in a manner and form satisfactory to
the Agent in its sole discretion, as to right and time of payment and as to any
other rights and remedies thereunder.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.

“Target” means Sapphire Stripe Holdings, Inc., a Delaware corporation.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed and
all interest, penalties, additions to tax or other liabilities with respect
thereto.

“Terminated Lender” has the meaning specified in Section 2.22.

“Transaction Costs” means the fees, costs and expenses payable by Company or any
of its Subsidiaries on or before the Closing Date in connection with the
Acquisition and the transactions contemplated by the Loan Documents.

“Type of Loan” means a Base Rate Loan or a LIBOR Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“Waivable Mandatory Prepayment” has the meaning specified in Section 2.14(b).

Section 1.2Accounting and Other Terms.

(a)Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by Company to Lenders pursuant to Section 5.1(a), Section 5.1(b) and Section
5.1(c) shall be prepared in accordance with GAAP as in effect at the time of
such preparation (and

- 25 -

--------------------------------------------------------------------------------

 

delivered together with the reconciliation statements provided for in Section
5.1(e), if applicable). Subject to the foregoing, calculations in connection
with the definitions, covenants and other provisions hereof shall utilize
accounting principles and policies in conformity with those used to prepare the
Historical Financial Statements. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b)All terms used in this Agreement which are defined in Article 8 or Article 9
of the UCC as in effect from time to time in the State of New York and which are
not otherwise defined herein shall have the same meanings herein as set forth
therein, provided, that terms used herein which are defined in the UCC as in
effect in the State of New York on the date hereof shall continue to have the
same meaning notwithstanding any replacement or amendment of such statute except
as Administrative Agent may otherwise determine.

Section 1.3Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. References
herein to any Section, Appendix, Schedule or Exhibit shall be to a Section, an
Appendix, a Schedule or an Exhibit, as the case may be, hereof unless otherwise
specifically provided. The use herein of the word “include” or “including,” when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
no limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter. The words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any right or interest in or to assets and properties of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible. Any
reference herein or in any other Loan Document to the satisfaction, repayment,
or payment in full of the Obligations or Guaranteed Obligations shall mean (a)
the payment or repayment in full in immediately available funds of (i) the
principal amount of, and interest accrued and unpaid with respect to, all
outstanding Loans, together with the payment of any premium applicable to the
repayment of the Loans, (ii) all costs, expenses, or indemnities payable
pursuant to Section 9.2 or Section 9.3 of this Agreement that have accrued and
are unpaid regardless of whether demand has been made therefor, (iii) all fees
or charges that have accrued hereunder or under any other Loan Document and are
unpaid, (b) the receipt by Collateral Agent of cash collateral in order to
secure any other contingent Obligations for which a claim or demand for payment
has been made on or prior to such time or in respect of matters or circumstances
known to an Agent or a Lender at such time that are reasonably expected to
result in any loss, cost, damage, or expense (including attorneys’ fees and
legal expenses), such cash collateral to be in such amount as Agents reasonably
determine is appropriate to secure such contingent Obligations, (c) the payment
or repayment in full in immediately available funds of all other outstanding
Obligations, and (d) the termination of all of the Commitments of the Lenders.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein), (b) references to any law, statute or regulation shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law, statute or regulation, and (c) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns. Notwithstanding anything in the Agreement to
the contrary, (A) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (B) all requests, rules, guidelines or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel

- 26 -

--------------------------------------------------------------------------------

 

Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities shall, in each case, be deemed
to be enacted, adopted, issued, phased in or effective after the date of this
Agreement regardless of the date enacted, adopted, issued, phased in or
effective.

Section 1.4Time References. Unless otherwise indicated herein, all references to
time of day refer to Eastern Standard Time or Eastern daylight saving time, as
in effect in New York City on such day. For purposes of the computation of a
period of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”; provided, that with respect to a computation of fees or interest
payable to any Agent or any Lender, such period shall in any event consist of at
least one full day.

ARTICLE II

LOANS

Section 2.1Loans.

(a)Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make, on the Closing Date, a Loan to Company in an amount
equal to such Lender’s Commitment. Any amount borrowed under this Section 2.1(a)
and subsequently repaid or prepaid may not be reborrowed. Subject to Section
2.11 and Section 2.12, all amounts owed hereunder with respect to the Loans
shall be paid in full no later than the Maturity Date. Each Lender’s Commitment
shall terminate immediately and without further action on the Closing Date after
giving effect to the funding of such Lender’s Commitment on the Closing Date.

(b)Borrowing Mechanics for Loans. Company shall deliver to Administrative Agent
a fully executed, irrevocable Funding Notice no later than two (2) Business Days
prior to the Closing Date. Administrative Agent (i) may act without liability
upon the basis of written, facsimile or telephonic notice believed by
Administrative Agent in good faith to be from Company (or from any Authorized
Officer thereof designated in writing purportedly from Company to Administrative
Agent), (ii) shall be entitled to rely conclusively on any Authorized Officer’s
authority to request a Loan on behalf of Company until Administrative Agent
receives written notice to the contrary, and (iii) shall have no duty to verify
the authenticity of the signature appearing on any Funding Notice. Each Lender
shall, before 11:00 A.M. (New York City time) on the proposed borrowing date in
the Funding Notice, make available to the Administrative Agent at the
Administrative Agent’s Account, in same day funds, such Lender’s applicable Pro
Rata Share. Upon satisfaction or waiver of the conditions precedent specified
herein and receipt of all funds requested in the Funding Notice, Administrative
Agent shall make the proceeds of the Loans available to Company on the Closing
Date by causing the Loans to be credited to such account as may be designated in
writing to Administrative Agent by Company.

Section 2.2[Reserved].

Section 2.3[Reserved].

Section 2.4[Reserved].

Section 2.5Use of Proceeds. The proceeds of the Loans shall be applied by
Company solely to pay (a) a portion of the consideration in connection with the
Acquisition, pursuant to the Acquisition Agreement, including to refinance and
retire the Existing Indebtedness as required under the Acquisition Agreement and
(b) the Transaction Costs. No portion of the proceeds of any Loan shall be used
in any manner that causes or might cause such Loan or the application of such
proceeds to violate Regulation T,

- 27 -

--------------------------------------------------------------------------------

 

Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation thereof or to violate the Exchange Act.

Section 2.6Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a)Lenders’ Evidence of Debt. Each Lender shall maintain on its internal records
an account or accounts evidencing the Obligations of Company to such Lender,
including the amounts of the Loans made by it and each repayment and prepayment
in respect thereof. Any such recordation shall be conclusive and binding on
Company, absent manifest error; provided, that the failure to make any such
recordation, or any error in such recordation, shall not affect Company’s
Obligations in respect of any applicable Loans; and provided, further, that in
the event of any inconsistency between the Register and any Lender’s records,
the recordations in the Register shall govern.

(b)Register. Administrative Agent shall maintain at one of its offices a
register for the recordation of the names and addresses of Lenders and the
principal amount of the Loans (and stated interest therein) of each Lender from
time to time (the “Register”). The Register shall be available for inspection by
Company at any reasonable time and from time to time upon reasonable prior
notice. Administrative Agent shall record in the Register the Loans, and each
repayment or prepayment in respect of the principal amount of the Loans, and any
such recordation shall be conclusive and binding on Company and each Lender,
absent manifest error; provided, that failure to make any such recordation, or
any error in such recordation, shall not affect Company’s Obligations in respect
of any Loan. Company hereby designates the entity serving as Administrative
Agent to serve as Company’s non-fiduciary agent solely for purposes of
maintaining the Register as provided in this Section 2.6, and Company hereby
agrees that, to the extent such entity serves in such capacity, the entity
serving as Administrative Agent and its officers, directors, employees, agents
and affiliates shall constitute “Indemnitees.”

(c)Notes. If so requested by any Lender by written notice to Company (with a
copy to Administrative Agent) at least two (2) Business Days prior to the
Closing Date, or at any time thereafter, Company shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 9.6) on the Closing
Date (or, if such notice is delivered after the Closing Date, promptly after
Company’s receipt of such notice) a Note or Notes.

Section 2.7Interest.

(a)Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof for each Interest Period from the date made to
the Interest Payment Date (whether by acceleration or otherwise) thereof as
follows: (i) if a Base Rate Loan, at the Base Rate plus the Applicable Margin or
(ii) if a LIBOR Rate Loan, at the Adjusted LIBOR Rate plus the Applicable
Margin.

(b)The basis for determining the rate of interest with respect to any Loan shall
be selected by Company and notified to Administrative Agent and Lenders pursuant
to the applicable Funding Notice or Conversion/Continuation Notice, as the case
may be.

(c)In the event Company fails to specify between a Base Rate Loan or a LIBOR
Rate Loan in the applicable Funding Notice or Conversion/Continuation Notice,
such Loan (if outstanding as a LIBOR Rate Loan) will be automatically converted
into a Base Rate Loan on each Interest Payment Date applicable to such Loan. As
soon as practicable after 11:00 a.m. (New York City time), pursuant to the
definition of “Adjusted LIBOR,” Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Rate Loans for
which an interest rate is then being determined and shall promptly give notice
thereof (in writing or via email) to Company and each Lender.

- 28 -

--------------------------------------------------------------------------------

 

(d)Interest payable pursuant to Section 2.7(a) shall be computed on the basis of
a 360 day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the date of the
making of such Loan or, with respect to a Base Rate Loan being converted from a
LIBOR Rate Loan, the date of conversion of such LIBOR Rate Loan to such Base
Rate Loan, as the case may be, shall be included, and the date of payment of
such Loan or, with respect to a Base Rate Loan being converted to a LIBOR Rate
Loan, the date of conversion of such Base Rate Loan to such LIBOR Rate Loan, as
the case may be, shall be excluded; provided, that if a Loan is repaid on the
same day on which it is made, one day’s interest shall be paid on that Loan.

(e)Except as otherwise set forth herein, interest on each Loan shall be payable
in cash and in arrears on and to (i) each Interest Payment Date applicable to
that Loan; (ii) upon any prepayment of that Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid; and (iii) at
maturity, including final maturity.

Section 2.8Conversion/Continuation.

(a)Subject to Section 2.17 and so long as no Default or Event of Default shall
have occurred and then be continuing, Company shall have the option:

(i) to convert at any time all or any part of any Loan equal to $500,000 and
integral multiples of $100,000 in excess of that amount from one Type of Loan to
another Type of Loan; provided, that a LIBOR Rate Loan may only be converted on
the expiration of such LIBOR Rate Loan unless Company shall pay all amounts due
under Section 2.17 in connection with any such conversion; or

(ii)upon the expiration of any LIBOR Rate Loan, to continue all or any portion
of such Loan equal to $500,000 and integral multiples of $100,000 in excess of
that amount as a LIBOR Rate Loan.

(b)Company shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 11:00 a.m. (New York City time) at least one (1) Business
Day in advance of the proposed conversion date (in the case of a conversion to a
Base Rate Loan) and at least three (3) Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a LIBOR Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any LIBOR
Rate Loans (or telephonic notice in lieu thereof) shall be irrevocable, and
Company shall be bound to effect a conversion or continuation in accordance
therewith.

Section 2.9Default Interest. Upon the occurrence and during the continuance of
an Event of Default, the principal amount of all Loans outstanding and, to the
extent permitted by applicable law, any interest payments on the Loans or any
fees or other amounts owed hereunder, shall thereafter bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable on demand at a rate that is 3.00% per annum
in excess of the interest rate otherwise payable hereunder with respect to the
applicable Loans (or, in the case of any such fees and other amounts, at a rate
which is 3.00% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans); provided, that in the case of LIBOR Rate Loans,
upon the expiration of such LIBOR Rate Loan in effect at the time any such
increase in interest rate is effective such LIBOR Rate Loans shall thereupon
become Base Rate Loans and shall thereafter bear interest payable upon demand at
a rate which is 3.00% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans. Payment or acceptance of the increased rates of
interest provided for in this Section 2.9 is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of any Agent or any Lender.

- 29 -

--------------------------------------------------------------------------------

 

Section 2.10Fees. Company agrees to pay to the Agents and Lenders such fees as
shall have been separately agreed upon in writing (including pursuant to the Fee
Letter) in the amounts and at the times so specified. Such fees shall be payable
in immediately available funds, free and clear of, and without deduction for,
any and all present or future applicable taxes, levies, imposts, deductions,
charges or withholdings and all liabilities with respect thereto (with
appropriate gross-up for withholding taxes). Such fees shall be fully earned
when paid and shall be non-refundable for any reason whatsoever.

Section 2.11Amortization of Loans. Starting with the Fiscal Quarter ending on
March 31, 2019, and on the last Business Day of such Fiscal Quarter and each
Fiscal Quarter thereafter, the Company shall repay an amount equal to 0.625% of
the aggregate principal amount of all Loans funded on the Closing Date, and on
the Maturity Date, all remaining amounts owed hereunder with respect to the
Loans shall be paid in full.

Section 2.12Voluntary Prepayments; Call Protection.

(a)Voluntary Prepayments.

(i)Any time and from time to time:

(A)with respect to Base Rate Loans, Company may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount; and

(B)with respect to LIBOR Rate Loans, Company may prepay any such Loans on any
Business Day in whole or in part (together with any amounts due pursuant to
Section 2.17(c)) in an aggregate minimum amount of $500,000 and integral
multiples of $100,000 in excess of that amount.

(ii)All such prepayments shall be made:

(A)upon not less than one (1) Business Day’s prior written notice in the case of
Base Rate Loans; and

(B)upon not less than three (3) Business Days’ prior written notice in the case
of LIBOR Rate Loans, in each case given to Administrative Agent by 11:00 a.m.
(New York City time) on the date required (and Administrative Agent will
promptly transmit such notice for Loans by facsimile or email to each Lender).
Upon the giving of any such notice, the principal amount of the Loans specified
in such notice shall become due and payable on the prepayment date specified
therein. Any such voluntary prepayment shall be applied as specified in Section
2.14.

- 30 -

--------------------------------------------------------------------------------

 

(b)Call Protection. If Company pays or is required to pay, for any reason
(including, but not limited to, any voluntary, optional or mandatory payment or
after acceleration of the Loans, but excluding any mandatory prepayment made
pursuant to Section 2.13(b), (f), or (g)), all or any part of the principal
balance of any Loan on or prior to the Maturity Date, Company shall pay to
Administrative Agent, for the benefit of all Lenders entitled to a portion of
such prepayment a prepayment premium (the “Prepayment Premium”) on the amount so
prepaid as follows:

 

Relevant period (number of calendar

months elapsed since the Closing Date)

 

Prepayment Premium as a percentage

of the amount so prepaid

after Closing Date and on or prior to month 24

 

3.00%

after month 24 and on or prior to month 36

 

1.00%

Thereafter

 

0.00%

 

Without limiting the generality of the foregoing, it is understood and agreed
that if the Obligations are accelerated for any reason, including because of
default, sale, disposition or encumbrance (including by operation of law or
otherwise) or automatic acceleration as a result of Section 8.1(f) or 8.1(g),
the applicable Prepayment Premium, determined as of the date of acceleration
will also be due and payable as though said Indebtedness was voluntarily prepaid
as of such date and shall constitute part of the Obligations, in view of the
impracticability and extreme difficulty of ascertaining actual damages and by
mutual agreement of the parties as to a reasonable calculation of each Lender’s
lost profits as a result thereof. Any Prepayment Premium payable in accordance
with the immediately preceding sentence shall be presumed to be the liquidated
damages sustained by each Lender as the result of the early termination and the
Company agrees that it is reasonable under the circumstances currently existing.
The Prepayment Premium, if any, shall also be payable in the event the
Obligations (and/or this Agreement or the Notes evidencing the Obligations) are
satisfied or released by foreclosure (whether by power of judicial proceeding),
deed in lieu of foreclosure or by any other means. THE COMPANY EXPRESSLY WAIVES
THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM IN CONNECTION WITH
ANY SUCH ACCELERATION. The Company expressly agrees that: (i) the Prepayment
Premium is reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (ii) the Prepayment
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (iii) there has been a course of conduct between Lenders
and the Company giving specific consideration in this transaction for such
agreement to pay the Prepayment Premium; and (iv) the Company shall be estopped
hereafter from claiming differently than as agreed to in this paragraph. The
Company expressly acknowledges that its agreement to pay the Prepayment Premium
to Lenders as herein described is a material inducement to Lenders to provide
the Commitments and make the Loans.

Section 2.13Mandatory Prepayments.

(a)Asset Sales. No later than the first Business Day following the date of
receipt by any Loan Party of any Net Proceeds from Asset Sales in excess of
$500,000 in the aggregate in any Fiscal Year (including for the avoidance of
doubt, any Asset Sales resulting from an Antitrust Divestiture), Company shall
prepay the Loans as set forth in Section 2.14(a) in an aggregate amount equal to
such Net Proceeds; provided, that so long as (i) no Default or Event of Default
shall have occurred and be continuing, (ii) Company has delivered Collateral
Agent prior written notice of Company’s intention to apply such monies (the
“Reinvestment Amounts”) to the costs of replacement of the properties or assets
that are the subject of such sale or disposition or the cost of purchase or
construction of other assets useful in the business of Company or its
Subsidiaries, (iii) the monies are held in a Deposit Account in which Collateral
Agent has a perfected first-priority security interest, and (iv) Company or its
Subsidiaries, as applicable, complete such

- 31 -

--------------------------------------------------------------------------------

 

replacement, purchase, or construction within 120 days after the initial receipt
of such monies, Company and its Subsidiaries shall have the option to apply such
monies in an aggregate amount not to exceed $1,000,000 in any Fiscal Year to the
costs of replacement of the assets that are the subject of such sale or
disposition or the costs of purchase or construction of other assets useful in
the business of Company and its Subsidiaries unless and to the extent that such
applicable period shall have expired without such replacement, purchase or
construction being made or completed, in which case, any amounts remaining in
the cash collateral account shall be paid to Administrative Agent and applied in
accordance with Section 2.14(a). Nothing contained in this Section 2.13(a) shall
permit Company or any of its Subsidiaries to sell or otherwise dispose of any
assets other than in accordance with Section 6.9.

(b)Insurance/Condemnation Proceeds. No later than the first Business Day
following the date of receipt by Company or any of its Subsidiaries, or
Collateral Agent as loss payee, of any Net Proceeds from insurance or any
condemnation, taking or other casualty, Company shall prepay the Loans in an
aggregate amount equal to such Net Proceeds; provided, that (i) so long as no
Default or Event of Default shall have occurred and be continuing, (ii) Company
has delivered Collateral Agent prior written notice of Company’s intention to
apply the Reinvestment Amounts to the costs of replacement of the properties or
assets that are the subject of such condemnation, taking or other casualty,
(iii) the monies are held in a Deposit Account in which Collateral Agent has a
perfected first-priority security interest, and (iv) Company or its
Subsidiaries, as applicable, complete such replacement, purchase, or
construction within 120 days after the initial receipt of such monies, Company
and its Subsidiaries shall have the option to apply such monies in an aggregate
amount not to exceed $1,000,000 in any Fiscal Year to the costs of replacement
of the assets that are the subject of such condemnation, taking or other
casualty unless and to the extent that such applicable period shall have expired
without such replacement, purchase or construction being made or completed, in
which case, any amounts remaining in the cash collateral account shall be paid
to Administrative Agent and applied in accordance with Section 2.14(a).

(c)Issuance of Equity Securities. On the date of receipt by Company of any Cash
proceeds from a capital contribution to, or the issuance of any Capital Stock
of, Company or any of its Subsidiaries (other than Capital Stock issued (i) by a
Subsidiary of the Company to any Loan Party (or, in the case of a Subsidiary
that is not a Loan Party, to any Subsidiary; provided, that such issuance is in
connection with a Permitted Investment), (ii) pursuant to any employee stock or
stock option or equity compensation plan issued in the ordinary course of
business or (ii) for purposes approved in writing by the Required Lenders),
Company shall prepay the Loans as set forth in Section 2.14(a) in an aggregate
amount equal to 50% of such proceeds, net of customary underwriting discounts
and commissions and other reasonable costs and expenses associated therewith, in
each case, paid to non-Affiliates, including reasonable legal fees and expenses.

(d)Issuance of Debt. On the date of receipt by Company or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Company or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.1), Company shall prepay the
Loans as set forth in Section 2.14(a) in an aggregate amount equal to 100% of
such proceeds, net of underwriting discounts, commissions and other reasonable
costs and expenses associated therewith, in each case, paid to non-Affiliates.

(e)Extraordinary Receipts. On the date of receipt by Company or any of its
Subsidiaries of any Extraordinary Receipts in excess of $500,000 in the
aggregate in any Fiscal Year, Company shall prepay Loans as set forth in Section
2.14(a) in the amount of such Extraordinary Receipts in excess of $500,000.

(f)Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with Fiscal Year 2017), Company
shall, no later than ninety (90) days after the end of such Fiscal Year, prepay
the Loans as set forth in Section 2.14(a) in an aggregate amount equal to 50% of
such Consolidated Excess Cash Flow (the “ECF Percentage”); provided, that if the

- 32 -

--------------------------------------------------------------------------------

 

Leverage Ratio for such Fiscal Year covered by such Consolidated Excess Cash
Flow is below 3.00:1.00, the ECF Percentage shall be reduced to 25%. Any amounts
prepaid pursuant to this Section 2.13(e) with respect to any Fiscal Year in
excess of 50% of Consolidated Excess Cash Flow shall be treated as voluntary
prepayments made pursuant to Section 2.12(a).

(g)Antitrust Restraint. No later than five (5) Business Days following the
initial imposition of an Antitrust Restraint, Company shall prepay Loans as set
forth in Section 2.14(a) in the amount of $10,000,000.

(h)Antitrust Divestiture. No later than five (5) Business Days after any
Antitrust Divestiture exceeding 20% of the Antitrust Divestiture GAAP Revenue,
Company shall prepay the Loans in an amount equal to (i) the percentage
exceeding 20% of the Antitrust Divestiture GAAP Revenue times (ii) $50,000,000.

(i) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Section 2.13, Company shall deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the calculation of the amount
of the applicable net proceeds or Consolidated Excess Cash Flow and compensation
owing to Lenders under Section 2.12(b), if any, as the case may be. In the event
that Company shall subsequently determine that the actual amount received
exceeded the amount set forth in such certificate, Company shall promptly make
an additional prepayment of the Loans, and Company shall concurrently therewith
deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the derivation of such excess.

Section 2.14Application of Prepayments.

(a)Application of Prepayments. (i) Any prepayment of any Loan pursuant to
Section 2.12 and (ii) except in connection with any Waivable Mandatory
Prepayment provided for in Section 2.14(b), so long as no Application Event has
occurred and is continuing, any mandatory prepayment of any Loan pursuant to
Section 2.13, in each case, shall be applied in accordance with each Lender’s
Pro Rata Share to prepay the principal of the Loans until paid in full in
reverse order of maturity.

(b)Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, in the event Company is required to make any mandatory
prepayment (a “Waivable Mandatory Prepayment”) of the Loans, not less than three
(3) Business Days prior to the date (the “Required Prepayment Date”) on which
Company is required to make such Waivable Mandatory Prepayment, Company shall
notify Administrative Agent in writing (including by email) of the amount of
such prepayment, and Administrative Agent will promptly thereafter notify each
Lender holding outstanding Loans of the amount of such Lender’s Pro Rata Share
of such Waivable Mandatory Prepayment and such Lender’s option to refuse such
amount. Each such Lender may exercise such option by giving written notice to
Company and Administrative Agent of its election to do so on or before the first
Business Day prior to the Required Prepayment Date (it being understood that any
Lender which does not notify Company and Administrative Agent of its election to
exercise such option on or before the first Business Day prior to the Required
Prepayment Date shall be deemed to have elected, as of such date, not to
exercise such option). On the Required Prepayment Date, Company shall pay to
Administrative Agent the amount of the Waivable Mandatory Prepayment, which
amount shall be applied in an amount equal to that portion of the Waivable
Mandatory Prepayment payable to those Lenders that have elected not to exercise
such option, to prepay the Loans of such Lenders.

(c)Application of Prepayments of Loans to Base Rate Loans and LIBOR Rate Loans.
Any prepayment thereof shall be applied first to Base Rate Loans to the full
extent thereof before application to LIBOR Rate Loans, in each case in a manner
which minimizes the amount of any payments required to be made by Company
pursuant to Section 2.17(c).

- 33 -

--------------------------------------------------------------------------------

 

(d)At any time an Application Event has occurred and is continuing, all payments
shall be applied pursuant to Section 2.15(g). Nothing contained herein shall
modify the provisions of Section 2.15(b) regarding the requirement that all
prepayments be accompanied by accrued interest and fees on the principal amount
being prepaid to the date of such prepayment and the applicable Prepayment
Premium, or any requirement otherwise contained herein to pay all other amounts
as the same become due and payable.

Section 2.15General Provisions Regarding Payments.

(a)All payments by Company of principal, interest, fees and other Obligations
shall be made in Dollars in immediately available funds, without defense,
recoupment, setoff or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent, for the account of Lenders, not later than
2:00 p.m. (New York City time) to Administrative Agent’s Account; funds received
by Administrative Agent after that time on such due date may (in the
Administrative Agent’s sole discretion) be deemed to have been paid by Company
on the next Business Day.

(b)All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, the Prepayment Premium, if applicable, and all commitment fees and
other amounts payable with respect to the principal amount being repaid or
prepaid.

(c)Administrative Agent shall promptly distribute to each Lender at such address
as such Lender shall indicate in writing, such Lender’s applicable Pro Rata
Share of all payments and prepayments of principal and interest due hereunder,
together with all other amounts due with respect thereto, including, without
limitation, all fees payable with respect thereto, to the extent received by
Administrative Agent.

(d)Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e)Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the commitment fees hereunder.

(f)Administrative Agent may (but at the Required Lender’s direction, shall) deem
any payment by or on behalf of Company hereunder that is not made in same day
funds prior to 2:00 p.m. (New York City time) to be a non-conforming payment.
Any such payment shall not be deemed to have been received by Administrative
Agent until the later of (i) the time such funds become available funds, and
(ii) the applicable next Business Day. Administrative Agent shall give prompt
written notice to Company and each applicable Lender (including via email) if
any payment is non-conforming. Any non-conforming payment may constitute or
become a Default or Event of Default in accordance with the terms of Section
8.1. Interest shall continue to accrue on any principal as to which a
non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the Default Rate determined pursuant to
Section 2.9 from the date such amount was due and payable until the date such
amount is paid in full.

- 34 -

--------------------------------------------------------------------------------

 

(g)If an Application Event has occurred and is continuing, or the maturity of
the Obligations shall have been accelerated pursuant to Section 8.1, all
payments or proceeds received by any Agent hereunder or under any Collateral
Document in respect of any of the Obligations, including, but not limited to all
proceeds received by any Agent in respect of any sale, any collection from, or
other realization upon all or any part of the Collateral, shall be applied in
full or in part as follows:

first, ratably to pay the Obligations in respect of any fees (other than any
Prepayment Premium), expense reimbursements, indemnities and other amounts then
due and payable to the Agents until paid in full;

second, ratably to pay the Obligations in respect of any fees (other than any
Prepayment Premium) and indemnities then due and payable to the Lenders until
paid in full;

third, ratably to pay interest then due and payable in respect of the Loans
until paid in full;

fourth, ratably to pay principal of the Loans until paid in full;

fifth, ratably to pay the Obligations in respect of any Prepayment Premium then
due and payable to the Lenders until paid in full; and

sixth, to the ratable payment of all other Obligations then due and payable
until paid in full.

(h)For purposes of Section 2.15(g) (other than clause sixth of Section 2.15(g)),
“paid in full” means payment in cash of all amounts owing under the Loan
Documents according to the terms thereof, including loan fees, service fees,
professional fees, interest (and specifically including interest accrued after
the commencement of any Insolvency Proceeding), default interest, interest on
interest, and expense reimbursements, whether or not same would be or is allowed
or disallowed in whole or in part in any Insolvency Proceeding, except to the
extent that default or overdue interest (but not any other interest) and loan
fees, each arising from or related to a default, are disallowed in any
Insolvency Proceeding; provided, that for the purposes of clause sixth of
Section 2.15(g), “paid in full” means payment in cash of all amounts owing under
the Loan Documents according to the terms thereof, including loan fees, service
fees, professional fees, interest (and specifically including interest accrued
after the commencement of any Insolvency Proceeding), default interest, interest
on interest, and expense reimbursements, whether or not the same would be or is
allowed or disallowed in whole or in part in any Insolvency Proceeding.

(i)In the event of a direct conflict between the priority provisions of Section
2.15(g) and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that both such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of
Section 2.15(g) shall control and govern.

Section 2.16Ratable Sharing. Lenders hereby agree that if any of them shall,
whether by voluntary payment (other than a voluntary prepayment of Loans made
and applied in accordance with the terms hereof), through the exercise of any
right of set off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Loan Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, fees and other amounts then due and owing to such Lender
under the Loan Documents (collectively, the “Aggregate Amounts Due” to such
Lender) which is greater than the proportion received by any other Lender in
respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent and each other Lender of the receipt of such payment and (b) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation

- 35 -

--------------------------------------------------------------------------------

 

simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided, that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Company or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Company expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set off or counterclaim with
respect to any and all monies owing by Company to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.

Section 2.17Making or Maintaining LIBOR Rate Loans.

(a)Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), with respect to any LIBOR
Rate Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such LIBOR Rate Loans on the basis provided for in the definition
of Adjusted LIBOR Rate, Administrative Agent shall on such date give notice (by
facsimile or email) to Company and each Lender of such determination, whereupon
(i) no Loans may be made as, or converted to, LIBOR Rate Loans until such time
as Administrative Agent notifies Company and Lenders that the circumstances
giving rise to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by Company with respect to the Loans in
respect of which such determination was made shall be deemed to be rescinded.

(b)Illegality or Impracticability of LIBOR Rate Loans. In the event that on any
date any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with Company and Administrative Agent) that the making, maintaining
or continuation of its LIBOR Rate Loans (i) has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by facsimile
or by telephone confirmed in writing) to Company and Administrative Agent of
such determination (which notice Administrative Agent shall promptly transmit to
each other Lender). Thereafter (A) the obligation of the Affected Lender to make
Loans as, or to convert Loans to, LIBOR Rate Loans shall be suspended until such
notice shall be withdrawn by the Affected Lender, (B) to the extent such
determination by the Affected Lender relates to a LIBOR Rate Loan then being
requested by Company pursuant to a Funding Notice or a Conversion/Continuation
Notice, the Affected Lender shall make such Loan as (or continue such Loan as or
convert such Loan to, as the case may be) a Base Rate Loan, (C) the Affected
Lender’s obligation to maintain its outstanding LIBOR Rate Loans (the “Affected
Loans”) shall be terminated at the earlier to occur of the expiration of the
Affected Loans or when required by law, and (D) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a LIBOR Rate Loan then being requested by
Company pursuant to a Funding Notice or a Conversion/Continuation Notice,
Company shall have the option, subject to the provisions of Section 2.17(c), to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving notice (by facsimile or email) to Administrative Agent of such
rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 2.17(b) shall

- 36 -

--------------------------------------------------------------------------------

 

affect the obligation of any Lender other than an Affected Lender to make or
maintain Loans as, or to convert Loans to, LIBOR Rate Loans in accordance with
the terms hereof.

(c)Compensation for Breakage or Non-Commencement of Interest Periods. Company
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid or calculated to
be due and payable by such Lender to lenders of funds borrowed by it to make or
carry its LIBOR Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re-employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a borrowing of any LIBOR Rate
Loan does not occur on a date specified therefor in a Funding Notice, or a
conversion to or continuation of any LIBOR Rate Loan does not occur on a date
specified therefor in a Conversion/Continuation Notice; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its LIBOR Rate Loans
occurs on any day other than an Interest Payment Date (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise); or (iii) if any
prepayment of any of its LIBOR Rate Loans is not made on any date specified in a
notice of prepayment given by Company.

(d)Booking of LIBOR Rate Loans. Any Lender may make, carry or transfer LIBOR
Rate Loans at, to, or for the account of any of its branch offices or the office
of an Affiliate of such Lender.

(e)Assumptions Concerning Funding of LIBOR Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.17 and Section 2.18 shall be
made as though such Lender had actually funded each of its relevant LIBOR Rate
Loans through the purchase of a LIBOR deposit bearing interest at the rate
obtained pursuant to clause (a)(i) of the definition of Adjusted LIBOR Rate in
an amount equal to the amount of such LIBOR Rate Loan and having a maturity of
one month and through the transfer of such LIBOR deposit from an offshore office
of such Lender to a domestic office of such Lender in the United States;
provided, that each Lender may fund each of its LIBOR Rate Loans in any manner
it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.17 and Section
2.18.

Section 2.18Increased Costs; Capital Adequacy.

(a)Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.19 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or Governmental Authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-Governmental Authority
(whether or not having the force of law): (i) subjects such Lender (or its
applicable lending office) to any additional Tax (other than any Tax on the
overall net income of such Lender) with respect to this Agreement or any of the
other Loan Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to LIBOR Rate Loans that are
reflected in the definition of Adjusted LIBOR Rate); or (iii) imposes any other
condition (other than with respect to a Tax matter) on or affecting such Lender
(or its applicable lending office) or its obligations hereunder or the London
interbank market; and the result of any of the foregoing is to increase the cost
to

- 37 -

--------------------------------------------------------------------------------

 

such Lender of agreeing to make, making or maintaining Loans hereunder or to
reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then, in any such case, Company shall
promptly pay to such Lender, upon receipt of the statement referred to in the
next sentence, such additional amount or amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its sole discretion shall determine) as may be necessary to compensate
such Lender for any such increased cost or reduction in amounts received or
receivable hereunder. Such Lender shall deliver to Company (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.18(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

(b)Capital Adequacy Adjustment. In the event that any Lender shall have
determined that the adoption, effectiveness, phase in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans, or participations therein or other obligations
hereunder with respect to the Loans to a level below that which such Lender or
such controlling corporation could have achieved but for such adoption,
effectiveness, phase in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five (5) Business
Days after receipt by Company from such Lender of the statement referred to in
the next sentence, Company shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after tax basis for such reduction. Such Lender shall deliver to Company (with a
copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.18(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

Section 2.19Taxes; Withholding, Etc.

(a)Withholding of Taxes. All sums payable by any Loan Party hereunder and under
the other Loan Documents shall (except to the extent required by law) be paid
free and clear of, and without any deduction or withholding on account of, any
Tax, other than (i) Taxes imposed on or measured by the recipient’s net income
(however denominated) and franchise Taxes imposed on the recipient, in both
cases, (A) by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or (B) as the result of any other present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document), (ii) in the case of a Lender, United States federal
income withholding Taxes imposed on amounts payable to or for the account of
such Lender pursuant to a law in effect on the date on which such Lender becomes
a party hereto or such Lender changes its lending office, except that this
clause (ii) shall not apply to the extent that, pursuant to this Section 2.19
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (iii) Taxes attributable to
such recipient’s failure to comply with Section 2.19(d) and (iv) Taxes imposed
under FATCA (all such non-excluded Taxes, collectively or individually,
“Indemnified Taxes”). If any Loan Party or any other Person is required by law
to make any deduction or withholding on account of any Indemnitee Tax or Other
Tax from any sum paid or payable by

- 38 -

--------------------------------------------------------------------------------

 

any Loan Party to any Agent or any Lender under any of the Loan Documents: (1)
Company shall notify Administrative Agent of any such requirement or any change
in any such requirement as soon as Company becomes aware of it; (2) Company
shall pay any such Tax before the date on which penalties attach thereto, such
payment to be made (if the liability to pay is imposed on any Loan Party) for
its own account or (if that liability is imposed on any Agent or such Lender, as
the case may be) on behalf of and in the name of such Agent or such Lender; (3)
the sum payable by such Loan Party shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment, such
Agent or such Lender, as the case may be, receives on the due date a net sum
equal to what it would have received had no such deduction, withholding or
payment been required or made; and (4) within thirty days after paying any sum
from which it is required by law to make any deduction or withholding, Company
shall deliver to Administrative Agent evidence satisfactory to the other
affected parties of such deduction, withholding or payment and of the remittance
thereof to the relevant taxing or other authority.

(b)Other Taxes. The Loan Parties shall pay to the relevant Governmental
Authorities any present or future stamp or documentary Taxes or any other excise
or property Taxes that arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any other Loan Document (“Other Taxes”). Within thirty days after
paying any such Other Taxes, each Loan Party shall deliver to Administrative
Agent and any Lender evidence satisfactory to Administrative Agent and Lenders
that such Other Taxes have been paid to the relevant Governmental Authority.

(c)Tax Indemnification. The Loan Parties hereby jointly and severally indemnify
and agree to hold each Agent and Lender harmless from and against all
Indemnified Taxes and Other Taxes (including, without limitation, Indemnified
Taxes and Other Taxes imposed on any amounts payable under this Section 2.19)
paid by such Person, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally asserted. Such indemnification shall be paid within ten
days from the date on which any Agent or Lender makes written demand therefor
specifying in reasonable detail the nature and amount of such Indemnified Taxes
or Other Taxes.

(d)Evidence of Exemption From U.S. Withholding Tax.

(i)Each Lender that is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income tax purposes (a “Non-US Lender”) shall deliver to Administrative Agent
and the Company, on or prior to the Closing Date (in the case of each Lender
listed on the signature pages hereof on the Closing Date) or on or prior to the
date such Person becomes a Lender hereunder, and at such other times as may be
necessary in the determination of Administrative Agent and the Company (in the
reasonable exercise of their discretion), (i) two original copies of Internal
Revenue Service Form W-8IMY (with appropriate attachments), W-8BEN, W-8BEN-E or
W-8ECI (or any successor forms), as applicable, properly completed and duly
executed by such Lender to establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to any
payments to such Lender of principal, interest, fees or other amounts payable
under any of the Loan Documents, and (ii) if such Lender is claiming exemption
from United States federal income tax under Section 871(h) or 881(c) of the
Internal Revenue Code, a Certificate Regarding Non-Bank Status, properly
completed and duly executed by such Lender. Each Lender required to deliver any
forms or certificates with respect to United States federal income tax
withholding matters pursuant to this Section 2.19(d) hereby agrees, from time to
time after the initial delivery by such Lender of such forms or certificates,
whenever a lapse in time or change in circumstances renders such forms or
certificates obsolete or inaccurate in any material respect, that such Lender
shall deliver to Administrative Agent and the Company two new original copies of
Internal Revenue Service Form W-8IMY (with appropriate attachments thereto),
W-8BEN, W-8-BEN-E or W-8ECI, as applicable, and, if applicable, a Certificate
Regarding Non-Bank Status (or any successor forms), as the case may be, properly
completed and duly executed by such Lender, or notify Administrative Agent and
Company of its inability to deliver any such

- 39 -

--------------------------------------------------------------------------------

 

forms or certificates. Notwithstanding the above, a Non-US Lender shall not be
required to deliver any form pursuant to this Section 2.19(d)(i) that such
Non-US Lender is not legally able to deliver.

(ii)If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Company and Administrative Agent at
the time or times prescribed by Law and at such time or times reasonably
requested by Company or Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
Company or Administrative Agent as may be necessary for Company and
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.19(d)(ii), FATCA shall include any
amendments made to FATCA after the date of this Agreement. Notwithstanding the
above, a Lender shall not be required to deliver any form or other form of
documentation pursuant to this Section 2.19(d)(ii) that such Non-US Lender is
not legally able to deliver.

(iii)Each Lender that is a United States Person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income tax purposes shall deliver to Administrative Agent and the Company, on or
prior to the Closing Date (in the case of each such Lender listed on the
signature pages hereof on the Closing Date) or on or prior to the date such
Person becomes a Lender hereunder, and at such other times as may be necessary
in the determination of Administrative Agent and the Company (in the reasonable
exercise of their discretion), two original copies of Internal Revenue Service
Form W-9 (or any successor forms) properly completed and duly executed by such
Lender to establish that such Lender is not subject to United States backup
withholding taxes with respect to any payments to such Lender of principal,
interest, fees or other amounts payable under any of the Loan Documents.

Section 2.20 Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.17(c), Section
2.18 or Section 2.19, it will, to the extent not inconsistent with the internal
policies of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, issue, fund or maintain its Loans, including any
Affected Loans, through another office of such Lender, or (b) take such other
measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.17(c), Section 2.18 or Section 2.19 would
be materially reduced and if, as determined by such Lender in its sole
discretion, the making, issuing, funding or maintaining of such Loans through
such other office or in accordance with such other measures, as the case may be,
would not otherwise adversely affect such Loans or the interests of such Lender;
provided, that such Lender will not be obligated to utilize such other office
pursuant to this Section 2.20 unless Company agrees to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as
described above. A certificate as to the amount of any such expenses payable by
Company pursuant to this Section 2.20 (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Lender to Company (with a
copy to Administrative Agent) shall be conclusive absent manifest error.

Section 2.21Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender violates any provision of Section
1.5(c) of Appendix C, (such Lender, a “Defaulting Lender”), then such Defaulting
Lender shall be deemed not to be a “Lender” for purposes of voting on any
matters (including the granting of any consents or waivers) with respect to any
of the Loan

- 40 -

--------------------------------------------------------------------------------

 

Documents, until Administrative Agent shall have waived all violations of
Section 1.5(c) of Appendix C by such Defaulting Lender in writing. Except as
otherwise expressly provided in this Section 2.21, performance by Company of its
obligations hereunder and the other Loan Documents shall not be excused or
otherwise modified as a result of the operation of this Section 2.21. The rights
and remedies against a Defaulting Lender under this Section 2.21 are in addition
to other rights and remedies which Administrative Agent or any Lender may have
against such Defaulting Lender with respect to any violation of Section 1.5(c)
of Appendix C.

Section 2.22Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an “Increased
Cost Lender”) shall give notice to Company that such Lender is an Affected
Lender or that such Lender is entitled to receive payments under Section 2.18,
2.19 or 2.20, (ii) the circumstances which have caused such Lender to be an
Affected Lender or which entitle such Lender to receive such payments shall
remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five (5) Business Days after Company’s request for such withdrawal; or
(b) (i) any Lender shall become a Defaulting Lender, and (ii) such Defaulting
Lender shall fail to cure the default as a result of which it has become a
Defaulting Lender within five (5) Business Days after Company’s request that it
cure such default; or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 9.5(b), the consent of
Administrative Agent and Required Lenders shall have been obtained but the
consent of one or more of such other Lenders (each a “Non-Consenting Lender”)
whose consent is required shall not have been obtained; then, with respect to
each such Increased Cost Lender, Defaulting Lender or Non-Consenting Lender (the
“Terminated Lender”), Administrative Agent may (which, in the case of an
Increased-Cost Lender, only after receiving written request from Company to
remove such Increased-Cost Lender), by giving written notice to Company and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans in full to one or more Eligible Assignees (each a “Replacement
Lender”) in accordance with the provisions of Section 9.6 and Terminated Lender
shall pay any fees payable thereunder in connection with such assignment;
provided, that (1) on the date of such assignment, the Replacement Lender shall
pay to Terminated Lender an amount equal to the sum of (A) an amount equal to
the principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to Section
2.10; (2) on the date of such assignment, Company shall pay any amounts payable
to such Terminated Lender pursuant to Section 2.18 or 2.19; and (3) in the event
such Terminated Lender is a Non-Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non-Consenting Lender. Upon the prepayment of all
amounts owing to any Terminated Lender such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided, that any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.

ARTICLE III CONDITIONS

PRECEDENT

Section 3.1Closing Date. The obligation of each Lender to make its portion of
the Loans on the Closing Date is subject to the satisfaction prior to (or
substantially simultaneously with) the consummation of the Acquisition or waiver
in accordance with Section 9.5, of the following conditions on or before the
Closing Date:

(a)Loan Documents. Administrative Agent shall have received sufficient copies of
each Loan Document executed and delivered by each applicable Loan Party for each
Lender, in original or .pdf format (followed promptly by originals).

- 41 -

--------------------------------------------------------------------------------

 

(b)Organizational Documents; Incumbency. Administrative Agent shall have
received (i) sufficient copies of each Organizational Document of each Loan
Party, and, to the extent applicable, certified as of a recent date by the
appropriate governmental official; (ii) signature and incumbency certificates of
the officers of such Loan Party executing the Loan Documents to which it is a
party; (iii) resolutions of the Board of Directors of each Loan Party approving
and authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party, certified as of the Closing
Date by its secretary or an assistant secretary as being in full force and
effect without modification or amendment; (iv) a good standing certificate from
the applicable Governmental Authority of each Loan Party’s jurisdiction of
incorporation, organization or formation and in each jurisdiction in which it is
qualified as a foreign corporation or other entity to do business, each dated a
recent date prior to the Closing Date; and (v) such other documents as
Administrative Agent may reasonably request.

(c)Existing Indebtedness. On the Closing Date, Company and its Subsidiaries
shall have (i) repaid in full all Existing Indebtedness (except (a) that certain
letter of credit issued by Comerica Bank in favor of Nine Penn Center
Associates, L.P. for the property leased by Revitas, Inc. at 1735 Market Street,
Philadelphia, PA 19103 and (b) that certain letter of credit issued by Comerica
Bank in favor of Jarvis Equities LLC for the property leased by Revitas, Inc. at
8000 Jarvis Avenue, Suite 120, Newark, CA 94560 outstanding thereunder (in the
case of the foregoing clauses (a) and (b), not to exceed $200,000 in the
aggregate may remain outstanding and cash collateralized by any Loan Party),
(ii) terminated any commitments to lend or make other extensions of credit
thereunder, and (iii) delivered to Administrative Agent all documents or
instruments necessary to release all Liens securing Existing Indebtedness.

(d)Governmental Authorizations and Consents. Each Loan Party shall have obtained
all Governmental Authorizations and all consents of other Persons, in each case
that are necessary or advisable in connection with the transactions contemplated
by the Loan Documents and each of the foregoing shall be in full force and
effect and in form and substance reasonably satisfactory to Administrative
Agent. All applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority which would restrain,
prevent or otherwise impose adverse conditions on the transactions contemplated
by the Loan Documents or the financing thereof and no action, request for stay,
petition for review or rehearing, reconsideration, or appeal with respect to any
of the foregoing shall be pending, and the time for any applicable agency to
take action to set aside its consent on its own motion shall have expired.

(e)Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
Lien in the personal property Collateral, Collateral Agent shall have received:

(i) evidence satisfactory to Collateral Agent of the compliance by each Loan
Party of their obligations under the Pledge and Security Agreement and the other
Collateral Documents (including, without limitation, their obligations to
authorize or execute, as the case may be, and deliver UCC financing statements,
originals of securities, instruments and chattel paper and any agreements
governing deposit and/or securities accounts or intellectual property as
provided therein), together with appropriate financing statements on Form UCC-1
duly filed in such office or offices as may be necessary or, in the opinion of
Collateral Agent, desirable to perfect the security interests purported to be
created by each Pledge and Security Agreement;

(ii)a completed Perfection Certificate dated the Closing Date and executed by an
Authorized Officer of each Loan Party, together with all attachments
contemplated thereby, including (A) the results of a recent search, by a Person
satisfactory to Collateral Agent, of all effective UCC financing statements (or
equivalent filings) made with respect to any assets or property of any Loan
Party in the jurisdictions specified in the Perfection Certificate, together
with copies of all such filings disclosed by such search, and (B) UCC
termination statements (or similar documents) duly executed by all applicable
Persons for filing in all applicable jurisdictions as may be necessary to
terminate any effective UCC financing

- 42 -

--------------------------------------------------------------------------------

 

statements (or equivalent filings) disclosed in such search (other than any such
financing statements in respect of Permitted Liens); and

(iii)evidence that each Loan Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including without limitation, any
intercompany notes evidencing Indebtedness permitted to be incurred pursuant to
clause (b) of the definition of Permitted Indebtedness) and made or caused to be
made any other filing and recording (other than as set forth herein) reasonably
required by Collateral Agent.

(f)Financial Statements; Projections. Lenders shall have received from Company
(i) the Historical Financial Statements, (ii) pro forma consolidated balance
sheets of Company and its Subsidiaries as at the Closing Date, and reflecting
the related financings and the other transactions contemplated by the Loan
Documents to occur on or prior to the Closing Date, which pro forma financial
statements shall be in form reasonably satisfactory to Administrative Agent, and
(iii) the Projections.

(g)Evidence of Insurance. Collateral Agent shall have received a certificate
from Company’s insurance broker or other evidence that all insurance required to
be maintained pursuant to Section 5.5 is in full force and effect, together with
endorsements naming Collateral Agent, for the benefit of Secured Parties, as
additional insured and loss payee thereunder to the extent required under
Section 5.5, in each case, in form and substance reasonably satisfactory to
Collateral Agent.

(h)Funding Notice. Administrative Agent shall have received a fully executed
Funding Notice.

(i)Opinions of Counsel to Loan Parties. Lenders and their respective counsel
shall have received executed copies of the written opinion of Fenwick & West
LLP, counsel for Loan Parties, dated as of the Closing Date and otherwise in
form and substance reasonably satisfactory to Administrative Agent (and each
Loan Party hereby instructs such counsel to deliver such opinion to Agents and
Lenders).

(j)Closing Date and Solvency Certificate. Company shall have delivered to the
Agents an executed Closing Date and Solvency Certificate, together with all
attachments thereto, including a copy of the Acquisition Agreement.

(k)Liquidity. After giving effect to the borrowing of the Loans and the other
transactions contemplated by the Loan Documents on the Closing Date, the sum of
the Company’s Consolidated Liquidity is at least $50,000,000 plus the amount by
which the Company and the Subsidiaries’ accounts payable (under GAAP) is not
paid by the 90th day after the invoice date associated with such accounts (or,
if later, the date due); provided, that accounts payable (i) up to an aggregate
amount of $500,000 and (ii) which are being contested in good faith and reserves
required by GAAP have been made, shall be excluded from the foregoing
calculation.

(l)SaaS and Maintenance Revenue. On the Closing Date, the SaaS and Maintenance
Revenue of Company and its Subsidiaries on a consolidated basis shall be at
least $90,000,000 for the three month period ending on November 30, 2016.

(m)No Material Adverse Effect. Since December 12, 2016, there has not been any
change, event, development, condition, occurrence or effect that has had, or
would reasonably be expected to have a Material Adverse Effect (as defined in
the Acquisition Agreement) with respect to Target and its Subsidiaries, taken as
a whole.

(n)Bank Regulations. Administrative Agent and the Lenders shall have received at
least 5 (5) Business Days prior to the Closing Date all documentation and other
information reasonably requested in writing at least ten (10) Business Days
prior to the Closing Date that is required by bank regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,

- 43 -

--------------------------------------------------------------------------------

 

including the Patriot Act, and all such documentation and other information
shall be in form and substance reasonably satisfactory to Administrative Agent.

(o)Closing of Acquisition Agreement. The Closing (as defined in the Acquisition
Agreement) shall have occurred, or shall occur substantially simultaneously with
the funding of the Loans, in all material respects in accordance with the
Acquisition Agreement and without giving effect to any amendments, consents or
waivers thereto that are adverse to Agents or Lenders, without the prior consent
of Agents or Lenders (such consent not to be unreasonably withheld, delayed or
conditioned), it being understood and agreed that any (i) amendment to the (A)
definition of “Material Adverse Effect” or “Mandatory Closing Date” or (B)
Section 13.4(b), Section 13.7(b), Section 13.8, Section 13.10(b), Section
13.11(c), the second proviso in the first sentence of Section 13.13, and Section
13.16, in each case, of the Acquisition Agreement (and any provision of the
Acquisition Agreement to the extent an amendment, modification, waiver or
termination of such provision would modify the substance of such Sections), (ii)
change or waiver of any condition precedent of Section 7.3(c) or Section 7.3(d)
of the Acquisition Agreement, (iii) any reduction in the purchase price in
connection with the Acquisition to the extent that such reduction is greater
than or equal to 5% of the purchase price and (iv) any agreement by Company to a
Closing Date (as defined in the Acquisition Agreement) prior to the Mandatory
Closing Date (as defined in the Acquisition Agreement), shall, in the cases of
each of the foregoing clauses (i) – (iv) be deemed to be adverse to the
interests of the Agent and the Lenders.

(p)Representations and Warranties. The Specified Acquisition Agreement
Representations shall be true and correct in all respects as are material to the
interests of the Lenders except to the extent that the Company (or its
Affiliate) would not have the right (taking into account any applicable cure
provisions) to terminate the Company’s (and/or such Affiliate’s) obligations
under the Acquisition Agreement or decline to consummate the Acquisition (in
each case, in accordance with the terms thereof) as a result of a breach of such
representations and warranties in the Acquisition Agreement, and the Specified
Representations shall be true and correct in all respects.

(q)Expiration Date. As of the Closing Date, at least sixteen (16) Business Days
shall have passed from the execution date of the Commitment Letter.

(r)Fees and Expenses. The Loan Parties shall have paid all invoiced fees, costs
and expenses then payable by the Loan Parties pursuant to this Agreement and the
other Loan Documents, including, without limitation, Section 2.10, and Section
9.2 hereof.

Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be approved by any Agent, Required Lenders or Lenders, as applicable, on the
Closing Date.

Any Agent or Required Lender shall be entitled, but not obligated to, request
and receive, prior to the making of the Loans, additional information reasonably
satisfactory to the requesting party confirming the satisfaction of any of the
foregoing, if, in the good faith judgment of such Agent or Required Lender such
request is warranted under the circumstances.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to each Agent and Lender, on the Closing
Date, that the following statements are true and correct (it being understood
and agreed that the representations and

- 44 -

--------------------------------------------------------------------------------

 

warranties made on the Closing Date are deemed to be made concurrently with the
consummation of the transactions contemplated hereby):

Section 4.1Organization; Requisite Power and Authority; Qualification. Each Loan
Party and its Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization as identified in
Schedule 4.1, (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby and, in the case of Company, to make
the borrowings hereunder, and (c) is qualified to do business and in good
standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Material Adverse Effect.

Section 4.2Capital Stock and Ownership. The Capital Stock of the Company and
each of its Subsidiaries has been duly authorized and validly issued and is
fully paid and non-assessable. Except as set forth on Schedule 4.2, as of the
date hereof, there is no existing option, warrant, call, right, commitment or
other agreement to which any Subsidiary of the Company is a party requiring, and
there is no membership interest or other Capital Stock of any Subsidiary of the
Company outstanding which upon conversion or exchange would require, the
issuance by such Subsidiary of any additional membership interests or other
Capital Stock of such Subsidiary or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Capital Stock of any Subsidiary. Schedule 4.2
correctly sets forth the ownership interest of each Subsidiary of the Company as
of the Closing Date.

Section 4.3Due Authorization. The execution, delivery and performance of the
Loan Documents and the consummation by each Loan Party of the transactions
contemplated by the Loan Documents, has been duly authorized by all necessary
action on the part of each Loan Party that is a party thereto.

Section 4.4No Conflict. The execution, delivery and performance by Loan Parties
of the Loan Documents to which they are parties and the consummation of the
transactions contemplated by the Loan Documents do not and will not (a) violate
any provision of any law or any governmental rule or regulation applicable to
Company or any of its Subsidiaries, any of the Organizational Documents of
Company or any of its Subsidiaries, or any order, judgment or decree of any
court or other agency of government binding on Company or any of its
Subsidiaries; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Company or any of its Subsidiaries; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Company or any of
its Subsidiaries (other than any Liens created under any of the Loan Documents
in favor of Collateral Agent, on behalf of Secured Parties); (d) result in any
default, non-compliance, suspension revocation, impairment, forfeiture or
non-renewal of any permit, license, authorization or approval applicable to its
operations or any of its properties; or (e) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of Company or any of its Subsidiaries, except for
such approvals or consents which will be obtained on or before the Closing Date
and disclosed in writing to Lenders.

Section 4.5Governmental Consents. The execution, delivery and performance by
Loan Parties of the Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority, and except for filings
and recordings with respect to the Collateral to be made, or otherwise delivered
to Collateral Agent for filing and/or recordation, as of the Closing Date.

- 45 -

--------------------------------------------------------------------------------

 

Section 4.6Binding Obligation. Each Loan Document has been duly executed and
delivered by each Loan Party that is a party thereto and is the legally valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

Section 4.7Historical Financial Statements. The Historical Financial Statements
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments. As of the Closing Date, neither Company nor any
of its Subsidiaries has any contingent liability or liability for taxes, long
term lease or unusual forward or long term commitment that is not reflected in
the Historical Financial Statements or the notes thereto and which in any such
case is material in relation to the business, operations, properties, assets or
condition (financial or otherwise) of Company and any of its Subsidiaries taken
as a whole, other than (a) obligations pursuant to the terms of Material
Contracts entered into since September 30, 2016 and (b) liabilities incurred
under this Agreement and under the promissory notes referenced in clause (i) of
Permitted Indebtedness.

Section 4.8Projections. On and as of the Closing Date, the Projections of
Company and its Subsidiaries for the period of Fiscal Year 2017 through and
including Fiscal Year 2021, including monthly projections for each month during
the Fiscal Year in which the Closing Date takes place, (the “Projections”) are
based on good faith estimates and assumptions made by the management of Company;
provided, that the Projections are not to be viewed as facts and that actual
results during the period or periods covered by the Projections may differ from
such Projections and that the differences may be material

Section 4.9No Material Adverse Effect. Since September 30, 2015, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.

Section 4.10Adverse Proceedings, Etc. There are no Adverse Proceedings,
individually or in the aggregate, (a) that relate to any Loan Document or the
transactions contemplated hereby or thereby or (b) involving an amount greater
than $250,000. Neither Company nor any of its Subsidiaries (i) is in violation
of any applicable laws that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect, or (ii) is subject to or in
default with respect to any final judgments, writs, injunctions, decrees, rules
or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Company and its Subsidiaries have
paid in full all sums owing or claimed for labor, materials, supplies, personal
property, and services of every kind and character used, furnished or installed
in or on any Real Estate Asset that are now due and owing and no claim for same
exists, except such claims as have arisen in the ordinary course of business and
that are not yet past due.

Section 4.11Payment of Taxes. Except as otherwise permitted under Section 5.3,
all tax returns and reports of Company and its Subsidiaries required to be filed
by any of them have been timely filed, and all taxes due and payable and all
assessments, fees and other governmental charges upon Company and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and payable.
Company knows of no proposed tax assessment against Company or any of its
Subsidiaries which is not being actively contested by Company or such Subsidiary
in good faith and by appropriate proceedings being diligently pursued; provided,
that such reserves or other appropriate provisions, if any, as shall be required
in conformity with GAAP shall have been made or provided therefor.

- 46 -

--------------------------------------------------------------------------------

 

Section 4.12Properties.

(a)Title. Each of Company and its Subsidiaries has (i) good, sufficient,
marketable and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good and valid title to (in the case of all other
personal property), all of their respective properties and assets reflected in
their respective Historical Financial Statements referred to in Section 4.7 and
in the most recent financial statements delivered pursuant to Section 5.1, in
each case except for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
Section 6.9. All such properties and assets are in working order and condition,
ordinary wear and tear excepted, and except as permitted by this Agreement, all
such properties and assets are free and clear of Liens. None of the Collateral
is now or will be affixed to any real property in such a manner, or with such
intent, as to become a fixture.

(b)Real Estate. As of the Closing Date, Schedule 4.12 contains a true, accurate
and complete list of (i) all Real Estate Assets and (ii) all leases, subleases
or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Loan Party, regardless of whether such Loan Party is the landlord
or tenant (whether directly or as an assignee or successor in interest) under
such lease, sublease or assignment. Each agreement described in clause (ii) of
the immediately preceding sentence is in full force and effect and no Loan Party
has any knowledge of any default by such Loan Party that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and
binding obligation of each applicable Loan Party, enforceable against such Loan
Party in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles. To the best
knowledge of each Loan Party, no other party to any such agreement is in default
of its obligations thereunder, and no Loan Party (or any other party to any such
agreement) has at any time delivered or received any notice of default which
remains uncured under any such Lease and, as of the Closing Date, no event has
occurred which, with the giving of notice or the passage of time or both, would
constitute a default under any such agreement.

Section 4.13No Defaults. Neither Company nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.

Section 4.14Material Contracts. Schedule 4.14 contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date,
which, together with any updates provided pursuant to Section 5.1(l), all such
Material Contracts are in full force and effect and no defaults by the Company
or any of its Subsidiaries, and to any Loan Party’s knowledge, of any other
party, currently exist thereunder (other than as described in Schedule 4.14 or
in such updates).

Section 4.15Governmental Regulation. Neither Company nor any of its Subsidiaries
is subject to regulation under the Public Utility Holding Company Act of 2005,
the Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. Neither Company nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

Section 4.16Margin Stock. Neither Company nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans made to such Loan Party will be used to

- 47 -

--------------------------------------------------------------------------------

 

purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.

Section 4.17Employee Matters. Neither Company nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Company or any of its Subsidiaries, or to the best knowledge of any Loan
Party, threatened against any of them before the National Labor Relations Board
and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against Company or any of its
Subsidiaries or to the best knowledge of any Loan Party, threatened against any
of them, (b) no strike or work stoppage in existence or threatened involving
Company or any of its Subsidiaries, and (c) to the best knowledge of any Loan
Party, no union representation question existing with respect to the employees
of Company or any of its Subsidiaries and, to the best knowledge of any Loan
Party, no union organization activity that is taking place, except (with respect
to any matter specified in clause (a), (b) or (c) above, either individually or
in the aggregate) such as is not reasonably likely to have a Material Adverse
Effect.

Section 4.18Employee Benefit Plans. Company, each of its Subsidiaries and each
of their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan. Each Employee Benefit Plan which is intended to qualify
under Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service indicating that such
Employee Benefit Plan is so qualified and nothing has occurred subsequent to the
issuance of such determination letter which would cause such Employee Benefit
Plan to lose its qualified status. No liability to the PBGC (other than required
premium payments), the Internal Revenue Service, any Employee Benefit Plan or
any trust established under Title IV of ERISA has been or is expected to be
incurred by Company, any of its Subsidiaries or any of their ERISA Affiliates.
No ERISA Event has occurred or is reasonably expected to occur. Except to the
extent required under Section 4980B of the Internal Revenue Code or similar
state laws, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of Company, any of its Subsidiaries or any of their respective ERISA
Affiliates. The present value of the aggregate benefit liabilities under each
Pension Plan sponsored, maintained or contributed to by Company, any of its
Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan),
did not exceed the aggregate current value of the assets of such Pension Plan.
As of the most recent valuation date for each Multiemployer Plan for which the
actuarial report is available, the potential liability of Company, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is zero. Company, each of its Subsidiaries and each of their ERISA
Affiliates have complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in material “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan.

Section 4.19Certain Fees. Other than a fee of $1,250,000 to Robert W. Baird &
Co. Incorporated pursuant to that certain Letter Agreement, dated September 16,
2015, by and between Robert W. Baird & Co. Incorporated and Revitas, Inc., no
broker’s or finder’s fee or commission will be payable with respect hereto or
any of the transactions contemplated hereby.

Section 4.20Solvency. Each Loan Party is, and after giving effect to the
Acquisition and the incurrence of the Loans on the Closing Date, will be,
Solvent.

- 48 -

--------------------------------------------------------------------------------

 

Section 4.21Compliance with Statutes, Etc. Each of Company and its Subsidiaries
is in compliance (i) with its Organizational Documents and (ii) in all material
respects, with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property (including
compliance with all applicable environmental laws with respect to any Real
Estate Asset or governing its business and the requirements of any permits
issued under such environmental laws with respect to any such Real Estate Asset
or the operations of Company or any of its Subsidiaries).

Section 4.22Intellectual Property. Each of Company and its Subsidiaries own, or
hold licenses in, all material trademarks, trade names, copyrights, patents, and
licenses that are necessary to the conduct of its business as currently
conducted, and attached hereto as Schedule 4.22 is a true, correct, and complete
listing of all trademarks, trade names, copyrights, patents, and licenses as to
which Company or one of its Subsidiaries is the owner; provided, that Company
may amend Schedule 4.22 to add additional intellectual property so long as such
amendment occurs by written notice to Collateral Agent at the time that Company
provides its Compliance Certificate pursuant to Section 5.1(d). None of Company
or its Subsidiaries is the licensee of any intellectual property other than
licenses of software that are not exclusive and are generally available on
commercially reasonable terms. Each patent that Company or its Subsidiaries owns
or purports to own and which is material to Company or such Subsidiary’s
business is, to the Loan Parties’ knowledge, valid and enforceable, and no part
of the intellectual property which Company or any Subsidiary owns or purports to
own and which is material to Company or such Subsidiary’s business has been
judged invalid or unenforceable, in whole or in part. To Company’s or any
Guarantor’s knowledge, no claim has been made that any part of the intellectual
property violates the rights of any third party, except to the extent such claim
could not reasonably be expected to have a Material Adverse Effect on Company or
such Guarantor’s business. None of Company or any Subsidiary is a party to, nor
is it bound by, any intellectual property license as licensee that prohibits
Company or such Subsidiary from granting the Collateral Agent an interest in the
same (other than customary restrictions on assignment), unless the license is
not exclusive and generally available on commercially reasonable terms.

Section 4.23Inventory and Equipment. The Inventory and Equipment (other than
vehicles or Equipment out for repair) of Company and its Subsidiaries are not
stored with a bailee, warehouseman, or similar party and are located only at, or
in-transit between or to, the locations identified on Schedule 4.23 (as such
Schedule may be updated pursuant to Section 5.12). Each of Company and its
Subsidiaries keeps correct and accurate records itemizing and describing the
type, quality, and quantity of its and its Subsidiaries’ Inventory and the book
value thereof.

Section 4.24Customers and Suppliers. There exists no actual or threatened
termination, cancellation or limitation of, or modification to or change in, the
business relationship between (a) any of Company or its Subsidiaries, on the one
hand, and any customer or any group thereof, on the other hand, whose agreements
with any of Company or its Subsidiaries are individually or in the aggregate
material to the business or operations of such Loan Party or any of its
Subsidiaries, or (b) any of Company or its Subsidiaries, on the one hand, and
any supplier or any group thereof, on the other hand, whose agreements with any
of Company or its Subsidiaries are individually or in the aggregate material to
the business or operations of Company or its Subsidiaries, in each case, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. There exists no present state of facts or circumstances
that could give rise to or result in any such termination, cancellation,
limitation, modification or change that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

Section 4.25Insurance. Each of Company and its Subsidiaries keeps its property
adequately insured and maintains (a) insurance to such extent and against such
risks, including fire, as is customary with companies in the same or similar
businesses, (b) workmen’s compensation insurance in the amount required by
applicable law, (c) public liability insurance, which shall include product
liability insurance, in

- 49 -

--------------------------------------------------------------------------------

 

the amount customary with companies in the same or similar business against
claims for personal injury or death on properties owned, occupied or controlled
by it, and (d) such other insurance as may be required by law or as may be
reasonably required by Administrative Agent (including, without limitation,
against larceny, embezzlement or other criminal misappropriation). Schedule 4.25
sets forth a list of all insurance maintained by each Loan Party on the Closing
Date.

Section 4.26Common Enterprise. The successful operation and condition of each of
the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its Board of Directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(a) successful operations of each of the other Loan Parties and (b) the credit
extended by the Lenders to the Loan Parties hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

Section 4.27Permits, Etc. Each Loan Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business currently owned, leased, managed or operated, or to be
acquired, by such Person, which, if not obtained, could not reasonably be
expected to have a Material Adverse Effect. No condition exists or event has
occurred which, in itself or with the giving of notice or lapse of time or both,
would result in the suspension, revocation, impairment, forfeiture or non-
renewal of any such permit, license, authorization, approval, entitlement or
accreditation, and there is no claim that any thereof is not in full force and
effect, except, to the extent any such condition, event or claim could not be
reasonably be expected to have a Material Adverse Effect.

Section 4.28Bank Accounts and Securities Accounts. Schedule 4.28 sets forth a
complete and accurate list as of the Closing Date of all deposit, checking and
other bank accounts, all securities and other accounts maintained with any
broker dealer and all other similar accounts maintained by each Loan Party,
together with a description thereof (i.e., the bank or broker dealer at which
such deposit or other account is maintained and the account number and the
purpose thereof).

Section 4.29Security Interests. Each Pledge and Security Agreement creates in
favor of Collateral Agent, for the benefit of Secured Parties, a legal, valid
and enforceable security interest in the Collateral secured thereby. Upon the
filing of the UCC-1 financing statements described in Section 3.1(e)(i), the
recording of the Collateral Assignments for Security referred to in each Pledge
and Security Agreement in the United States Patent and Trademark Office and the
United States Copyright Office, as applicable such security interests in and
Liens on the Collateral granted thereby shall be perfected, first priority
security interests, and no further recordings or filings are or will be required
in connection with the creation, perfection or enforcement of such security
interests and Liens, other than (a) the filing of continuation statements in
accordance with applicable law, (b) the recording of the Collateral Assignments
for Security pursuant to each Pledge and Security Agreement in the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable, with respect to after-acquired U.S. patent and trademark
applications and registrations and U.S. copyrights and (c) the recordation of
appropriate evidence of the security interest in the appropriate foreign
registry with respect to all foreign intellectual property.

Section 4.30Patriot Act and FCPA. To the extent applicable, each Loan Party is
in compliance with (a) the laws, regulations and Executive Orders administered
by OFAC, and (b) the Bank Secrecy Act, as amended by the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act ) of 2001 (the “Patriot Act”). Neither the
Loan Parties nor any of their officers, directors, employees, agents or
shareholders acting on the Loan Parties’

- 50 -

--------------------------------------------------------------------------------

 

behalf shall use the proceeds of the Loans to make any payments, directly or
indirectly (including through any third party intermediary), to any Foreign
Official in violation of the United States Foreign Corrupt Practices Act of
1977, as amended (the “FCPA”). None of the Loan Parties nor any Affiliates of
any Loan Parties, is in violation of any Anti-Terrorism Law or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the Anti-Terrorism Laws.
None of the Loan Parties, nor any Affiliates of any Loan Parties, or their
respective agents acting or benefiting in any capacity in connection with the
Loans or other transactions hereunder, is a Blocked Person. None of the Loan
Parties, nor any of their agents acting in any capacity in connection with the
Loans or other transactions hereunder (A) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person, or (B) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to any OFAC Sanctions Programs.

Section 4.31Disclosure. No representation or warranty of any Loan Party
contained in any Loan Document or in any other documents, certificates or
written statements furnished to Lenders by or on behalf of Company or any of its
Subsidiaries for use in connection with the transactions contemplated hereby
(taken as a whole) contains any untrue statement of a material fact or omits to
state a material fact (known to Company, in the case of any document not
furnished by Company) necessary in order to make the statements contained herein
or therein not misleading in light of the circumstances in which the same were
made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by
Company to be reasonable at the time made, it being recognized by Agents and
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results. There are no facts known (or
which should upon the reasonable exercise of diligence be known) to Company
(other than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby. The information provided by the Loan Parties to Lenders in
the Perfection Certificate is true and correct.

Section 4.32Indebtedness. Set forth on Schedule 4.32 is a true and complete list
of all Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.

Section 4.33Use of Proceeds. The proceeds of the Loans made on the Closing Date
shall be applied by Company solely to pay (a) a portion of the consideration in
connection with the Acquisition, pursuant to the Acquisition Agreement,
including paying off and retiring the Existing Indebtedness and (b) to pay the
Transaction Costs. No portion of the proceeds of any Loan shall be used in any
manner that causes or might cause such Loan or the application of such proceeds
to violate Regulation T, Regulation U or Regulation X of the Board of Governors
of the Federal Reserve System or any other regulation thereof or to violate the
Exchange Act.

Section 4.34Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that
materially impairs the financing thereof or any of the other transactions
contemplated by the Loan Documents, or that could have a Material Adverse
Effect.

 

- 51 -

--------------------------------------------------------------------------------

 

ARTICLE V AFFIRMATIVE

COVENANTS

Each Loan Party covenants and agrees that so long as any Commitment is in effect
and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made), each Loan Party
shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Article V.

Section 5.1Financial Statements and  Other Reports.    Unless otherwise provided
below, Company will deliver to Administrative Agent and Lenders:

(a)Monthly Reports.  As soon as available, and in any event within 30 days after
the end of each month (starting from and including the month ending December 31,
2016), the consolidated balance sheet of Company and its Subsidiaries as at the
end of such month and the related consolidated statements of income,
consolidated statements of stockholders’ equity and consolidated statements of
cash flows of Company and its Subsidiaries for such month and for the period
from the beginning of the then current Fiscal Year to the end of such month,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, all in reasonable detail,
together with a schedule of reconciliations for any reclassifications with
respect to prior months or periods (and, in connection therewith, copies of any
restated financial statements for any impacted month or period), and a Financial
Officer Certification with respect thereto;

(b)Quarterly Financial Statements.  As soon as available, and in any event
within 45 days after the end of each Fiscal Quarter of each Fiscal Year (75 days
in the case of the fourth Fiscal Quarter), the consolidated and consolidating
balance sheets of Company and its Subsidiaries as at the end of such Fiscal
Quarter and the related consolidated (and with respect to statements of income,
consolidating) statements of income, stockholders’ equity and cash flows of
Company and its Subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, all in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto;

(c)Annual Financial Statements. As soon as available, and in any event within 90
days after the end of each Fiscal Year, (i) the consolidated and consolidating
balance sheets of Company and its Subsidiaries as at the end of such Fiscal Year
and the related consolidated (and with respect to statements of income,
consolidating) statements of income, stockholders’ equity and cash flows of
Company and its Subsidiaries for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year and the
corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto; and (ii) with
respect to such consolidated financial statements a  report thereon of
Pricewaterhouse Coopers LLP or other independent certified public accountants of
recognized national standing selected by Company, and reasonably satisfactory to
Administrative Agent and the Required Lenders (which report shall be unqualified
as to going concern and scope of audit other than as a result of the maturity of
the Loans, and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such
consolidated  financial  statements  has  been  made  in  accordance  with  generally  accepted  auditing
standards) together with a written statement by such independent certified
public accountants stating (A) that their audit

- 52 -

--------------------------------------------------------------------------------

 

examination has included a review of the terms of the Loan Documents and (B)
whether, in connection therewith, any condition or event that constitutes a
Default or an Event of Default has come to their attention and, if such a
condition or event has come to their attention, specifying the nature and
period  of  existence  thereof  (such  report  shall  also  include  (1)  a  detailed  summary  of  any  audit
adjustments; (2) a reconciliation of any audit adjustments or reclassifications
to the previously provided monthly  or  quarterly  financials;
and  (3)  restated  monthly  or  quarterly  financials for  any  impacted
periods);

(d)Compliance Certificate. Together with each delivery of financial statements
of Company and its Subsidiaries pursuant to Section 5.1(a), a duly executed and
completed Compliance Certificate;

(e)Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Company and its Subsidiaries delivered pursuant to
Section 5.1(b) or Section 5.1(c) will differ in any material respect from the
consolidated financial
statements  that  would  have  been  delivered  pursuant  to  such  subdivisions  had  no  such  change  in
accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, a description of such
change and, if reasonably requested by the Administrative Agent, one or more
statements of reconciliation for all such prior financial statements in form
reasonably satisfactory to Administrative Agent;

(f)Notice of Default.  Promptly (but in any event within three (3) Business
Days) upon any officer of Company or Company obtaining knowledge (i) of any
condition or event that constitutes a Default or an Event of Default or that
notice has been given to Company or Company with respect thereto; (ii) that any
Person has given any notice to Company or any of its Subsidiaries or taken any
other action with respect to any event or condition set forth in Section 8.1(b);
or (iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, a certificate
of its Authorized Officers specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Company has taken, is taking and
proposes to take with respect thereto;

(g)Notice of Litigation. Promptly (but in any event within five (5) Business
Days) upon any officer of any Loan Party obtaining knowledge of (i) the
institution of, or non-frivolous written threat of, any Adverse Proceeding not
previously disclosed in writing by such Loan Party to Lenders, or (ii) any
material development in any Adverse Proceeding that, in the case of either
clause (i) or (ii) if adversely determined, could be reasonably expected to have
a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to Company to enable Lenders
and their counsel to evaluate such matters;

(h)ERISA.  (i) Promptly (but in any event within five (5) Business Days) upon
becoming aware of the occurrence of or forthcoming occurrence of any ERISA
Event, a written notice specifying the nature thereof, what action Company, any
of its Subsidiaries or any of their respective ERISA Affiliates has taken, is
taking or proposes to take with respect thereto and, when known, any action
taken or threatened by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto; and (ii) with reasonable promptness, copies of
(A) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by Company, any of its Subsidiaries or any of their respective
ERISA Affiliates with the Internal Revenue Service with respect to each Pension
Plan; (B) all notices received by Company, any of its Subsidiaries or any of
their respective ERISA Affiliates from a Multiemployer Plan sponsor concerning
an ERISA Event; and (C) copies of such other documents or governmental reports
or filings relating to any Employee Benefit Plan as Administrative Agent shall
reasonably request;

- 53 -

--------------------------------------------------------------------------------

 

(i)Financial Plan.  As soon as available and in any event no later than forty
five (45) days after the end of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year and each Fiscal Year (or portion
thereof) through the final maturity date of the Loans (a “Financial Plan”),
including (i) a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of Company and its Subsidiaries
for each such Fiscal Year, together with pro forma Compliance Certificates for
each such Fiscal Year and (ii) forecasted consolidated statements of income and
cash flows of Company and its Subsidiaries for each such Fiscal Year, in the
case of each of the foregoing clauses (i)-(ii), on a month by month basis,
together with supporting schedules as it relates to the Financial Plan and an
explanation of the assumptions on which such forecasts are based, all in form
reasonably satisfactory to Agents and the Required Lenders;

(j)Notice Regarding Insurance and Insurance Report.  (i) As soon as practicable
and in any event by the last day of each Fiscal Year, a report in form and
substance satisfactory to Administrative Agent outlining all material insurance
coverage maintained as of the date of such report by Company and its
Subsidiaries and all material insurance coverage planned to be maintained by
Company and its Subsidiaries in the immediately succeeding Fiscal Year and (ii)
at least thirty (30) days prior to any substantial modification of the insurance
policies required to be maintained under Section 5.5, to the extent such
modification is adverse to the interests of the Agents and the Required Lenders,
notice of such modification to Administrative Agent;

(k)Notice Regarding Material Contracts.   Within thirty (30) days after the end
of each month, a written statement identifying any new Material Contract entered
into in such month (excluding change orders), and any termination or amendment
of any Material Contract in a manner that is materially adverse to Company or
any of its Subsidiaries, as the case may be; provided, that for purposes of this
clause (k), all references to $1,000,000 in the definition of “Material
Contract” shall be deemed to refer instead to $2,000,000;

(l)Environmental Reports and Audits.  Within ten (10) Business Days following
the receipt thereof, copies of all environmental audits and reports with respect
to any environmental matter which have resulted in or are reasonably likely to
result in a claim asserted against any Loan Party or in any liabilities or costs
to any Loan Party;

(m)Information
Regarding  Collateral.    Company  will  furnish  to  Collateral  Agent  prior
written notice of any change (a) in any Loan Party’s corporate name, (b) in any
Loan Party’s identity or corporate structure, or (c) in any Loan Party’s Federal
Taxpayer Identification Number.  Company agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC or otherwise that are required in order for Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral and for the Collateral at all times
following such change to have a valid, legal and perfected security interest as
contemplated in the Collateral Documents.  Company also agrees promptly (but in
any event within three (3) Business Days) to notify Collateral Agent if any
material portion of the Collateral is damaged or destroyed;

(n)Notices re Intellectual Property.   Promptly (but in any event within ten
(10) Business Days) deliver notice of material infringements of any material
intellectual property owned or licensed by such Loan Party or any of its
Subsidiaries that are known to Company;

(o)Annual Collateral Verification.   Each year, at the time of delivery of
annual financial statements with respect to the preceding Fiscal Year pursuant
to Section 5.1(c), Company shall deliver to Collateral Agent an Officer’s
Certificate confirming that there has been no change or identifying any changes
in such information since the date of the Perfection Certificate delivered on
the Closing Date or the date of the most recent certificate delivered pursuant
to this Section 5.1(n); provided, that for purposes of

- 54 -

--------------------------------------------------------------------------------

 

this clause (o), all references to $1,000,000 in the definition of “Material
Contract” shall be deemed to refer instead to $2,000,000;

(p)Aging Reports.   Together with each delivery of financial statements of
Company and each other Loan Party pursuant to Section 5.1(a), (i) a summary of
the accounts receivable aging report of each Loan Party as of the end of such
period and (ii) a summary of accounts payable aging report of each Loan Party as
of the end of such period and such other information as any Agent may reasonably
request, in each case, all in detail and in form reasonably satisfactory to the
Agents;

(q)Tax Returns.  As soon as practicable and in any event within fifteen (15)
days following the filing thereof, copies of each federal income tax return
filed by or on behalf of any Loan Party;

(r)Notice of Antitrust Restraint or Antitrust Investigation.   Promptly (but in
any event within two (2) Business Days) deliver written notice upon the
occurrence of any Antitrust Investigation or Antitrust Restraint;

(s)Management.  Promptly (but in any event within five (5) Business Days)
deliver written notice upon Zach Rinat (or his/her replacement) ceasing to be
actively engaged in the day-to-day management of Company in the role he serves
in on the Closing Date; and

(t)Other Information.  (i) Promptly upon becoming available, copies of (x) all
financial statements, reports, notices and proxy statements sent or made
available by Company to its security holders acting in such capacity or by any
Subsidiary of Company to its security holders other than Company or another
Subsidiary of Company and (y) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Company or any of its
Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any governmental or private regulatory authority, (ii) promptly
after submission to any Governmental Authority, all documents and information
furnished to such Governmental Authority in connection with any investigation of
any Loan Party (other than a routine inquiry, standard course audits or if not
permissible under law), (iii) promptly upon receipt thereof, copies of all
financial reports (including, without limitation, management letter) submitted
to any Loan Party by its auditors in connection with any annual interim audit of
the books thereof, and (iv) such other information and data with respect to
Company or any of its Subsidiaries as from time to time may be reasonably
requested by any Agent, properly completed and duly executed where applicable).

For purposes of Section 5.1(b) and Section 5.1(c), any information which is
filed with the Securities and Exchange Commission through its Electronic Data
Gathering, Analysis and Retrieval (EDGAR) system shall be deemed to have been
delivered to the Administrative Agent and Lenders as of the date of such filing
with no further action required on behalf of the Company.

Section 5.2Existence.   Except as otherwise permitted under Section 6.9, each
Loan Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
Governmental Authorizations, qualifications, franchises, licenses and permits
material to its business and to conduct its business in each jurisdiction in
which its business is conducted; provided, that no Loan Party or any of its
Subsidiaries shall be required to preserve any such existence, right or
Governmental Authorizations, qualifications, franchise, licenses and permits if
such Person’s Board of Directors (or similar governing body) shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of such Person, and that the loss thereof is not disadvantageous in any
material respect to such Person or to Lenders.

Section 5.3Payment of Taxes and Claims.  Each Loan Party will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed by
Company or any of its Subsidiaries and pay all Taxes imposed upon it or any of
its properties or assets or in respect of any of its income, businesses or

- 55 -

--------------------------------------------------------------------------------

 

franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, that no such Tax or claim need be paid
if it is being contested in good faith by appropriate proceedings diligently
conducted, so long as (a) adequate reserve or other appropriate provision, as
shall be required in conformity with GAAP shall have been made therefor, and (b)
in the case of a Tax or claim which has or may become a Lien against any of the
Collateral, such contest proceedings conclusively operate to stay imposition of
any penalty, fine or Lien resulting from the non-payment thereof.  No Loan Party
will, nor will it permit any of its Subsidiaries to, file or consent to the
filing of any consolidated income tax return with any Person (other than Company
or its Subsidiaries).

Section 5.4Maintenance of Properties.   Each Loan Party will, and will cause
each of its Subsidiaries to (a) maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear excepted, all
material properties used or useful in the business of Company and its
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof and (b) comply at all times with the
provisions of all material leases to which it is a party as lessee or under
which it occupies property, so as to prevent any loss or forfeiture that would
be deemed material to the Loan Parties.

Section 5.5Insurance.

(a)The Loan Parties will maintain or cause to be maintained, with financially
sound and reputable insurers, (i) business interruption insurance reasonably
satisfactory to Administrative Agent, and (ii) casualty insurance, such public
liability insurance, third party property damage insurance or such other
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Loan Parties as may customarily be
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks and
otherwise on such terms and conditions as shall be customary for such
Persons.  Without limiting the generality of the foregoing, the Loan Parties
will maintain or cause to be maintained (A) flood insurance with respect to each
flood hazard property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, and (B)
replacement value casualty insurance on the Collateral under such policies of
insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses.  Each such policy of insurance shall (1) name Collateral
Agent, on behalf of Lenders as an additional insured thereunder as its interests
may appear, and (2) in the case of each casualty insurance policy, contain a
loss payable clause or endorsement, satisfactory in form and substance to
Collateral Agent, that names Collateral Agent, on behalf of Secured Parties as
the loss payee thereunder.

(b)Each of the insurance policies required to be maintained under this Section
5.5 shall provide for at least thirty (30) days’ prior written notice to
Collateral Agent of the cancellation thereof. Receipt of such notice shall
entitle Collateral Agent (but Collateral Agent shall not be obligated) to renew
any such policies, cause the coverages and amounts thereof to be maintained at
levels required pursuant to this Section 5.5 or otherwise to obtain similar
insurance in place of such policies, in each case at the expense of the Loan
Parties.

Section 5.6Inspections.  Each Loan Party will, and will cause each of its
Subsidiaries to, (a) keep adequate books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities and (b) permit any representatives designated by
Administrative Agent or any Lender (including employees of Administrative Agent,
any Lender or any consultants, auditors, accountants, lawyers and appraisers
retained by Administrative Agent) to visit and

- 56 -

--------------------------------------------------------------------------------

 

inspect any of the properties of any Loan Party and any of its respective
Subsidiaries, to conduct audits, valuations and/or field examinations of any
Loan Party and any of its respective Subsidiaries, to inspect, copy and take
extracts from its and their financial and accounting records, and to discuss its
and their affairs, finances and accounts with its and their officers and
independent accountants and auditors, all upon reasonable notice and at such
reasonable times during normal business hours (so long as no Default or Event of
Default has occurred and is continuing) and as often as may reasonably be
requested; provided, that, unless an Event of Default has occurred and is
continuing, the cost of only one such visit and inspection per calendar year
shall be borne by the Loan Parties; provided, further, that, when an Event of
Default has occurred and is continuing, Administrative Agent and any Lender may
do any of the foregoing at the expense of Company at any time and without
advance notice and as many times as Administrative Agent or Lender may
require.  The Loan Parties acknowledge that Administrative Agent,
after  exercising its  rights  of  inspection,
may  prepare  and  distribute  to  the  Lenders  certain  reports pertaining to
the Loan Parties’ assets for internal use by Administrative Agent and the
Lenders.

Section 5.7Lenders Meetings and Conference Calls.

(a)Company  will,  upon  the  request  of  Administrative  Agent  or  Required  Lenders,
participate in a meeting of Administrative Agent and Lenders once during each
Fiscal Year to be held at Company’s corporate offices (or at such other location
as may be agreed to by Company and Administrative Agent) at such time as may be
agreed to by Company and Administrative Agent.

(b)Company will, upon the request of Administrative Agent or Required Lenders,
within 20 days of delivery of financial statements and other information
required to be delivered pursuant to Section 5.1(b), cause its chief financial
officer to participate in a conference call with Administrative Agent and all
Lenders who choose to participate in such conference call, at such time as may
be agreed to by Company and Administrative Agent, during which conference call
the chief financial officer shall review the financial condition of Company and
its Subsidiaries and such other matters as Administrative Agent or any Lender
may reasonably request.

Section 5.8Compliance with Laws. Each Loan Party will comply, and shall cause
each of its Subsidiaries and all other Persons, if any, on or occupying any Real
Estate Assets to comply with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
environmental laws), in all material respects.

Section 5.9Intellectual
Property.    Each  Loan  Party  shall:  (a)  take  reasonable action  to
protect, defend, and maintain the validity and enforceability of the
intellectual property owned or licensed by such Loan Party that is material to
the business of such Loan Party; and (b) not allow any intellectual property
owned or licensed by such Loan Party or any of its Subsidiaries that is material
to such Loan Party’s business to be abandoned, forfeited or dedicated to the
public without such Loan Party’s written consent, unless such Loan Party deems
such abandonment, forfeiture, or dedication to be necessary or appropriate in
its reasonable business judgment.

Section 5.10Subsidiaries.   In the event that any Person becomes a Domestic
Subsidiary of Company, Company shall (a) within seven (7) Business Days of such
Person becoming a Domestic Subsidiary cause such Domestic Subsidiary to become a
Guarantor hereunder and a Grantor under the Pledge and Security Agreement by
executing and delivering to each Agent a Counterpart Agreement, and (b) take all
such actions and execute and deliver, or cause to be executed and delivered, all
such documents, instruments, agreements, and certificates as are similar to
those described in Sections 3.1(b), 3.1(e), 3.1(g) and 3.1(j).  In the event
that any Person becomes a Foreign Subsidiary of Company, and the ownership
interests of such Foreign Subsidiary are owned by Company or by any Domestic
Subsidiary thereof, Company shall, or shall cause such Domestic Subsidiary to,
within seven (7) Business Days of such Person becoming a Foreign Subsidiary of
Company, deliver all such documents, instruments, agreements, and

- 57 -

--------------------------------------------------------------------------------

 

certificates as are similar to those described in Section 3.1(b), and Company
shall take, or shall cause such Domestic Subsidiary to take, within seven (7)
Business Days of such Person becoming a Foreign Subsidiary of Company, all of
the actions necessary to grant and to perfect a First Priority Lien in favor of
Collateral Agent, for the benefit of Secured Parties, under the Pledge and
Security Agreement in 65% of such ownership interests.  With respect to each
such Subsidiary, Company shall promptly send to Administrative Agent written
notice setting forth with respect to such Person (i) the date on which such
Person became a Subsidiary of Company, and (ii) all of the data required to be
set forth in Schedules 4.1 and 4.2 with respect to all Subsidiaries of Company;
provided, that such written notice shall be deemed to supplement Schedules 4.1
and 4.2 for all purposes hereof.

Section 5.11Additional Material Real Estate Assets. In the event that any Loan
Party acquires or leases a Material Real Estate Asset or a Real Estate Asset
owned or leased on the Closing Date becomes a Material Real Estate Asset and
such interest has not otherwise been made subject to the Lien of the Collateral
Documents in favor of Collateral Agent, for the benefit of Secured Parties, then
such Loan Party, contemporaneously with acquiring such Material Real Estate
Asset, or promptly after a Real Estate Asset owned or leased on the Closing Date
becomes a Material Real Estate Asset, shall take all such actions and execute
and deliver, or cause to be executed and delivered, all such mortgages or such
other agreements and documents with respect to each such Material Real Estate
Asset that Collateral Agent shall reasonably request to create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid and, subject to
any filing and/or recording referred to herein, perfected First Priority Lien in
such Material Real Estate Assets; provided, that if the foregoing shall require
that such Loan Party cause any third party to execute any documents or take any
action, such Loan Party shall only be required to use commercially reasonable
efforts to cause such third party to execute such documents or take such action.
In addition to the foregoing, Company shall, at the request of Required Lenders,
deliver, from time to time, to Collateral Agent such appraisals as are required
by law or regulation of owned Real Estate Assets with respect to which
Collateral Agent has been granted a Lien.

Section
5.12Location  of  Inventory  and  Equipment.    Keep  each  of  Company’  and  its
Subsidiaries’ Inventory and Equipment (other than (a) vehicles and Equipment out
for repair and (b) Equipment with values not exceeding $25,000 individually and
$100,000 in the aggregate) only at the locations identified on Schedule 4.23;
provided, that Company may amend Schedule 4.23 so long as such amendment occurs
by written notice to Collateral Agent not less than 10 days prior to the date on
which such Inventory or Equipment is moved to such new location or such chief
executive office is relocated and so long as such new location is within the
continental United States, and so long as, at the time of such written
notification, Company has used commercially reasonable efforts to provide
Collateral Agent a Collateral Access Agreement with respect thereto.

Section 5.13Further Assurances.  At any time or from time to time upon the
request of any Agent, each Loan Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as such Agent may reasonably request in order to effect fully the purposes of
the Loan Documents, including providing Lenders with any information reasonably
requested pursuant to Section 9.20.  In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as any Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by  the
Guarantors and are secured by  substantially all of the assets of Company and
its Subsidiaries and all of the outstanding Capital Stock of Company and its
Subsidiaries (subject to limitations contained in the Loan Documents with
respect to Foreign Subsidiaries).

Section 5.14Miscellaneous Business Covenants.   Unless otherwise consented to by
Agents and Required Lenders:

(a)Non-Consolidation.  
Company  will  and  will  cause  each  of  its  Subsidiaries to:    (i) maintain
entity records and books of account separate from those of any other entity
which is an Affiliate of

- 58 -

--------------------------------------------------------------------------------

 

such entity; (ii) not commingle its funds or assets with those of any other
entity which is an Affiliate of such entity (other than Loan Parties); and (iii)
provide that its Board of Directors or other analogous governing body will hold
all appropriate meetings to authorize and approve such entity’s actions to the
extent required by applicable law, which meetings will be separate from those of
other entities.

(b)Cash Management Systems.  Company and its Subsidiaries shall establish and
maintain cash management systems reasonably acceptable to Administrative Agent;
provided, that for avoidance of doubt, any cash management system customary in
the Company’s industry shall not be deemed not reasonably acceptable to Agent.

(c)Communication with Accountants.   Each Loan Party executing this Agreement
shall provide reasonable access to such Loan Party’s independent certified
public accounts and authorizes Administrative Agent to communicate directly with
such public accountants and authorizes and shall instruct those accountants to
communicate (including the delivery of audit drafts and letters to management)
with Administrative Agent and each Lender information relating to any Loan Party
with respect to the business, results of operations and financial condition of
any Loan Party; provided, that Administrative Agent or the applicable Lender, as
the case may be, shall provide such Loan Party with notice at least two (2)
Business Days prior to first initiating any such communication and shall use
commercially reasonable efforts, unless a Default or Event of Default exists, to
initiate such communication upon reasonable times and in consultation with the
Company.

(d)Replacement of Key Officers.   If Zach Rinat (or his/her replacement) shall,
for any reason, cease to be actively engaged in the day-to-day management of
Company in the role he serves in on the Closing Date, Company will appoint a
permanent or interim replacement for such Person approved by the Company’s Board
of Directors within 90 days of any such cessation.

Section 5.15Post-Closing Matters  .  Company shall, and shall cause each of the
Loan Parties to, satisfy the requirements set forth on Schedule 5.15 on or
before the date specified for such requirement or such later date to be
determined by Administrative Agent and the Required Lenders.

ARTICLE VI NEGATIVE

COVENANTS

Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made), such Loan Party
shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Article VI.

Section 6.1Indebtedness.  No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except Permitted Indebtedness.

Section 6.2Liens.  No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any State or under any similar recording or notice
statute, except Permitted Liens.

- 59 -

--------------------------------------------------------------------------------

 

Section 6.3[Reserved].

Section 6.4No  Further Negative Pledges.    Except  with  respect
to  (a)  specific property encumbered to secure payment of particular
Indebtedness or to be sold pursuant to an executed agreement with respect to an
Asset Sale permitted under Section 6.9 and (b) restrictions by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and other agreements (provided, that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be) no Loan Party nor any of its Subsidiaries shall enter into any
agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired.  No Loan Party
shall become party to or otherwise be bound by any intellectual property license
as licensor that prohibits any Loan Party from granting the Collateral Agent a
security interest in its intellectual property, unless the license is not
exclusive and generally available on commercially reasonable terms.

Section 6.5Restricted Junior Payments.  No Loan Party shall, nor shall it permit
any of its Subsidiaries or Affiliates through any manner or means or through any
other Person to, directly or indirectly, declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart any sum for any Restricted
Junior Payment in Cash or Cash Equivalents, other than solely in the case of
dividends or distributions made by a Subsidiary of Company to a Loan Party (or,
in the case of a distribution by a Subsidiary that is not a Loan Party, to
another Subsidiary of the Company; provided, that such distribution is in
connection with a Permitted Investment).

Section 6.6Restrictions on Subsidiary Distributions.   Except as provided
herein, no Loan Party shall, nor shall it permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Company to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Company or any other Subsidiary of Company,
(b) repay or prepay any Indebtedness owed by such Subsidiary to Company or any
other Subsidiary of Company, (c) make loans or advances to Company or any other
Subsidiary of Company, or (d) transfer any of its property or assets to Company
or any other Subsidiary of Company other than restrictions (i) in agreements
evidencing purchase money Indebtedness permitted by clause (d) of the definition
of Permitted Indebtedness that impose restrictions on the property so acquired,
(ii) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses, joint venture agreements and
similar agreements entered into in the ordinary course of business, and (iii)
that are or were created by virtue of any transfer of, agreement to transfer or
option or right with respect to any property, assets or Capital Stock not
otherwise prohibited under this Agreement.No Loan Party shall, nor shall it
permit its Subsidiaries to, enter into any Contractual Obligations which would
prohibit a Subsidiary of Company from being a Loan Party.

Section 6.7Investments.  No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture and any Foreign
Subsidiary, except Permitted Investments. Notwithstanding the foregoing, in no
event shall any Loan Party make any Investment which results in any manner any
Restricted Junior Payment not otherwise permitted under the terms of Section
6.5.

- 60 -

--------------------------------------------------------------------------------

 

Section 6.8Financial Covenants.

(a)SaaS and Maintenance Revenue. Company and its Subsidiaries shall not permit
SaaS and Maintenance Revenue for the fiscal quarter ending on the date set forth
below to be less than the amount set forth opposite such fiscal quarter:

 

Fiscal Quarter

SaaS and Maintenance

Revenue

March 31, 2017

$67,618

 

June 30, 2017

 

$73,622

 

September 30, 2017

 

$77,799

 

December 31, 2017

 

$79,718

 

March 31, 2018

 

$80,108

 

June 30, 2018

 

$83,268

 

September 30, 2018

 

$87,731

 

December 31, 2018

 

$92,591

 

March 31, 2019

 

$89,144

 

June 30, 2019

 

$92,934

 

September 30, 2019

 

$96,830

 

December 31, 2019

 

$100,999

 

March 31, 2020

 

$97,674

 

June 30, 2020

 

$102,476

 

September 30, 2020

 

$106,486

 

December 31, 2020

 

$108,421

 

March 31, 2021

 

$103,830

 

June 30, 2021

 

$111,076

 

September 30, 2021

 

$114,549

 

December 31, 2021

 

$116,673

 

In the event Company receives a letter or other communication from the
Department of Justice or any other Governmental Authority applying an Antitrust
Restraint and a breach of the covenant in this Section 6.8(a)

- 61 -

--------------------------------------------------------------------------------

 

results from the receipt of such letter or communication and any related
transactions, the Lenders and the Agents hereby agree on a one time basis to
grant a grace period and not exercise remedies as a result solely of such breach
under this Section 6.8(a) for a period of 30 days from the date of initial
receipt of such letter or communication (so that no such breach under this
Section 6.8(a) shall be deemed to have occurred during such 30 day period, but
without limitation to the rights of the Lenders and the Administrative Agent
thereafter).

(b)Minimum Consolidated Liquidity.   Company and its Subsidiaries shall not
permit Consolidated Liquidity at any time to be less than (i) $30,000,000, from
and on the Closing Date to the date that is the later of (x) the date that is 60
calendar days after the Closing Date and (y) to the extent any Antitrust
Investigation has commenced prior to the 60th calendar day after the Closing
Date (including any Antitrust Investigation which is commenced prior to the
Closing Date but the Closing Date has
occurred),  the  date  when  all  such  Antitrust  Investigations  have  been  resolved  to  the  reasonable
satisfaction of the Required Lenders and (ii) thereafter $20,000,000, plus, in
both clauses (i) and (ii) of this Section 6.8(b), the amount by which the
Company’s and its Subsidiaries’ (on a consolidated basis) total accounts payable
(under GAAP) is not paid by the 90th  day after the invoice date associated with
such accounts (or, if later, the date due); provided, that accounts payable (I)
up to an aggregate amount of $500,000 and (II) which are being contested in good
faith and reserves required by GAAP have been made, such accounts payable shall
be excluded from the foregoing calculation.

Section 6.9Fundamental Changes; Disposition of Assets; Acquisitions. No Loan
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sublease
(as lessor or sublessor), exchange, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and Capital Expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:

(a)any Subsidiary of Company may be merged with or into Company or any Guarantor
(or, in the case of Subsidiaries that are not Loan Parties, with or into any
other Subsidiary), or be liquidated, wound up or dissolved, or all or any part
of its business, property or assets may be conveyed, sold, leased, transferred
or otherwise disposed of, in one transaction or a series of transactions, to
Company or any Guarantor; provided, that in the case of such a merger, Company
or such Guarantor, as applicable shall be the continuing or surviving Person;

(b)sales of Inventory in the ordinary course of business;

(c)if no Default or Event of Default has occurred and is continuing, the Loan
Parties may do the following in good faith, arm’s length transactions, in the
ordinary course of business (x) enter into

non-exclusive licenses with respect to its intellectual property and (y)
trade-in or dispose of obsolete or unneeded property with an aggregate value of
no more than $500,000 during the term of this Agreement;

(d)if  no Default or  Event of  Default has occurred and is  continuing, Asset
Sales, the proceeds of which (i) are no more than $500,000 with respect to any
single Asset Sale or series of related Asset Sales, and (ii) when aggregated
with the proceeds of all other Asset Sales made within the same Fiscal Year, are
no more than $500,000; provided, that (A) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the Board of Directors of Company (or

- 62 -

--------------------------------------------------------------------------------

 

similar governing body)), (B) no less than 100% thereof shall be paid in Cash,
and (C) the Net Proceeds of such Asset Sale(s) that are required to be applied
to the Obligations pursuant to Section 2.13(a) are so applied;

(e)Permitted Investments;

(f) any Antitrust Divestiture, so long as the Net Proceeds of any Asset Sale(s)
resulting from such Antitrust Divestiture that are required to be applied to the
Obligations pursuant to Section 2.13(a) are so applied; and

(g)Permitted Acquisitions, the aggregate consideration for which constitutes (i)
less than $7,000,000 plus an additional $1,000,000 in the form of Capital Stock
of the Company in any Fiscal Year, and (ii) less than $20,000,000 in the
aggregate from the Closing Date to the date of determination.

Section 6.10Disposal of Subsidiary Interests.  Except for any sale of all of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.9 (including, for the avoidance of doubt, an Antitrust
Divestiture), no Loan Party shall, nor shall it permit any of its Subsidiaries
to, (a) directly or indirectly sell, assign, pledge or otherwise encumber or
dispose of any Capital Stock of any of its Subsidiaries, except to qualify
directors if required by applicable law; or (b) permit any of its Subsidiaries
directly or indirectly to sell, assign, pledge or otherwise encumber or dispose
of any Capital Stock of any of its Subsidiaries, except to another Loan Party
(subject to the restrictions on such disposition otherwise imposed hereunder),
or to qualify directors if required by applicable law.

Section 6.11Sales and Lease Backs.   No Loan Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Loan Party (a) has sold or transferred or is to sell or to
transfer to any other Person (other than Company or any of its Subsidiaries), or
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Loan Party to any Person
(other than Company or any of its Subsidiaries) in connection with such lease.

Section 6.12Transactions with Affiliates.  No Loan Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of Company;
provided, that  the  Loan  Parties  and  their  Subsidiaries
may  enter  into  or  permit to  exist  any  such transaction if Administrative
Agent and the Required Lenders have consented thereto in writing prior to the
consummation thereof and the terms of such transaction are not less favorable to
Company or that Subsidiary or such Affiliate, as the case may be, than those
that might be obtained at the time from a Person who is not an Affiliate;
further, provided, that the foregoing restrictions shall not apply to any of the
following:

(a)any transaction among the Loan Parties;

(b)reasonable and customary fees paid to members of the Board of Directors (or
similar governing body) of Company and its Subsidiaries; and

(c)compensation  arrangements  for  officers  and  other  employees  of  Company  and  its

Subsidiaries entered into in the ordinary course of business.

Section 6.13Conduct of Business.  From and after the Closing Date, no Loan Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than the businesses engaged in by such Loan Party on the Closing Date;
provided, that the foregoing shall not prevent any Loan Party or its
Subsidiaries from engaging in any business that is reasonably related or
ancillary to such businesses.

- 63 -

--------------------------------------------------------------------------------

 

Section 6.14Subordinated Indebtedness. No Loan Party shall make or permit any
payment on any Subordinated Indebtedness, except under the terms of the
subordination, intercreditor, or other similar agreement to which such
Subordinated Indebtedness is subject.

Section 6.15Changes to Certain Agreements and Organizational Documents.  No Loan
Party shall (i) amend or permit any amendments to any Loan Party’s
Organizational Documents; (ii) amend or permit any amendments to the
Organizational Documents of any Subsidiary that is not a Loan Party; or (iii)
amend or permit any amendments to, or terminate or waive any provision of, any
Material Contract, if, in any of the foregoing cases of clauses (i) through
(iii), such amendment, termination, or waiver would be adverse to the rights of
Administrative Agent or the Lenders (it being understood that any amendment,
termination, or waiver with respect to voting rights is deemed to be adverse to
the rights of Administrative Agent and Lenders).  No Loan Party shall, nor shall
it permit any of its Subsidiaries to, amend or otherwise change the terms of any
Subordinated Indebtedness, except as may be permitted pursuant to the applicable
subordination and/or intercreditor arrangements, the terms and conditions of
which are satisfactory to Administrative Agent and the Required Lenders.

Section 6.16Accounting Methods.  The Loan Parties will not and will not permit
any of their Subsidiaries to modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

Section 6.17Deposit Accounts and Securities Accounts.   No Loan Party shall
establish or maintain a Deposit Account or a Securities Account that is not
subject to a Control Agreement, other than (a) Payroll Accounts, (b) that
certain Securities Account set forth in Schedule 5.15 owned by Model N, Inc. for
the period set forth with respect thereto in such Schedule, so long as the
balance in such account is no more than $20,000 at any time; provided, that if
the balance is no more than $10,000 at any time, then no Control Agreement will
be required for such Securities Account or (c) that certain Deposit Account set
forth in Schedule 5.15 owned by Revitas, Inc. for the period set forth with
respect thereto in such Schedule, so long as the balance in such account does
not exceed the balance in such account as of the Closing Date for a period of
three (3) consecutive Business Days.

Section 6.18Prepayments of Certain Indebtedness. No Loan Party shall, directly
or indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Indebtedness
prior to its scheduled maturity, other than (a) the Obligations, and (b)
Indebtedness secured by a Permitted Lien if the asset securing such Indebtedness
has been sold or otherwise disposed of in accordance with Section 6.9.

Section 6.19Anti-Terrorism Laws. None of the Loan Parties, nor any of their
controlled Affiliates or agents shall:

(a)conduct any business or engage in any transaction or dealing with any Blocked
Person, including the making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person;

(b)deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the OFAC Sanctions Programs; or

(c)engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the OFAC Sanctions Programs, the Patriot Act or any
other Anti-Terrorism Law.

The Company shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its sole discretion, confirming the
Company’s compliance with this Section 6.19.

- 64 -

--------------------------------------------------------------------------------

 

ARTICLE VII

GUARANTY

Section 7.1Guaranty of the Obligations. Subject to the provisions of Section
7.2, Guarantors jointly and severally hereby irrevocably and unconditionally
guaranty for the ratable benefit of the

Beneficiaries the due and punctual payment in full of all Obligations when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”).

Section 7.2Contribution by Guarantors. All Guarantors desire to allocate among
themselves, in a fair and equitable manner, their obligations arising under this
Guaranty.  Accordingly, in the event any payment or distribution is made on any
date by a Guarantor under this Guaranty such that its Aggregate Payments exceeds
its Fair Share as of such date, such Guarantor shall be entitled to a
contribution from each of the other Guarantors in an amount sufficient to cause
each Guarantor’s Aggregate Payments to equal its Fair Share as of such
date.  “Fair Share” means, with respect to any Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Guarantor, to (ii) the aggregate of the
Fair Share Contribution Amounts with respect to all Guarantors multiplied by,
(b) the aggregate amount paid or distributed on or before such date by all
Guarantors under this Guaranty in respect of the obligations Guaranteed.  “Fair
Share Contribution Amount” means, with respect to any Guarantor as of any date
of determination, the maximum aggregate amount of the obligations of such
Guarantor under this Guaranty that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the United States Code or any comparable applicable provisions of
state law; provided, that  solely  for  purposes  of  calculating
the  “Fair  Share  Contribution Amount” with  respect  to  any Guarantor for
purposes of this Section 7.2, any assets or liabilities of such Guarantor
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Guarantor.   “Aggregate Payments”
means, with respect to any Guarantor as of any date of determination, an amount
equal to (A) the aggregate amount of all payments and distributions made on or
before such date by such Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 7.2), minus (B) the aggregate
amount of all payments received on or before such date by such Guarantor from
the other Guarantors as contributions under this Section 7.2.  The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Guarantor.  The
allocation among Guarantors of their obligations as set forth in this Section
7.2 shall not be construed in any way to limit the liability of any Guarantor
hereunder. Each Guarantor is a third party beneficiary to the contribution
agreement set forth in this Section 7.2.

Section 7.3Payment by Guarantors.  Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Company to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Company’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Company for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

- 65 -

--------------------------------------------------------------------------------

 

Section 7.4Liability of Guarantors Absolute.   Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations.  In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:

(a)this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b)Any Agent may enforce this Guaranty upon the occurrence of an Event of
Default notwithstanding the existence of any dispute between Company and any
Beneficiary with respect to the existence of such Event of Default;

(c)the  obligations  of  each  Guarantor  hereunder  are  independent  of  the  obligations  of
Company and the obligations of any other guarantor (including any other
Guarantor) of the obligations of Company, and a separate action or actions may
be brought and prosecuted against such Guarantor whether or not any action is
brought against Company or any of such other guarantors and whether or not
Company is joined in any such action or actions;

(d)payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been
paid.  Without limiting the generality of the foregoing, if any Agent is awarded
a judgment in any suit brought to enforce any Guarantor’s covenant to pay a
portion of the Guaranteed Obligations, such judgment shall not be deemed to
release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e)any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or non-judicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against Company or any security for the
Guaranteed Obligations; and (vi) exercise any other rights available to it under
the Loan Documents; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason

- 66 -

--------------------------------------------------------------------------------

 

(other than payment in full of the Guaranteed Obligations), including the
occurrence of any of the following, whether or not any Guarantor shall have had
notice or knowledge of any of them:  (i) any failure or omission to assert or
enforce or agreement or election not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Loan Documents, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Loan Documents or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Loan Document or any agreement relating
to such other guaranty or security; (iii) the Guaranteed Obligations, or any
agreement relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Loan Documents or
from the proceeds of any security for the Guaranteed Obligations, except
to  the  extent  such  security  also  serves  as  collateral  for  indebtedness  other  than  the  Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Company or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set offs or counterclaims
which Company may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of
consideration,  breach  of  warranty,  payment,  statute  of  frauds,  statute  of  limitations,  accord  and
satisfaction and usury; and (viii) any other act or thing or omission, or delay
to do any other act or thing, which may or might in any manner or to any extent
vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

Section 7.5Waivers  by  Guarantors.    Each  Guarantor
hereby  waives,  for  the  benefit  of Beneficiaries: (a) any right to require
any Beneficiary, as a condition of payment or performance by such Guarantor, to
(i) proceed against Company, any other guarantor (including any other Guarantor)
of the Guaranteed Obligations or any other Person, (ii) proceed against or
exhaust any security held from Company, any such other guarantor or any other
Person, (iii) proceed against or have resort to any balance of any Deposit
Account or credit on the books of any Beneficiary in favor of Company or any
other Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of Company or any other Guarantor
including any defense based on or arising out of the lack of validity or the
unenforceability of the Guaranteed Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of Company or
any other Guarantor from any cause other than payment in full of the Guaranteed
Obligations; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any Beneficiary’s errors or omissions in the administration of the
Guaranteed Obligations, except behavior which amounts to bad faith; (e) (i) any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof and any legal or equitable discharge of such
Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set offs, recoupments and counterclaims, and (iv)
promptness, diligence and any requirement that any Beneficiary protect, secure,
perfect or insure any security interest or lien or any property subject thereto;
(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance hereof,
notices of default hereunder or any agreement or instrument related thereto,
notices of any renewal, extension or modification of the Guaranteed Obligations
or any agreement related thereto, notices of any extension of credit to Company
and notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

- 67 -

--------------------------------------------------------------------------------

 

Section 7.6Guarantors’ Rights of Subrogation, Contribution, Etc.   Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Commitments shall have terminated, each Guarantor hereby waives any claim, right
or remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Company or any other Guarantor or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including without
limitation (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Company with respect to the
Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Company, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary.  In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Commitments shall have terminated, each Guarantor shall withhold exercise of
any right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including,
without limitation, any such right of contribution as contemplated by Section
7.2.  Each Guarantor further agrees that, to the extent the waiver or agreement
to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or  indemnification such Guarantor may have against
Company or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Company, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor.  If any amount shall be
paid  to  any  Guarantor  on  account  of  any  such  subrogation,  reimbursement,  indemnification  or
contribution rights at any time when all Guaranteed Obligations shall not have
been finally and indefeasibly paid in full, such amount shall be held in trust
for Administrative Agent on behalf of Beneficiaries and shall forthwith be paid
over to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

Section 7.7Subordination of Other Obligations.   Any Indebtedness of  Company
or  any Guarantor now or hereafter held by any Guarantor is hereby subordinated
in right of payment to the Guaranteed Obligations, and any such indebtedness
collected or received by such Guarantor after an Event of Default has occurred
and is continuing shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of such Guarantor under any other provision hereof.

Section 7.8Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been
indefeasibly paid in full and the Commitments shall have terminated.  Each
Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations.

Section 7.9Authority of Guarantors or Company. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Company
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

Section 7.10Financial Condition of Company.   The Loans may be made to Company
or continued from time to time without notice to or authorization from any
Guarantor regardless of the financial or other condition of Company at the time
of any such grant or continuation is entered into, as the case may be.  No
Beneficiary shall have any obligation to disclose or discuss with any Guarantor
its assessment, or any Guarantor’s assessment, of the financial condition of
Company.  Each Guarantor has adequate means to obtain information from Company
on a continuing basis concerning the financial condition of Company and its
ability to perform its obligations under the Loan Documents, and each

- 68 -

--------------------------------------------------------------------------------

 

Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Company and of all circumstances bearing upon the risk of
non-payment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Company now
known or hereafter known by any Beneficiary.

Section 7.11Bankruptcy, Etc.

(a)So long as any Guaranteed Obligations remain outstanding, no Guarantor shall,
without the prior written consent of Administrative Agent acting pursuant to the
instructions of Required Lenders, commence or join with any other Person in
commencing any bankruptcy, reorganization or insolvency case or proceeding of or
against Company or any other Guarantor.  The obligations of Guarantors hereunder
shall not be reduced, limited, impaired, discharged, deferred, suspended or
terminated by any case or proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of Company or any other Guarantor or by any defense which Company or any other
Guarantor may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.

(b)Each  Guarantor  acknowledges  and  agrees  that  any  interest  on  any  portion  of  the
Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Company of any portion of
such Guaranteed Obligations.   Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

(c)In the event that all or any portion of the Guaranteed Obligations are paid
by Company, the obligations of Guarantors hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly
or  indirectly from any  Beneficiary as  a  preference, fraudulent transfer
or  otherwise, and  any  such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

Section 7.12Discharge of Guaranty Upon Sale of Guarantor. If all of the Capital
Stock of any Guarantor or any of its successors hereunder shall be sold or
otherwise disposed (including by merger or consolidation) in accordance with the
terms and conditions hereof, the Guaranty of such Guarantor or such successor,
as the case may be, hereunder shall automatically be discharged and released
without any further action by any Beneficiary or any other Person effective as
of the time of such Asset Sale.

ARTICLE VIII EVENTS OF

DEFAULT

Section 8.1Events of Default.  If any one or more of the following conditions or
events shall occur:

(a)Failure to Make Payments When Due.  Failure by Company to pay (i) the
principal of and premium, if any, on any Loan whether at stated maturity, by
notice of voluntary prepayment, by mandatory

- 69 -

--------------------------------------------------------------------------------

 

prepayment, by acceleration or otherwise; or (ii) when due any interest on any
Loan or any fee or any other amount due hereunder; or

(b)Default in Other Agreements.   (i) Failure of any Loan Party or any of their
respective Subsidiaries to pay when due any principal of, interest on or any
other amount payable in respect of any item of Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) in a principal amount of $500,000 or
more, in each case beyond the grace period, if any, provided therefor; or (ii)
breach or default by any Loan Party with respect to any other material term of
(A) any item of Indebtedness in the principal amounts
referred  to  in  clause  (i)  above,  or  (B)  any  loan  agreement, mortgage,
indenture or  other agreement relating to such item(s) of Indebtedness, in each
case beyond the grace period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or subject to a
compulsory repurchase or redeemable) or to require the prepayment, redemption,
repurchase or defeasance of, or to cause Company or any of its Subsidiaries to
make any offer to prepay, redeem, repurchase or defease such Indebtedness, prior
to its stated maturity or the stated maturity of any underlying obligation, as
the case may be; or

(c)Breach of Certain Covenants.  Failure of any Loan Party to perform or comply
with any term or condition contained in Section 2.5, Section 5.1, Section 5.2,
Section 5.4, Section 5.5, Section 5.6, Section 5.7, Section 5.9, or Article VI;
or

(d)Breach of  Representations, etc.    Any representation, warranty,
certification or  other statement made or deemed made by any Loan Party in any
Loan Document or in any statement or certificate at any time given by any Loan
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect (except
that such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) as of the date made or deemed made; or

(e)Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other Section of
this Section 8.1, and such default shall not have been remedied or waived within
fifteen (15) days after the earlier of (i) notice to the Borrower from the
Administrative Agent or the Required Lenders or (ii) knowledge of the occurrence
thereof by such Loan Party; or

(f)Involuntary  Bankruptcy;  Appointment  of  Receiver,  etc.    (i)  A  court  of  competent
jurisdiction shall enter a decree or order for relief in respect of Company or
any of its Subsidiaries in an involuntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Company or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Company or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an  interim receiver, trustee or  other custodian
of  Company or  any  of  its  Subsidiaries for  all  or  a substantial part of
its property; or a warrant of attachment, execution or similar process shall
have been issued against any substantial part of the property of Company or any
of its Subsidiaries, and any such event  described
in  this  clause  (ii)  shall  continue
for  thirty  (30)  days  without  having  been  stayed, dismissed, bonded or
discharged; or

(g)Voluntary  Bankruptcy;  Appointment  of  Receiver,  etc.    (i)  Company  or  any  of  its
Subsidiaries shall have an order for relief entered with respect to it or shall
commence a voluntary case

- 70 -

--------------------------------------------------------------------------------

 

under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or Company or any of its
Subsidiaries shall make any assignment for the benefit of creditors; or (ii)
Company or any of its Subsidiaries shall be unable, or shall fail generally, or
shall admit in writing its inability, to pay its debts as such debts become due;
or the Board of Directors (or similar governing body) of Company or any of its
Subsidiaries (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 8.1(f); or

(h)Judgments and Attachments.   Any money judgment, writ or warrant of
attachment or similar process involving individually or in the aggregate at any
time an amount in excess of $500,000 (in either case to the extent not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage) shall be entered or filed against Company or
any of its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of thirty (30) days
(or in any event later than five days prior to the date of any proposed sale
thereunder); or

(i)Dissolution.   Any order, judgment or decree shall be entered against any
Loan Party decreeing the dissolution or split up of such Loan Party; or

(j)Employee Benefit Plans.    (i)  There  shall  occur  one  or  more  ERISA
Events which individually or in the aggregate results in or might reasonably be
expected to result in liability of Company, any of its Subsidiaries or any of
their respective ERISA Affiliates in excess of $500,000 during the term hereof;
or (ii) there exists any fact or circumstance that reasonably could be expected
to result in the imposition of a Lien or security interest under Section 412(n)
of the Internal Revenue Code or under ERISA; or

(k)Change of Control. A Change of Control shall occur; or

(l)Guaranties, Collateral Documents and other Loan Documents.  At any time after
the execution and delivery thereof, (i) the Guaranty for any reason, other than
the satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be
declared  to  be  null  and  void  or  any  Guarantor  shall  repudiate  its  obligations
thereunder, (ii)  this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Collateral Agent or any other Beneficiary to
take any action within its control, or (iii) any Loan Party shall contest the
validity or enforceability of any Loan Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Loan Document to which it is a party; or

(m)Subordinated Indebtedness.  There shall occur and be continuing any “Event of
Default” (or any comparable term) under, and as defined in the documents
evidencing or governing any Subordinated Indebtedness, (ii) any of the
Obligations for any reason shall cease to be “Senior Indebtedness” or
“Designated Senior Indebtedness” (or any comparable terms) under, and as defined
in the documents evidencing or governing any Subordinated Indebtedness, (iii)
any Indebtedness other than the Obligations shall constitute “Designated Senior
Indebtedness” (or any comparable term) under, and as defined in, the documents
evidencing or governing any Subordinated Indebtedness, (iv) any holder of
Subordinated Indebtedness shall fail to perform or comply with any of the
subordination provisions of the documents

- 71 -

--------------------------------------------------------------------------------

 

evidencing or governing such Subordinated Indebtedness (including, without
limitation, any subordination agreement), or (v) the subordination provisions of
the documents (including, without limitation, any subordination agreement)
evidencing or governing any Subordinated Indebtedness shall, in whole or in
part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable Subordinated Indebtedness.

THEN, (A) upon the occurrence of any Event of Default described in Section
8.1(f) or Section 8.1(g), automatically, and (B) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) Required
Lenders, upon notice to Company by Administrative Agent, (1) the unpaid
principal amount of and accrued interest on the Loans and all other Obligations
shall immediately become due and payable, in each case without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by each Loan Party; and (2) Collateral Agent may enforce any
and all Liens and security interests created pursuant to Collateral Documents.

ARTICLE IX

MISCELLANEOUS

Section 9.1Notices.

(a)Notices Generally.   Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given to a Loan
Party, Collateral Agent, Administrative Agent, shall be sent to such Person’s
address as set forth on Appendix B or in the other relevant Loan Document, and
in the case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing.  Each notice hereunder shall be in
writing and may be personally served, telexed or sent by facsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of facsimile, or three (3) Business Days after depositing
it in the United States mail with postage prepaid and properly addressed.

(b)Electronic Communications.

(c)(i)Each Agent and Company may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agents, provided, that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender,
as applicable, has notified the Agents that it is incapable of receiving notices
under such Article by electronic communication.

(d)(ii)Unless  Administrative  Agent  otherwise  prescribes,  (A) notices  and  
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided, that, for both clauses (A)
and (B) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

- 72 -

--------------------------------------------------------------------------------

 

Section 9.2Expenses.  Company agrees to pay promptly (a) all of each Agent’s
actual and reasonable costs and expenses of negotiation, preparation, execution
and administration of the Loan Documents and any consents, amendments, waivers
or other modifications thereto; (b) all the reasonable fees, expenses and
disbursements of counsel to Agents in connection with the negotiation,
preparation, execution and administration of the Loan Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Company; (c) all the actual costs and
reasonable expenses of creating and perfecting Liens in favor of Collateral
Agent, for the benefit of Secured Parties, including filing and recording fees,
expenses and taxes, stamp or documentary taxes, search fees, title insurance
premiums and reasonable fees, expenses and disbursements of counsel to each
Agent and of counsel providing any opinions that any Agent or Required Lenders
may request in respect of the Collateral or the Liens created pursuant to the
Collateral Documents; (d) all of each Agent’s actual costs and reasonable fees,
expenses for, and disbursements of any of such Agent’s auditors, accountants,
consultants or appraisers whether internal or external, and all reasonable
attorneys’ fees (including allocated costs of internal counsel and expenses and
disbursements of outside counsel) incurred by each Agent; (e) all the actual
costs and reasonable expenses (including the reasonable fees, expenses and
disbursements of any appraisers, consultants, advisors and agents employed or
retained by Collateral Agent and its counsel) in connection with the custody or
preservation of any of the Collateral; and (f) after the occurrence of a Default
or an Event of Default, all costs and expenses, including attorneys’ fees
(including allocated costs of internal counsel) and costs of settlement,
incurred by any Agent and Lenders in enforcing any Obligations of or in
collecting any payments due from any Loan Party hereunder or under the other
Loan Documents by reason of such Default or Event of Default (including in
connection with the sale of, collection from, or other realization upon any of
the Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work out” or pursuant to any insolvency or bankruptcy cases or
proceedings.

Section 9.3Indemnity.

(a)IN ADDITION TO THE PAYMENT OF EXPENSES PURSUANT TO SECTION 9.2, WHETHER OR
NOT THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSUMMATED, EACH LOAN PARTY
AGREES TO DEFEND (SUBJECT TO INDEMNITEES’ SELECTION OF COUNSEL), INDEMNIFY, PAY
AND HOLD HARMLESS, EACH AGENT AND LENDER, THEIR AFFILIATES AND THEIR RESPECTIVE
OFFICERS, PARTNERS, DIRECTORS, TRUSTEES, EMPLOYEES AND AGENTS OF EACH AGENT AND
EACH LENDER (EACH, AN “INDEMNITEE”), FROM AND AGAINST ANY AND ALL INDEMNIFIED
LIABILITIES, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE; PROVIDED, THAT NO LOAN PARTY SHALL HAVE ANY OBLIGATION TO ANY
INDEMNITEE HEREUNDER WITH RESPECT TO ANY INDEMNIFIED LIABILITIES TO THE EXTENT
SUCH INDEMNIFIED  LIABILITIES  ARISE  FROM  THE  GROSS  NEGLIGENCE,  WILLFUL
MISCONDUCT OR BAD FAITH, AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A
FINAL, NON-APPEALABLE ORDER, OF THAT INDEMNITEE.   TO THE EXTENT THAT THE
UNDERTAKINGS TO DEFEND, INDEMNIFY, PAY AND HOLD HARMLESS SET FORTH IN THIS
SECTION 9.3 MAY BE UNENFORCEABLE IN WHOLE OR IN PART BECAUSE THEY ARE VIOLATIVE
OF ANY LAW OR PUBLIC POLICY, THE APPLICABLE LOAN PARTY SHALL CONTRIBUTE THE
MAXIMUM PORTION THAT IT IS PERMITTED TO PAY AND SATISFY UNDER APPLICABLE LAW TO
THE PAYMENT AND SATISFACTION OF ALL INDEMNIFIED LIABILITIES INCURRED BY
INDEMNITEES OR ANY OF THEM.

(b)To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against Lenders, Agents and their
respective Affiliates, directors, employees, attorneys or agents, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty

- 73 -

--------------------------------------------------------------------------------

 

imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any Loan Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and Company hereby waives, releases and agrees not to sue upon any
such claim or any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.

Section 9.4Set-Off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender and their respective Affiliates
is hereby authorized by each Loan Party at any time or from time to time subject
to the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed), without notice to any Loan Party or to any other Person
(other than Administrative Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts (in whatever currency))
and any other Indebtedness at any time held or owing by such Lender to or for
the credit or the account of any Loan Party (in whatever currency) against and
on account of the obligations and liabilities of any Loan Party to such Lender
hereunder, the participations under the other Loan Documents, including all
claims of any nature or description arising out of or connected hereto, or with
any other Loan Document, irrespective of whether or not (a) such Lender shall
have made any demand hereunder, (b) the principal of or the interest on the
Loans or any other amounts due hereunder shall have become due and payable
pursuant to Article II and although such obligations and liabilities, or any of
them, may be contingent or unmatured or (c) such obligation or liability is owed
to a branch or office of such Lender different from the branch or office holding
such deposit or obligation or such Indebtedness.

Section 9.5Amendments and Waivers.

(a)Required Lenders’ Consent.    Subject to  Sections 9.3(b) and 9.5(c),
no  amendment, modification, termination or waiver of any provision of the Loan
Documents, or consent to any departure by any Loan Party therefrom, shall in any
event be effective without the written concurrence of Administrative Agent and
the Required Lenders.

(b)Affected Lenders’ Consent.   Without the written consent of each Lender
(other than a Defaulting Lender), no amendment, modification, termination, or
consent shall be effective if the effect thereof would:

(i)extend the scheduled final maturity of any Loan or Note; (ii)waive, reduce or
postpone any scheduled repayment;

(iii)reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.9) or
any fee payable hereunder;

(iv)extend the time for payment of any such interest or fees;

(v)reduce the principal amount of any Loan;

(vi)amend,  modify,  terminate  or  waive  any  provision
of  this  Section  9.3(b)  or Section 9.5(c);

(vii)amend the definition of “Required Lenders” or “Pro Rata Share”; amend,
modify, terminate or waive any provision requiring the pro rata application of
payments under any Loan Documents or any provision relating to the order of
application of payments, Section 2.14, Section 2.15, Section 9.6 or the
definition of “Eligible Assignee”;

- 74 -

--------------------------------------------------------------------------------

 

(viii)release all or substantially all of the Collateral or all or substantially
all of the

Guarantors from the Guaranty except as expressly provided in the Loan Documents;

(ix)subordinate any of the Obligations or any Lien created by this Agreement or
any other Loan Document; or

(x)consent to the assignment or transfer by any Loan Party of any of its rights
and obligations under any Loan Document.

(c)Other Consents.  No amendment, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Loan Party
therefrom, shall amend, modify, terminate or waive Section 9.8 or any provision
of Appendix C as the same applies to any Agent, or any other provision hereof as
the same applies to the rights or obligations of any Agent, in each case without
the consent of such Agent.

(d)Execution of Amendments, etc.  Administrative Agent may, but shall have no
obligation to, with the written consent of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Loan Party in any
case shall entitle any Loan Party to any other or further notice or demand in
similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 9.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Loan Party, on such Loan Party.

Section 9.6Successors and Assigns; Participations.

(a)Generally.  This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders.  No Loan Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Loan Party without the prior written consent of all Lenders. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto,
Indemnitee  Agent  Parties  under  Section  1.6  of  Appendix  C,  Indemnitees  under  Section  9.3,  their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)Register.  Company, Administrative Agent and Lenders shall deem and treat the
Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until an Assignment Agreement effecting the assignment or
transfer thereof shall have been delivered to and accepted by Administrative
Agent and recorded in the Register as provided in Section 9.6(e).  Prior to such
recordation, all amounts owed with respect to the applicable Commitment or Loan
shall be owed to the Lender listed in the Register as the owner thereof, and any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

(c)Right to Assign. Each Lender shall have the right at any time to sell, assign
or transfer all or a portion of its rights and obligations under this Agreement,
including, without limitation, all or a portion of its Commitment or Loans owing
to it or other Obligations (provided, that each such assignment shall be of a

- 75 -

--------------------------------------------------------------------------------

 

uniform, and not varying, percentage of all rights and obligations under and in
respect of any Loan and any related Commitments):

(i)to any Person meeting the criteria of clause (a)(i) or clause (b)(i) of the
definition of the term of “Eligible Assignee” upon the giving of notice to
Company and Administrative Agent; and

(ii)to  any  Person  otherwise  constituting  an  Eligible  Assignee  with  the
consent of Administrative Agent; provided, that each such assignment pursuant to
this Section 9.6 shall be in an aggregate amount of not less than $1,000,000 (or
such lesser amount as may be agreed to by Company and Administrative Agent or as
shall constitute
the  aggregate  amount  of  the  Loans  of  the  assigning  Lender)  with  respect  to  the
assignment of Loans.

(d)Mechanics.  The assigning Lender and the assignee thereof shall execute and
deliver to Administrative Agent an Assignment Agreement, together with such
forms or certificates with respect to United States federal income tax
withholding matters as the assignee under such Assignment Agreement may be
required to deliver to Administrative Agent pursuant to Section 2.19(d) and all
documentation and other information with respect to the assignee that is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

(e)Notice of Assignment. Upon its receipt and acceptance of a duly executed and
completed Assignment Agreement, any forms or certificates required by this
Agreement in connection therewith, Administrative Agent shall record the
information contained in such Assignment Agreement in the Register, shall give
prompt notice thereof to Company and shall maintain a copy of such Assignment
Agreement.

(f)Representations and Warranties of Assignee.  Each Lender, upon execution and
delivery hereof or upon executing and delivering an Assignment Agreement, as the
case may be, represents and warrants as of the Closing Date or as of the
applicable Effective Date (as defined in the applicable Assignment Agreement)
that (i) it is an Eligible Assignee; (ii) it has experience and expertise in the
making of or investing in loans such as the Loans; (iii) it will make or invest
in its Loans for its own account in the ordinary course of its business and
without a view to distribution of such Loans within the meaning of the
Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions of this Section 9.6, the disposition
of such Loans or any interests therein shall at all times remain within its
exclusive control); and (iv) such Lender does not own or control, or own or
control any Person owning or controlling, any trade debt or Indebtedness of any
Loan Party other than the Obligations or any Capital Stock of any Loan Party.

(g)Effect of Assignment.  Subject to the terms and conditions of this Section
9.6, as of the later (i) of the “Effective Date” specified in the applicable
Assignment Agreement or (ii) the date such assignment is recorded in the
Register:  (A) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (B) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under Section
9.9) and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, that anything contained in any of the Loan Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder); and (C) if any such assignment occurs after the issuance of
any Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for

- 76 -

--------------------------------------------------------------------------------

 

cancellation, and thereupon Company shall issue and deliver new Notes, if so
requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new
outstanding Loans of the assignee and/or the assigning Lender.

(h)Participations.

(i)Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Company, any of its Subsidiaries or any
of its Affiliates) in all or any part of its Loans or in any other
Obligation.  The holder of any such participation, other than an Affiliate of
the Lender granting such participation, shall not be entitled to require such
Lender to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (i) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default
shall not constitute a change in the terms of such participation, and that an
increase in any Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof), (ii)
consent to the assignment or transfer by any Loan Party of any of its rights and
obligations under this Agreement, or (iii) release all or substantially all of
the Collateral under the Collateral Documents or all or substantially all of the
Guarantors from the Guaranty (in each case, except as expressly provided in the
Loan Documents) supporting the Loans hereunder in which such participant is
participating.  Company agrees that each participant shall be entitled to the
benefits of Sections 2.17(c), 2.18 and 2.19 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 9.6(c);
provided, that a participant that would be a Non-US Lender if it were a Lender
shall not be entitled to the benefits of Section 2.19 unless, at the time such
participant is claiming such benefits, Company is notified of the participation
sold to such participant and such participant agrees, for the benefit of
Company, to comply with Section 2.19 as though it were a Lender.  To the extent
permitted by law, each participant also shall be entitled to the benefits of
Section 9.4 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.16 as though it were a Lender.

(ii)In the event that any Lender sells participations in its Loans or in any
other Obligation hereunder, such Lender shall, acting solely for this purpose as
a non-fiduciary agent of Company, maintain a register on which it enters the
name of all participants in the Loans or Obligations
held  by  it  and  the  principal amount (and  stated interest thereon)
of  the  portion of  such Loans or Obligations which are the subject of the
participation (the “Participant Register”).  A Loan or Obligation hereunder may
be participated in whole or in part only by registration of such participation
on the Participant Register (and each Note shall expressly so provide).   The
Participant Register shall be available for inspection by Company at any
reasonable time upon reasonable prior notice.

(i)Certain Other Assignments.  In addition to any other assignment permitted
pursuant to this Section 9.6, any Lender or Agent may assign, pledge and/or
grant a security interest in, all or any portion of its Loans, Notes, if any and
the other Obligations owed by or to such Lender, to secure obligations of such
Lender, Agent or any of their Affiliates to any Person providing any loan, other
extension of credit or financial arrangement to or for the account of such
Lender, Agent or any of their Affiliates and any agent, trustee or
representative of such Person (without the consent of, or notice to, or any
other action by, any other party hereto), including, without limitation, any
Federal Reserve Bank as collateral security pursuant to Regulation A of the
Board of Governors of the Federal Reserve System and any operating circular
issued by such Federal Reserve Bank; provided, that no Lender or Agent, as
between Company and such Lender or Agent, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge; provided,
further, that in no event shall such Person, agent, trustee or representative of
such Person or the applicable Federal Reserve Bank be considered to be a
“Lender” or “Agent” or be entitled to require the assigning Lender or Agent to
take or omit to take any action hereunder.

- 77 -

--------------------------------------------------------------------------------

 

Section 9.7Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

Section 9.8Agency Provisions. Each Agent hereby agrees to act upon the express
conditions contained herein and the other Loan Documents, as applicable. The
provisions of this Section 9.8 and set forth on Appendix C are solely for the
benefit of Agents and Lenders and no Loan Party shall have any rights as a third
party beneficiary of any of the provisions thereof other than, in each of the
foregoing instances, insofar as Company has consent rights under Section 1.7 of
Appendix C.  In performing its functions and duties hereunder, each Agent shall
act solely as an agent of Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for Company or any of its Subsidiaries.

Section 9.9Survival of Representations, Warranties and Agreements.   All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of the Loans.  Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Loan
Party set forth in Sections 2.17(c), 2.18, 2.19, 9.2, 9.3, 9.4, and 9.11 and the
agreements of Lenders set forth in Sections 2.16, .3(b) of Appendix C and .6 of
Appendix C shall survive the payment of the Loans and the reimbursement of any
amounts drawn thereunder, and the termination hereof.

Section 9.10No Waiver; Remedies Cumulative.  No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Loan Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Loan Documents. Any forbearance or failure to exercise, and any
delay in exercising, any right, power or remedy hereunder shall not impair any
such right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

Section 9.11Marshalling; Payments Set Aside.  Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Loan Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Loan Party makes a payment or payments to Administrative
Agent or Lenders (or to Administrative Agent, on behalf of Lenders), or
Administrative Agent, Collateral Agent or Lenders enforce any security interests
or exercise their rights of setoff, and such payment or payments or the proceeds
of such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

Section 9.12Headings and Severability.   Section headings herein are included
herein for convenience of reference only and shall not constitute a part hereof
for any other purpose or be given any substantive effect.  In case any provision
in or obligation hereunder or any Note or other Loan Document shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

- 78 -

--------------------------------------------------------------------------------

 

Section 9.13Obligations Several; Independent Nature of Lenders’ Rights.  The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder.  Nothing
contained herein or in any other Loan Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity.  The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 1.8 of Appendix C, each Lender shall
be entitled to protect and enforce its rights arising under this Agreement and
the other Loan Documents and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

Section 9.14APPLICABLE  LAW.     THIS  AGREEMENT  AND  THE  RIGHTS  AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) THEREOF.

Section 9.15CONSENT   TO   JURISDICTION.(a) ALL   JUDICIAL   PROCEEDINGS BROUGHT
AGAINST ANY LOAN PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN
DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I)
ACCEPTS  GENERALLY  AND  UNCONDITIONALLY THE  NON-EXCLUSIVE  JURISDICTION AND
VENUE OF SUCH COURTS; (II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (III)
AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY
BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE LOAN PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.1, IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY
SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (IV) AGREES THAT AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

(b)EACH LOAN PARTY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS SPECIFIED
IN SECTION 9.1.   ANY AND ALL SERVICE OF PROCESS AND ANY OTHER NOTICE IN ANY
SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST ANY LOAN PARTY IF
GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY ANY OTHER
MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID, MAILED AS
PROVIDED ABOVE.

Section 9.16WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER
OF  THIS  LOAN  TRANSACTION  OR  THE  LENDER/BORROWER RELATIONSHIP  THAT  IS
BEING ESTABLISHED.    THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS

- 79 -

--------------------------------------------------------------------------------

 

WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 9.16 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

Section 9.17Confidentiality.  Each Agent and Lender shall hold all non-public
information regarding Company and its Subsidiaries and their businesses
identified as such by Company and obtained by such Lender from Company or its
Subsidiaries pursuant to the requirements hereof in accordance with such
Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by Company that, in any event, any Agent
or Lender may make (i) disclosures of such information to Affiliates of such
Agent or Lender and to their agents, advisors, directors and shareholders (and
to other persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 9.17), (ii) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation by any such Lender of any Loans or any participations therein,
(iii) disclosure to any rating agency when required by it, provided, that, prior
to any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Loan Parties
received by it from any of the Agents or any Lender, (iv) disclosure to any
Lender’s financing sources, provided, that prior to any disclosure, such
financing source is informed of the confidential nature of the information, (v)
disclosures of such information to any investors and partners of any Lender,
provided, that prior to any disclosure, such investor or partner is informed of
the confidential nature of the information, and (vi) disclosure required or
requested in connection with any public filings, whether pursuant to any
securities laws or regulations or rules promulgated therefor (including the
Investment Company Act of 1940 or otherwise) or representative thereof or by the
National Association of Insurance Commissioners (and any successor thereto) or
pursuant to legal or judicial process; provided, that unless specifically
prohibited by applicable law or court order, each Agent and Lender shall make
reasonable efforts to notify Company of any request by any Governmental
Authority or representative thereof (other than any such request in connection
with any examination of the financial condition or other routine examination of
such Lender by such Governmental Authority) for disclosure of any such
non-public information prior to disclosure of such information.  Notwithstanding
the foregoing, on or after the Closing Date, Administrative Agent or any Lender
may, at its own expense issue news releases and publish “tombstone”
advertisements and other announcements relating to this transaction in
newspapers, trade journals and other appropriate media (which may include use of
logos of one or more of the Loan Parties)(collectively, “Trade
Announcements”).  No Loan Party shall issue any Trade Announcement except (A)
disclosures required by applicable law, regulation, legal process or the rules
of the Securities and Exchange Commission or (B) with the prior approval of
Administrative Agent.

Section 9.18Usury  Savings  Clause.    
Notwithstanding  any  other  provision  herein,  the aggregate interest rate
charged or agreed to be paid with respect to any of the Obligations, including
all charges or fees in connection therewith deemed in the nature of interest
under applicable law shall not exceed the Highest Lawful Rate.  If the rate of
interest (determined without regard to the preceding sentence) under this
Agreement at any time exceeds the Highest Lawful Rate, the outstanding amount of
the Loans made hereunder shall bear interest at the Highest Lawful Rate until
the total amount of interest due hereunder equals the amount of interest which
would have been due hereunder if the stated rates of interest

- 80 -

--------------------------------------------------------------------------------

 

set forth in this Agreement had at all times been in effect.  In addition, if
when the Loans made hereunder are repaid in full the total interest due
hereunder (taking into account the increase provided for above) is less than the
total amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Company shall pay to Administrative Agent an amount
equal to the difference between the amount of interest paid and the amount of
interest which would have been paid if the Highest Lawful Rate had at all times
been in effect.   Notwithstanding the foregoing, it is the intention of Lenders
and Company to conform strictly to any applicable usury laws.  Accordingly, if
any Lender contracts for, charges, or receives any consideration which
constitutes interest in excess of the Highest Lawful Rate, then any such excess
shall be cancelled automatically and, if previously paid, shall at such Lender’s
option be applied to the outstanding amount of the Loans made hereunder or be
refunded to Company.   In determining whether the interest contracted for,
charged, or received by Administrative Agent or a Lender exceeds the Highest
Lawful Rate, such Person may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest, throughout the contemplated term of the Obligations
hereunder.

Section 9.19Counterparts and Effectiveness. This Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, but all such counterparts together shall constitute but
one and the same instrument.  This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Company and each Agent of written or telephonic notification of such execution
and authorization of delivery thereof.

Section 9.20Patriot Act Notice.  Each Lender and Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the Patriot Act, it may be required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of the Loan Parties and other information that will allow such
Lender or Agent, as applicable, to identify the Loan Parties in accordance with
the Patriot Act.

[Remainder of page intentionally left blank]

 

 

 

- 81 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

MODEL N, INC.,

as the Borrower

 

 

 

By:

 

/s/Mark Tisdel

Name:

 

Mark Tisdel

Title:

 

Senior Vice President and Chief Financial Officer

 

 

 

 

SAPPHIRE STRIPE HOLDINGS, INC.,

as a Guarantor

 

 

 

By:

 

/s/Mark Tisdel

Name:

 

Mark Tisdel

Title:

 

President and Treasurer

 

 

 

REVITAS, INC.,

as a Guarantor

 

 

 

By:

 

/s/Mark Tisdel

Name:

 

Mark Tisdel

Title:

 

President and Treasurer

 

 

 

NEXUS ACQUISITION SUB, INC.,

as a Guarantor

 

 

 

By:

 

/s/Mark Tisdel

Name:

 

Mark Tisdel

Title:

 

President and Treasurer

 

TC LENDING, LLC,

as Administrative Agent, Collateral Agent, Sole

Lead Arranger and a Lender

 

 

 

By:

 

/s/Michael Fishman

Name:

 

Michael Fishman

Title:

 

Co-Chief Executive Officer

 

 

 

CRYSTAL FINANCIAL SPV, LLC,

as a Lender

 

 

 

By:

 

/s/Evren Ozargun

Name:

 

Evren Ozargun

Title:

 

Managing Director

 

[Signature Page to Financing Agreement]

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

APPENDIX A

TO FINANCING AGREEMENT

 

 

Commitments

 

Lender

Commitment

Pro Rata Share

TC Lending, LLC

$30,000,000

60%

Crystal Financial SPV, LLC

$20,000,000

40%

Total

$50,000,000

100%

 

 

 

Appendix A - 1

--------------------------------------------------------------------------------

 

APPENDIX B 

TO FINANCING AGREEMENT

Notice Addresses

Model N, Inc.

Pacific Shores Center

1600 Seaport Boulevard, Suite 400

Redwood City, CA 94064

Attention: Chief Financial Officer

in each case, with a copy to:

Fenwick & West LLP

Silicon Valley Center

801 California Street

Mountain View, CA 94041

Attention: David K. Michaels

TC Lending, LLC,

as Administrative Agent, Collateral Agent, Sole Lead Arranger and a Lender

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

 

Attention:

Shari Withem

 

Telephone:

(212) 430-4115

with a copy to:

Latham & Watkins LLP

505 Montgomery Street, Suite 2000

San Francisco, CA 94111-6538

 

Attention:

Haim Zaltzman, Esq.

 

Facsimile:

(415) 395-9095

Crystal Financial SPV, LLC, as a Lender

Crystal Financial, LLC

Two International Place, 17th Floor

Boston, MA 02110

 

Attention:

Evren Ozargun, Managing Director

 

Telephone:

(617) 428-8700

 

Facsimile:

(617) 428-8701

with a copy to:

Morgan, Lewis & Bockius LLP

One Federal Street, 32"ct Floor Boston, MA  02110

 

Attention:

Sandra Vrejan, Esq.

 

Facsimile:

(617) 341-7701

 

 

 

Appendix B - 1

--------------------------------------------------------------------------------

 

APPENDIX C

TO FINANCING AGREEMENT

Agency Provisions

Section 1.1.Appointment of Agents.

(a)TC Lending, LLC is hereby appointed Administrative Agent hereunder and under
the other Loan Documents and each Lender hereby authorizes TC Lending, LLC, in
such capacity, to act as its agent in accordance with the terms hereof and the
other Loan Documents, including, without limitation for such Agent or on behalf
of the applicable Lenders as provided in this Agreement or any other Loan
Document and to perform, exercise and enforce any and all other rights and
remedies of the Lenders with respect to the Loan Parties, the Obligations or
otherwise related to any of same to the extent reasonably incidental to the
exercise by such Agent of the rights and remedies specifically authorized to be
exercised by such Agent by the terms of this Agreement or any other Loan
Parties.

(b)TC Lending, LLC is hereby appointed Collateral Agent hereunder and under the
other Loan Documents and each Lender hereby authorizes TC Lending, LLC, in such
capacity, to act as its agent in accordance with the terms hereof and the other
Loan Documents, including, without limitation, for such Agent or on behalf of
the applicable Lenders as provided in this Agreement or any other Loan Document
and to perform, exercise and enforce any and all other rights and remedies of
the Lenders with respect to the Loan Parties, the Obligations or otherwise
related to any of same to the extent reasonably incidental to the exercise by
such Agent of the rights and remedies specifically authorized to be exercised by
such Agent by the terms of this Agreement or any other Loan Parties.

Section 1.2.Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental
thereto.  Each Agent shall have only those duties and responsibilities that are
expressly specified herein and the other Loan Documents.  Each Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents or employees.   Administrative Agent may, upon any term or condition
it specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Documents by or through any trustee, co-agent, sub-agent, employee or
attorney-in-fact. Any such Person shall benefit from Appendix C to this
Agreement to the extent provided by the Administrative Agent. No Agent shall
have, by reason hereof or any of the other Loan Documents, a fiduciary
relationship in respect of any Lender; and nothing herein or any of the other
Loan Documents, expressed or implied, is intended to or shall be so construed as
to impose upon any Agent any obligations in respect hereof or any of the other
Loan Documents except as expressly set forth herein or therein.

Section 1.3.General Immunity.

(a)No Responsibility for Certain Matters.  No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Loan Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Loan Party to any Agent or any
Lender in connection with the Loan Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Loan Party or
any other Person liable for the payment of any Obligations, nor shall any Agent
be required to ascertain or inquire as to the performance or observance of any
of the terms, conditions, provisions, covenants or agreements contained

Appendix C - 1

--------------------------------------------------------------------------------

 

in any of the Loan Documents or as to the use of the proceeds of the Loans or as
to the existence or possible existence of any Event of Default or Default or to
make any disclosures with respect to the foregoing.   Anything contained herein
to the contrary notwithstanding, Administrative Agent shall not have any
liability arising from confirmations of the amount of outstanding Loans or the
component amounts thereof.

(b)Exculpatory Provisions.  No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Loan Documents
except to the extent caused by such Agent’s gross negligence, willful misconduct
or bad faith, as determined by a court of competent jurisdiction in a final,
non-appealable order.   Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Loan Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Required
Lenders (or such other Lenders as may be required to give such instructions
under Section 9.5) and, upon receipt of such instructions from Required Lenders
(or such other Lenders, as the case may be), such Agent shall be entitled to act
or (where so instructed) refrain from acting, or to exercise such power,
discretion or authority, in accordance with such instructions.   Without
prejudice to the generality of the foregoing, (i) each Agent shall be entitled
to rely, and shall be fully protected in relying, upon any communication,
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper Person or Persons, and shall be entitled to rely
and shall be protected in relying on opinions and judgments of attorneys (who
may be attorneys for Company and its Subsidiaries), accountants, experts and
other professional advisors selected by it; and (ii) no Lender shall have any
right of action whatsoever against any Agent as a result of such Agent acting or
(where so instructed) refraining from acting hereunder or any of the other Loan
Documents in accordance with the instructions of Required Lenders (or such other
Lenders as may be required to give such instructions under Section 9.5).

(c)Notice of Default.   Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to Events of Default in the payment of principal, interest and fees
required to be paid to Administrative Agent for the account of the Lenders,
unless  Administrative Agent shall have received written notice from a Lender or
the Loan Party referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.”  Administrative
Agent will notify the Lenders of its receipt of any such notice. Administrative
Agent shall take such action with respect to any such Default or Event of
Default as may be directed by the Required Lenders in accordance with this
Appendix C; provided, that unless and until Administrative Agent has received
any such direction, Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable or in the best interest
of the Lenders.

Section 1.4.Agents Entitled to Act as Lender. The agency hereby created shall in
no way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender
hereunder.  With respect to its participation in the Loans, each Agent shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as if it were not performing the duties and functions delegated to it
hereunder, and the term “Lender” shall, unless the context clearly otherwise
indicates, include each Agent in its individual capacity.  Any Agent and its
Affiliates may accept deposits from, lend money to, own securities of, and
generally engage in any kind of banking, trust, financial advisory or other
business with Company or any of its Affiliates as if it were not performing the
duties specified herein, and may accept fees and other consideration from
Company for services in connection herewith and otherwise without having to
account for the same to Lenders.

Appendix C - 2

--------------------------------------------------------------------------------

 

Section 1.5.Lenders’ Representations, Warranties and Acknowledgment.

(a)Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Company and its
Subsidiaries in connection with the Loans made hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Company
and its Subsidiaries.  No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

(b)Each Lender, by delivering its signature page to this Agreement and funding
its Loans on the Closing Date, shall be deemed to have acknowledged receipt of,
and consented to and approved, each Loan Document and each other document
required to be approved by any Agent, Required Lenders or Lenders, as applicable
on the Closing Date.

(c)Each Lender (i) represents and warrants that as of the Closing Date neither
such Lender nor  its  Affiliates or Related Funds owns or controls, or owns or
controls any Person owning or controlling, any trade debt or Indebtedness of any
Loan Party other than the Obligations or any Capital Stock of any Loan Party and
(ii) covenants and agrees that from and after the Closing Date neither such
Lender nor its Affiliates and Related Funds shall purchase any trade debt or
Indebtedness of any Loan Party other than the Obligations or Capital Stock
described in clause (i) above without the prior written consent of
Administrative Agent.

Section 1.6.Right to Indemnity. EACH LENDER, IN PROPORTION TO ITS PRO RATA
SHARE, SEVERALLY AGREES TO INDEMNIFY EACH AGENT, THEIR AFFILIATES AND THEIR
RESPECTIVE OFFICERS, PARTNERS, DIRECTORS, TRUSTEES, EMPLOYEES AND AGENTS OF EACH
AGENT (EACH, AN “INDEMNITEE AGENT PARTY”), TO THE EXTENT THAT SUCH INDEMNITEE
AGENT PARTY SHALL NOT HAVE BEEN REIMBURSED BY ANY LOAN PARTY, FOR AND AGAINST
ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES (INCLUDING COUNSEL FEES AND DISBURSEMENTS) OR
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED
BY OR ASSERTED AGAINST SUCH INDEMNITEE AGENT PARTY IN EXERCISING ITS POWERS,
RIGHTS AND REMEDIES OR PERFORMING ITS DUTIES HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS OR OTHERWISE  IN  ITS  CAPACITY AS SUCH INDEMNITEE AGENT PARTY IN ANY
WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY;
PROVIDED, THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS RESULTING FROM SUCH INDEMNITEE AGENT
PARTY’S  GROSS  NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH, AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION IN A FINAL, NON- APPEALABLE ORDER. IF ANY
INDEMNITY FURNISHED TO  ANY INDEMNITEE AGENT PARTY FOR ANY PURPOSE SHALL, IN THE
OPINION OF SUCH INDEMNITEE AGENT PARTY, BE INSUFFICIENT OR BECOME IMPAIRED, SUCH
INDEMNITEE AGENT PARTY MAY CALL FOR  ADDITIONAL INDEMNITY AND CEASE, OR
NOT  COMMENCE, TO DO THE ACTS INDEMNIFIED AGAINST UNTIL SUCH ADDITIONAL
INDEMNITY IS FURNISHED; PROVIDED, THAT IN NO EVENT SHALL THIS SENTENCE REQUIRE
ANY LENDER TO INDEMNIFY ANY INDEMNITEE AGENT PARTY AGAINST ANY LIABILITY,
OBLIGATION, LOSS, DAMAGE, PENALTY, ACTION, JUDGMENT, SUIT, COST, EXPENSE OR
DISBURSEMENT IN EXCESS OF SUCH LENDER’S PRO RATA SHARE THEREOF; AND PROVIDED,
FURTHER, THAT THIS SENTENCE SHALL NOT BE DEEMED TO

Appendix C - 3

--------------------------------------------------------------------------------

 

REQUIRE ANY LENDER TO INDEMNIFY ANY INDEMNITEE AGENT PARTY AGAINST ANY
LIABILITY, OBLIGATION, LOSS, DAMAGE, PENALTY, ACTION, JUDGMENT, SUIT, COST,
EXPENSE OR DISBURSEMENT DESCRIBED IN THE PROVISO IN THE IMMEDIATELY PRECEDING
SENTENCE.

Section 1.7.Successor Administrative Agent and Collateral Agent.

(a)Any Agent may resign at any time by giving thirty days’ (or such shorter
period as shall be agreed by the Required Lenders) prior written notice thereof
to Lenders, Company and the other Agent; provided, however, that Crystal
Financial LLC is hereby granted a right of first offer to become the successor
Administrative Agent and/or Collateral Agent upon the resignation of any Agent
or upon the sale, transfer or assignment of all the remaining Commitments and
Loans of TC Lending, LLC.  Upon any such notice of resignation, in the event
that Crystal Financial LLC or one of its Affiliates shall not have accepted such
right of first offer within five (5) Business Days of Agent’s written notice of
resignation, Required Lenders shall have the right, upon five (5) Business Days’
notice to Company, to appoint a successor Agent with, so long as no Default or
Event of Default then exists, the prior written consent of Company (which
consent shall not be unreasonably withheld or delayed). If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders appoint a
successor Administrative Agent or Collateral Agent, as applicable, from among
the Lenders. Upon the acceptance of any appointment as Administrative Agent or
Collateral Agent, as applicable, hereunder by a successor Administrative Agent
or Collateral Agent, as the case may be, that successor Administrative Agent or
Collateral Agent, as applicable, shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring Agent, and
the retiring Agent shall promptly (i) transfer to such successor Administrative
Agent or Collateral Agent, as applicable, all sums, Securities and other items
of Collateral held under the Collateral Documents, together with all records and
other documents necessary or appropriate in connection with  the performance of
the duties of the successor Administrative Agent or Collateral Agent, as
applicable, under the Loan Documents, and (ii) execute and deliver to such
successor Administrative Agent or Collateral Agent, as applicable, such
amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Administrative Agent or Collateral Agent, as applicable, of the security
interests created under the Collateral Documents, whereupon such retiring Agent
shall be discharged from its duties and obligations hereunder.  After any
retiring Agent’s resignation hereunder as Administrative Agent or Collateral
Agent, as applicable, the provisions of this Appendix C shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent or Collateral Agent, as applicable, hereunder.

(b)Notwithstanding anything herein to the contrary, any Agent may assign their
rights and duties as Administrative Agent or Collateral Agent, as applicable,
hereunder to an Affiliate of TC Lending, LLC without the prior written consent
of, or prior written notice to, Company or the Lenders; provided, that Company
and the Lenders may deem and treat such assigning Agent as Administrative Agent
or Collateral Agent, as applicable, for all purposes hereof, unless and until
such assigning Agent provides written notice to Company and the Lenders of such
assignment. Upon such assignment such Affiliate shall succeed to and become
vested with all rights, powers, privileges and duties as Administrative Agent or
Collateral Agent, as applicable, hereunder and under the other Loan Documents.

(c)Each Agent may perform any and all of its duties and exercise its rights and
powers under this Agreement or under any other Loan Document by or through any
one or more sub-agents appointed by such Agent.  Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates.  The exculpatory,
indemnification and other provisions of Section 1.3 of Appendix C, Section 1.6
of Appendix C and of this Section 1.7 shall apply to any of the Affiliates of
each Agent and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent or Collateral Agent, as

Appendix C - 4

--------------------------------------------------------------------------------

 

applicable.  All of the rights, benefits and privileges (including the
exculpatory and indemnification provisions) of Section 1.3 of Appendix C,
Section 1.6 of Appendix C and of this Section 1.7 shall apply to any such
sub-agent and to the Affiliates of any such sub-agent, and shall apply to their
respective activities as sub-agent as if such sub-agent and Affiliates were
named herein.  Notwithstanding anything herein to the contrary, with respect to
each sub-agent appointed by any Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory and rights to indemnification) and shall have
all of the rights, benefits and privileges of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Loan Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent or Collateral
Agent, as applicable, and not to any Loan Party, Lender or any other Person and
no Loan Party, Lender or any other Person shall have the rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.

Section 1.8.Collateral Documents and Guaranty.

(a)Agents  under  Collateral  Documents  and  Guaranty.    
Each  Lender  hereby  further authorizes Administrative Agent or Collateral
Agent, as applicable, on behalf of and for the benefit of Lenders, to be the
agent for and representative of Lenders with respect to the Guaranty, the
Collateral and the Collateral Documents.  Subject to Section 9.5, without
further written consent or authorization from Lenders, Administrative Agent or
Collateral Agent, as applicable, may execute any documents or instruments
necessary to (i) release any Lien encumbering any item of Collateral that is the
subject of a sale or other disposition of assets permitted hereby or to which
Required Lenders (or such other Lenders as may be required to give such consent
under Section 9.5) have otherwise consented, or (ii) release any Guarantor from
the Guaranty pursuant to Section 7.12 or with respect to which Required Lenders
(or such other Lenders as may be required to give such consent under Section
9.5) have otherwise consented.

(b)Right to Realize on Collateral and Enforce Guaranty.  Anything contained in
any of the Loan Documents to the contrary notwithstanding, Company, each Agent
and each Lender hereby agree that (i) no Lender shall have any right
individually to realize upon any of the Collateral or to enforce the Guaranty,
it being understood and agreed that all powers, rights and remedies hereunder
may be exercised solely by Collateral Agent, on behalf of Lenders in accordance
with the terms hereof and all powers, rights and remedies under the Collateral
Documents may be exercised solely by Collateral Agent, and (ii) in the event of
a foreclosure by Collateral Agent on any of the Collateral pursuant to a public
or private sale or any sale of the Collateral in a case under the Bankruptcy
Code, Collateral Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Required Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by Collateral Agent at
such sale.

Section 1.9.Agency for Perfection. Each Agent and each Lender hereby appoints
each other Agent and each other Lender as agent and bailee for the purpose of
perfection the security interests in and liens upon the Collateral in assets
which, in accordance with Article 9 of the UCC, can be perfected only by
possession or control (or where the security interest of a secured party with
possession or control has priority over the security interest of another secured
party) and each Agent and each Lender hereby acknowledges that it holds
possession of or otherwise controls any such Collateral for the benefit of the
Agents and the Lenders as secured party.  Should Administrative Agent or any
Lender obtain possession or control of any such Collateral, Administrative Agent
or such Lender shall notify Collateral Agent thereof, and, promptly upon
Collateral

Appendix C - 5

--------------------------------------------------------------------------------

 

Agent’s request therefore shall deliver such Collateral to Collateral Agent or
in accordance with Collateral Agent’s instructions. In addition, Collateral
Agent shall also have the power and authority hereunder to appoint such other
sub-agents as may be necessary or required under applicable state law or
otherwise to perform its duties and enforce its rights with respect to the
Collateral and under the Loan Documents. Each Loan Party by its execution and
delivery of this Agreement hereby consents to the foregoing.

Section 1.10.Reports and Other Information; Confidentiality; Disclaimers. By
becoming a party to this Agreement, each Lender and other Agent:

(a)is deemed to have requested that Administrative Agent furnish such Lender or
Agent, promptly after it becomes available, a copy of each field audit or
examination report with respect to Company or its Subsidiaries (each a “Report”
and collectively, “Reports”) prepared by or at the request of Administrative
Agent, and Administrative Agent shall so furnish each Lender and Agent with such
Reports,

(b)expressly agrees and acknowledges that Administrative Agent does not (i) make
any representation or warranty as to the accuracy of any Report, and (ii) shall
not be liable for any information contained in any Report,

(c)expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Administrative Agent or other party performing any
audit or examination will inspect only specific information regarding Company
and its Subsidiaries and will rely significantly upon Company’ and its
Subsidiaries’ books and records, as well as on representations of such Person’s
personnel,

(d)agrees to keep all Reports and other material, non-public information
regarding Company and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 9.17, and

(e)without limiting the generality of any other indemnification provision
contained in this Agreement, agrees:  (i) to hold Administrative Agent and any
other Lender or Agent preparing a Report harmless from any action the
indemnifying Lender or Agent may take or fail to take or any conclusion the
indemnifying Lender or Agent may reach or draw from any Report in connection
with any loans or other credit accommodations that the indemnifying Lender or
Agent has made or may make to Company, or the indemnifying Lender’s or Agent’s
participation in, or the indemnifying Lender’s or Agent’s purchase of, a loan or
loans of Company, and (ii) to pay and protect, and indemnify, defend and hold
Administrative Agent, and any such other Lender or Agent preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including, attorney’s fees and costs) incurred by
Administrative Agent and any such other Lender or Agent preparing a Report as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender or Agent.

In addition to the foregoing:  (x) any Lender or other Agent may from time to
time request of Administrative Agent in writing that Administrative Agent
provide to such Lender or other Agent a copy of any report or document provided
by Company or its Subsidiaries to Administrative Agent that has not been
contemporaneously provided by Company or such Subsidiary to such Lender or other
Agent, and, upon receipt of such request, Administrative Agent promptly shall
provide a copy of same to such Lender, (y) to the extent that Administrative
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Company or its Subsidiaries, any Lender
or other Agent may, from time to time, reasonably request Administrative Agent
to exercise such right as specified in
such  Lender’s  or  other  Agent’s  notice  to  Administrative  Agent,  whereupon  Administrative  Agent
promptly shall request of Company the additional reports or information
reasonably specified by such Lender or other Agent, and, upon receipt thereof
from Company or such Subsidiary, Administrative Agent promptly shall provide a
copy of same to such Lender or other Agent, and (z) any time that Administrative
Agent renders to Company a statement regarding the Loan Account, Administrative
Agent shall send a copy of such statement to each Lender.

 

 

 

Appendix C - 6

--------------------------------------------------------------------------------

 

Schedule 4.1 - Jurisdiction of Organization and Qualification

Model N, Inc.

Jurisdiction of Organization

Delaware

Foreign Qualifications

California

Colorado

Illinois

Massachusetts

New Jersey

Model N UK LTD

United Kingdom

Model N (Switzerland) GmbH

Switzerland

Model N India Software Private LTD

India

Model N Technology India Private LTD

India

Sapphire Stripe Holdings, Inc.

Delaware

Revitas, Inc.

Jurisdiction of Organization

Delaware

Foreign Qualifications

California

Maine

New Jersey

Pennsylvania

Revitas International Limited

United Kingdom

Revitas Technologies Private Limited

India

Nexus Acquisition Sub, Inc.

Delaware

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 4.2 - Capital Stock and Ownership

 

Company

Record Owner

Certificate

No(s).

No. Shares/Interest

Model N UK LTD

Model N, Inc.

N/A

1 share

Wholly Owned

Model N (Switzerland) GmbH

Model N, Inc.

N/A

200 shares

Wholly Owned

Model N India Software Private LTD

Model N, Inc.

N/A

1,000,000 shares

Wholly Owned

Model N Technology India Private LTD

Model N, Inc.

N/A

50,000 shares

Wholly Owned

Nexus Acquisition Sub, Inc.

Model N, Inc.

N/A

100 shares

Wholly Owned

Sapphire Stripe Holdings, Inc.

Model N, Inc.

C-001

100 shares

Wholly Owned

Revitas, Inc.

Sapphire Stripe Holdings, Inc.

C-1

1,000 shares

Wholly Owned

Revitas International Limited

Revitas, Inc.

N/A

50,400 shares

Wholly Owned

Revitas Technologies Private Limited

Revitas International Ltd.

N/A

10,000 shares

Wholly Owned

 

2

--------------------------------------------------------------------------------

 

Schedule 4.12 – Real Estate Assets

 

1.

Loan Party:

Model N, Inc.

 

Address:

1600 Seaport Blvd., Suite 400 Pacific Shores Center – Building 6 South

 

 

Redwood City, CA 94063

 

Agreement:

Sublease Agreement, between Model N, Inc. and Openwave Mobility,

 

 

Inc. dated May 12, 2014, as amended.

 

Termination Date:

December 26, 2017

 

Annual Rent:

$1,329,446

 

2.

 

Loan Party:

 

Model N, Inc.

 

Address:

3000 Hillswood Dr., Hillswood Business Park

 

 

KT160RS Chertsey, United Kingdom

 

Agreement:

Online Lease Agreement between Model N, Inc and Regus Management

 

 

(UK) Limited, dated March 2, 2015.

 

Termination Date:

February 28, 2017

 

Annual Rent:

$17,708

 

3.

 

Loan Party:

 

Model N, Inc.

 

Address:

1432 Main Street

 

 

Waltham, MA 02451

 

Agreement:

Lease, by and between the Company (as successor in interest to

 

 

LeapFrogRx, Inc.) and Main Street SPE LLC, dated August 7, 2009

 

Termination Date:

February 28, 2017

 

Annual Rent:

$275,441

 

4.

 

Loan Party:

 

Model N, Inc.

 

Address:

200 South Michigan Ave., Suite 1000 (10th floor)

 

 

Chicago, IL 60604

 

Agreement:

Sublease, by and between the Company and Highland Group, Inc. dated

 

 

April 30, 2015.

 

Termination Date:

June 30, 2017

 

Annual Rent:

$69,970

 

5.

 

Loan Party:

 

Model N, Inc.

 

Address:

717 17th Street, #1700

 

 

Denver, CO 80202

 

Agreement:

Office Lease, by and between the Company and Sri Ten DDC LLC,

 

 

dated May 26, 2016.

 

Termination Date:

October 25, 2021

 

Annual Rent:

$246,686

 

6.

 

Loan Party:

 

Model N, Inc.

 

Address:

500 College Road

 

 

East Princeton, New Jersey

 

Agreement:

Short Form Lease, by and between the Company and College Road

 

 

Realty L.L.C., dated March 30, 2012, as amended on July 23, 2012.

 

Termination Date:

July 22, 2018

 

Annual Rent:

$131,874

3

--------------------------------------------------------------------------------

 

 

7.

 

Loan Party:

 

Model N, Inc.

 

Address:

19100 Von Karman Avenue

 

 

Irvine, CA 92612

 

Agreement:

Office Lease, by and between the Company and Atrium Irvine. LLC,

 

 

dated September 15, 2010, as amended on August 31, 2011,

 

 

September 29, 2012, April 1, 2013, November 1, 2014 and November 6, 2015.

 

Termination Date:

January 5, 20171

 

Annual Rent:

$62,109

 

8.

 

Loan Party:

 

Revitas, Inc.

 

Address;

Mellon Bank Center, 1735 Market Street, Suite 3700,

 

 

Philadelphia, PA 19100

 

Agreement:

Office Lease, dated October 8, 2009 by and between Nine Penn Center

 

 

Associates, L.P. and I-Many, Inc.

 

Termination Date:

January 31, 2017

 

Annual Rent:

$431,680

 

9.

 

Loan Party:

 

Revitas, Inc.

 

Address:

8000 Jarvis Avenue, Suite 120

 

 

Newark, CA 94560

 

Agreement:

Office Lease Agreement, dated September 22, 2015 by and between

 

 

Jarvis Equities LLC, Dewit Jarvis LLC and Revitas, Inc., as amended by

 

 

the Amendment Number One to the Lease, dated May 4, 2016.

 

Termination Date:

July 31, 2021

 

Annual Rent:

$330,442.56

 

10.

 

Loan Party:

 

Revitas, Inc.

 

Address:

Ocean Gate Plaza

 

 

511 Congress Street, Suite 600

 

 

Portland, Maine 04101

 

Agreement:

Ocean Gate Plaza Leasing Agreement, by and between Ocean Gate, LLC

 

 

and Revitas, Inc. dated October 23, 2014.

 

Termination Date:

October 23, 2017

 

Annual Rent:

$176,507.24

 

1 Lease to be terminated and personnel to relocate to other offices.

4

--------------------------------------------------------------------------------

 

Schedule 4.14 – Material Contracts2

 

Company

Description of Material Agreement

iMANY, Inc.

Software License and Support Agreement between iMANY, Inc. and Allergan Sales,
LLC, dated November 17, 2011, and subsequent amendments thereto.

iMANY, Inc.

Master Services Agreement iMANY, Inc. and Allergan Sales, LLC, dated November
21, 2011, and subsequent SOWs and PCRs thereto.

I-many, Inc.

CARS®/Integrated System (IS) and CARS®/Medicaid License and Maintenance
Agreement between I-many, Inc. and Allergan Sales, LLC (as successor in interest
to Allergan Sales, Inc.), dated December 31, 2001, and subsequent amendments
thereto.

Revitas, Inc. (f/k/a I-many, Inc.)

Software License and Support Agreement between Revitas, Inc. (f/k/a I-many,
Inc.) and AstraZeneca Pharmaceuticals LP, dated June 27, 2002, and subsequent
amendments thereto.

Revitas, Inc.

Master Services Agreement Revitas, Inc. and AstraZeneca Pharmaceuticals LP,
dated January 7, 2015, and subsequent SOWs and PCRs thereto.

Revitas, Inc.

Baxalta US Inc. Master Software License and Maintenance & Support Agreement
Revitas, Inc. and Baxalta US Inc., dated December 16, 2016, and all Schedules
thereto.

Revitas, Inc.

Information Technology Managed Services Agreement Revitas, Inc. and Baxalta US
Inc., dated November 3, 2015, and subsequent Ordering Documents, SOWs and PCRs
thereto.

Edge Dynamics, Inc.

Software License Agreement (related to products of Edge Dynamics, Inc.) between
Edge Dynamics, Inc. and Eli Lilly, dated December 22, 2004, and subsequent
amendments thereto.

I-many, Inc.

Software License Agreement between I-many, Inc. and Eli Lilly, dated July 29,
2003, as subsequently amended.

I-many, Inc.

Consulting and Professional Services Agreement between I-many, Inc. and Eli
Lilly, dated July 29, 2003, and subsequent Work Orders, SOWs and PCRs thereto.

iMany, Inc.

Limited Source Code License Agreement between iMANY, Inc. and Eli Lilly, dated
May 16, 2011, and subsequent amendments thereto.

 

2 iMANY, Inc. is the prior name of Revitas, Inc. and Revitas, Inc. is now party
to the contracts listed on this schedule for iMany, Inc. Edge Dynamics, Inc. was
acquired by Revitas, Inc. Revitas, Inc. is now party to the Edge Dynamics, Inc.
contracts.



5

--------------------------------------------------------------------------------

 

Company

Description of Material Agreement

Revitas, Inc. (f/k/a I-many, Inc.)

Master License, Maintenance and Professional Services Agreement between I-Many,
Inc. and Genentech, Inc., dated October 1, 2008, and subsequent amendments,
SOWs, and PCRs thereto.

iMANY, Inc.

Enterprise Search Improvement License Agreement between iMANY, Inc. and
Genentech, Inc., dated October 21, 2011.

Revitas, Inc.

Cloud Evaluation Agreement Revitas, Inc. and Genentech, Inc., dated November 19,
2015.

Revitas, Inc.

Custom Maintenance Agreement Revitas, Inc. and Genentech, Inc., dated December
13, 2013

Revitas, Inc. (f/k/a I-Many, Inc.)

Master License and Maintenance Agreement between Revitas, Inc. (f/k/a I-Many,
Inc.) and GlaxoSmithKline LLC (f/k/a SmithKline Beecham Corporation dba
GlaxoSmith Kline), dated June 30, 2002, and subsequent amendments thereto

I-many, Inc.

Services Agreement between I-many, Inc. and Glaxo Wellcome, Inc., dated July 26,
2000, and subsequent SOWs and PCRs thereto.

Edge Dynamics, Inc.

Software License Agreement between Edge Dynamics, Inc. and SmithKline Beecham
Corporation dba GlaxoSmithKline, dated April 29, 2003, (related to products of
Edge Dynamics, Inc.)

I-many, Inc.

Master License and Maintenance Agreement, dated as of March, 30, 2001 by and
between I-many, Inc. and Johnson & Johnson Health Care Systems, Inc.

Revitas, Inc.

Software License and Support Agreement by and among Revitas, Inc., Johnson &
Johnson Health Care Systems, Inc. and Janssen Biotech, Inc. (f/k/a Centocor
Ortho Biotech Inc.), dated January 24, 2013

I-many, Inc.

Services Agreement between I-many, Inc. and Johnson & Johnson Health Care
Systems, Inc., dated April 27, 2000, and subsequent SOWs and PCRs thereto

Revitas, Inc. (as successor in interest to I-many, Inc.)

Software License and Support Agreement between Revitas, Inc. (as successor in
interest to I-many, Inc.) and Mylan Laboratories, Inc., dated September 28,
2007, and subsequent amendments thereto.

I-many, Inc.

Master Services Agreement between I-many, Inc. and Mylan, Inc., dated November
10, 2008, and subsequent SOWs and PCRs thereto.

Revitas, Inc. (as successor in interest to I-many, Inc.)

Master License and Maintenance Agreement between Revitas, Inc. (as successor in
interest to I-many, Inc.) and Pfizer Inc., dated December 31, 2001, and
subsequent amendments thereto

6

--------------------------------------------------------------------------------

 

 

Company

Description of Material Agreement

Revitas, Inc.

Master Services Agreement between Revitas, Inc. and Pfizer Inc., dated September
7, 2007, and subsequent SOWs and PCRs thereto

Revitas, Inc.

Data License Agreement between Revitas, Inc. and Pfizer, Inc., dated December 1,
2010, and subsequent amendments thereto.

Revitas, Inc. (f/k/a I-many, Inc.)

CARS®/Integrated (IS) Master License and Maintenance Agreement between Revitas,
Inc. (f/k/a I-many, Inc.) and Sanofi US Services Inc. (f/k/a sanofi-aventis U.S.
Inc. f/k/a Aventis, Inc.), dated March 28, 2002, and subsequent amendments
thereto.

Revitas, Inc. (f/k/a I-many, Inc.)

Master Professional Services Agreement between Revitas, Inc. (f/k/a I-many,
Inc.) and Sanofi U.S. Services Inc. (f/k/a sanofi- aventis U.S. Inc.), dated
March 31, 2008, and subsequent SOWs and PCRs thereto.

Revitas, Inc.

Software License and Support Agreement between Revitas, Inc. and Sanofi US
Services Inc., dated December 11, 2015.

Revitas, Inc.

Cloud Evaluation Agreement, dated as of May 21, 2015, by and between Revitas,
Inc. and sanofi-aventis U.S. LLC, as amended by subsequent amendments thereto

Revitas, Inc.

Software License and Support Agreement between Revitas, Inc. and Amneal
Pharmaceuticals LLC dated September 29, 2014.

Revitas, Inc.

Professional Services Agreement between Revitas, Inc. and Amneal Pharmaceuticals
LLC dated October 23, 2014, together with Professional Services Statement of
Work dated October 17, 2014.

Model N, Inc.

General Services Agreement between Model N, Inc. and Advanced Micro Devices,
Inc. dated May 12, 2009, as amended.

Model N, Inc.

Master Software License and Services Agreement between Model N, Inc. and Amgen
Inc. dated April 14, 2015, as amended.

Model N, Inc.

Software License, Maintenance, and Services Agreement between Model N, Inc. and
Amgen Inc. dated March 1, 2005, as amended.

Model N, Inc.

Software License, Maintenance, and Services Agreement between Model N, Inc. and
Astellas US LLC dated August 24, 2006.

Model N, Inc.

Professional Services Agreement between Model N, Inc. and Bristol-Myers Squibb
Company dated December 17, 2008, as amended.

7

--------------------------------------------------------------------------------

 

 

Company

Description of Material Agreement

Model N, Inc.

Software License Agreement between Model N, Inc. and Edwards Lifesciences LLC
dated March 23, 2016.

Model N, Inc.

Software License, Maintenance, and Services Agreement between Model N, Inc. and
Fresenius Kabi USA, LLC dated December 3, 2008.

Model N, Inc.

Master Agreement between Model N, Inc. and Hospira, Inc. dated September 18,
2009.

Model N, Inc.

Software-as-a-Service Agreement between Model N, Inc. and Integra Lifesciences
Corporation dated June 16, 2016.

Model N, Inc.

Cloud Computing Services Agreement between Model N, Inc. and Intel Corporation
and its Affiliates dated September 30, 2014.

Model N, Inc.

Subscription Service Agreement between Model N, Inc. and Ipsen
Biopharmaceuticals, Inc. dated December 17, 2015.

Model N, Inc.

Master Services Agreement between Model N, Inc. and Johnson & Johnson Services,
Inc. dated June 27, 2011, as amended.

Model N, Inc.

Subscription Service Terms and Conditions between Model N, Inc. and Lupin
Pharmaceuticals, Inc. dated September 30, 2011.

Model N, Inc.

Master Agreement between Model N, Inc. and Merck & Co., Inc. dated February 24,
2010, as amended.

Model N, Inc.

Master Service Agreement between Model N, Inc. and Novo Nordisk Inc. dated
December 27, 2011.

Model N, Inc.

Software License, Maintenance, and Services Agreement between Model N, Inc. and
NXP Semiconductors Netherlands B.V. dated September 7, 2010.

Model N, Inc.

Subscription Service Agreement between Model N, Inc. and Ortho-Clinical
Diagnostics, Inc. dated May 26, 2015.

Model N, Inc.

Software as a Service Agreement between Model N, Inc. and Philips Electronics
Nederland B.V. dated December 18, 2015, as amended.

Model N, Inc.

Subscription Service Agreement between Model N, Inc. and Glenmark
Pharmaceuticals Inc., USA dated June 29, 2015, as amended.

Model N, Inc.

Master Services Agreement between Model N, Inc. (as successor in interest to
InfoNow Corporation) and Tyco Electronics Corporation dated September 29, 2010.

Revitas, Inc.

Cigna HealthCare Financial Proposal for Revitas, Inc. dated January 1, 2015.

8

--------------------------------------------------------------------------------

 

 

Company

Description of Material Agreement

Revitas, Inc.

Cigna Dental Plan for Revitas, Inc.

Revitas, Inc.

Master Software Development Agreement between Revitas, Inc. and EPAM Systems,
Inc. dated September 28, 2004.

Model N, Inc.

Subcontractor Services Agreement between Model N, Inc. and Cognizant Technology
Solutions U.S. Corporation dated November 29, 2012, as amended.

Model N, Inc.

Software OEM Agreement between Model N, Inc. and Configit A/S dated May 8, 2015.

Model N, Inc.

Internet Services and Co-Location Agreement between Model N, Inc. and DataPipe,
Inc. (as assigned by AboveNet Communications, Inc.) dated January 25, 2000, as
amended.

Model N, Inc.

Software OEM Agreement between Model N, Inc. and Documill OY dated June 9, 2015,
as amended.

Model N, Inc.

Master Services Agreement between Model N, Inc. and HCL America, Inc. dated
April 23, 2006, as amended.

Model N, Inc.

Subcontractor Services Agreement between Model N, Inc. and Highpoint Solutions,
LLC dated April 2, 2010, as amended.

Model N, Inc.

Technology Services Partner Agreement between Model N, Inc. and Highpoint
Solutions, LLC dated December 18, 2012.

Model N, Inc.

Independent Contractor Agreement between Model N, Inc. and Highpoint Solutions,
LLC dated May 20, 2010.

Model N, Inc.

General Terms between Model N, Inc. and Oracle America, Inc. dated May 30, 2014,
as amended, and related Ordering Document dated May 31, 2015, as amended.

Model N, Inc.

Consulting Services Agreement between Model N, Inc. and Provectus IT Inc. dated
December 2, 2015, as amended.

Model N, Inc.

OEM Agreement between Model N, Inc. and QlikTech Inc. dated December 31, 2011,
as amended.

Model N, Inc.

Sublease Agreement between Model N, Inc. and Openwave Mobility, Inc. dated May
12, 2014.

Model N, Inc.

Platform Solution Reseller Agreement between Model N, Inc. and Salesforce.com,
inc. dated February 28, 2014, as amended.

Model N, Inc.

Lease between Model N, Inc. (as successor in interest to LeapFrogRx, Inc.) and
Main Street SPE LLC, dated August 7, 2009.

Model N, Inc.

Sublease between Model N, Inc. and Highland Group, Inc. dated April 30, 2015.

Model N, Inc.

Office Lease between Model N, Inc. and Sri Ten DDC LLC, dated May 26, 2016.

 



9

--------------------------------------------------------------------------------

 

Company

Description of Material Agreement

Model N, Inc.

Short Form Lease between Model N, Inc. and College Road Realty L.L.C., dated
March 30, 2012, as amended

Model N, Inc.

Office Lease, between Model N, Inc. and Atrium Irvine. LLC, dated September 15,
2010, as amended on August 31, 2011, September 29, 2012, April 1, 2013, November
1, 2014 and November 6, 2015.

I-many, Inc.

Office Lease between I-many, Inc. and Nine Penn Center Associates, L.P. dated
October 8, 2009.

Revitas, Inc.

Office Lease Agreement between Revitas, Inc., Jarvis Equities LLC and Dewit
Jarvis LLC dated September 22, 2015, as amended.

Revitas, Inc.

Ocean Gate Plaza Leasing Agreement between Revitas, Inc and Ocean Gate, LLC
dated October 23, 2014.

I-Many, Inc.

IBM Application Specific License Agreement (ASL) (Base Agreement), dated June 5,
2010, by and between I-Many, Inc. and International Business Machines Corp.
(IBM), together with all ASL Purchase Commitment Transaction Documents and
amendments thereto.

10

--------------------------------------------------------------------------------

 

Schedule 4.22 – Intellectual Property

UNITED STATES PATENTS

 

Patent

Owner

Application No. Application Date

Patent No. Issue Date

System and method for improving

resolution of channel data

Model N, Inc.

10/670,545

9/24/2003

7,324,987

1/29/2008

System and method for improving

resolution of channel data

Model N, Inc.

11/948,743

11/30/2007

7,644,070

1/5/2010

Automated channel market data

extraction, validation and transformation

Model N, Inc.

12/130,582

5/30/2008

8,296,258

10/23/2012

System and method for improving resolution of channel data

Model N, Inc.

12/623,186

11/20/2009

7,921,115

4/5/2011

Systems and Methods to Formulate

Business Strategies and Project and Implement Real-Time Business Operations

Model N, Inc.

13/621,368

17-Sep-2012

 

Simplified Product Configuration Using

Table-Based Rules, Rule Conflict Resolution Through Voting, and Efficient Model
Compilation

Model N, Inc.

14/069,362

10/31/2013

(20140180969)

Rule assignments and templating

Model N, Inc.

14/106,709

12/13/2013

9,466,026

10/11/2016

Efficient Product Navigation, Simplified

Price Adjustment, and Product

Configuration Auto-Save

Model N, Inc.

14/137,514

20-Dec-2013

 

Rule Assignments and Templating

Model N, Inc.

14/197,988

15-Dec-2014

 

Flexible Mechanism for Dynamically

Including Objects in Configuration

Model N, Inc.

62/371,687

5-Aug-2016

 

Rule Assignments and Templating

Model N, Inc.

15/255,143

2-Sep-2016

 

OTHER PATENTS

 

Patent

Owner

Application No. Application

Date

Patent No. Issue Date

Country

Rule Assignments and

Templating

Model N, Inc.

EP2014197988A

12/15/2014

EP2884433A1

6/17/2015

Europe

 

11

--------------------------------------------------------------------------------

 

UNITED STATES TRADEMARKS

 

Trademark

Owner

Application No.

Filing Date

Registration No. Registration

Date

 

AZERITY

Model N, Inc.

 

78081971

30-AUG-2001

 

2571672

21-MAY-2002

 

MODEL N

Model N, Inc.

 

85744557

03-OCT-2012

 

4408468

24-SEP-2013

 

CHANNELWIZE

 

Revitas, Inc.

 

86949768

23-MAR-2016

 

Pending, Intent to

Use

 

CONTRACTWIZE

 

Revitas, Inc.

 

86950287

23-MAR-2016

 

Pending, Intent to

Use

 

FLEX

 

Revitas, Inc.

 

85502353

22-DEC-2011

 

4306386

19-MAR-2013

 

IMANY

 

Revitas, Inc.

 

75862465

02-DEC-1999

 

2459331

12-JUN-2001

 

[g201702081733287505691.jpg]

 

 

Revitas, Inc.

 

75915749

10-FEB-2000

 

2535589

05-FEB-2002

 

REVITAS

 

Revitas, Inc.

 

85502342

22-DEC-2011

 

4306385

19-MAR-2013

 

REVITAS CHANNELWIZE

 

Revitas, Inc.

 

86950217

23-MAR-2016

 

Pending, Intent to

Use

 

[g201702081733287615692.jpg]

 

Revitas, Inc.

 

86950255

23-MAR-2016

 

Pending, Intent to

Use

 

REVITAS CONTRACTWIZE

 

Revitas, Inc.

 

86950339

23-MAR-2016

 

Pending, Intent to

Use

 

[g201702081733287705693.jpg]

 

Revitas, Inc.

 

86950377

23-MAR-2016

 

Pending, Intent to

Use

 

REVITAS DOCXPERT

 

Revitas, Inc.

 

86927854

03-MAR-2016

 

Pending, Intent to

Use

 

[g201702081733287775694.jpg]

 

 

 

Revitas, Inc.

 

86927874

03-MAR-2016

 

Pending, Intent to

Use

 

REVITASNOW

 

Revitas, Inc.

 

86036853

13-AUG-2013

 

4520893

29-APR-2014

 

12

--------------------------------------------------------------------------------

 

OTHER TRADEMARKS

 

Trademark

Owner

Application No.

Filing Date

Registration No. Registration

Date

 

AZERITY

Model N, Inc.

 

78081971

30-AUG-2001

 

2571672

21-MAY-2002

 

MODEL N

Model N, Inc.

 

85744557

03-OCT-2012

 

4408468

24-SEP-2013

 

CHANNELWIZE

 

Revitas, Inc.

 

86949768

23-MAR-2016

 

Pending, Intent to

Use

 

CONTRACTWIZE

 

Revitas, Inc.

 

86950287

23-MAR-2016

 

Pending, Intent to

Use

 

FLEX

 

Revitas, Inc.

 

85502353

22-DEC-2011

 

4306386

19-MAR-2013

 

IMANY

 

Revitas, Inc.

 

75862465

02-DEC-1999

 

2459331

12-JUN-2001

 

[g201702081733288225695.jpg]

 

 

Revitas, Inc.

 

75915749

10-FEB-2000

 

2535589

05-FEB-2002

 

REVITAS

 

Revitas, Inc.

 

85502342

22-DEC-2011

 

4306385

19-MAR-2013

 

REVITAS CHANNELWIZE

 

Revitas, Inc.

 

86950217

23-MAR-2016

 

Pending, Intent to

Use

 

[g201702081733288345696.jpg]

 

Revitas, Inc.

 

86950255

23-MAR-2016

 

Pending, Intent to

Use

 

REVITAS CONTRACTWIZE

 

Revitas, Inc.

 

86950339

23-MAR-2016

 

Pending, Intent to

Use

 

[g201702081733288415697.jpg]

 

Revitas, Inc.

 

86950377

23-MAR-2016

 

Pending, Intent to

Use

 

REVITAS DOCXPERT

 

Revitas, Inc.

 

86927854

03-MAR-2016

 

Pending, Intent to

Use

 

[g201702081733288495698.jpg]

 

 

 

Revitas, Inc.

 

86927874

03-MAR-2016

 

Pending, Intent to

Use

 

REVITASNOW

 

Revitas, Inc.

 

86036853

13-AUG-2013

 

4520893

29-APR-2014

13

--------------------------------------------------------------------------------

 

 

 

Trademark

 

Owner

 

Application

No. Filing Date

 

 

Registration No. Registration Date

 

Country

 

 

2000

 

 

 

MODEL N

Model N, Inc.

 

823462676

07-DEC-

2000

 

823462676

31-JUL-2007

 

Brazil

 

MODEL N

Model N, Inc.

 

1085124

4-DEC-2000

 

TMA636641

1-APR-2005

 

Canada

 

MODEL N

Model N, Inc.

 

1730270

07-DEC-

2000

 

1730270

14-MAR-

2002

 

China

 

MODEL N

Model N, Inc.

 

1987015

06-DEC-

2000

 

1987015

07-JUN-2002

 

European Union

 

MODEL N

Model N, Inc.

 

2000-131251

06-DEC-

2000

 

4630730

20-DEC-

2002

 

Japan

 

MODEL N

Model N, Inc.

 

089076026

28-DEC-

2000

 

00980865

16-JAN-2002

 

Taiwan

 

MODEL N

Model N, Inc.

 

089076027

28-DEC-

2000

 

00157329

16-JAN-2002

 

Taiwan

UNITED STATES COPYRIGHTS

 

Copyright

Owner

Application No.

Application

Date

Vintage Software business plan

Revitas, Inc.

TXu000793449

03/03/1997

 

14

--------------------------------------------------------------------------------

 

DOMAIN NAMES AND WEBSITES

 

Company

Domain Name/Web Sites

Registrars

Model N, Inc.

Quoteforce.com

Network Solutions

Model N, Inc.

Revvy.com

Network Solutions

Model N, Inc.

Leapfrogrx.com

Network Solutions

Model N, Inc.

Rainmakermodeln.com

Go Daddy

Model N, Inc.

CPQ-sap.com

Go Daddy

Model N, Inc.

Modeln-cpq-sap.com

Go Daddy

Model N, Inc.

Modeln-sap-cpq.com

Go Daddy

Model N, Inc.

ModelN.com

Network Solutions

Model N, Inc.

Rainmaker-modeln.com

GoDaddy

Model N, Inc.

optimizingthechannel.com

GoDaddy

Model N, Inc.

optimizingthechannel.net

GoDaddy

Model N, Inc.

optimizingthechannel.org

GoDaddy

Model N, Inc.

thechannelcloud.com

GoDaddy

Model N, Inc.

thechannelcloud.org

GoDaddy

Model N, Inc.

channelinsight.com

GoDaddy

Model N, Inc.

channelinsight.biz

GoDaddy

Model N, Inc.

channelinsight.us

GoDaddy

Model N, Inc.

channelinsight.info

GoDaddy

Model N, Inc.

channelinsight.net

GoDaddy

Model N, Inc.

lead2ship.com

GoDaddy

Model N, Inc.

lead2ship.net

GoDaddy

Model N, Inc.

lead2ship.org

GoDaddy

Model N, Inc.

leadtoship.com

GoDaddy

Model N, Inc.

leadtoship.net

GoDaddy

Model N, Inc.

leadtoship.org

GoDaddy

Model N, Inc.

leadtoshipment.com

GoDaddy

Model N, Inc.

Leadtoshipment.net

GoDaddy

Model N, Inc.

leadtoshipment.org

GoDaddy

Model N, Inc.

findnow.com

Network Solutions

Model N, Inc.

infonow.com

Network Solutions

Model N, Inc.

Modeln-test.com

GoDaddy

15

--------------------------------------------------------------------------------

 

 

Company

Domain Name/Web Sites

Registrars

Revitas, Inc.

contractanalyzer.com

Network Solutions

Revitas, Inc.

contractanalyzer.info

Network Solutions

Revitas, Inc.

contractanalyzer.net

Network Solutions

Revitas, Inc.

contractmodeler.com

Network Solutions

Revitas, Inc.

contractmodeler.net

Network Solutions

Revitas, Inc.

contractsphere.org

Network Solutions

Revitas, Inc.

contractsphere.us

Network Solutions

Revitas, Inc.

devrevitasinc.com

Network Solutions

Revitas, Inc.

devrevitasinc.net

Network Solutions

Revitas, Inc.

imany.com

Network Solutions

Revitas, Inc.

revenueanalyzer.com

Network Solutions

Revitas, Inc.

revenueanalyzer.net

Network Solutions

Revitas, Inc.

revenuemodeler.com

Network Solutions

Revitas, Inc.

revenuemodeler.net

Network Solutions

Revitas, Inc.

revitas-now.com

Network Solutions

Revitas, Inc.

revitas-now.net

Network Solutions

Revitas, Inc.

revitas.solutions

Network Solutions

Revitas, Inc.

revitasinc.asia

Network Solutions

Revitas, Inc.

revitasinc.biz

Network Solutions

Revitas, Inc.

revitasinc.cn.com

Network Solutions

Revitas, Inc.

revitasinc.com

Network Solutions

Revitas, Inc.

revitasinc.in

Network Solutions

Revitas, Inc.

revitasinc.info

Network Solutions

Revitas, Inc.

revitasinc.net

Network Solutions

Revitas, Inc.

revitasinc.org

Network Solutions

Revitas, Inc.

revitasinc.us

Network Solutions

Revitas, Inc.

revitasinc.us.com

Network Solutions

Revitas, Inc.

revitasnow.com

Network Solutions

Revitas, Inc.

revitasnow.net

Network Solutions

Revitas, Inc.

revitassolutions.com

Network Solutions

Revitas, Inc.

revitassolutions.net

Network Solutions

Revitas, Inc.

revitasu.com

Network Solutions

16

--------------------------------------------------------------------------------

 

 

Company

Domain Name/Web Sites

Registrars

Revitas, Inc.

revitasu.net

Network Solutions

Revitas, Inc.

revitasu2.com

Network Solutions

Revitas, Inc.

revitasu4.com

Network Solutions

Revitas, Inc.

revitasu6.com

Network Solutions

Revitas, Inc.

revitasu8.com

Network Solutions

Revitas, Inc.

revitasuniversity.com

Network Solutions

Revitas, Inc.

revitasuniversity.net

Network Solutions

Revitas, Inc.

revitassummit.com

Network Solutions

Revitas, Inc.

revitascloud.co

GoDaddy

Revitas, Inc.

revitas.cloud

GoDaddy

Revitas, Inc.

revitascloud.com

GoDaddy

Revitas, Inc.

revitascloud.info

GoDaddy

Revitas, Inc.

revitascloud.net

GoDaddy

Revitas, Inc.

revitascloud.org

GoDaddy

 

17

--------------------------------------------------------------------------------

 

LICENSES3

 

Company

Description of License

iMANY, Inc.

Software License and Support Agreement between iMANY, Inc. and Allergan Sales,
LLC, dated November 17, 2011, and subsequent amendments thereto.

iMANY, Inc.

Master Services Agreement iMANY, Inc. and Allergan Sales, LLC, dated November
21, 2011, and subsequent SOWs and PCRs thereto.

I-many, Inc.

CARS®/Integrated System (IS) and CARS®/Medicaid License and Maintenance
Agreement between I-many, Inc. and Allergan Sales, LLC (as successor in interest
to Allergan Sales, Inc.), dated December 31, 2001, and subsequent amendments
thereto.

Revitas, Inc. (f/k/a I-many, Inc.)

Software License and Support Agreement between Revitas, Inc. (f/k/a I-many,
Inc.) and AstraZeneca Pharmaceuticals LP, dated June 27, 2002, and subsequent
amendments thereto.

Revitas, Inc.

Master Services Agreement Revitas, Inc. and AstraZeneca Pharmaceuticals LP,
dated January 7, 2015, and subsequent SOWs and PCRs thereto.

Revitas, Inc.

Baxalta US Inc. Master Software License and Maintenance & Support Agreement
Revitas, Inc. and Baxalta US Inc., dated December 16, 2016, and all Schedules
thereto.

Revitas, Inc.

Information Technology Managed Services Agreement Revitas, Inc. and Baxalta US
Inc., dated November 3, 2015, and subsequent Ordering Documents, SOWs and PCRs
thereto.

Edge Dynamics, Inc.

Software License Agreement (related to products of Edge Dynamics, Inc.) between
Edge Dynamics, Inc. and Eli Lilly, dated December 22, 2004, and subsequent
amendments thereto.

I-many, Inc.

Software License Agreement between I-many, Inc. and Eli

Lilly, dated July 29, 2003, as subsequently amended.

I-many, Inc.

Consulting and Professional Services Agreement between I- many, Inc. and Eli
Lilly, dated July 29, 2003, and subsequent Work Orders, SOWs and PCRs thereto.

iMany, Inc.

Limited Source Code License Agreement between iMANY, Inc. and Eli Lilly, dated
May 16, 2011, and subsequent amendments thereto.

 

3 iMANY, Inc. is the prior name of Revitas, Inc. and Revitas, Inc. is now party
to the contracts listed on this schedule for iMany, Inc. Edge Dynamics, Inc. was
acquired by Revitas, Inc. Revitas, Inc. is now party to the Edge Dynamics, Inc.
contracts.

 



18

--------------------------------------------------------------------------------

 

Company

Description of License

Revitas, Inc. (f/k/a I-many, Inc.)

Master License, Maintenance and Professional Services Agreement between I-Many,
Inc. and Genentech, Inc., dated October 1, 2008, and subsequent amendments,
SOWs, and PCRs thereto.

iMANY, Inc.

Enterprise Search Improvement License Agreement between iMANY, Inc. and
Genentech, Inc., dated October 21, 2011.

Revitas, Inc.

Cloud Evaluation Agreement Revitas, Inc. and Genentech, Inc., dated November 19,
2015.

Revitas, Inc.

Custom Maintenance Agreement Revitas, Inc. and Genentech, Inc., dated December
13, 2013

Revitas, Inc. (f/k/a I-Many, Inc.)

Master License and Maintenance Agreement between Revitas, Inc. (f/k/a I-Many,
Inc.) and GlaxoSmithKline LLC (f/k/a SmithKline Beecham Corporation dba
GlaxoSmith Kline), dated June 30, 2002, and subsequent amendments thereto

I-many, Inc.

Services Agreement between I-many, Inc. and Glaxo Wellcome, Inc., dated July 26,
2000, and subsequent SOWs and PCRs thereto.

Edge Dynamics, Inc.

Software License Agreement between Edge Dynamics, Inc. and SmithKline Beecham
Corporation dba GlaxoSmithKline, dated April 29, 2003, (related to products of
Edge Dynamics, Inc.)

I-many, Inc.

Master License and Maintenance Agreement, dated as of March, 30, 2001 by and
between I-many, Inc. and Johnson & Johnson Health Care Systems, Inc.

Revitas, Inc.

Software License and Support Agreement by and among Revitas, Inc., Johnson &
Johnson Health Care Systems, Inc. and Janssen Biotech, Inc. (f/k/a Centocor
Ortho Biotech Inc.), dated January 24, 2013

I-many, Inc.

Services Agreement between I-many, Inc. and Johnson & Johnson Health Care
Systems, Inc., dated April 27, 2000, and subsequent SOWs and PCRs thereto

Revitas, Inc. (as successor in interest to

I-many, Inc.)

Software License and Support Agreement between Revitas, Inc. (as successor in
interest to I-many, Inc.) and Mylan Laboratories, Inc., dated September 28,
2007, and subsequent amendments thereto.

I-many, Inc.

Master Services Agreement between I-many, Inc. and Mylan, Inc., dated November
10, 2008, and subsequent SOWs and PCRs thereto.

Revitas, Inc. (as successor in interest to

I-many, Inc.)

Master License and Maintenance Agreement between Revitas, Inc. (as successor in
interest to I-many, Inc.) and Pfizer Inc., dated December 31, 2001, and
subsequent amendments thereto

19

--------------------------------------------------------------------------------

 

 

Company

Description of License

Revitas, Inc.

Master Services Agreement between Revitas, Inc. and Pfizer Inc., dated September
7, 2007, and subsequent SOWs and PCRs thereto

Revitas, Inc.

Data License Agreement between Revitas, Inc. and Pfizer, Inc., dated December 1,
2010, and subsequent amendments thereto.

Revitas, Inc. (f/k/a I-many, Inc.)

CARS®/Integrated (IS) Master License and Maintenance Agreement between Revitas,
Inc. (f/k/a I-many, Inc.) and Sanofi US Services Inc. (f/k/a sanofi-aventis U.S.
Inc. f/k/a Aventis, Inc.), dated March 28, 2002, and subsequent amendments
thereto.

Revitas, Inc. (f/k/a I-many, Inc.)

Master Professional Services Agreement between Revitas, Inc. (f/k/a I-many,
Inc.) and Sanofi U.S. Services Inc. (f/k/a sanofi- aventis U.S. Inc.), dated
March 31, 2008, and subsequent SOWs and PCRs thereto.

Revitas, Inc.

Software License and Support Agreement between Revitas, Inc. and Sanofi US
Services Inc., dated December 11, 2015.

Revitas, Inc.

Cloud Evaluation Agreement, dated as of May 21, 2015, by and between Revitas,
Inc. and sanofi-aventis U.S. LLC, as amended by subsequent amendments thereto

Revitas, Inc.

Software License and Support Agreement between Revitas, Inc. and Amneal
Pharmaceuticals LLC dated September 29, 2014.

Revitas, Inc.

Professional Services Agreement between Revitas, Inc. and Amneal Pharmaceuticals
LLC dated October 23, 2014, together with Professional Services Statement of
Work dated October 17, 2014.

Model N, Inc.

General Services Agreement between Model N, Inc. and Advanced Micro Devices,
Inc. dated May 12, 2009, as amended.

Model N, Inc.

Master Software License and Services Agreement between Model N, Inc. and Amgen
Inc. dated April 14, 2015, as amended.

Model N, Inc.

Software License, Maintenance, and Services Agreement between Model N, Inc. and
Amgen Inc. dated March 1, 2005, as amended.

Model N, Inc.

Software License, Maintenance, and Services Agreement between Model N, Inc. and
Astellas US LLC dated August 24, 2006.

Model N, Inc.

Professional Services Agreement between Model N, Inc. and Bristol-Myers Squibb
Company dated December 17, 2008, as amended.

 



20

--------------------------------------------------------------------------------

 

Company

Description of License

Model N, Inc.

Software License Agreement between Model N, Inc. and

Edwards Lifesciences LLC dated March 23, 2016.

Model N, Inc.

Software License, Maintenance, and Services Agreement between Model N, Inc. and
Fresenius Kabi USA, LLC dated December 3, 2008.

Model N, Inc.

Master Agreement between Model N, Inc. and Hospira, Inc. dated September 18,
2009.

Model N, Inc.

Software-as-a-Service Agreement between Model N, Inc. and

Integra Lifesciences Corporation dated June 16, 2016.

Model N, Inc.

Cloud Computing Services Agreement between Model N, Inc. and Intel Corporation
and its Affiliates dated September 30, 2014.

Model N, Inc.

Subscription Service Agreement between Model N, Inc. and

Ipsen Biopharmaceuticals, Inc. dated December 17, 2015.

Model N, Inc.

Master Services Agreement between Model N, Inc. and Johnson & Johnson Services,
Inc. dated June 27, 2011, as amended.

Model N, Inc.

Subscription Service Terms and Conditions between Model N, Inc. and Lupin
Pharmaceuticals, Inc. dated September 30, 2011.

Model N, Inc.

Master Agreement between Model N, Inc. and Merck & Co., Inc. dated February 24,
2010, as amended.

Model N, Inc.

Master Service Agreement between Model N, Inc. and Novo

Nordisk Inc. dated December 27, 2011.

Model N, Inc.

Software License, Maintenance, and Services Agreement between Model N, Inc. and
NXP Semiconductors Netherlands B.V. dated September 7, 2010.

Model N, Inc.

Subscription Service Agreement between Model N, Inc. and

Ortho-Clinical Diagnostics, Inc. dated May 26, 2015.

Model N, Inc.

Software as a Service Agreement between Model N, Inc. and Philips Electronics
Nederland B.V. dated December 18, 2015, as amended.

Model N, Inc.

Subscription Service Agreement between Model N, Inc. and Glenmark
Pharmaceuticals Inc., USA dated June 29, 2015, as amended.

Model N, Inc.

Master Services Agreement between Model N, Inc. (as successor in interest to
InfoNow Corporation) and Tyco Electronics Corporation dated September 29, 2010.

Revitas, Inc.

Master Software Development Agreement between Revitas, Inc. and EPAM Systems,
Inc. dated September 28, 2004.

 



21

--------------------------------------------------------------------------------

 

Company

Description of License

Model N, Inc.

Subcontractor Services Agreement between Model N, Inc. and Cognizant Technology
Solutions U.S. Corporation dated November 29, 2012, as amended.

Model N, Inc.

Software OEM Agreement between Model N, Inc. and

Configit A/S dated May 8, 2015.

Model N, Inc.

Software OEM Agreement between Model N, Inc. and

Documill OY dated June 9, 2015, as amended.

Model N, Inc.

Master Services Agreement between Model N, Inc. and HCL America, Inc. dated
April 23, 2006, as amended.

Model N, Inc.

Subcontractor Services Agreement between Model N, Inc. and

Highpoint Solutions, LLC dated April 2, 2010, as amended.

Model N, Inc.

Technology Services Partner Agreement between Model N, Inc. and Highpoint
Solutions, LLC dated December 18, 2012.

Model N, Inc.

Independent Contractor Agreement between Model N, Inc. and Highpoint Solutions,
LLC dated May 20, 2010.

Model N, Inc.

General Terms between Model N, Inc. and Oracle America, Inc. dated May 30, 2014,
as amended, and related Ordering Document dated May 31, 2015, as amended..

Model N, Inc.

Consulting Services Agreement between Model N, Inc. and

Provectus IT Inc. dated December 2, 2015, as amended.

Model N, Inc.

OEM Agreement between Model N, Inc. and QlikTech Inc. dated December 31, 2011,
as amended.

Model N, Inc.

Platform Solution Reseller Agreement between Model N, Inc. and Salesforce.com,
inc. dated February 28, 2014, as amended.

I-Many, Inc.

IBM Application Specific License Agreement (ASL) (Base Agreement), dated June 5,
2010, by and between I-Many, Inc. and International Business Machines Corp.
(IBM), together with all ASL Purchase Commitment Transaction Documents and
amendments thereto.

Revitas, Inc.

Partner Network Agreement, dated July 17, 2009, by and between Oracle and
Revitas, Inc., together with all partner network policies/general terms and
ordering documents.

Revitas, Inc.

Order Form dated April 8, 2014, between Revitas Inc. and Red Hat Inc., and
related License Agreement available at: www.redhat.com/licenses/us.html.

22

--------------------------------------------------------------------------------

 

Schedule 4.23 – Inventory and Equipment

1.

Reference is made to Schedule 4.12.

2.

Block-3, 8th Floor, DLF Cyber City

Gachibowli, Hyderabad- 500019

3.

777 Central Blvd

Carlstadt, NJ 07072

4.

Baarerstrasse 14 6300 Zug, Switzerland

5.

Block-3, Office-1, 8th Floor, BLF Cyber City Plot No. 129-132, APHB Colony7,
Gachibowli

Hyderabad, Andhra Pradesh 500019, India

6.

Office No. 52 situated at Titanium, located at Prahaladnagar Corporate Road,
Satellite, Ahmedabad- 380 051

7.

Office No. 51 situated at Titanium, located at Prahaladnagar Corporate Road,
Satellite, Ahmedabad- 380 051

 

 

 

23

--------------------------------------------------------------------------------

 

Schedule  4.25- Insurance

Please see attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

Model N

2016 Insurance Summary

[g201702081733299325699.jpg]

 

Domestic Package

 

Domestic Commercial Package

Zurich American Insurance Company

 

…continued

Policy No. CPO582164203, Eff. 3/01/16-17

 

 

 

Property:

 

 

Crime

 

Scheduled Locations:

 

Computer Fraud

$25,000

1. 600 Seaport Blvd., Redwood City, CA 94063

 

 

Employee Theft

$25,000

2. 500 College Road East, Princeton, NJ 08540

 

 

Employee Theft – ERISA

$250,000

3. 250 Parkway Dr., Suite 164 & 166, Lincolnshire, IL 60069

 

Plan Name

Model N 401(K) Retirement Plan

4. 19100 Von Karman Ave., Suite 480, Irvine CA 92612

 

 

Forgery or Alteration

$25,000

5. 1432 Main Street, Waltham MA 02451

 

 

Funds Transfer Fraud

$25,000

6. 200 S. Michigan Ave, Chicago, IL 60604

 

Money & Securities - Inside/Outside

$25,000

7. 1875 Lawrence St., Denver, CO 80202

 

 

Marine Coverage

 

Blanket Personal Property

$11,426,478

 

Accounts Receivable

$250,000

Blanket Business Income & Extra Expense

$20,760,120

 

Fine Arts

$25,000

Earthquake Sprinkler Leakage

Policy Limits

 

Original Information

$250,000

Additional Coverages:

 

 

Property

 

Civil Authority

30 Days

 

Transit

$100,000

Consequential Loss-Net Leasehold Interest

$25,000

 

Deductibles:

Property Damage: $1,000

Consequential Loss-Tenant’s Improvements

$250,000

 

 

Crime: $5,000

Consequential Loss-Undamaged Stock

$250,000

 

 

$0 ERISA Theft

Contractual Penalties-Business Income

$25,000

 

Business Income: 24 Hours Waiting Period

Debris Removal

 

 

 

 

*Covered Property

Covered

 

Property Premium:

$19,846 + $1.30 Tax

*Supplemental Limit

$250,000

 

Business Automobile - Hired and Non-Owned Auto Only

*Uncovered Property

$2,500

 

Auto Symbols 8,9

 

Deferred Payments

$50,000

 

Liability – Bodily Injury/Property Damage Combined

$1,000,000

Dependent Business Income-Unscheduled

$250,000

 

Hired Auto Physical Damage

Lesser of ACV or Cost to Repair

Locations

 

 

Deductible – Comprehensive

$1,000

Electronic Vandalism

$25,000

 

Deductible – Collision

$1,000

Expediting Expense

$25,000

 

Business Auto Premium:

$3,347

Extended Period of Indemnity-Business Income

Unlimited days

 

General Liability

 

Extra Expense

$25,000

 

General Aggregate

$2,000,000

Fairs or Exhibitions

 

 

Products/Completed Operations Aggregate

$2,000,000

*Personal Property

$50,000

 

Each Occurrence

$1,000,000

*Business Income

$25,000

 

Personal and Advertising Injury

$1,000,000

Fire Department Service Charge

$250,000

 

Premises Damage

$1,000,000

Fire Protective Equipment Refills

Covered

 

Medical Payments

$10,000

Ingress/Egress

30 Days

 

Employee Benefits Liability (Claims-Made):

 

Newly Acquired Premises for 180 Days

 

 

Aggregate Limit

$1,000,000

*Real Property

$2,000,000

 

Each Claim

$1,000,000

*Personal Property

$1,000,000

 

Deductible – Each Employee

$1,000

*Business Income

$250,000

 

Retro Date

6/22/1998

*Extra Expense

$25,000

 

Premium/Exposure Basis:

$106,000,000 Domestics Sales

Off Premises Service Interruption-Direct Damage

$500,000

 

Subject to Annual Audit

 

Outdoor Trees/Shrubs/Plants

$250,000

 

General Liability Premium, subject :

$8,496

Pollutant Clean Up & Removal

$25,000

 

 

 

Preservation of Property

180 Days

 

Total Domestic Package Premium:

$31,690.30

Professional Fees

$25,000

 

TRIA Excluded

 

Salespersons Samples

$25,000

 

 

 

Spoilage – Equipment Breakdown

$100,000

 

 

 

Theft Damage to Buildings

Covered

 

 

 

Unreported Premises

 

 

 

 

*Real Property

$100,000

 

 

*Personal Property

$250,000

 

 

 

*Business Income

$10,000

 

 

 

*Extra Expense

$10,000

 

 

 

 

 

 

 

 

 

IMPORTANT: This is a summary only. It does not include all the terms, coverages,
exclusions, limitations and conditions in the actual insurance contract. You
must read the policies for those details.

Arthur J. Gallagher & Co. Ins Brokers of CA, Inc.

License No. 0726293

1255 Battery Street, # 450 | San Francisco, CA 94111

[g201702081733301935700.jpg]

 

1 of 5

 

--------------------------------------------------------------------------------

 

Model N

2016 Insurance Summary

[g201702081733301985700.jpg]

 

Foreign Package - Master Policy

 

Foreign Package - Master Policy

Zurich American Insurance Company

 

…continued

Policy No. ZE9172722-03, Effective 3/01/16-17

 

 

 

Property

 

 

Tenants and Neighbors

$2,500,000

1. Block-3, 8th Floor, DLF Cyber City, Gachibowli, Hyderabad, India:

 

Theft Damage to Building

Covered

Business Personal Property

$5,425,505

 

Unreported Premises

 

Business Income/Gross Profits:

$3,154,410

 

*Real Property

$100,000

Extra Expense

$200,000

 

*Personal Property

$100,000

2. Rue du Rhone 14, Geneva, 1204, Switzerland

 

 

*Business Income

$10,000

Business Personal Property

$3,000

 

*Extra Expense

$10,000

3. 3000 Hillswood Dr., Hillswood Business Park; Chertsey, UK :

 

Crime

 

Business Personal Property

$3,000

 

Computer Fraud

$25,000

Business Income/Gross Profits:

$1,051,470

 

Employee Theft

$25,000

Additional Coverages

 

 

Forgery or Alteration

$25,000

Civil Authority

30 Days

 

Funds Transfer Fraud

$25,000

Coinsurance Deficiency

$100,000

 

Money & Securities - Inside/Outside

$25,000

Consequential Loss-Net Leasehold Interest

$25,000

 

Marine Coverage

 

Consequential Loss-Tenant’s Improvements

$250,000

 

Accounts Receivable

$250,000

Consequential Loss-Undamaged Stock

$250,000

 

Fine Arts

$25,000

Contractual Penalties-Business Income

$25,000

 

Original Information Property

$250,000

Crisis Event Management-Per Occurrence

$50,000

 

Transit

$25,000

Crisis Event Management-Aggregate

$100,000

 

Deductibles:

Property Damage: $5,000

Debris Removal

 

 

Business Income: 24 Hours Waiting Period

*Covered Property

Covered

 

Property Premium:

$3,472

*Supplemental Limit

$250,000

 

Commercial Auto/DIC Liability

*Uncovered Property

$2,500

 

Covered Autos

Hired & Non-Owned only

Deferred Payments

$50,000

 

Combined Auto Liability Single Limit

$1,000,000

Dependent Business Income-Unscheduled Locs

$250,000

 

Medical Expense each Insured/Accident

$50,000

Electronic Vandalism

$25,000

 

Covered Pollutions Cost or Expense

$10,000

Expediting Expense

$25,000

 

Hired/Non Owned Auto Direct & Accidental Loss or

$50,000

Extended Period of Indemnity-Business Income

Unlimited days

 

Damage Aggregate

 

Extra Expense

$25,000

 

Deductible

$500

Fairs or Exhibitions

 

 

Commercial Auto/DIC Liability Premium

$410

*Personal Property

$50,000

 

General Liability

*Business Income

$10,000

 

General Aggregate Limit

$2,000,000

Fire Department Service Charge

$250,000

 

Products/Completed   Operations Aggregate Limit

$2,000,000

Fire Protective Equipment Refills

Covered

 

Each Occurrence Limit

$1,000,000

Income Tax Equalization

$100,000

 

Personal & Advertising Injury Limit

$1,000,000

Indemnity Period

12 Month

 

Damage to Premises Rented to you Limit

$1,000,000

Ingress/Egress

30 Days

 

Medical Expense – each Person

$50,000

Newly Acquired Premises for 180 Days

 

 

Employee Benefits Liability (Claims-Made):

 

*Real Property

$1,000,000

 

Aggregate Limit

$1,000,000

*Personal Property

$1,000,000

 

Each Claim

$1,000,000

*Business Income

$250,000

 

Deductible – Each Employee

$1,000

*Extra Expense

$25,000

 

Retroactive Date

3/01/2013

Off Premises Service Interruption-Direct Damage

$100,000

 

General Liability Premium

$3,473

Outdoor Trees/Shrubs/Plants

$250,000

 

…continued next page

 

Pollutant Clean Up & Removal

$25,000

 

 

Preservation of Property

180 Days

 

 

 

Professional Fees

$25,000

 

 

 

Salespersons Samples

$25,000

 

 

 

Security Evacuation – per person

$25,000

 

 

 

Security Evacuation – per occurrence

$50,000

 

 

 

Spoilage – Equipment Breakdown

$100,000

 

 

 

 

 

 

 

 

 



 

IMPORTANT: This is a summary only. It does not include all the terms, coverages,
exclusions, limitations and conditions in the actual insurance contract. You
must read the policies for those details.

Arthur J. Gallagher & Co. Ins Brokers of CA, Inc.

License No. 0726293

1255 Battery Street, # 450 | San Francisco, CA 94111

[g201702081733301935700.jpg]

 

2 of 5

 

--------------------------------------------------------------------------------

 

Model N

2016 Insurance Summary

[g201702081733304695701.jpg]

 

Foreign Package - Master Policy

 

Workers’ Compensation

…continued

 

Zurich American Insurance Company

 

 

 

 

 

Policy No. WC582164603, Eff. 3/01/16-17

Foreign Voluntary Workers’ Compensation

 

 

Workers’ Compensation

Statutory

Covered Employees: All employees excluded Local Nationals

 

 

Scheduled States AZ, CA, CO, DC, DE, FL, GA, IL, IN, MA, MD,

Employers’ Liability Limits

 

 

 

 

MI, MO, NC, NH, NJ, NM, NV, NY, OR, PA, RI, TX, VA, WI

Covered Employees: All Employees

 

 

Employers’ Liability Insurance

 

Bodily Injury By Accident

 

$1,000,000

Each Accident

 

Bodily Injury By Accident

$1,000,000

Each Accident

Bodily Injury By Disease

 

$1,000,000

Policy Limit

 

Bodily Injury By Disease

$1,000,000

Policy Limit

Bodily Injury By Disease

 

$1,000,000

Each Employee

 

Bodily Injury By Disease

$1,000,000

Each Employee

Relocation and Repatriation Expense

 

Stop Gap Employers Liab.

 

OH, WA

Repatriation Expense

$500,000

Policy Limit

 

Estimated Payroll – Subject to Annual Audit

$59,883,209

Repatriation Expense

$250,000

Any One Employee

 

 

Exposure Payroll

 

 

$14,594,590

 

Annual Premium:

 

$75,392 + $3,308 Tax/Surch.

Foreign Voluntary Workers’

 

 

$4,018

 

Total Cost:

 

 

$78,700.00

Compensation Premium

 

 

 

 

 

 

 

 

Business Travel Accident

 

 

 

 

United Kingdom Employers Liability & General Liability

Class I: Active Employees Working on behalf of the Policyholder

 

Zurich Insurance plc, UK Branch

Class II: Dependents of Active Employees

 

 

Policy No. 7066584, Effective 3/01/16-2/29/17

24 hours accident protection business & pleasure

 

 

 

 

 

 

Employee Principal Sum

 

 

$100,000

 

Employers Liability

 

 

Spouse/Domestic Partner

 

 

$25,000

 

Employers’ Liability Limit

 

£10,000,000

Children

 

 

$10,000

 

Terrorism Limitation Clause

 

£5,000,000

Aggregate

 

 

$1,000,000

 

Corporate Manslaughter & Corporate Homicide

£5,000,000

Travel Assistance:

 

 

 

 

Act 2007

 

 

 

Medical Evacuation

 

 

$100,000

 

General Liability

 

 

 

Medical Repatriation

 

 

$100,000

 

Bodily Injury & Property Damage Limit

$1,000,000

Business Travel Accident Premium

 

 

$250

 

Aggregate

 

 

$2,000,000

 

 

 

 

 

 

 

 

 

Non Admitted DIC/DIL (Difference in Conditions)

 

 

Local Premium:

US $6,318 + Local Tax/Fee, Broker Fee

*General Liability: India, Switzerland, United Kingdom

 

 

 

 

 

 

*Property:                India, Switzerland, United Kingdom

 

 

 

 

 

 

 

 

 

 

 

India Public & Products Liability

Total Foreign Package Master Policy Premium:

$11,623.00

 

Bajaj Allianz General Insurance Company Ltd

 

 

 

 

 

Policy No. OG14190133830000015, Effective 3/01/16-2/29/17

Commercial Umbrella

 

 

 

 

 

Travelers Property Casualty Company of America

 

Public & Products Liability

 

 

Policy No. ZUP-21N39806-16-NF, Eff. 3/01/16-17

 

Bodily Injury & Property Damage Limit

$1,000,000

 

 

 

 

 

Aggregate

 

$2,000,000

General Aggregate

 

 

$6,000,000

 

 

 

 

 

Each Occurrence

 

 

$6,000,000

 

Local Premium:

US $3,529 + Local Tax/Fee, Broker Fee

Products/Completed Operations Aggregate

$6,000,000

 

 

 

 

 

Casualty Business Crisis Aggregate Limit

$250,000

 

 

 

 

 

Retention

 

 

$10,000

 

Switzerland General Liability & Employers Liability

Underlying Coverages:

 

 

 

 

Zurich Insurance Company Switzerland

Domestic: General Liability, Auto, Employers Liability, Employee Benefits

 

Policy No. 15248869, Effective 3/01/16-2/29/17

Foreign: General Liability, Auto, Employers Liability, Employee Benefits

 

 

 

 

 

 

 

 

 

 

General Liability

 

 

 

Umbrella Premium: (TRIA excluded)

$8,100.00

 

Bodily Injury & Property Damage Limit

$1,000,000

 

 

 

 

 

Aggregate

 

 

$2,000,000

 

 

 

 

 

Employers Liability

 

 

Included

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Local Premium:

US $1,500 + Local Tax/Fee, Broker Fee

 

 

 

 

 

 

 

 

 

 



 

IMPORTANT: This is a summary only. It does not include all the terms, coverages,
exclusions, limitations and conditions in the actual insurance contract. You
must read the policies for those details.

Arthur J. Gallagher & Co. Ins Brokers of CA, Inc.

License No. 0726293

1255 Battery Street, # 450 | San Francisco, CA 94111

[g201702081733301935700.jpg]

 

3 of 5

 

--------------------------------------------------------------------------------

 

Model N

2016 Insurance Summary

[g201702081733307525702.jpg]

 

Errors & Omissions (Claims-Made) Beazley/Lloyd’s

 

Directors & Officers - Primary

Syndicate 2623/623 (Non-Admitted) Policy No.

 

Hiscox/ Lloyd’s Syndicate HIS 33 and AFB2623-623

W17E1E160201, Effective 3/01/16-17

 

Policy No. B0621 PMODE000516, Eff. 3/20/16-17

Limits include Defense Costs

 

Directors & Officers Liability

 

Aggregate Limit for the following Insuring

$5,000,000

 

(Claims Made & Reported)

 

Agreements (with brief description):

 

 

Each Claim and Aggregate (Defense is Within Limit)

$10,000,000

A.

Professional and Technology Based Services Liability (coverage for the provision
of, or failure to perform, services to others that allegedly causes a third
party financial harm)

 

Security Holder Demands Investigatory Costs

$500,000

 

Employed Lawyers Endorsement

Included

B.

Technology Products Liability (financial harm based coverage, meant to help
protect Tech firms that have a combined services/product offering
(software/hardware as an example))

 

Retentions:

 

C.

Information Security & Privacy Liability (coverage for network/information
security incidents as well as allegations of breach of privacy (consumer or
corporate based allegations))

 

*Each of the Insured Persons each Claim, Investigation or Inquiry

$0

D.

Privacy Notification Costs (coverage for required consumer notification/credit
monitoring in the event of a Privacy Breach of the Insured’s network)

 

*In the aggregate each Claim, Investigation or Inquiry all Insured Persons under
Insuring Clause I(A)

$0

E.

Regulatory Defense and Penalties (coverage for privacy regulatory action arising
out of a Privacy Breach)

 

*Each Claim, Investigation or Inquiry under Insuring Clause I(B) other than
Securities Claims or

Corporate Takeover Objection

 

$500,000

F.

(Not Covered) Multimedia and Advertising Liability – coverage for defamation,
right to privacy, and allegations of infringement of copyright/trademark based
on the Insureds Professional Services, Media Activities, or Technology Based
services

 

*Each Securities Claim, Investigation or Inquiry under Insuring Clause I(B)
other than a Corporate Takeover Objection

$1,000,000

Privacy Notification Costs - Sublimit

$250,000

 

*each Security Holder Demand or Books and Records Demand under Insuring Clause
I.D

$0

Regulatory Defense and Penalties - Sublimit

$250,000

 

*Each Corporate Takeover Objection

$1,000,000

PCI Fines, Expenses and Costs - Sublimit

$250,000

 

 

 

Retention, including Claims Expense

$100,000

 

Pending and Prior Litigation

March 20, 2013

Retroactive Date

May 17, 2006

 

Extended Reporting Period

125% of Annualized Premium

 

 

 

 

 

E&O Premium:

$28,339 + $906.85 SLTF + $250 RPS Fee

 

D&O Premium :

$275,000.00

Total Cost:

$29,495.85

 

California Surplus Lines Tax

$8,250.00

 

 

 

California Stamping Fee

$550.00

 

 

 

Total Cost:

$283,800.00

 

 

 

 

 

 

 

 

 

 

Errors & Omissions - Excess RSUI/Landmark

 

Directors & Officers – Excess Old Republic

American Insurance Company Policy No.

 

Insurance Company Policy

LHZ828738, Eff. 3/1/16-17

 

No. CUG 38283, Eff. 3/20/16-17

Errors & Omissions

 

 

Directors & Officers Liability (Claims Made)

Each Claim and Aggregate

$5,000,000

 

Limit of Liability (Defense is Within Limit)

$10,000,000 xs

In Excess of:

$5,000,000

 

 

$10,000,000

Claims Made and Reported

 

 

Pending and Prior Claim

March 20, 2013

Retroactive Date

March 1, 2016

 

Discovery Period

125% of Annualized Premium

 

 

 

 

 

E&O Excess Premium :

$20,000 + $640 SLTF

 

D&O Premium:

$165,000.00

Total Cost:

$20,640.00

 

 

 

 

 

 

 

 

 

 

 

 



 

IMPORTANT: This is a summary only. It does not include all the terms, coverages,
exclusions, limitations and conditions in the actual insurance contract. You
must read the policies for those details.

Arthur J. Gallagher & Co. Ins Brokers of CA, Inc.

License No. 0726293

1255 Battery Street, # 450 | San Francisco, CA 94111

[g201702081733301935700.jpg]

 

4 of 5

 

--------------------------------------------------------------------------------

 

Model N

2016 Insurance Summary

[g201702081733309795703.jpg]

 

Directors & Officers – Excess

XL Specialty Insurance Company

Policy No. ELU143396-16, Eff. 3/20/16-17

Directors & Officers Liability (Claims Made)

 

Limit of Liability (Defense is Within Limit)

$10,000,000 xs

 

$20,000,000

Pending and Prior Claim

March 20, 2013

 

 

D&O Premium:

$92,000.00

 

 

Directors & Officers - Side A - DIC Lead

Allied World Assurance Company Inc.

Policy No. 0308-2379, Eff. 3/20/16-17

Directors & Officers Liability (Claims Made)

 

Limit of Liability (Defense is Within Limit)

$10,000,000 xs

 

$30,000,000

Pending and Prior Litigation

March 20, 2013

 

 

D&O Premium:

$45,000.00

 

 

Directors & Officers - Side A - DIC Excess

Hudson Insurance Company

Policy No. HN03033523-032016, Eff. 3/20/16-17

Directors & Officers Liability (Claims Made)

 

Limit of Liability (Defense is Within Limit)

$5,000,000 xs

 

$40,000,000

Pending and Prior Litigation

March 20, 2013

 

 

D&O Premium:

$20,000.00

 

 

 

 

IMPORTANT: This is a summary only. It does not include all the terms, coverages,
exclusions, limitations and conditions in the actual insurance contract. You
must read the policies for those details.

Arthur J. Gallagher & Co. Ins Brokers of CA, Inc.

License No. 0726293

1255 Battery Street, # 450 | San Francisco, CA 94111

[g201702081733301935700.jpg]

 

5 of 5

 

--------------------------------------------------------------------------------

 

Schedule 4.28 – Bank Accounts and Securities Accounts

MODEL N, INC.

Bank

Account No.

Type

Location

Silicon Valley Bank

3300659005

Checking

Silicon Valley Bank

3003 Tasman Dr.

Santa Clara, CA 95054

Silicon Valley Bank

3300648499

Cash Collateral

Silicon Valley Bank

3003 Tasman Dr.

Santa Clara, CA 95054

Silicon Valley Bank

3300672663

Checking

Silicon Valley Bank

3003 Tasman Dr.

Santa Clara, CA 95054

Silicon Valley Bank

6600000545

Sweeping

Silicon Valley Bank

3003 Tasman Dr.

Santa Clara, CA 95054

Silicon Valley Bank

19-SV1024

Investments

Silicon Valley Bank

3003 Tasman Dr.

Santa Clara, CA 95054

Silicon Valley Bank

500080610

Multi-Currency

Account

Silicon Valley Bank

3003 Tasman Dr.

Santa Clara, CA 95054

 

REVITAS, INC.

Bank

Account No.

Type

Location

Comerica Bank

1894279429

Checking

Comerica Bank

333 W Santa Clara St, San

Jose, CA 95113

 

 

 

--------------------------------------------------------------------------------

 

Schedule 4.32 – Indebtedness

1.

Agreement

2.

Tranche 1 Promissory Note, dated as of January 5, 2017, in a principal amount of
$4,766,307.90, issued to LLR Equity Partners III, L.P.

3.

Tranche 1 Promissory Note, dated as of January 5, 2017, in a principal amount of
$210,533.62, issued to LLR Equity Partners Parallel III, L.P.

4.

Tranche 1 Promissory Note, dated as of January 5, 2017, in a principal amount of
$23,158.48, issued to Windward Ventures, LLC.

5.

Tranche 2 Promissory Note, dated as of January 5, 2017, in a principal amount of
$4,766,307.90, issued to LLR Equity Partners III, L.P.

6.

Tranche 2 Promissory Note, dated as of January 5, 2017, in a principal amount of
$210,533.62, issued to LLR Equity Partners Parallel III, L.P.

7.

Tranche 2 Promissory Note, dated as of January 5, 2017, in a principal amount of
$23,158.48, issued to Windward Ventures, LLC.

8.

Irrevocable Standby Letter of Credit No. OSB7399C, dated September 17, 2015, in
the amount of $110,147.52, for the benefit of Jarvis Equities LLC.

9.

Irrevocable Standby Letter of Credit No. 5131-30, dated March 19, 2010 and as
amended December 20, 2013 and November 26, 2016, in the amount of $69,160.85,
for the benefit of Nine Penn Center Associates, L.P.

 

 

--------------------------------------------------------------------------------

 

Schedule 5.15 – Post-Closing Matters

1.On or prior to the date that is thirty (30) days after the Closing Date, the
Borrower shall deliver or cause to be delivered the original stock certificate
and stock power evidencing the (a) 21,719 shares owned by Revitas, Inc. in
Tibersoft Corporation and (b) 50,400 shares owned by Revitas, Inc. in Revitas
International Limited.

2.On or prior to the date that is fourteen (14) days after the Closing Date, the
Borrower shall deliver or cause to be delivered the CA FTB good standing
certificate for Revitas, Inc.

3.After the Closing Date, the Borrower shall use commercially reasonable efforts
to deliver or cause to be delivered Collateral Access Agreements with respect to
the leased real properties located at (a) 1600 Seaport Blvd., Suite 400, Redwood
City, CA 94063 and (b) 8000 Jarvis Avenue, Suite 120, Newark, CA 94560.

4.On or prior to January 20, 2017, the Borrower shall deliver or cause to be
delivered a Control Agreement for the deposit account of Revitas, Inc. at
Comerica Bank, account number ending x429.

5.On or prior to January 13, 2017, the Borrower shall deliver or cause to be
delivered a Control Agreement for the securities account of the Borrower at
Silicon Valley Bank, account number ending x024; it being understood that no
Control Agreement is required to be delivered if the balance in such account
does not exceed $10,000.

6.On or prior to the date that is fourteen (14) days after the Closing Date, the
Borrower shall deliver or cause to be delivered endorsements naming Collateral
Agent, for the benefit of Secured Parties, as additional insured and loss payee
under the property and E&O insurance policies of the Loan Parties.

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A TO
FINANCING AGREEMENT

FUNDING NOTICE

Date:  January 5, 2017

To:TC Lending, LLC, as Administrative Agent

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

Attention: Shari Withem

Telephone No.: (212) 430-4115

Ladies and Gentlemen:

Reference is made to the Financing Agreement, dated as of January 5, 2017 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Financing Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among MODEL N,
INC., a Delaware corporation (“Company”), certain Subsidiaries of Company from
time to time party thereto, as Guarantors, the Lenders from time to time party
thereto, TC LENDING, LLC, as administrative agent for the Lenders (in such
capacity, “Administrative Agent”), sole lead arranger, and collateral agent (in
such capacity, “Collateral Agent”).

Pursuant to Section 2.1(b) of the Financing Agreement, the undersigned hereby
requests a [LIBOR Rate Loan][Base Rate Loan] to be made on January 5, 2017 in
the principal amount of $50,000,000.

[The remainder of this page is intentionally left blank]



A-1

 

--------------------------------------------------------------------------------

 

MODEL N, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

A-2

 

--------------------------------------------------------------------------------

 

EXHIBIT B TO
FINANCING AGREEMENT

CONVERSION/CONTINUATION NOTICE

Reference is made to the Financing Agreement, dated as of January 5, 2017 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Financing Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among MODEL N,
INC., a Delaware corporation (“Company”), certain Subsidiaries of Company from
time to time party thereto, as Guarantors, the Lenders from time to time party
thereto, TC LENDING, LLC, as administrative agent for the Lenders (in such
capacity, “Administrative Agent”), sole lead arranger, and collateral agent (in
such capacity, “Collateral Agent”).

Pursuant to Section 2.8 of the Financing Agreement, the Company desires to
convert or to continue [all or the following portion of] the Loan, each such
conversion and/or continuation to be effective as of [mm/dd/yy]:1

 

$[        ,          ,          ]

 

LIBOR Rate Loans to be continued

 

 

 

$[        ,          ,          ]

 

Base Rate Loans to be converted to LIBOR Rate Loans

 

 

 

$[        ,          ,          ]

 

LIBOR Rate Loans to be converted to Base Rate Loans

The Company hereby certifies that as of the date hereof, no Default or Event of
Default has occurred and is continuing, or would result from the consummation of
the conversion and/or continuation contemplated hereby.

[signature page follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

Shall be a Business Day at least (i) one Business Day after the date hereof in
the case of a conversion to a Base Rate Loan or (ii) three Business Days after
the date hereof in the case of a conversion to, or continuation of, a LIBOR Rate
Loan.

B-1

 

--------------------------------------------------------------------------------

 

 

Date:

[mm/dd/yy]

 

 

 

 

 

 

 

 

 

 

 

 

 

MODEL N, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

B-2

 

--------------------------------------------------------------------------------

 

EXHIBIT C TO
FINANCING AGREEMENT

COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1.I am the Chief Financial Officer of MODEL N, INC. (“Company”).

2.I have reviewed the terms of that certain Financing Agreement, dated as of
January 5, 2017 (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Financing Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among Company, certain Subsidiaries of Company from time to time party thereto,
as Guarantors, the Lenders from time to time party thereto, TC Lending, LLC, as
administrative agent for the Lenders (in such capacity, “Administrative Agent”),
sole lead arranger, and collateral agent (in such capacity, “Collateral Agent”),
and I have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of Company and its
Subsidiaries during the accounting period covered by the attached financial
statements.

3.The examination described in paragraph 2 above did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default or Default during or at the end of the month covered by the attached
financial statements or as of the date of this Certificate, except as set forth
in a separate attachment, if any, to this Certificate, describing in detail, the
nature of the condition or event, the period during which it has existed and the
action which Company has taken, is taking, or proposes to take with respect to
each such condition or event.

4.Attached hereto as Exhibit A are the consolidated balance sheet of Company and
its Subsidiaries as at the end of [mm/dd/yy] and the related consolidated
statements of income, consolidated statements of stockholders’ equity and
consolidated statements of cash flows of Company and its Subsidiaries for such
month and for the period from the beginning of the then current Fiscal Year to
the end of such month, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the Financial Plan for the current Fiscal
Year, all in reasonable detail, together with a schedule of reconciliations for
any reclassifications with respect to prior months or periods (and, in
connection therewith, copies of any restated financial statements for any
impacted month or period).  The financial statements attached hereto as Exhibit
A fairly present, in all material respects, the financial condition of Company
and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.

The foregoing certifications, together with the computations set forth in the
Annex A attached hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered on [mm/dd/yy] pursuant to
Section 5.1(d) of the Financing Agreement.

5.Attached hereto as Exhibit B is a schedule of customer retentions of Company
and its Subsidiaries for the month ended [mm/dd/yy].

6.Attached hereto as Exhibit C is a schedule of the bookings of Company and its
Subsidiaries for the month ended [mm/dd/yy].

[Use following paragraph 7 if updates are needed to Schedule 4.22 of the
Financing Agreement]

 

 

 

 

--------------------------------------------------------------------------------

 

7.Attached  hereto  as  Exhibit  D  are  updates  to  Schedule  4.22  of  the  Financing
Agreement, listing all registered trademarks, registered trade names, registered
copyrights, registered patents and exclusive licenses as to which Company or one
of its Subsidiaries have become the owner since the delivery of [Schedule 4.22
on the Closing Date][the prior update to Schedule 4.22, delivered on [●]].

 

MODEL N, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

Chief Financial Officer

C-2

 

--------------------------------------------------------------------------------

 

ANNEX A TO

COMPLIANCE CERTIFICATE

FOR THE FISCAL MONTH ENDING [mm/dd/yy]

 

1. Consolidated EBITDA:

(i) - (ii) =

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

(i)

 

(a)

 

Consolidated Net Income:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

 

 

(b)

 

Consolidated Interest Expense:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

 

 

(c)

 

provisions for taxes based on income:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

 

 

(d)

 

total depreciation expense:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

 

 

(e)

 

total amortization expense:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

 

 

(f)

 

other non-Cash items reducing Consolidated Net Income1:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

(ii)

 

(a)

 

other non-Cash items increasing Consolidated Net Income2:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

 

 

(b)

 

interest income:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

 

 

(c)

 

capitalized software costs

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

2.   Consolidated Excess Cash Flow:

(i) - (ii) =

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

(i)

 

(a)

 

Consolidated EBITDA:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

 

 

(b)

 

interest income:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

 

 

(c)

 

other non-ordinary course income3:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

 

 

(d)

 

Consolidated Working Capital Adjustment:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

 

 

(e)

 

increases in long-term deferred revenue during such fiscal year:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

1 Excluding any such non-Cash item to the extent that it represents an accrual
or reserve for potential Cash items in any future period or amortization of a
prepaid Cash item that was paid in a prior period.

2 Excluding any such non-Cash item to the extent it represents the reversal of
an accrual or reserve for potential

Cash item in any prior period.

3 Excluding any gains or losses attributable to Asset Sales.

C-3

 

--------------------------------------------------------------------------------

 

 

 

(ii)

 

(a)

 

voluntary and scheduled repayments (but not mandatory prepayments) of
Consolidated Total Debt:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

 

 

(b)

 

Consolidated Capital Expenditures4:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

 

 

(c)

 

Consolidated Cash Interest Expense:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

 

 

(d)

 

provisions for current taxes based on income of Company and its Subsidiaries and
payable in cash with respect to such period:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

3. Consolidated Net Income:

(i) - (ii) =

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

(i)

 

the net income (or loss) of Company and its Subsidiaries on a consolidated basis
for such period taken as a single accounting period determined in conformity
with GAAP:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

(ii)

 

(a)

 

the income (or loss) of any Person (other than a Subsidiary of Company) in which
any other Person (other than Company or any of its Subsidiaries) has a joint
interest:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

 

 

(b)

 

the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of Company or is merged into or consolidated with Company or any of
its Subsidiaries or that Person’s assets are acquired by Company or any of its
Subsidiaries:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

 

 

(c)

 

the income of any Subsidiary of Company to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

 

 

(d)

 

any gains or losses attributable to Asset Sales or returned surplus assets of
any Pension Plan:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

 

 

(e)

 

to the extent not included in clauses (ii)(a) through (d) above, any net
extraordinary gains or net extraordinary losses:

 

$[        ,          ,          ]

 

 

 

 

 

4 Net of any proceeds of (A) Net Asset Sale Proceeds to the extent reinvested in
accordance with Section

2.13(a) of the Financing Agreement, (B) Net Proceeds to the extent reinvested in
accordance with Section

2.13(b) of the Financing Agreement, and (C) any proceeds of related financings
with respect to such expenditures.

 

C-4

 

--------------------------------------------------------------------------------

 

 

4.   Consolidated Working Capital:

(i) - (ii) =

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

(i)

 

Consolidated Current Assets:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

(ii)

 

Consolidated Current Liabilities:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

5.   Consolidated Working Capital Adjustment:

(i) - (ii) =

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

(i)

 

Consolidated Working Capital as of the beginning of such period:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

(ii)

 

Consolidated Working Capital as of the end of such period:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

6.   Leverage Ratio:

(i) - (ii) =

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

(i)

 

Consolidated Total Debt

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

(ii)

 

Consolidated EBITDA

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

7.   Minimum Consolidated Liquidity:

 

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

(i)

 

Consolidated Liquidity

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

(ii)

 

the amount by which Company’s and its Subsidiaries’ (on a consolidated basis)
total accounts payable (under GAAP) is not paid by the 90th day after the
invoice date associated with such accounts (or, if later, the date due);
provided, that accounts payable (a) up to an aggregate amount of $500,000 and
(b) which are being contested in good faith and reserves required by GAAP have
been made, such accounts payable shall be excluded from the foregoing
calculation

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Actual:

(i) + (ii) =

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Required:

 

$[        ,          ,          ]

C-5

 

--------------------------------------------------------------------------------

 

 

8.   SaaS and Maintenance Revenue:5

 

 

 

 

 

 

 

 

 

 

 

 

(i)

 

Adjusted GAAP Saas and Maintenance Revenue

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

(ii)

 

(a)

 

Company’s Adjusted GAAP Revenue for stand- alone SaaS implementation services
that are treated as a separate unit of accounting

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

 

Company’s training revenue

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)

 

Company’s revenue for billable expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Actual:

(i) - (ii) =

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Required:

 

$[        ,          ,          ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5 Tested quarterly, in each case, and (i) determined in accordance with GAAP as
in effect on the Closing Date, and (ii) calculated in a manner consistent with
calculations reviewed and approved by the Lenders prior to the Closing Date

C-6

 

--------------------------------------------------------------------------------

 

EXHIBIT A TO
COMPLIANCE CERTIFICATE

FINANCIAL STATEMENTS

(see attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-7

 

--------------------------------------------------------------------------------

 

EXHIBITBTO
COMPLIANCE CERTIFICATE

CUSTOMER RETENTIONS SCHEDULE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBITC TO
COMPLIANCE CERTIFICATE

BOOKINGS SCHEDULE

 

--------------------------------------------------------------------------------

 

EXHIBITDTO
COMPLIANCE CERTIFICATE

UPDATES TO SCHEDULE 4.22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D TO
FINANCING AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Financing Agreement identified below (as it may be
amended, supplemented or otherwise modified from time to time, the “Financing
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the
Assignee,  and  the  Assignee  hereby  irrevocably  purchases  and  assumes  from  the  Assignor,
subject to and in accordance with the Standard Terms and Conditions and the
Financing Agreement, as of the Effective Date inserted by the Administrative
Agent as contemplated below, the interest in and to all of the Assignor’s rights
and obligations under the Financing Agreement and any other documents or
instruments delivered pursuant thereto that represents the amount and percentage
interest identified below of all of the Assignor’s outstanding rights and
obligations under the respective facilities identified below (the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and the Financing Agreement,
without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

 

3.

 

Company:

 

Model N, Inc., a Delaware corporation

 

 

 

 

 

4.

 

Collateral Agent:

 

TC Lending, LLC, as the collateral agent under the Financing Agreement

 

 

 

 

 

5.

 

Administrative Agent

 

TC Lending, LLC, as the administrative agent under the Financing Agreement

6.

 

Financing Agreement:

 

The Financing Agreement, dated as of January 5, 2017, by and among MODEL N,
INC., a Delaware corporation (“Company”), certain Subsidiaries of Company  from
time to time party thereto, as Guarantors, the Lenders from time to time party
thereto, TC LENDING, LLC, as administrative agent for the Lenders (in such
capacity, “Administrative Agent”), sole lead arranger, and collateral agent (in
such capacity, “Collateral Agent”)

 

D-1

 

--------------------------------------------------------------------------------

 

7.

Assigned Interest:                        

 

 

Aggregate Amount of

Commitment/ Loans

for all Lenders

Amount of

Commitment/

Loans

Assigned

 

Percentage Assigned of

Commitment/ Loans1

$                     

$                     

               %

$                     

$                     

               %

$                     

$                     

               %

Effective Date:                , 20      [TO BE INSERTED BY
ADMINISTRATIVE  AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

8.

Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

Notices:

 

Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  Attention:

 

 

 

  Attention:

 

 

  Telecopier:

 

 

 

  Telecopier:

 

 

 

 

 

 

 

with a copy to::

 

with a copy to::

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  Attention:

 

 

 

  Attention:

 

 

  Telecopier:

 

 

 

  Telecopier:

 

 

 

 

 

 

 

Wire Instructions:

 

Wire Instructions:

 

 

 

 

 

 

 

 

 

 

1 Set forth, to at least 9 decimals, as a percentage of the Commitment/ Loans of
all Lenders thereunder.

D-2

 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:

 

 

Title:

 

 

 

 

 

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:

 

 

Title:

 

[Consented to and]2 Accepted:

 

TC LENDING, LLC, as

       Administrative Agent

 

By:

 

 

Title:

 

 

 

 

 

[Consented to]3:

 

 

 

 

 

MODEL N, INC.

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 To be added only if the consent of the Administrative Agent is required by the
terms of the Financing Agreement.

3 To be added only if the consent of the Company is required by the terms of the
Financing Agreement.

D-3

 

--------------------------------------------------------------------------------

 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

1.Representations and Warranties.

 

1.1

Assignor.  The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Financing
Agreement  or  any  other    instrument  or  document  delivered  pursuant
thereto, other than this Assignment (herein collectively the “Loan Documents”),
or any collateral thereunder, (iii) the financial condition of the Company, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Company, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2

Assignee.   The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Financing Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Financing Agreement, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Financing Agreement
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Financing Agreement and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and to purchase
the Assigned Interest on the basis of which it has made such analysis and
decision, (v) it has experience and expertise in the making of or investing in
commitments or loans such as the Commitments or the Loans, as the case may be,
(vi) it will make or invest in, as the case may be, its Commitments or Loans for
its own account in the ordinary course of its business and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of Section 9.6 of the Financing Agreement, the
disposition of any Loan or any interests therein shall at all times remain
within its exclusive control), (vii) such Lender does not own or control, or own
or control any Person owning or controlling, any trade debt or Indebtedness of
any Loan Party other than the Obligations or any Capital Stock of any Loan
Party, and (viii) if it is a Non-US Lender, attached to the Assignment is any
documentation required to be delivered by it pursuant to the terms of the
Financing Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at that time,

D-4

 

--------------------------------------------------------------------------------

 

 

continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with
their  terms  all  of  the  obligations  which  by  the  terms  of  the  Loan
Documents are required to be performed by it as a Lender.

2.

Payments.  Unless  notice  to  the  contrary  is  delivered  to  the  Lender  from  the
Administrative  Agent,  payment  to  the  Assignor  by  the  Assignee  in  respect  of  the
Assigned Interest shall be made on the Effective Date and include such
compensation to the Assignor as may be agreed upon by the Assignor and the
Assignee with respect to all unpaid interest which has accrued on the Assigned
Interest to but excluding the Effective Date.  On and after the applicable
Effective Date, the Assignee shall be entitled to receive all interest paid or
payable with respect to the Assigned Interest, whether such interest accrued
before or after the Effective Date.

3.

General Provisions.  This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment by telecopy shall be effective as delivery
of a manually executed counterpart of this Assignment. This Assignment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to conflict of laws principles thereof.

 

 

 

D-5

 

--------------------------------------------------------------------------------

 

EXHIBIT E TO
FINANCING AGREEMENT

CERTIFICATE REGARDING NON-BANK STATUS

Reference is made to the Financing Agreement, dated as of January 5, 2017 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Financing Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among MODEL N,
INC., a Delaware corporation (“Company”), certain Subsidiaries of Company from
time to time party thereto, as Guarantors, the Lenders from time to time party
thereto, TC LENDING, LLC, as administrative agent for the Lenders (in such
capacity, “Administrative Agent”), sole lead arranger, and collateral agent (in
such capacity, “Collateral Agent”).

Pursuant to Section 2.19(d)(i) of the Financing Agreement, the undersigned
hereby certifies that it is not a “bank” or other Person described in Section
881(c)(3) of the Internal Revenue Code of 1986, as amended.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F TO
FINANCING AGREEMENT

CLOSING DATE AND SOLVENCY CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFY AS FOLLOWS:

January 5, 2017

1.We are, respectively, the chief executive officer and the chief financial
officer of MODEL N, INC., a Delaware corporation (“Company”).

2.Reference  is  made  to  that  certain  Financing  Agreement,  dated  as  of
January 5, 2017 (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Financing Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among Company, certain Subsidiaries of Company from time to time party thereto,
as Guarantors, the Lenders from time to time party thereto, TC LENDING, LLC, as
administrative agent for the Lenders (in such capacity, “Administrative Agent”),
sole lead arranger, and collateral agent (in such capacity, “Collateral Agent”).

3.We are familiar with the finances, properties, businesses and assets of the
Company and its Subsidiaries.   We have reviewed the Loan Documents and such
other documentation and information and have made such investigation and
inquiries as we have deemed necessary and prudent therefor.  We have also
reviewed the consolidated financial statements of the Company and its
Subsidiaries, including projected financial statements and forecasts relating to
income statements and cash flow statements of the Company and its Subsidiaries.

4.After  giving  effect  to  the  transactions  contemplated  by  the  Loan
Documents and as of the Closing Date, with respect to the Company and the other
Loan Parties, both (a)(i) the sum of such Loan Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Loan Party’s present assets; (ii) such Loan Party’s capital is not unreasonably
small in relation to its business as contemplated on the Closing Date and
reflected in the Projections or with respect to any transaction contemplated or
undertaken after the Closing Date; and (iii) such Person has not incurred and
does not intend to incur, or believe (nor should it reasonably believe) that it
will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise); and (b) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances.  For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No.5).

5.Since  December  12,  2016,  there  has  not  been  any  change,  event,
development, condition, occurrence or effect that has had, or would reasonably
be expected to have a Material Adverse Effect (as defined in the Acquisition
Agreement) with respect to Target and its Subsidiaries, taken as a whole.

6.Attached hereto as Exhibit A are true, complete and correct copies of (i) the
Historical Financial Statements, (ii) pro forma consolidated balance sheets of
Company and its Subsidiaries as at the Closing Date, and reflecting the related
financings and the other transactions contemplated by the Loan Documents to
occur on or prior to the Closing Date, which pro forma financial statements
shall be in form reasonably satisfactory to Administrative Agent, and (iii) the
Projections.

F-1

 

--------------------------------------------------------------------------------

 

7.After  giving  effect  to  the  borrowing  of  the  Loans  and  the  other
transactions contemplated by the Loan Documents on the Closing Date, the sum of
the Company’s Consolidated Liquidity is at least $50,000,000 plus the amount by
which the Company and its Subsidiaries’ accounts payable (under GAAP) is not
paid by the 90th day after the invoice date associated with such accounts (or,
if later, the date due); provided, that accounts payable (i) up to an aggregate
amount of $500,000 and (ii) which are being contested in good faith and reserves
required by GAAP have been made, shall be excluded from the foregoing
calculation.

8.On the Closing Date, the SaaS and Maintenance Revenue of Company and its
Subsidiaries on a consolidated basis shall be at least $90,000,000 for the three
month period ending on November 30, 2016.

9.Attached  hereto  as  Exhibit  B  is  a  true  and  complete  copy  of  the
Acquisition Agreement.  The Closing (as defined in the Acquisition Agreement)
has occurred, or shall occur substantially simultaneously with the funding of
the Loans, in all material respects in accordance with the Acquisition Agreement
and without giving effect to any amendments, consents or waivers thereto that
are adverse to Agents or Lenders, without the prior consent of Agents or Lenders
(such consent not to be unreasonably withheld, delayed or conditioned), it being
understood and agreed that any (i) amendment to the (A) definition of “Material
Adverse Effect” or “Mandatory Closing Date” or (B) Section 13.4(b), Section
13.7(b), Section 13.8, Section 13.10(b), Section 13.11(c), the second proviso in
the first sentence of Section 13.13, and Section 13.16, in each case, of the
Acquisition Agreement (and any provision of the Acquisition Agreement to the
extent an amendment, modification, waiver or termination of such provision would
modify the substance of such Sections), (ii) change or waiver of any condition
precedent of Section 7.3(c) or Section 7.3(d) of the Acquisition Agreement,
(iii) any reduction in the purchase price in connection with the Acquisition to
the extent that such reduction is greater than or equal to 5% of the purchase
price and (iv) any agreement by Company to a Closing Date (as defined in the
Acquisition Agreement) prior to the Mandatory Closing Date (as defined in the
Acquisition Agreement), shall, in the cases of each of the foregoing clauses (i)
– (iv) be deemed to be adverse to the interests of the Agent and the Lenders.

10.Each Loan Party shall have obtained all Governmental Authorizations and all
consents of other Persons, in each case that are necessary or advisable in
connection with the transactions contemplated by the Loan Documents and each of
the foregoing shall be in full force and effect and in form and substance
reasonably satisfactory to Administrative Agent.  All applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Loan Documents or the financing thereof
and no action, request for stay, petition for review or rehearing,
reconsideration, or appeal with respect to any of the foregoing shall be
pending, and the time for any applicable agency to take action to set aside its
consent on its own motion shall have expired.

11.      The Specified Acquisition Agreement Representations shall be true and
correct in all respects as are material to the interests of the Lenders except
to the extent that the Company (or its Affiliate) would not have the right
(taking into account any applicable cure
provisions)  to  terminate  the  Company’s  (and/or  such  Affiliate’s)  obligations  under  the
Acquisition Agreement or decline to consummate the Acquisition (in each case, in
accordance with the terms thereof) as a result of a breach of such
representations and warranties in the
Acquisition  Agreement,  and  the  Specified  Representations  shall  be  true  and  correct  in  all
respects.

[Remainder of page intentionally left blank.]

F-2

 

--------------------------------------------------------------------------------

 

The foregoing certifications are made and delivered as of the date first set
forth above.

 

MODEL N, INC.

 

 

 

By:

 

 

Name:

Title:

 

Chief Executive Officer

 

 

 

 

 

By:

 

 

Name:

Title:

 

Chief Financial Officer

 

F-3

 

--------------------------------------------------------------------------------

 

Exhibit A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-4

 

--------------------------------------------------------------------------------

 

Exhibit B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-5

 

--------------------------------------------------------------------------------

 

EXHIBIT G TO
FINANCING AGREEMENT

COUNTERPART AGREEMENT

This COUNTERPART AGREEMENT, dated as of [mm/dd/yy] (this “Counterpart
Agreement”) is delivered pursuant to that certain Financing Agreement, dated as
of January 5, 2017 (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Financing Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among MODEL N, INC., a Delaware corporation (“Company”), certain Subsidiaries of
Company from time to time party thereto, as Guarantors, the Lenders from time to
time party thereto, TC LENDING, LLC, as administrative agent for the Lenders (in
such capacity, “Administrative Agent”), sole lead arranger, and collateral agent
(in such capacity, “Collateral Agent”).

Section 1.Pursuant   to   Section   5.10   of  the  Financing   Agreement,   the
undersigned hereby:

(a)agrees that this Counterpart Agreement may be attached to the Financing
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Financing Agreement and agrees to be bound by all of the
terms thereof;

(b)represents and warrants that each of the representations and warranties set
forth in the Financing Agreement and each other Loan Document and applicable to
the undersigned is true and correct both before and after giving effect to this
Counterpart Agreement, except to the extent that any such representation and
warranty relates solely to any earlier date, in which case such representation
and warranty is true and correct as of such earlier date;

(c)no event has occurred or is continuing as of the date hereof, or will result
from the transactions contemplated hereby on the date hereof, that would
constitute an Event of Default or a Default;

(d)agrees to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
and in accordance with Article VII of the Financing Agreement; and

(e)the undersigned hereby (i) agrees that this counterpart may be attached to
the Pledge and Security Agreement, (ii) agrees that the undersigned will comply
with all the terms and conditions of the Pledge and Security Agreement as if it
were an original signatory thereto, (iii) grants to Secured Party (as such term
is defined in the Pledge and Security Agreement) a security interest in all of
the undersigned's right, title and interest in and to all “Collateral” (as such
term is defined in the Pledge and Security Agreement) of the undersigned, in
each case whether now or hereafter existing or in which the undersigned now has
or hereafter acquires an interest and wherever the same may be located and (iv)
delivers to Collateral Agent supplements to all schedules attached to the Pledge
and Security Agreement.  All such Collateral shall be deemed to be part of the
“Collateral” and hereafter subject to each of the terms and conditions of the
Pledge and Security Agreement.

G-1

 

--------------------------------------------------------------------------------

 

Section 2.The  undersigned  agrees  from  time  to  time,  upon  request  of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may request to
effect the transactions contemplated by, and to carry out the intent of, this
Counterpart Agreement.   Neither this Counterpart Agreement nor any term hereof
may be changed, waived, discharged or terminated, except by an instrument in
writing signed by the party (including, if applicable, any party required to
evidence its consent to or acceptance of this Counterpart Agreement) against
whom enforcement of such change, waiver, discharge or termination is sought.  
Any notice or other communication herein required or permitted to be given shall
be given in pursuant to Section 9.1 of the Financing Agreement, and all for
purposes thereof, the notice address of the undersigned shall be the address as
set forth on the signature page hereof.  In case any provision in or obligation
under this Counterpart Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

THIS COUNTERPART AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

G-2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

[NAME OF SUBSIDIARY]

 

 

 

By:

 

 

Name:

Title:

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Telecopier

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Telecopier

 

 

ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:

 

TC LENDING, LLC

as Administrative Agent and Collateral Agent

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

G-3

 

--------------------------------------------------------------------------------

 

EXHIBIT H TO
FINANCING AGREEMENT

PLEDGE AND SECURITY AGREEMENT

dated as of January 5, 2017

between

EACH OF THE GRANTORS PARTY HERETO

and

TC LENDING, LLC,

as Collateral Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

 

SECTION 1. DEFINITIONS; GRANT OF SECURITY.

1

 

 

1.1.

General Definitions.

1

 

 

1.2.

Definitions; Interpretation..

6

 

 

 

 

 

 

SECTION 2. GRANT OF SECURITY.

 

 

 

2.1

Grant of Security.

6

 

 

2.2.

Certain Limited Exclusions..

7

 

 

 

 

 

 

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

8

 

 

3.1.

Security for Obligations..

8

 

 

3.2.

Continuing Liability Under Collateral

8

 

 

 

 

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS.

 

 

 

4.1.

Generally.

8

 

 

4.2.

Equipment and Inventory.

11

 

 

4.3.

Receivables

12

 

 

4.4.

Investment Related Property.

13

 

 

4.5.

Material Contracts.

20

 

 

4.6.

Letter of Credit Rights.

20

 

 

4.7.

Intellectual Property.

20

 

 

4.8.

Commercial Tort Claims

24

 

 

 

 

 

 

SECTION 5. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS.

24

 

 

5.1.

Access; Right of Inspection

24

 

 

5.2.

Further Assurances.

24

 

 

5.3.

Additional Grantors.

25

 

 

 

 

 

 

SECTION 6. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

 

 

 

6.1.

Power of Attorney.

25

 

 

6.2.

No Duty on the Part of Collateral Agent or Secured Parties..

26

 

 

 

 

 

 

SECTION 7. REMEDIES.

 

 

 

7.1.

Generally.

26

 

 

7.2.

Application of Proceeds.

26

 

 

7.2.

Sales on Credit.

28

 

 

7.4.

Deposit Accounts

28

 

 

7.5.

Investment Related Property.

28

 

 

7.6.

Intellectual Property.

29

 

 

7.7.

Cash Proceeds.

30

 

 

 

 

 

 

SECTION 8. COLLATERAL AGENT.

30

 

 

 

 

 

 

SECTION 9. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

31

 

 

 

 

 

 

SECTION 10. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

31

 

 

 

 

 

 

SECTION 11. MISCELLANEOUS.

78

 

 

 

 

 

 

SCHEDULE 4.1 — GENERAL INFORMATION

 

 

 

 

 

 

 

SCHEDULE 4.2 — LOCATION OF EQUIPMENT AND INVENTORY

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.4 — INVESTMENT RELATED PROPERTY

 

 

 

 

 

 

 

SCHEDULE 4.5 ¬— MATERIAL CONTRACTS

 

 

 

 

 

 

 

SCHEDULE 4.6 — DESCRIPTION OF LETTERS OF CREDIT

 

 

 

 

 

 

 

SCHEDULE 4.7 — INTELLECTUAL PROPERTY - EXCEPTIONS

 

 

 

 

 

 

 

SCHEDULE 4.8 — COMMERCIAL TORT CLAIMS

 

 

 

 

 

EXHIBIT A — PLEDGE SUPPLEMENT

 

 

 

 

 

EXHIBIT B — TRADEMARK SECURITY AGREEMENT

 

 

 

 

 

EXHIBIT C — COPYRIGHT SECURITY AGREEMENT

 

 

 

 

 

 

 

EXHIBIT D — PATENT SECURITY AGREEMENT

 

 

SCHEDULE 4.1 — GENERAL INFORMATION

SCHEDULE 4.2 — LOCATION OF EQUIPMENT AND INVENTORY

SCHEDULE 4.4 — INVESTMENT RELATED PROPERTY

SCHEDULE 4.5 — MATERIAL CONTRACTS

SCHEDULE 4.6 — DESCRIPTION OF LETTERS OF CREDIT

SCHEDULE 4.7 — INTELLECTUAL PROPERTY – EXCEPTIONS

SCHEDULE 4.8 — COMMERCIAL TORT CLAIMS

EXHIBIT A — PLEDGE SUPPLEMENT

EXHIBIT B — TRADEMARK SECURITY AGREEMENT

EXHIBIT C — COPYRIGHT SECURITY AGREEMENT

EXHIBIT D — PATENT SECURITY AGREEMENT

 

 

 

 

--------------------------------------------------------------------------------

 

This PLEDGE AND SECURITY AGREEMENT, dated as of January 5, 2017 (this
“Agreement”), between EACH OF THE UNDERSIGNED, whether as an original signatory
hereto or as an Additional Grantor (as herein defined) (each, a “Grantor”), and
TC LENDING, LLC, as collateral agent for the Secured Parties (as herein defined)
(in such capacity as collateral agent, the “Collateral Agent”).

RECITALS:

WHEREAS, reference is made to that certain Financing Agreement, dated as of the
date hereof (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Financing Agreement”), by and among MODEL N, INC., a
Delaware corporation (“Company”), certain Subsidiaries of Company from time to
time party hereto, as Guarantors, the Lenders from time to time party hereto, TC
Lending, LLC, as administrative agent for the Lenders (in such capacity,
“Administrative Agent”), sole lead arranger, and Collateral Agent;

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders as set forth in the Financing Agreement, each Grantor has agreed to
secure such Grantor’s obligations under the Loan Documents as set forth herein;
and

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Collateral Agent agree as
follows:

SECTION 1.   DEFINITIONS; GRANT OF SECURITY.

1.1.General Definitions. In this Agreement, the following terms shall have the
following meanings:

“Account Debtor” shall mean each Person who is obligated on a Receivable or any
Supporting

Obligation related thereto.

“Additional Grantors” shall have the meaning assigned in Section 5.3.

“Agreement” shall have the meaning set forth in the preamble.

“Assigned Agreements” shall mean all agreements and contracts to which such
Grantor is a party as of the date hereof, or to which such Grantor becomes a
party after the date hereof, including, without limitation, each Material
Contract, as each such agreement may be amended, supplemented or otherwise
modified from time to time.

“Cash Proceeds” shall have the meaning assigned in Section 7.7.

“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC, including, without limitation, “electronic chattel paper” or “tangible
chattel paper”, as each term is defined in Article 9 of the UCC.

“Collateral” shall have the meaning assigned in Section 2.1.

“Collateral Account” shall mean any account established by the Collateral Agent.

“Collateral Agent” shall have the meaning set forth in the preamble.

1

 

--------------------------------------------------------------------------------

 

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Commercial Tort Claims” shall mean all “commercial tort claims” as defined in
Article 9 of the UCC, including, without limitation, all commercial tort claims
listed on Schedule 4.8 (as such schedule may be amended or supplemented from
time to time).

“Commodities Accounts” (i) shall mean all “commodity accounts” as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.4 under the heading “Commodities Accounts” (as
such schedule may be amended or supplemented from time to time).

“Company” shall have the meaning set forth in the recitals.

“Controlled Foreign Corporation” shall mean “controlled foreign corporation” as
defined in the Internal Revenue Code.

“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.7(D) (as such schedule may be amended or supplemented from time to
time).

“Copyrights” shall mean all United States, and foreign copyrights (including
Community designs), including but not limited to copyrights in software and
databases, and all Mask Works (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, and, with respect to any and
all of the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications referred to in Schedule
4.7(A) (as such schedule may be amended or supplemented from time to time), (ii)
all extensions and renewals thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all rights to sue for past, present and future
infringements thereof, and (v) all Proceeds of the foregoing, including, without
limitation, licenses, royalties, income, payments, claims, damages and proceeds
of suit.

“Deposit Accounts” (i) shall mean all “deposit accounts” as defined in Article 9
of the UCC and (ii) shall include, without limitation, all of the accounts
listed on Schedule 4.4 under the heading “Deposit Accounts” (as such schedule
may be amended or supplemented from time to time).

“Equipment” shall mean: (i) all “equipment” as defined in Article 9 of the UCC,
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC) and (iii) all accessions or additions thereto, all parts thereof, whether
or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing, including any fixtures.

“Financing Agreement” shall have the meaning set forth in the recitals.

2

 

--------------------------------------------------------------------------------

 

“General Intangibles” (i) shall mean all “general intangibles” as defined in
Article 9 of the UCC, including “payment intangibles” also as defined in Article
9 of the UCC and (ii) shall include, without limitation, all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations, all Assigned Agreements and all
Intellectual Property (in each case, regardless of whether characterized as
general intangibles under the UCC).

“Goods” (i) shall mean all “goods” as defined in Article 9 of the UCC and (ii)
shall include, without limitation, all Inventory and Equipment (in each case,
regardless of whether characterized as goods under the UCC).

“Grantors” shall have the meaning set forth in the preamble.

“Indemnitee” shall mean the Collateral Agent, and its and its Affiliates’
officers, partners, directors, trustees, employees, agents.

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

“Inventory” shall mean (i) all “inventory” as defined in Article 9 of the UCC
and (ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods, and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any Grantor’s business; all goods in which any
Grantor has an interest in mass or a joint or other interest or right of any
kind; and all goods which are returned to or repossessed by any Grantor, all
computer programs embedded in any goods and all accessions thereto and products
thereof (in each case, regardless of whether characterized as inventory under
the UCC).

“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodities Accounts and Deposit Accounts.

“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.

“Lender” shall have the meaning set forth in the recitals.

“Non-Assignable Contract” shall mean any agreement, contract or license to which
any Grantor is a party that by its terms purports to restrict or prevent the
assignment or granting of a security interest therein (either by its terms or by
any federal or state statutory prohibition or otherwise irrespective of whether
such prohibition or restriction is enforceable under Section 9-406 through 409
of the UCC).

“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule 4.7(D) (as
such schedule may be amended or supplemented from time to time).

3

 

--------------------------------------------------------------------------------

 

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Schedule 4.7(B) hereto (as such schedule may be
amended or supplemented from time to time), (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
inventions and improvements described therein, (v) all rights to sue for past,
present and future infringements thereof, (vi) all licenses, claims, damages,
and proceeds of suit arising therefrom, and (vii) all Proceeds of the foregoing,
including, without limitation, licenses, royalties, income, payments, claims,
damages, and proceeds of suit.

“Pledge Supplement” shall mean any supplement to this agreement in substantially
the form of Exhibit A.

“Pledged Debt” shall mean all Indebtedness owed to such Grantor, including,
without limitation, all Indebtedness described on Schedule 4.4(A) under the
heading “Pledged Debt” (as such schedule may be amended or supplemented from
time to time), issued by the obligors named therein, the instruments evidencing
such Indebtedness, and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Indebtedness.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged

Partnership Interests and Pledged Trust Interests.

“Pledged LLC Interests” shall mean all interests in any limited liability
company including, without limitation, all limited liability company interests
listed on Schedule 4.4(A) under the heading “Pledged LLC Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such limited liability company interests and any interest
of such Grantor on the books and records of such limited liability company or on
the books and records of any securities intermediary pertaining to such interest
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests.

“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule 4.4(A) under the heading “Pledged Partnership Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such partnership interests and any interest of such Grantor
on the books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests.

“Pledged Stock” shall mean all shares of capital stock owned by such Grantor,
including, without limitation, all shares of capital stock described on Schedule
4.4(A) under the heading “Pledged Stock” (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares or on the books of any securities intermediary pertaining
to such shares, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares.

4

 

--------------------------------------------------------------------------------

 

“Pledged Trust Interests” shall mean all interests in a Delaware business trust
or other trust including, without limitation, all trust interests listed on
Schedule 4.4(A) under the heading “Pledged Trust Interests” (as such schedule
may be amended or supplemented from time to time) and the certificates, if any,
representing such trust interests and any interest of such Grantor on the books
and records of such trust or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such trust interests.

“Proceeds” shall mean: (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Related
Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgments, or other writings, including, without limitation,
lien search reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written or
nonwritten forms of information related in any way to the foregoing or any
Receivable.

“Secured Obligations” shall have the meaning assigned in Section 3.1.

“Secured Parties” shall mean the Agents and the Lenders and shall include,
without limitation, all former Agents and Lenders to the extent that any Secured
Obligations owing to such Persons were incurred while such Persons were Agents
or Lenders and such Secured Obligations have not been paid or satisfied in full.

“Securities Accounts” (i) shall mean all “securities accounts” as defined in
Article 8 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.4(A) under the heading “Securities Accounts” (as
such schedule may be amended or supplemented from time to time).

“Supporting Obligation” shall mean all “supporting obligations” as defined in
Article 9 of the UCC.

“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.7(D) (as such schedule may be amended or supplemented from time to
time).

5

 

--------------------------------------------------------------------------------

 

“Trademarks” shall mean all United States, and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Schedule 4.7(C) (as such schedule may be amended or supplemented from time
to time), (ii) all extensions or renewals of any of the foregoing, (iii) all of
the goodwill of the business connected with the use of and symbolized by the
foregoing, (iv) the right to sue for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill, and (v) all
Proceeds of the foregoing, including, without limitation, licenses, royalties,
income, payments, claims, damages, and proceeds of suit.

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 4.7(D) (as such schedule may be amended or supplemented from time
to time).

"Trade Secrets" shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all Proceeds
of the foregoing, including, without limitation, licenses, royalties, income,
payments, claims, damages, and proceeds of suit.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York or, when the context implies, the Uniform Commercial Code
as in effect from time to time in any other applicable jurisdiction.

“United States” shall mean the United States of America.

1.2.Definitions; Interpretation. All capitalized terms used herein (including
the preamble and recitals hereto) and not otherwise defined herein shall have
the meanings ascribed thereto in the Financing Agreement or, if not defined
therein, in the UCC.  The rules of interpretation specified in Section 1.3 of
the Financing Agreement also apply to this Agreement, mutatis mutandis. If any
conflict or inconsistency exists between this Agreement and the Financing
Agreement, the Financing Agreement shall govern.

SECTION 2.   GRANT OF SECURITY.

2.1.Grant of Security. Each Grantor hereby grants to the Collateral Agent a
security interest in and continuing lien on all of such Grantor's right, title
and interest in, to and under all personal property of such Grantor including,
but not limited to the following, in each case whether now owned or existing or
hereafter acquired or arising and wherever located (all of which being
hereinafter collectively referred to as the “Collateral”):

(a)Accounts;

(b)Chattel Paper;

(c)Documents;

(d)General Intangibles; (e)Goods;

6

 

--------------------------------------------------------------------------------

 

(f)Instruments; (g)Insurance;

(h)Intellectual Property;

(i)Investment Related Property; (j)Letter of Credit Rights;

(k)Money;

(l)Receivables and Receivable Records;

(m)Commercial Tort Claims;

(n)to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any of the foregoing;

(o)to the extent not covered by the preceding clauses of this Section 2.1, all
other tangible and intangible personal property of such Grantor (whether or not
subject to the UCC), including, without limitation, all bank and other accounts
and all cash and all investments therein, all proceeds, products, offspring,
accessions, rents, profits, income, benefits, substitutions and replacements of
and to any of the property of such Grantor described in the preceding clauses of
this Section 2.1 hereof (including, without limitation, any proceeds of
insurance thereon and all causes of action, claims and warranties now or
hereafter held by such Grantor in respect of any of the items listed above), and
all books, correspondence, files and other Records, including, without
limitation, all tapes, disks, cards, software, data and computer programs in the
possession or under the control of such Grantor or any other Person from time to
time acting for such Grantor that at any time evidence or contain information
relating to any of the property described in the preceding clauses of this
Section 2 hereof or are otherwise necessary or helpful in the collection or
realization thereof; and

(p)to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

2.2.Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the Collateral include or the security interest granted under
Section 2.1 hereof attach (a) to any lease, license, contract, property rights
or agreement to which any Grantor is a party or any of its rights or interests
thereunder if and for so long as the grant of such security interest shall
constitute or result in (i) the abandonment, invalidation or unenforceability of
any right, title or interest of any Grantor therein or (ii) in a breach or
termination pursuant to the terms of, or a default under, any such lease,
license, contract property rights or agreement (other than to the extent that
any such term would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity); provided that the Collateral shall include and
such security interest shall attach immediately (x) at such time as the
condition causing such abandonment, invalidation or unenforceability shall be
remedied and to the extent severable, shall attach immediately to any portion of
such lease, license, contract, property rights or agreement that does not result
in any of the consequences specified in (i) or (ii) above and (y) to any all
Proceeds, products, accessions, rents and profits of or in respect of any of the
foregoing such lease, licenses, contract, property right or agreement; (b) in
any of the outstanding capital stock of a Controlled Foreign Corporation in
excess of 65% of the voting power of all classes of capital stock of such
Controlled Foreign Corporation entitled to vote; provided that immediately upon
the amendment of the Internal Revenue Code to allow the pledge of a greater
percentage of the voting power of capital stock in a Controlled Foreign
Corporation without adverse tax consequences, the Collateral shall include, and
the security interest granted by each Grantor shall attach to, such greater
percentage of capital stock of each Controlled Foreign

7

 

--------------------------------------------------------------------------------

 

Corporation; or (c) those assets as to which the Collateral Agent and the
Required Lenders reasonably determines, in consultation with the Grantors, that
the costs of obtaining such security interests in such assets or perfection
thereof are excessive in relation to the benefit to the Agents and the Lenders
of the security to be afforded thereby.

SECTION 3.   SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

3.1.Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Obligations with respect to every Grantor (the “Secured Obligations”).

3.2.Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Collateral Agent or any Secured Party, (ii) each Grantor shall
remain liable under each of the agreements included in the Collateral,
including, without limitation, any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests, to perform all of the obligations undertaken
by it thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Collateral Agent nor any Secured Party shall have any
obligation or liability under any of such agreements by reason of or arising out
of this Agreement or any other document related thereto nor shall the Collateral
Agent nor any Secured Party have any obligation to make any inquiry as to the
nature or sufficiency of any payment received by it or have any obligation to
take any action to collect or enforce any rights under any agreement included in
the Collateral, including, without limitation, any agreements relating to
Pledged Partnership Interests or Pledged LLC Interests, and (iii) the exercise
by the Collateral Agent of any of its rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral.

SECTION 4.   REPRESENTATIONS AND WARRANTIES AND COVENANTS.

4.1.Generally.

(a)Representations and Warranties. Each Grantor hereby represents and warrants,
that:

(i)it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral and, as to all Collateral
whether now existing or hereafter acquired, will continue to own or have such
rights in each item of the Collateral, in each case free and clear of any and
all Liens, rights or claims of all other Persons, other than Permitted Liens;

(ii)it has indicated on Schedule 4.1(A) (as such schedule may be amended or
supplemented from time to time) its: (w) the type of organization, (x) the
jurisdiction of organization, (y) organizational identification number and (z)
the jurisdiction where its chief executive office or its sole place of business
is;

(iii)the full legal name of such Grantor is as set forth on Schedule 4.1(A) and
it has not done in the last five (5) years, and does not do, business under any
other name (including any trade-name or fictitious business name) except for
those names set forth on Schedule 4.1(B) (as such schedule may be amended or
supplemented from time to time);

8

 

--------------------------------------------------------------------------------

 

(iv)except as provided on Schedule 4.1(C), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
or its corporate structure in any way (e.g., by merger, consolidation, change in
corporate form or otherwise) within the past five (5) years;

(v)it has not within the last five (5) years become bound (whether as a result
of merger or otherwise) as debtor under a security agreement entered into by
another Person, which has not heretofore been terminated other than the
agreements identified on Schedule 4.1(D) hereof (as such schedule may be amended
or supplemented from time to time);

(vi)with respect to each agreement identified on Schedule 4.1(D), it has
indicated on Schedule 4.1 (A) and Schedule 4.1(B) the information required
pursuant to Section 4.1(a)(ii), (iii) and (iv) with respect to the debtor under
each such agreement;

(vii)(u) upon the filing of all UCC financing statements naming each Grantor as
“debtor” and the Collateral Agent as “secured party” and describing the
Collateral in the filing offices set forth opposite such Grantor’s name on
Schedule 4.1(E) hereof (as such schedule may be amended or supplemented from
time to time) and other filings delivered by each Grantor, (v) upon delivery of
all Instruments, Chattel Paper and certificated Pledged Equity Interests and
Pledged Debt, (w) upon sufficient identification of Commercial Tort Claims, (x)
upon execution of a control agreement establishing the Collateral Agent’s
“control” (within the meaning of Section 8-106, 9-106 or 9-104 of the UCC, as
applicable) with respect to any Investment Account and Deposit Account and, (y)
upon consent of the issuer with respect to Letter of Credit Rights, and (z) to
the extent not subject to Article 9 of the UCC, upon recordation of the security
interests granted hereunder in Patents, Trademarks and Copyrights in the
applicable intellectual property registries, including but not limited to the
United States Patent and Trademark Office and the United States Copyright
Office, the security interests granted to the Collateral Agent hereunder
constitute valid and perfected first priority Liens (subject in the case of
priority only to Permitted Liens and to the rights of the United States
government (including any agency or department thereof) with respect to United
States government Receivables) on all of the Collateral;

(viii)all actions and consents, including all filings, notices, registrations
and recordings reasonably necessary or desirable, or requested by the Collateral
Agent, for the exercise by the Collateral Agent of the voting or other rights
provided for in this Agreement or the exercise of remedies in respect of the
Collateral have been made or obtained;

(ix)other than the financing statements filed in favor of the Collateral Agent,
no effective UCC financing statement, fixture filing or other instrument similar
in effect under any applicable law covering all or any part of the Collateral is
on file in any filing or recording office except for (x) financing statements
for which proper termination statements have been delivered to the Collateral
Agent for filing and (y) financing statements filed in connection with Permitted
Liens;

(x)no authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for either (a)
the pledge or grant by any Grantor of the Liens purported to be created in favor
of the Collateral Agent hereunder or (b) the exercise by Collateral Agent of any
rights or remedies in respect of any Collateral

(whether specifically granted or created hereunder or created or provided for by
applicable law), except (A) for the filings contemplated by clause (vii) above
and (B) as may be required, in

9

 

--------------------------------------------------------------------------------

 

connection with the disposition of any Investment Related Property, by laws
generally affecting the offering and sale of Securities;

(xi)all information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects;

(xii)none of the Collateral constitutes, or is the Proceeds of, “farm products”
(as defined in the UCC); and

(xiii)it does not own any “as extracted collateral” (as defined in the UCC) or
any timber to be cut.

 

(b)

Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i)except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, except Permitted Liens, and such Grantor shall defend the Collateral
against all Persons at any time claiming any interest therein;

(ii)it shall not produce, use or permit any Collateral to be used unlawfully or
in violation of any provision of this Agreement or any applicable statute,
regulation or ordinance or any policy of insurance covering the Collateral;

(iii)it shall not change such Grantor’s name, identity, corporate structure
(e.g., by merger, consolidation, change in corporate form or otherwise), chief
executive office, type of organization or jurisdiction of organization or
establish any trade names unless it shall have (a) notified the Collateral Agent
in writing, by executing and delivering to the Collateral Agent a completed
Pledge Supplement, substantially in the form of Exhibit A attached hereto,
together with all Supplements to Schedules thereto, at least twenty (20) days
prior to any such change or establishment, identifying such new proposed name,
identity, corporate structure, sole place of business, chief executive office,
jurisdiction of organization or trade name and providing such other information
in connection therewith as the Collateral Agent may reasonably request and (b)
taken all actions reasonably necessary or advisable to maintain the continuous
validity, perfection and the same or better priority of the Collateral Agent’s
security interest in the Collateral intended to be granted and agreed to hereby;

(iv)if the Collateral Agent or any Secured Party gives value to enable Grantor
to acquire rights in or the use of any Collateral, it shall use such value for
such purposes and such Grantor further agrees that repayment of any Obligation
shall apply on a “first-in, first- out” basis so that the portion of the value
used to acquire rights in any Collateral shall be paid in the chronological
order such Grantor acquired rights therein;

(v)it shall pay promptly when due all property and other taxes, assessments and
governmental charges or levies imposed upon, and all claims (including claims
for labor, materials and supplies) against, the Collateral, except to the extent
the validity thereof is being contested in good faith; provided, such Grantor
shall in any event pay such taxes, assessments, charges, levies or claims not
later than five (5) days prior to the date of any proposed sale under any
judgment, writ or warrant of attachment entered or filed against such Grantor or
any of the Collateral as a result of the failure to make such payment;

10

 

--------------------------------------------------------------------------------

 

(vi)upon such Grantor or any officer of such Grantor obtaining knowledge
thereof, it shall promptly notify the Collateral Agent in writing of any event
that may have a Material Adverse Effect on the ability of any Grantor or the
Collateral Agent to dispose of the Collateral or any portion thereof, or the
rights and remedies of the Collateral Agent in relation thereto, including,
without limitation, the levy of any legal process against the Collateral or any
portion thereof;

(vii)it shall not take or permit any action which could impair the Collateral
Agent’s rights in the Collateral; and

(viii)it shall not sell, transfer or assign (by operation of law or otherwise)
any Collateral except as otherwise in accordance with the Financing Agreement.

4.2.Equipment and Inventory.

(a)Representations and Warranties. Each Grantor represents and warrants, that:

(i)all of the Equipment and Inventory included in the Collateral is kept only at
the locations specified in Schedule 4.2 (as such schedule may be amended or
supplemented from time to time) other than Equipment and Inventory having a book
value (at any one location) of less than $25,000 individually and $100,000 in
the aggregate, and Equipment that is out for repair or in transit in the
ordinary course of business;

(ii)any Goods now or hereafter produced by any Grantor included in the
Collateral have been and will be produced in compliance with the requirements of
the Fair Labor Standards Act, as amended; and

(iii)none of the Inventory or Equipment is in the possession of an issuer of a
negotiable document (as defined in Section 7-104 of the UCC) therefor or
otherwise in the possession of a bailee or a warehouseman.

(b)Covenants and Agreements. Each Grantor covenants and agrees that:

(i)it shall keep the Equipment, Inventory and any Documents evidencing any
Equipment and Inventory in the locations specified on Schedule 4.2 (as such
schedule may be amended or supplemented from time to time), other than Equipment
and Inventory having a book value (at any one location) of less than $25,000
individually and $100,000 in the aggregate, and Equipment that is out for repair
or in transit in the ordinary course of business, unless it shall have (a)
notified the Collateral Agent by executing and delivering to the Collateral
Agent a completed Pledge Supplement, substantially in the form of Exhibit A
attached hereto, together with all Supplements to Schedules thereto, prior to
any change in locations, identifying such new locations and providing such other
information in connection therewith as the Collateral Agent may reasonably
request and (b) taken all actions reasonably necessary or advisable that the
Collateral Agent may reasonably request to maintain the continuous validity,
perfection and the same or better priority of the Collateral Agent's security
interest in the Collateral intended to be granted and agreed to hereby, or to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder, with respect to such Equipment and Inventory;

(ii)it shall keep correct and accurate records of the Inventory, itemizing and
describing the kind, type and quantity of Inventory, such Grantor's cost
therefor and (where applicable) the current list prices for the Inventory, in
each case, in reasonable detail as is

11

 

--------------------------------------------------------------------------------

 

customarily maintained under similar circumstances by Persons of established
reputation engaged in similar business, and in any event in conformity with
GAAP;

(iii)it shall not deliver any Document evidencing any Equipment and Inventory to
any Person other than the issuer of such Document to claim the Goods evidenced
therefor or the Collateral Agent;

(iv)if any Equipment or Inventory is in possession or control of any third
party, each Grantor shall join with the Collateral Agent in notifying the third
party of the Collateral Agent's security interest and obtaining an
acknowledgment from the third party that it is holding the Equipment and
Inventory for the benefit of the Collateral Agent; and

(v)with respect to any item of Equipment which is covered by a certificate of
title under a statute of any jurisdiction under the law of which indication of a
security interest on such certificate is required as a condition of perfection
thereof, upon the reasonable request of the Collateral Agent, (a) provide
information with respect to any such Equipment, (b) execute and file with the
registrar of motor vehicles or other appropriate authority in such jurisdiction
an application or other document requesting the notation or other indication of
the security interest created hereunder on such certificate of title, and (c)
deliver to the Collateral Agent copies of all such applications or other
documents filed and copies of all such certificates of title issued indicating
the security interest created hereunder in the items of Equipment covered
thereby.

4.3.Receivables.

(a)Representations and Warranties. Each Grantor represents and warrants, on the
Closing Date, that no Receivable is evidenced by, or constitutes, an Instrument
or Chattel Paper which has not been delivered to, or otherwise subjected to the
control of, the Collateral Agent to the extent required by, and in accordance
with Section 4.3(c); and

(b)Covenants and Agreements: Each Grantor hereby covenants and agrees that:

(i)it shall keep and maintain at its own cost and expense satisfactory and
complete records of the Receivables, including, but not limited to, the
originals of all documentation with respect to all Receivables and records of
all payments received and all credits granted on the Receivables, all
merchandise returned and all other dealings therewith;

(ii)it shall mark conspicuously, in form and manner reasonably satisfactory to
the Collateral Agent, all Chattel Paper and Instruments (other than any
delivered to the Collateral Agent as provided herein)with an appropriate
reference to the fact that the Collateral Agent has a security interest therein;

(iii)except as otherwise provided in this subsection, each Grantor shall take
such actions as it determines in good faith are appropriate collect all amounts
due or to become due to such Grantor under the Receivables and any Supporting
Obligation and to exercise each material right it may have under any Receivable
any Supporting Obligation or Collateral Support, in each case, at its own
expense, and in connection with such collections and exercise, such Grantor
shall take such action as such Grantor or the Collateral Agent may deem
necessary or advisable. Notwithstanding the foregoing, at any time following the
occurrence and during the continuance of an Event of Default, the Collateral
Agent shall have the right at any time to notify, or require any Grantor to
notify, any Account Debtor of the Collateral Agent's security interest in the
Receivables and any Supporting Obligation, and, in addition, at any time
following the occurrence and during

12

 

--------------------------------------------------------------------------------

 

the continuance of an Event of Default, the Collateral Agent may: (1) direct the
Account Debtors under any Receivables to make payment of all amounts due or to
become due to such Grantor thereunder directly to the Collateral Agent; (2)
notify, or require any Grantor to notify, each Person maintaining a lockbox or
similar arrangement to which Account Debtors under any Receivables have been
directed to make payment to remit all amounts representing collections on checks
and other payment items from time to time sent to or deposited in such lockbox
or other arrangement directly to the Collateral Agent; and (3) enforce, at the
expense of such Grantor, collection of any such Receivables and to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as such Grantor might have done. If the Collateral Agent
notifies any Grantor that it has elected to collect the Receivables in
accordance with the preceding sentence, any payments of Receivables received by
such Grantor shall be forthwith (and in any event within two (2) Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Collateral Agent if required, in the Collateral Account
maintained under the sole dominion and control of the Collateral Agent, and
until so turned over, all amounts and proceeds (including checks and other
instruments) received by such Grantor in respect of the Receivables, any
Supporting Obligation or Collateral Support shall be received in trust for the
benefit of the Collateral Agent hereunder and shall be segregated from other
funds of such Grantor and such Grantor shall not adjust, settle or compromise
the amount or payment of any Receivable, or release wholly or partly any Account
Debtor or obligor thereof, or allow any credit or discount thereon; and

(iv)it shall use its best efforts to keep in full force and effect any
Supporting Obligation or Collateral Support relating to any Receivable.

(c)Delivery and Control of Receivables. With respect to any Receivables that are
evidenced by, or constitute, Chattel Paper or Instruments, each Grantor shall
cause each originally executed copy thereof to be delivered to the Collateral
Agent (or its agent or designee) appropriately indorsed to the Collateral Agent
or indorsed in blank: (i) with respect to any such Receivables in existence on
the date hereof, on or prior to the date hereof and (ii) with respect to any
such Receivables hereafter arising, within ten (10) days of such Grantor
acquiring rights therein. With respect to any Receivables which would constitute
“electronic chattel paper” under Article 9 of the UCC, each Grantor shall take
all steps necessary to give the Collateral Agent control over such Receivables
(within the meaning of Section 9-105 of the UCC): (i) with respect to any such
Receivables in existence on the date hereof, on or prior to the date hereof and
(ii) with respect to any such Receivables hereafter arising, within ten (10)
days of such Grantor acquiring rights therein. Any Receivable not otherwise
required to be delivered or subjected to the control of the Collateral Agent in
accordance with this subsection (c) shall be delivered or subjected to such
control upon request of the Collateral Agent.

4.4.Investment Related Property.

4.4.1Investment Related Property Generally

(a)Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i)in the event it acquires rights in any Investment Related Property after the
date hereof, it shall deliver to the Collateral Agent a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, together
with all Supplements to Schedules thereto, reflecting such new Investment
Related Property and all other Investment Related Property.  Notwithstanding the
foregoing, it is understood and agreed that the security interest of the
Collateral Agent shall attach to all Investment Related Property immediately
upon any Grantor's acquisition of rights therein and shall not be affected by
the failure of any Grantor to deliver a supplement to Schedule 4.4 as required
hereby;

13

 

--------------------------------------------------------------------------------

 

(ii)except as provided in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on any Investment Related Property, or
any securities or other property upon the merger, consolidation, liquidation or
dissolution of any issuer of any Investment Related Property, then (a) such
dividends, interest or distributions and securities or other property shall be
included in the definition of Collateral without further action and (b) such
Grantor shall immediately take all steps, if any, necessary or advisable to
ensure the validity, perfection, priority and, if applicable, control of the
Collateral Agent over such Investment Related Property (including, without
limitation, delivery thereof to the Collateral Agent) and pending any such
action such Grantor shall be deemed to hold such dividends, interest,
distributions, securities or other property in trust for the benefit of the
Collateral Agent and shall segregate such dividends, distributions, Securities
or other property from all other property of such Grantor. Notwithstanding the
foregoing, so long as no Event of Default shall have occurred and be continuing,
the Collateral Agent authorizes each Grantor to retain all ordinary cash
dividends and distributions and all scheduled payments of interest, in each case
as permitted under the Loan Documents; and

(iii)each Grantor consents to the grant by each other Grantor of a Security
Interest in all Investment Related Property to the Collateral Agent.

(b)Delivery and Control.

Each Grantor agrees that with respect to any Investment Related Property in
which it currently has rights it shall comply with the provisions of this
Section 4.4.1(b) on or before the Closing Date and with respect to any
Investment Related Property hereafter acquired by such Grantor it shall comply
with the provisions of this Section 4.4.1(b) immediately upon acquiring rights
therein, in each case in form and substance satisfactory to the Collateral
Agent. With respect to any Investment Related Property that is represented by a
certificate or that is an “instrument” (other than any Investment Related
Property credited to a Securities Account) it shall cause such certificate or
instrument to be delivered to the Collateral Agent, indorsed in blank by an
“effective indorsement” (as defined in Section 8-107 of the UCC), regardless of
whether such certificate constitutes a “certificated security” for purposes of
the UCC. With respect to any Investment Related Property that is an
“uncertificated security” for purposes of the UCC (other than any
“uncertificated securities” credited to a Securities Account), it shall cause
the issuer of such uncertificated security to either (i) register the Collateral
Agent as the registered owner thereof on the books and records of the issuer or
(ii) execute an uncertificated securities agreement in form and substance
satisfactory to the Collateral Agent, pursuant to which such issuer agrees to
comply with the Collateral Agent’s instructions with respect to such
uncertificated security without further consent by such Grantor.

In addition to the foregoing, and sub jet to the terms hereunder, if any issuer
of any Investment Related Property that is included in the Collateral is located
in a jurisdiction outside of the United States, each Grantor shall take such
additional actions, including, without limitation, causing the issuer to
register the pledge on its books and records or making such filings or
recordings, in each case as may be reasonably necessary or advisable, under the
laws of such issuer’s jurisdiction to insure the validity, perfection and
priority of the security interest of the Collateral Agent. Upon the occurrence
of an Event of Default, the Collateral Agent shall have the right, without
notice to any Grantor, to transfer all or any portion of the Investment Related
Property to its name or the name of its nominee or agent. In addition, the
Collateral Agent shall have the right at any time, without notice to any
Grantor, to exchange any certificates or instruments representing any Investment
Related Property for certificates or instruments of smaller or larger
denominations.

14

 

--------------------------------------------------------------------------------

 

(c)Voting and Distributions.

(i)So long as no Event of Default shall have occurred and be continuing:

 

(1)

except as otherwise provided under the covenants and agreements relating to
investment related property in this Agreement or elsewhere herein or in the
Financing Agreement, each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Investment Related Property or any part thereof for any purpose not inconsistent
with the terms of this Agreement or the Financing Agreement;; it being
understood, however, that neither the voting by such Grantor of any Pledged
Stock for, or such Grantor's consent to, the election of directors (or similar
governing body) at a regularly scheduled annual or other meeting of stockholders
or with respect to incidental matters at any such meeting, nor such Grantor’s
consent to or approval of any action otherwise permitted under this Agreement
and the Financing Agreement, shall be deemed inconsistent with the terms of this
Agreement or the Financing Agreement within the meaning of this Section
4.4(c)(i)(1), and no notice of any such voting or consent need be given to the
Collateral Agent; and

 

(2)

the Collateral Agent shall promptly execute and deliver (or cause to be executed
and delivered) to each Grantor all proxies, and other instruments as such
Grantor may from time to time reasonably request for the purpose of enabling
such Grantor to exercise the voting and other consensual rights when and to the
extent which it is entitled to exercise pursuant to clause (1) above;

(ii)Upon the occurrence and during the continuation of an Event of Default:

 

(1)

all rights of each Grantor to exercise or refrain from exercising the voting and
other

consensual rights which it would otherwise be entitled to exercise pursuant
hereto shall cease and all such rights shall thereupon become vested in the
Collateral Agent who shall thereupon have the sole right to exercise such voting
and other consensual rights; and

 

(2)

in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (a) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (b) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 6.1.

4.4.2Pledged Equity Interests

(a)Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date, that:

(i)Schedule 4.4(A) (as such schedule may be amended or supplemented from time to
time) sets forth under the headings “Pledged Stock,” “Pledged LLC Interests,”
“Pledged Partnership Interests” and “Pledged Trust Interests,” respectively, all
of the Pledged Stock, Pledged LLC Interests, Pledged Partnership Interests and
Pledged Trust Interests owned by any Grantor and such Pledged Equity Interests
constitute the percentage of issued and outstanding shares of stock,

15

 

--------------------------------------------------------------------------------

 

percentage of membership interests, percentage of partnership interests or
percentage of beneficial interest of the respective issuers thereof indicated on
such Schedule;

(ii)except as set forth on Schedule 4.4(B), it has not acquired any equity
interests of another entity or substantially all the assets of another entity
within the past five (5) years;

(iii)it is the record and beneficial owner of the Pledged Equity Interests free
of all Liens, rights or claims of other Persons other than Permitted Liens and
there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
Pledged Equity Interests;

(iv)without limiting the generality of Section 4.1(a)(v), no consent of any
Person including any other general or limited partner, any other member of a
limited liability company, any other shareholder or any other trust beneficiary
is necessary or desirable in connection with the creation, perfection or first
priority status of the security interest of the Collateral Agent in any Pledged
Equity Interests or the exercise by the Collateral Agent of the voting or other
rights provided for in this Agreement or the exercise of remedies in respect
thereof;

(v)none of the Pledged LLC Interests nor Pledged Partnership Interests are or
represent interests in issuers that: (a) are registered as investment companies
or (b) are dealt in or traded on securities exchanges or markets; and

(vi)except as otherwise set forth on Schedule 4.4(C), all of the Pledged LLC
Interests and Pledged Partnership Interests are or represent interests in
issuers that have opted to be treated as securities under the uniform commercial
code of any jurisdiction.

(b)Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i)without the prior written consent of the Collateral Agent, it shall not vote
to enable or take any other action to: (a) amend or terminate any partnership
agreement, limited liability company agreement, certificate of incorporation,
by-laws or other organizational documents in any way that materially and
adversely changes the rights of such Grantor with respect to any Investment
Related Property or adversely affects the validity, perfection or priority of
the Collateral Agent’s security interest, (b) permit any Subsidiary that is an
issuer of any Pledged Equity Interest to issue any additional stock, partnership
interests, limited liability company interests or other equity interests of any
nature or to issue securities convertible into or granting the right of purchase
or exchange for any stock or other equity interest of any nature of such issuer
other than in connection with Permitted Investments, (c) other than as permitted
under the Financing Agreement, permit any Subsidiary that is an issuer of any
Pledged Equity Interest to dispose of all or a material portion of their assets,
(d) waive any default under or breach of any terms of organizational document
relating to the issuer of any Pledged Equity Interest or the terms of Pledged
Debt in any way that materially and adversely changes the rights of such Grantor
with respect to any Investment Related Property or adversely affects the
validity, perfection or priority of the Collateral Agent’s security interest or
the rights and remedies of the Collateral Agent or the Lenders under the Loan
Documents and unless such default or breach would cause or result in an Event of
Default, or (e) cause any Subsidiary that is an issuer of any Pledged
Partnership Interests or Pledged LLC Interests which are not securities (for
purposes of the UCC) on the date hereof to elect or otherwise take any action to
cause such Pledged Partnership Interests or Pledged LLC Interests to be treated
as securities for purposes of the UCC; provided, however, notwithstanding

16

 

--------------------------------------------------------------------------------

 

the foregoing, if any issuer of any Pledged Partnership Interests or Pledged LLC
Interests takes any such action in violation of the foregoing in this clause
(d), such Grantor shall promptly notify the Collateral Agent in writing of any
such election or action and, in such event, shall take all steps reasonably
necessary or advisable to establish the Collateral Agent's “control” thereof;

(ii)it shall comply with all of its obligations under any partnership agreement
or limited liability company agreement relating to Pledged Partnership Interests
or Pledged LLC Interests and shall enforce all of its rights with respect to any
Investment Related Property;

(iii)without the prior written consent of the Collateral Agent, it shall not
permit any issuer of any Pledged Equity Interest to merge or consolidate unless
(a) such issuer creates a security interest that is perfected by a filed
financing statement (that is not effective solely under section 9-508 of the
UCC) in collateral in which such new debtor has or acquires rights, and (b) all
the outstanding capital stock or other equity interests of the surviving or
resulting corporation, limited liability company, partnership or other entity
is, upon such merger or consolidation, pledged hereunder and no cash, securities
or other property is distributed in respect of the outstanding equity interests
of any other constituent Grantor; provided that if the surviving or resulting
Grantors upon any such merger or consolidation involving an issuer which is a
Controlled Foreign Corporation, then such Grantor shall only be required to
pledge equity interests in accordance with Section 2.2; and

(iv)each Grantor consents to the grant by each other Grantor of a security
interest in all Investment Related Property to the Collateral Agent and, without
limiting the foregoing, consents to the transfer of any Pledged Partnership
Interest and any Pledged LLC Interest to the Collateral Agent or its nominee
following an Event of Default and to the substitution of the Collateral Agent or
its nominee as a partner in any partnership or as a member in any limited
liability company with all the rights and powers related thereto.

4.4.3Pledged Debt

(a)Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date, that:

(i)Schedule 4.4 (as such schedule may be amended or supplemented from time to
time) sets forth under the heading “Pledged Debt” all of the Pledged Debt owned
by any Grantor and all of such Pledged Debt has been duly authorized,
authenticated or issued, and delivered and is the legal, valid and binding
obligation of the issuers thereof and is not in default and constitutes all of
the issued and outstanding inter-company Indebtedness;

(b)Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i)it shall notify the Collateral Agent of any default under any Pledged Debt
that has caused, either in any individual case or in the aggregate, a Material
Adverse Effect.

4.4.4Investment Accounts

(a)Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date, that:

(i)Schedule 4.4 hereto (as such schedule may be amended or supplemented from
time to time) sets forth under the headings “Securities Accounts” and
“Commodities

17

 

--------------------------------------------------------------------------------

 

Accounts,” respectively, all of the Securities Accounts and Commodities Accounts
in which each Grantor has an interest. Each Grantor is the sole entitlement
holder of each such Securities Account and Commodity Account, and such Grantor
has not consented to, and is not otherwise aware of, any Person (other than the
Collateral Agent pursuant hereto) having “control” (within the meanings of
Sections 8-106 and 9-106 of the UCC) over, or any other interest in, any such
Securities Account or Commodity Account or securities or other property credited
thereto;

(ii)Schedule 4.4 hereto (as such schedule may be amended or supplemented from
time to time) sets forth under the headings “Deposit Accounts” all of the
Deposit Accounts in which each Grantor has an interest. Each Grantor is the sole
account holder of each such Deposit Account and such Grantor has not consented
to, and is not otherwise aware of, any Person (other than the Collateral Agent
pursuant hereto) having either sole dominion and control (within the meaning of
common law) or “control” (within the meanings of Section 9-104 of the UCC) over,
or any other interest in, any such Deposit Account or any money or other
property deposited therein; and

(iii)each Grantor has taken all actions necessary or desirable, including those
specified in Section 4.4.4(c), to: (a) establish Collateral Agent’s “control”
(within the meanings of Sections 8-106 and 9-106 of the UCC) over any portion of
the Investment Related Property constituting Certificated Securities,
Uncertificated Securities, Securities Accounts, Securities Entitlements or
Commodities Accounts (each as defined in the UCC); (b) establish the Collateral
Agent’s “control” (within the meaning of Section 9-104 of the UCC) over all
Deposit Accounts (other than Excluded Accounts); and (c) deliver all Instruments
to the Collateral Agent.

(b)Covenant and Agreement. Each Grantor hereby covenants and agrees with the
Collateral Agent and each other Secured Party that it shall not close or
terminate any Investment Account without the prior consent of the Collateral
Agent and unless a successor or replacement account has been established with
the consent of the Collateral Agent with respect to which successor or
replacement account a control agreement has been entered into by the appropriate
Grantor, Collateral Agent and securities intermediary or depository institution
at which such successor or replacement account is to be maintained in accordance
with the provisions of Section 4.4.4(c).

(c)Delivery and Control

(i)With respect to any Investment Related Property consisting of Securities
Accounts or Securities Entitlements, it shall cause the securities intermediary
maintaining such Securities Account or Securities Entitlement to enter into a
control agreement in form and substance satisfactory to the Collateral Agent,
pursuant to which it shall agree to comply with the Collateral Agent’s
“entitlement orders” without further consent by such Grantor; provided, that
with respect to that certain Securities Account owned by Model N, Inc., account
number ending in x024 with Silicon Valley Bank (x) so long as the balance in
such account does not exceed $20,000 at any time, Model N, Inc. shall have until
January 13, 2017 (or such longer period as determined by Administrative Agent in
its sole discretion) to deliver such control agreement and (y) so long as the
balance in such account does not exceed $10,000 at any time, Model N, Inc. shall
not be required to deliver a control agreement for such account. With respect to
any Investment Related Property that is a “Deposit Account,” it shall cause the
depositary institution maintaining such account to enter into an agreement,
pursuant to which the Collateral Agent shall have both dominion and control over
such Deposit Account (within the meaning of the common law) and “control”
(within the meaning of Section 9-104 of the UCC) over such Deposit Account;
provided, that, with respect to that certain deposit account owned by Revitas,
Inc., account number ending in x429 with Comerica

18

 

--------------------------------------------------------------------------------

 

Bank, so long as the balance in such account does not exceed the balance in such
account as of the date hereof for a period of three (3) consecutive Business
Days, Revitas, Inc. shall have until January 20, 2017 (or such longer period as
determined by Administrative Agent in its sole discretion) to deliver such
control agreement;. The Grantors shall deposit or cause to be deposited
promptly, and in any event no later than the next Business Day after the date of
receipt thereof, all proceeds in respect of any Collateral, all collections (of
a nature susceptible to a deposit in a bank account) and all other amounts
received by any Grantor into such Deposit Accounts. At all times prior to the
occurrence and continuance of an Event of Default, the Grantors shall have full
access to the cash on deposit in such Deposit Accounts, and the Collateral Agent
agrees not to deliver a control notice or take any other action to control such
Deposit Accounts unless and until an Event of Default has occurred and is
continuing.  Upon the occurrence and during the continuance of an Event of
Default, with respect to any Deposit Account (other than an Excluded Account),
the Collateral Agent may and shall give instructions and directions to such bank
or depositary institution to wire all amounts on deposit in such Deposit Account
each Business Day to the Administrative Agent’s Account. All amounts received or
deposited into the Administrative Agent’s Account after the occurrence and
during the continuance of an Event of Default shall be applied to the payment of
the outstanding Obligations in accordance with the Financing Agreement. Each
Grantor shall have entered into such control agreement or agreements with
respect to: (i) any Securities Accounts, Securities Entitlements or Deposit
Accounts that exist on the Closing Date, and (ii) any Securities Accounts,
Securities Entitlements or Deposit Accounts that are created or acquired after
the Closing Date, as of or prior to the deposit or transfer of any such
Securities Entitlements or funds, whether constituting moneys or investments,
into such Securities Accounts or Deposit Accounts.

(ii)The Deposit Accounts shall be cash collateral accounts, with all cash,
checks and similar items of payment in such accounts securing payment of the
Obligations, and in which the Grantors are hereby deemed to have granted a Lien
to Collateral Agent for the benefit of the Agents and the Lenders. All checks,
drafts, notes, money orders, acceptances, cash and other evidences of
Indebtedness received after the occurrence and during the continuance of an
Event of Default directly by any Grantor from any of its Account Debtors, as
proceeds from Receivables of such Grantor or as proceeds of any other Collateral
shall be held by such Grantor in trust for the Agents and the Lenders and if of
a nature susceptible to a deposit in a bank account, upon receipt be deposited
by such Grantor in original form and no later than the next Business Day after
receipt thereof into such Deposit Accounts. Each Grantor shall not commingle
such collections with the proceeds of any assets not included in the Collateral.
No checks, drafts or other instrument received by any Agent shall constitute
final payment to the any Agent unless and until such instruments have actually
been collected.

(iii)Nothing herein contained shall be construed to constitute any Agent as
agent of any Grantor for any purpose whatsoever, and no Agent shall be
responsible or liable for any shortage, discrepancy, damage, loss or destruction
of any part of the Collateral wherever the same may be located and regardless of
the cause thereof (other than from acts of omission or commission constituting
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction). Each Agent shall not, under any circumstance
or in any event whatsoever, have any liability for any error or omission or
delay of any kind occurring in the settlement, collection or payment of any of
the Receivables or any instrument received in payment thereof or for any damage
resulting therefrom (other than acts of omission or commission constituting
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction). Each Agent, by anything herein or in any
assignment or otherwise, does not assume any of the obligations under any
contract or agreement assigned to such Agent and shall not

19

 

--------------------------------------------------------------------------------

 

be responsible in any way for the performance by any Grantor of any of the terms
and conditions thereof.

4.5.Material Contracts.

(a)Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date, that:

(i)Schedule 4.5 sets forth all of the Material Contracts to which such Grantor
has rights as of the Closing Date;

(ii)the Material Contracts, true and complete copies (including any amendments
or supplements thereof) of which have been furnished to the Collateral Agent,
have been duly authorized, executed and delivered by all parties thereto, are in
full force and effect and are binding upon and enforceable against such Grantor
and, to such Grantor’s knowledge, all other parties thereto in accordance with
their respective terms. To the knowledge of each Grantor, there exists no
default under any Material Contract by any party thereto.

(b)Covenants and Agreements. Each Grantor hereby covenants and agrees that upon
the occurrence and during the continuance of an Event of Default, in addition to
any rights under the Section of this Agreement relating to Receivables, the
Collateral Agent may at any time notify, or require any Grantor to so notify,
the counterparty on any Material Contract of the security interest of the
Collateral Agent therein. In addition, after the occurrence and during the
continuance of an Event of Default, the Collateral Agent may upon written notice
to the applicable Grantor, notify, or require any Grantor to notify, the
counterparty to make all payments under the Material Contracts directly to the
Collateral Agent.

4.6.Letter of Credit Rights.

(a)Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date, that:

(i)all material letters of credit to which such Grantor has rights are listed on
Schedule 4.6 (as such schedule may be amended or supplemented from time to time)
hereto; and

(ii)It has obtained the consent of each issuer of any material letter of credit
to the assignment of the proceeds of the letter of credit to the Collateral
Agent.

(b)Covenants and Agreements. Each Grantor hereby covenants and agrees that with
respect to any material letter of credit hereafter arising it shall obtain the
consent of the issuer thereof to the assignment of the proceeds of the letter of
credit to the Collateral Agent and shall deliver to the Collateral Agent a
completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with all Supplements to Schedules thereto.

4.7.Intellectual Property.

(a)Representations and Warranties. Except as disclosed in Schedule 4.7(E) (as
such schedule may be amended or supplemented from time to time), each Grantor
hereby represents and warrants, on the Closing Date, that:

(i)Schedule 4.7 sets forth a true and complete list of (a) all United States,
state and foreign registrations of and applications for Patents, Trademarks, and
Copyrights owned by

20

 

--------------------------------------------------------------------------------

 

each Grantor and (b) all Patent Licenses, Trademark Licenses, Trade Secret
Licenses and Copyright Licenses material to the business of such Grantor (other
than (i) licenses where such Grantor is the licensee of commercially available
software and (ii) non-exclusive licenses to customers that are not Material
Contracts);

(ii)it is the sole and exclusive owner of the entire right, title, and interest
in and to all Intellectual Property listed on Schedule 4.7, and owns or has the
valid right to use all other Intellectual Property used in or necessary to
conduct its business, free and clear of all Liens, claims, encumbrances and
licenses, except for Permitted Liens and the licenses set forth on Schedule
4.7(D); provided, that the representation in this clause (ii) is not being made
with respect to any infringement of intellectual property rights of any other
party which is not known to such Grantor;

(iii)all Intellectual Property is subsisting and has not been adjudged invalid
or unenforceable, in whole or in part, and each Grantor has performed all acts
and has paid all renewal, maintenance, and other fees and taxes required to
maintain each and every registration and application of Copyrights, Patents and
Trademarks in full force and effect;

(iv)to such Grantor’s knowledge, all Intellectual Property is valid and
enforceable; no holding, decision, or judgment has been rendered in any action
or proceeding before any court or administrative authority challenging the
validity of, such Grantor’s right to register, or such Grantor’s rights to own
or use, any Intellectual Property and no such action or proceeding is pending
or, to the best of such Grantor’s knowledge, threatened;

(v)all registrations and applications for Copyrights, Patents and Trademarks are
standing in the name of each Grantor, and none of the Trademarks, Patents,
Copyrights or Trade Secrets has been licensed by any Grantor to any Affiliate or
third party, except as disclosed in Schedule 4.7(D);

(vi)to such Grantor’s knowledge, the conduct of such Grantor’s business does not
materially infringe upon or otherwise violate any trademark, patent, copyright,
trade secret or other intellectual property right owned or controlled by a third
party; no claim has been made that the use of any Intellectual Property owned or
used by Grantor (or any of its respective licensees) violates the asserted
rights of any third party;

(vii)to such Grantor’s knowledge, no third party is infringing upon or otherwise
violating any rights in any Intellectual Property owned or used by such Grantor,
or any of its respective licensees;

(viii)each Grantor has taken reasonable steps to maintain the confidentiality of
and otherwise protect and enforce its rights in all trade secrets owned by such
Grantor that are necessary in the business of such Grantor, and in particular,
no portion of the source code for its Intellectual Property has been disclosed
or licensed to any Person, other than end user customers and escrow agents
pursuant to such Grantor’s standard form of escrow agreement;

(ix)no settlement or consents, covenants not to sue, nonassertion assurances, or
releases have been entered into by Grantor or to which Grantor is bound that
adversely affect Grantor’s rights to own or use any Intellectual Property; and

(x)each Grantor has not made a previous assignment, sale, transfer or agreement
constituting a present or future assignment, sale, transfer or agreement of any
Intellectual Property that has not been terminated or released. There is no
effective financing statement or other

21

 

--------------------------------------------------------------------------------

 

document or instrument now executed, or on file or recorded in any public
office, granting a security interest in or otherwise encumbering any part of the
Intellectual Property, other than in favor of the Collateral Agent.

(b)Covenants and Agreements. Each Grantor hereby covenants and agrees as
follows:

(i)it shall not do any act or omit to do any act whereby any of the Intellectual
Property which is material to the business of Grantor may lapse, or become
abandoned, dedicated to the public, or unenforceable, or which would adversely
affect the validity, grant, or enforceability of the security interest granted
therein;

(ii)it shall not, with respect to any Trademarks which are material to the
business of any Grantor, cease the use of any of such Trademarks or fail to
maintain the level of the quality of products sold and services rendered under
any of such Trademark at a level at least substantially consistent with the
quality of such products and services as of the date hereof, and each Grantor
shall take all steps reasonably necessary to insure that licensees of such
Trademarks use such consistent standards of quality;

(iii)it shall promptly notify the Collateral Agent if it knows or has reason to
know that any item of the Intellectual Property that is material to the business
of any Grantor may become (a) abandoned or dedicated to the public or placed in
the public domain, (b) invalid or unenforceable, or (c) subject to any adverse
determination or development (including the institution of proceedings) in any
action or proceeding in the United States Patent and Trademark Office, the
United States Copyright Office, any state registry, any foreign counterpart of
the foregoing, or any court;

(iv)it shall take such steps in the United States Patent and Trademark Office,
the United States Copyright Office, any state registry or any foreign
counterpart of the foregoing, as it determines in good faith are appropriate to
pursue any application and maintain any registration of each Trademark, Patent,
and Copyright owned by any Grantor and material to its business which is now or
shall become included in the Intellectual Property including, but not limited
to, those items on Schedule 4.7(A), (B) and (C);

(v)in the event that it obtains knowledge that any Intellectual Property owned
by or exclusively licensed to any Grantor and material to the business of such
Grantor is infringed, misappropriated, or diluted by a third party, such Grantor
shall promptly take such reasonable actions as it determines are appropriate to
stop such infringement, misappropriation, or dilution and protect its rights in
such Intellectual Property;

(vi)it shall promptly (but in no event more than thirty (30) days after any
Grantor obtains knowledge thereof) report to the Collateral Agent (a) the filing
of any application to register any Intellectual Property with the United States
Patent and Trademark Office, the United States Copyright Office, or any state
registry or foreign counterpart of the foregoing (whether such application is
filed by such Grantor or through any agent, employee, licensee, or designee
thereof) and (b) the registration of any Intellectual Property by any such
office, in each case by executing and delivering to the Collateral Agent a
completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with all Supplements to Schedules thereto;

(vii)it shall, upon the reasonable request of the Collateral Agent, execute and
deliver promptly to the Collateral Agent, and in any event within ten (10) days,
any document

22

 

--------------------------------------------------------------------------------

 

required to acknowledge, confirm, register, record, or perfect the Collateral
Agent’s interest in any part of the Intellectual Property, whether now owned or
hereafter acquired;

(viii)except with the prior consent of the Collateral Agent or as permitted
under the Financing Agreement, each Grantor shall not execute, and there will
not be on file in any public office, any financing statement or other document
or instruments with respect to the Intellectual Property, except financing
statements or other documents or instruments filed or to be filed in favor of
the Collateral Agent and each Grantor shall not sell, assign, transfer, license,
grant any option, or create or suffer to exist any Lien upon or with respect to
the Intellectual Property, except for Permitted Liens and the Lien created by
and under this Agreement and the other Loan Documents and non-exclusive licenses
in the ordinary course of business;

(ix)it shall hereafter use reasonable efforts so as not to permit the inclusion
in any contract to which it hereafter becomes a party of any provision that
could or might in any way materially impair or prevent the creation of a
security interest in, or the assignment of, such Grantor’s rights and interests
in any property included within the definitions of any Intellectual Property
acquired under such contracts;

(x)it shall take reasonable steps to protect the secrecy of all Trade Secrets,
including, without limitation, entering into confidentiality agreements with
employees and labeling and restricting access to secret information and
documents;

(xi)it shall take reasonable steps to maintain the confidentiality of, and
otherwise protect and enforce its rights in, the Intellectual Property that is
necessary in the conduct of such Grantor’s business, including, as applicable
(A) protecting the secrecy and confidentiality of its confidential information
and trade secrets by having and enforcing a policy requiring all current
employees, consultants, licensees, vendors and contractors with access to such
information to execute appropriate confidentiality agreements; (B) taking
reasonable actions to ensure that no trade secret falls into the public domain;
and (C) protecting the secrecy and confidentiality of the source code of all
software programs and applications of which it is the owner or licensee by
having and enforcing a policy requiring any licensees (or sublicensees) of such
source code to enter into license agreements with commercially reasonable use
and non- disclosure restrictions;

(xii)it shall not incorporate into any Intellectual Property that is necessary
in the conduct of such Grantor’s business that is licensed or distributed by
such Grantor any third- party code that is licensed pursuant to any open source
license such as the GNU Public License, Lesser GNU Public License, or Mozilla
Public License, in a manner that would require or condition the use or
distribution of such software on, the disclosing, licensing, or distribution of
any source code for any portion of any Intellectual Property that is necessary
in the conduct of such Grantor’s business that is licensed or distributed by
such Grantor; and

(xiii)it shall be entitled to continue to collect, at its own expense, all
amounts due or to become due to such Grantor in respect of the Intellectual
Property or any portion thereof.  In connection with such collections, each
Grantor may take (and, at the Collateral Agent’s reasonable direction, shall
take) such action as such Grantor or the Collateral Agent may deem reasonably
necessary or advisable to enforce collection of such amounts. Notwithstanding
the foregoing, the Collateral Agent shall have the right at any time, to notify,
or require any Grantor to notify, any obligors with respect to any such amounts
of the existence of the security interest created hereby.

23

 

--------------------------------------------------------------------------------

 

4.8.Commercial Tort Claims

(a)Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date, that Schedule 4.8 (as such schedule may be amended or
supplemented from time to time) sets forth all Commercial Tort Claims of each
Grantor.

(b)Covenants and Agreements. Each Grantor hereby covenants and agrees that with
respect to any Commercial Tort Claim hereafter arising it shall deliver to the
Collateral Agent a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, together with all Supplements to Schedules thereto,
identifying such new Commercial Tort Claims.

SECTION 5.   ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS.

5.1.Access; Right of Inspection. The Collateral Agent shall, upon reasonable
prior notice to the Company, have full and free access during normal business
hours to all the books, correspondence and records of each Grantor, and the
Collateral Agent and its representatives may examine the same, take extracts
therefrom and make photocopies thereof, and each Grantor agrees to render to the
Collateral Agent, at such Grantor’s cost and expense, such clerical and other
assistance as may be reasonably requested with regard thereto. The Collateral
Agent and its representatives shall also have the right, during normal business
hours, and upon reasonable prior notice, to enter any premises of each Grantor
and inspect any property of each Grantor where any of the Collateral of such
Grantor granted pursuant to this Agreement is located for the purpose of
inspecting the same, observing its use or otherwise protecting its interests
therein.

5.2.Further Assurances.

(a)Each Grantor agrees that from time to time, at the expense of such Grantor,
that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Collateral Agent may reasonably request, in order to create and/or
maintain the validity, perfection or priority of and protect any security
interest granted hereby or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral.
Without limiting the generality of the foregoing, each Grantor shall:

(i)file such financing or continuation statements, or amendments thereto, and
execute and deliver such other agreements, instruments, endorsements, powers of
attorney or notices, as may be necessary or desirable, or as the Collateral
Agent may reasonably request, in order to perfect and preserve the security
interests granted or purported to be granted hereby;

(ii)take all actions necessary to ensure the recordation of appropriate evidence
of the liens and security interest granted hereunder in the Intellectual
Property with any intellectual property registry in which said Intellectual
Property is registered or in which an application for registration is pending
including, without limitation, the United States Patent and Trademark Office,
the United States Copyright Office, the various Secretaries of State, and the
foreign counterparts on any of the foregoing;

(iii)at any reasonable time, upon reasonable request by the Collateral Agent,
assemble the Collateral and allow inspection of the Collateral by the Collateral
Agent, or persons designated by the Collateral Agent; and

24

 

--------------------------------------------------------------------------------

 

(iv)at the Collateral Agent’s reasonable request, appear in and defend any
action or proceeding that may affect such Grantor's title to or the Collateral
Agent’s security interest in all or any part of the Collateral.

(b)Each Grantor hereby authorizes the Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
and amendments thereto, in any jurisdictions and with any filing offices as the
Collateral Agent may determine, in its sole discretion, are necessary or
advisable to perfect the security interest granted to the Collateral Agent
herein. Such financing statements may describe the Collateral in the same manner
as described herein or may contain an indication or description of collateral
that describes such property in any other manner as the Collateral Agent may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the Collateral granted to the
Collateral Agent herein, including, without limitation, describing such property
as “all assets” or “all personal property, whether now owned or hereafter
acquired.” Each Grantor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request, all in reasonable detail.

(c)Each Grantor hereby authorizes the Collateral Agent to modify this Agreement
after obtaining such Grantor’s approval of or signature to such modification by
amending Schedule 4.7 (as such schedule may be amended or supplemented from time
to time) to include reference to any right, title or interest in any existing
Intellectual Property or any Intellectual Property acquired or developed by any
Grantor after the execution hereof or to delete any reference to any right,
title or interest in any Intellectual Property in which any Grantor no longer
has or claims any right, title or interest.

5.3.Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing a Counterpart Agreement. Upon delivery of
any such counterpart agreement to the Collateral Agent, notice of which is
hereby waived by Grantors, each Additional Grantor shall be a Grantor and shall
be as fully a party hereto as if Additional Grantor were an original signatory
hereto. Each Grantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Grantor hereunder, nor by any election of Collateral Agent not to cause any
Subsidiary of the Company to become an Additional Grantor hereunder. This
Agreement shall be fully effective as to any Grantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Grantor hereunder.

SECTION 6.   COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

6.1.Power of Attorney. Each Grantor hereby irrevocably appoints the Collateral
Agent (such appointment being coupled with an interest) as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, the Collateral Agent or otherwise, from time to
time in the Collateral Agent’s discretion to take any action and to execute any
instrument that the Collateral Agent may deem reasonably necessary or advisable
to accomplish the purposes of this Agreement, including, without limitation, the
following:

(a)upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
the Collateral Agent pursuant to the Financing Agreement;

(b)upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

25

 

--------------------------------------------------------------------------------

 

(c)upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

(d) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

(e)to prepare and file any UCC financing statements against such Grantor as
debtor;

(f)to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in the Intellectual Property in the name of such Grantor as debtor;

(g)to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Liens (other than
Permitted Liens) levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and

(h)upon the occurrence and during the continuance of any Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and to do, at
the Collateral Agent’s option and such Grantor’s expense, at any time or from
time to time, all acts and things that the Collateral Agent deems reasonably
necessary to protect, preserve or realize upon the Collateral and the Collateral
Agent’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

6.2.No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon the
Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

SECTION 7.   REMEDIES.

7.1.Generally.

(a)If any Event of Default shall have occurred and be continuing, the Collateral
Agent may exercise in respect of the Collateral, in addition to all other rights
and remedies provided for herein or otherwise available to it at law or in
equity, all the rights and remedies of the Collateral Agent on default under the
UCC (whether or not the UCC applies to the affected Collateral) to collect,
enforce or satisfy any Secured Obligations then owing, whether by acceleration
or otherwise, and also may pursue any of the following separately, successively
or simultaneously:

(i)require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the

26

 

--------------------------------------------------------------------------------

 

Collateral as directed by the Collateral Agent and make it available to the
Collateral Agent at a place to be designated by the Collateral Agent that is
reasonably convenient to both parties;

(ii)enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

(iii)prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate; and

(iv)without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Collateral Agent may deem commercially reasonable.

(b)The Collateral Agent or any Secured Party may be the purchaser of any or all
of the Collateral at any public or private (to the extent to the portion of the
Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days’ notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. Each Grantor hereby waives any
claims against the Collateral Agent arising by reason of the fact that the price
at which any Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.  If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the fees of any
attorneys employed by the Collateral Agent to collect such deficiency. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Collateral Agent, that the
Collateral Agent has no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no default has occurred giving rise
to the Secured Obligations becoming due and payable prior to their stated
maturities. Nothing in this Section shall in any way alter the rights of the
Collateral Agent hereunder.

27

 

--------------------------------------------------------------------------------

 

(c)The Collateral Agent may sell the Collateral without giving any warranties as
to the Collateral. The Collateral Agent may specifically disclaim or modify any
warranties of title or the like.  This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

(d)The Collateral Agent shall have no obligation to marshal any of the
Collateral.

7.2.Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Collateral Agent in respect of any sale,
any collection from, or other realization upon all or any part of the Collateral
shall be applied in full or in part by the Collateral Agent against the Secured
Obligations as set forth in Section 2.15(g) of the Financing Agreement.

7.3.Sales on Credit. If Collateral Agent sells any of the Collateral upon
credit, Grantor will be credited only with payments actually made by purchaser
and received by Collateral Agent and applied to indebtedness of the purchaser.
In the event the purchaser fails to pay for the Collateral, Collateral Agent may
resell the Collateral and Grantor shall be credited with proceeds of the sale.

7.4.Deposit Accounts.

If any Event of Default shall have occurred and be continuing, the Collateral
Agent may apply the balance from any Deposit Account or instruct the bank at
which any Deposit Account is maintained to pay the balance of any Deposit
Account to or for the benefit of the Collateral Agent.

7.5.Investment Related Property.

Each Grantor recognizes that, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws, the Collateral Agent may be
compelled, with respect to any sale of all or any part of the Investment Related
Property conducted without prior registration or qualification of such
Investment Related Property under the Securities Act and/or such state
securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Investment Related Property for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges that any such private sale may be at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales or to delay the sale of any Investment
Related Property for the period of time necessary to permit the issuer thereof
to register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities laws, even if such issuer
would, or should, agree to so register it. If the Collateral Agent determines to
exercise its right to sell any or all of the Investment Related Property, upon
written request, each Grantor shall and shall cause each issuer of any Pledged
Stock to be sold hereunder, each partnership and each limited liability company
from time to time to furnish to the Collateral Agent all such information as the
Collateral Agent may request in order to determine the number and nature of
interest, shares or other instruments included in the Investment Related
Property which may be sold by the Collateral Agent in exempt transactions under
the Securities Act and the rules and regulations of the Securities and Exchange
Commission thereunder, as the same are from time to time in effect.

28

 

--------------------------------------------------------------------------------

 

7.6.Intellectual Property.

(a)Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default:

(i)the Collateral Agent shall have the right (but not the obligation) to bring
suit or otherwise commence any action or proceeding in the name of any Grantor,
the Collateral Agent or otherwise, in the Collateral Agent’s sole discretion, to
enforce any Intellectual Property, in which event such Grantor shall, at the
request of the Collateral Agent, do any and all lawful acts and execute any and
all documents required by the Collateral Agent in aid of such enforcement and
such Grantor shall promptly, upon demand, reimburse and indemnify the Collateral
Agent as provided in Section 10 hereof in connection with the exercise of its
rights under this Section, and, to the extent that the Collateral Agent shall
elect not to bring suit to enforce any Intellectual Property as provided in this
Section, each Grantor agrees to use all reasonable measures, whether by action,
suit, proceeding or otherwise, to prevent the infringement or other violation of
any of such Grantor’s rights in the Intellectual Property by others and for that
purpose agrees to diligently maintain any action, suit or proceeding against any
Person so infringing as shall be necessary to prevent such infringement or
violation;

(ii)upon written demand from the Collateral Agent, each Grantor shall grant,
assign, convey or otherwise transfer to the Collateral Agent or such Collateral
Agent’s designee all of such Grantor’s right, title and interest in and to the
Intellectual Property and shall execute and deliver to the Collateral Agent such
documents as are necessary or appropriate to carry out the intent and purposes
of this Agreement;

(iii)each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
the Collateral Agent (or any Secured Party) receives cash proceeds in respect of
the sale of, or other realization upon, the Intellectual Property;

(iv)within five (5) Business Days after written notice from the Collateral
Agent, each Grantor shall make available to the Collateral Agent, to the extent
within such Grantor’s power and authority, such personnel in such Grantor’s
employ on the date of such Event of Default as the Collateral Agent may
reasonably designate, by name, title or job responsibility, to permit such
Grantor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold or delivered by such Grantor under or in connection
with the Trademarks, Trademark Licenses, such persons to be available to perform
their prior functions on the Collateral Agent’s behalf and to be compensated by
the Collateral Agent at such Grantor’s expense on a per diem, pro rata basis
consistent with the salary and benefit structure applicable to each as of the
date of such Event of Default; and

(v)the Collateral Agent shall have the right to notify, or require each Grantor
to notify, any obligors with respect to amounts due or to become due to such
Grantor in respect of the Intellectual Property, of the existence of the
security interest created herein, to direct such obligors to make payment of all
such amounts directly to the Collateral Agent, and, upon such notification and
at the expense of such Grantor, to enforce collection of any such amounts and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor might have done;

 

(1)

all amounts and proceeds (including checks and other instruments) received by
Grantor in respect of amounts due to such Grantor in respect of the Collateral
or any portion thereof

29

 

--------------------------------------------------------------------------------

 

 

shall be received in trust for the benefit of the Collateral Agent hereunder,
shall be segregated from other funds of such Grantor and shall be forthwith paid
over or delivered to the Collateral Agent in the same form as so received (with
any necessary endorsement) to be held as cash Collateral and applied as provided
by Section 7.7 hereof; and

 

(2)

Grantor shall not adjust, settle or compromise the amount or payment of any such
amount or release wholly or partly any obligor with respect thereto or allow any
credit or discount thereon.

(b)If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to the Intellectual Property shall have been previously made
and shall have become absolute and effective, and (iv) the Secured Obligations
shall not have become immediately due and payable, upon the written request of
any Grantor, the Collateral Agent shall promptly execute and deliver to such
Grantor, at such Grantor’s sole cost and expense, such assignments or other
transfer as may be necessary to reassign to such Grantor any such rights, title
and interests as may have been assigned to the Collateral Agent as aforesaid,
subject to any disposition thereof that may have been made by the Collateral
Agent; provided, after giving effect to such reassignment, the Collateral
Agent’s security interest granted pursuant hereto, as well as all other rights
and remedies of the Collateral Agent granted hereunder, shall continue to be in
full force and effect; and provided further, the rights, title and interests so
reassigned shall be free and clear of any other Liens granted by or on behalf of
the Collateral Agent and the Secured Parties.

(c)Solely for the purpose of enabling the Collateral Agent to exercise rights
and remedies under this Section 7 and at such time as the Collateral Agent shall
be lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Collateral Agent, to the extent it has the right to do so, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor), subject, in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Grantor to
avoid the risk of invalidation of said Trademarks, to use, operate under,
license, or sublicense any Intellectual Property now owned or hereafter acquired
by such Grantor, and wherever the same may be located.

7.7.Cash Proceeds. In addition to the rights of the Collateral Agent specified
in Section 4.3 with respect to payments of Receivables, all proceeds of any
Collateral received by any Grantor consisting of cash, checks and other non-cash
items (collectively, “Cash Proceeds”) shall be held by such Grantor in trust for
the Collateral Agent, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, unless otherwise provided pursuant to
Section 4.4(a)(ii), be turned over to the Collateral Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Collateral Agent,
if required) and held by the Collateral Agent in the Collateral Account. Any
Cash Proceeds received by the Collateral Agent (from any Person): (i) if no
Event of Default shall have occurred and be continuing, shall be held by the
Collateral Agent for the ratable benefit of the Secured Parties, as collateral
security for the Secured Obligations (whether matured or unmatured) and (ii) if
an Event of Default shall have occurred and be continuing, may, in the sole
discretion of the Collateral Agent, (A) be held by the Collateral Agent for the
ratable benefit of the Secured Parties, as collateral security for the Secured
Obligations (whether matured or unmatured) and/or (B) then or at any time
thereafter may be applied by the Collateral Agent against the Secured
Obligations then due and owing.

SECTION 8.   COLLATERAL AGENT.

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or

30

 

--------------------------------------------------------------------------------

 

substitution of Collateral), solely in accordance with this Agreement, the
Financing Agreement and any other Loan Document. In furtherance of the foregoing
provisions of this Section, each Secured Party, by its acceptance of the
benefits hereof, agrees that it shall have no right individually to realize upon
any of the Collateral hereunder, it being understood and agreed by such Secured
Party that all rights and remedies hereunder may be exercised solely by the
Collateral Agent for the benefit of Secured Parties in accordance with the terms
of this Section. Collateral Agent may resign at any time by giving thirty (30)
days’ prior written notice thereof to Lenders and the Grantors, and Collateral
Agent may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to the Grantors and Collateral Agent
signed by the Required Lenders. Upon any such notice of resignation or any such
removal, Required Lenders shall have the right, upon five (5) Business Days’
notice to the Administrative Agent, to appoint a successor Collateral Agent.
Upon the acceptance of any appointment as Collateral Agent hereunder by a
successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Collateral Agent under this Agreement, and the
retiring or removed Collateral Agent under this Agreement shall promptly (i)
transfer to such successor Collateral Agent all sums, Securities and other items
of Collateral held hereunder, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Collateral Agent under this Agreement, and (ii) execute and deliver to
such successor Collateral Agent or otherwise authorize the filing of such
amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Collateral Agent of the security interests created hereunder, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring or removed Collateral
Agent’s resignation or removal hereunder as the Collateral Agent, the provisions
of this Agreement shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Agreement while it was the Collateral Agent
hereunder.

SECTION 9.   CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations, the cancellation or termination of the Commitments, be binding upon
each Grantor, its successors and assigns, and inure, together with the rights
and remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent and its successors, transferees and assigns. Without limiting the
generality of the foregoing, but subject to the terms of the Financing
Agreement, any Lender may assign or otherwise transfer any Loans held by it to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Lenders herein or otherwise. Upon the
payment in full of all Secured Obligations, the cancellation or termination of
the Commitments, the security interest granted hereby shall automatically
terminate hereunder and of record and all rights to the Collateral shall revert
to Grantors. Upon any such termination the Collateral Agent shall, at Grantors’
expense, execute and deliver to Grantors or otherwise authorize the filing of
such documents as Grantors shall reasonably request, including financing
statement amendments to evidence such termination. Upon any disposition of
property permitted by the Financing Agreement, the Liens granted herein shall be
deemed to be automatically released and such property shall automatically revert
to the applicable Grantor with no further action on the part of any Person. The
Collateral Agent shall, at Grantor’s expense, execute and deliver or otherwise
authorize the filing of such documents as Grantors shall reasonably request, in
form and substance reasonably satisfactory to the Collateral Agent, including
financing statement amendments to evidence such release.

SECTION 10.   STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually

31

 

--------------------------------------------------------------------------------

 

received by it hereunder, the Collateral Agent shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral. The Collateral
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which the Collateral Agent accords its own
property. Neither the Collateral Agent nor any of its directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon all or any part of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or otherwise. If any Grantor fails to perform any
agreement contained herein, the Collateral Agent may itself perform, or cause
performance of, such agreement, and the expenses of the Collateral Agent
incurred in connection therewith shall be payable by each Grantor under Section
9.2 of the Financing Agreement.

SECTION 11.   MISCELLANEOUS.

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 9.1 of the Financing Agreement. No failure or delay
on the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Loan Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Loan Documents are cumulative to, and not exclusive of, any rights or
remedies otherwise available. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and Grantors and their respective
successors and assigns. No Grantor shall, without the prior written consent of
the Collateral Agent given in accordance with the Financing Agreement, assign
any right, duty or obligation hereunder. This Agreement and the other Loan
Documents embody the entire agreement and understanding between Grantors and the
Collateral Agent and supersede all prior agreements and understandings between
such parties relating to the subject matter hereof and thereof. Accordingly, the
Loan Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. Delivery of an executed counterpart of this Agreement by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart.\

Upon any express requirement hereunder that any Grantor update, amend or
supplement any schedule hereto, such Grantor may do so by delivery of a Pledge
Supplement to the Collateral Agent (which shall become effective upon such
delivery).

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAW PROVISIONS (OTHER
THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATION LAWS).

[Signature Page Follows]

 

 

 

32

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

MODEL N, INC.

 

By:

/s/Mark Tisdel

 

Name: Mark Tisdel

 

Title: Senior Vice President and Chief

 

Financial Officer

 

SAPPHIRE STRIPE HOLDINGS, INC.

 

By:

/s/Mark Tisdel

 

Name: Mark Tisdel

 

Title: President and Treasurer

 

REVITAS, INC.

 

By:

/s/Mark Tisdel

 

Name: Mark Tisdel

 

Title: President and Treasurer

 

NEXUS ACQUISITION SUB, INC.

 

By:

/s/Mark Tisdel

 

Name: Mark Tisdel

 

Title: President and Treasurer

 

TC LENDING, LLC,

as Collateral Agent

 

By:

/s/Michael Fishman

 

Name: Michael Fishman

 

Title: Co-Chief Executive Officer

 

[Signature Page to Pledge and Security Agreement]

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 4.1

TO PLEDGE AND SECURITY AGREEMENT

GENERAL INFORMATION

(A)

Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business and Organizational Identification Number
of each Grantor:

 

Legal Name

Type of

Organization

Jurisdiction of

Organization

Chief Executive Office /

Sole Place of Business

Organizational

Number

Model N, Inc.

Corporation

Delaware

California

3142130

Nexus Acquisition

Sub, Inc.

Corporation

Delaware

Delaware

6195827

Sapphire Stripe

Holdings, Inc.

Corporation

Delaware

California

4681070

Revitas, Inc.

Corporation

Delaware

California

2879601

(B)

Other Names (including any Trade-Name or Fictitious Business Name) under which
each Grantor has conducted business for the past five (5) years:

On January 5, 2012, iMANY, Inc. changed its name to Revitas, Inc.

(C)

Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business and Corporate Structure within past five (5) years:

Reference is made to Schedule 4.1(B) above.

Sapphire Stripe Holdings, Inc. changed its Chief Executive Office from
Pennsylvania to California.

Revitas, Inc. changed its Chief Executive Office from Pennsylvania to
California.

(D)

Agreements pursuant to which any Grantor is found as debtor within past five (5)
years:

None.

SCHEDULE 4.1-1

--------------------------------------------------------------------------------

 

(E)Financing Statements:

 

Name of Grantor

Filing Jurisdiction

Model N, Inc.

Delaware

Nexus Acquisition Sub, Inc.

Delaware

Sapphire Stripe Holdings, Inc.

Delaware

Revitas, Inc.

Delaware

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 4.1-2

--------------------------------------------------------------------------------

 

SCHEDULE 4.2

TO PLEDGE AND SECURITY AGREEMENT

 

Name of Grantor

Location of Equipment and Inventory

Model N, Inc.

1600 Seaport Boulevard, Suite 400

Pacific Shores Center – Building 6 South

Redwood City, CA 94063

Nexus Acquisition

Sub, Inc.

1600 Seaport Boulevard, Suite 400

Pacific Shores Center – Building 6 South

Redwood City, CA 94063

Sapphire Stripe

Holdings, Inc.

1600 Seaport Boulevard, Suite 400

Pacific Shores Center – Building 6 South

Redwood City, CA 94063

Revitas, Inc.

1600 Seaport Boulevard, Suite 400

Pacific Shores Center – Building 6 South

Redwood City, CA 94063

Mellon Bank Center

1735 Market Street, Suite 3700

Philadelphia, PA 19100

777 Central Blvd

Carlstadt, NJ 07072

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 4.2-1

--------------------------------------------------------------------------------

 

SCHEDULE 4.4

TO PLEDGE AND SECURITY AGREEMENT

INVESTMENT RELATED PROPERTY

 

(A)

Pledged Stock:

 

Grantor

Stock Issuer

Class of

Stock

Certificated

(Y/N)

Stock

Certificate

No.

Par

Value

No. of

Pledged

Stock

% of

Outstanding

Stock of the

Stock Issuer

Model N, Inc.

Model N UK LTD

Common

N

n/a

1 GBP

0.65

65%

Model N, Inc.

Model N

(Switzerland) GmbH

Common

N

n/a

100 CHF

130

65%

Model N, Inc.

Model N India

Software

Private LTD

Common

N

n/a

10 INR

650,000

65%

Model N, Inc.

Model N

Technology India Private LTD

Common

N

n/a

R 10

32,500

65%

Model N, Inc.

Nexus

Acquisition

Sub, Inc.

Common

N

n/a

$0.0001

100

100%

Model N, Inc.

Sapphire

Stripe

Holdings, Inc.

Common

Y

C-001

$0.0001

100

100%

Sapphire

Stripe

Holdings, Inc.

Revitas, Inc.

Common

Y

C-1

$0. 01

1,000

100%

Revitas, Inc.

Revitas

International

Limited

Common

N

n/a

n/a

32,760

65%

Revitas, Inc.

Tibersoft

Corporation

Common

Y

C-36

.001

21,719

< 1%

Pledged LLC Interests: None

Pledged Partnership Interests: None

Pledged Trust Interests: None

Pledged Debt: None

 

 

 

SCHEDULE 4.4-1

--------------------------------------------------------------------------------

 

Securities Account:

 

Grantor

Name of Securities

Intermediary

Account Number

Account Name

Model N, Inc.

Silicon Valley Bank

3003 Tasman Dr.

Santa Clara, CA 95054

19-SV1024

Investments

 

Commodities Accounts: None

Deposit Accounts:

 

Grantor

Name of Depositary

Bank

Account Number

Account Name

Model N, Inc.

Silicon Valley Bank

3003 Tasman Dr.

Santa Clara, CA 95054

3300659005

Checking

Model N, Inc.

Silicon Valley Bank

3003 Tasman Dr.

Santa Clara, CA 95054

3300648499

Cash Collateral Acct

Model N, Inc.

Silicon Valley Bank

3003 Tasman Dr.

Santa Clara, CA 95054

3300672663

Checking

Model N, Inc.

Silicon Valley Bank

3003 Tasman Dr.

Santa Clara, CA 95054

6600000545

Sweeping

Model N, Inc.

Silicon Valley Bank

3003 Tasman Dr.

Santa Clara, CA 95054

500080610

Multi-Currency

Account

Revitas, Inc.

Comerica Bank

333 W Santa Clara St, San Jose, CA 95113

1894279429

Checking

(B)None.

(C)None.

 

 

 

 

 

 

SCHEDULE 4.4-2

--------------------------------------------------------------------------------

 

SCHEDULE 4.5

TO PLEDGE AND SECURITY AGREEMENT

 

Grantor1

Description of Material Agreement

iMANY, Inc.

Software License and Support Agreement between iMANY, Inc. and Allergan Sales,
LLC, dated November 17, 2011, and subsequent amendments thereto.

iMANY, Inc.

Master Services Agreement iMANY, Inc. and Allergan Sales, LLC, dated November
21, 2011, and subsequent SOWs and PCRs thereto.

I-many, Inc.

CARS®/Integrated System (IS) and CARS®/Medicaid License and Maintenance
Agreement between I-many, Inc. and Allergan Sales, LLC (as successor in interest
to Allergan Sales, Inc.), dated December 31, 2001, and subsequent amendments
thereto.

Revitas, Inc. (f/k/a I-many, Inc.)

Software License and Support Agreement between Revitas, Inc. (f/k/a I-many,
Inc.) and AstraZeneca Pharmaceuticals LP, dated June 27, 2002, and subsequent
amendments thereto.

Revitas, Inc.

Master Services Agreement Revitas, Inc. and AstraZeneca Pharmaceuticals LP,
dated January 7, 2015, and subsequent SOWs and PCRs thereto.

Revitas, Inc.

Baxalta US Inc. Master Software License and Maintenance & Support Agreement
Revitas, Inc. and Baxalta US Inc., dated December 16, 2016, and all Schedules
thereto.

Revitas, Inc.

Information Technology Managed Services Agreement Revitas, Inc. and Baxalta US
Inc., dated November 3, 2015, and subsequent Ordering Documents, SOWs and PCRs
thereto.

Edge Dynamics, Inc.

Software License Agreement (related to products of Edge Dynamics, Inc.) between
Edge Dynamics, Inc. and Eli Lilly, dated December 22, 2004, and subsequent
amendments thereto.

I-many, Inc.

Software License Agreement between I-many, Inc. and Eli Lilly, dated July 29,
2003, as subsequently amended.

I-many, Inc.

Consulting and Professional Services Agreement between I- many, Inc. and Eli
Lilly, dated July 29, 2003, and subsequent Work Orders, SOWs and PCRs thereto.

iMany, Inc.

Limited Source Code License Agreement between iMANY, Inc. and Eli Lilly, dated
May 16, 2011, and subsequent amendments thereto.

 

 

 

1 iMany, Inc. is the prior name of Revitas, Inc. and Revitas, Inc. is now party
to the contracts listed on this schedule for iMany, Inc.  Edge Dynamics, Inc.
was acquired by Revitas, Inc. and is now party to the contracts listed on this
schedule for Edge Dynamics, Inc.



SCHEDULE 4.5-1

--------------------------------------------------------------------------------

 

Grantor1

Description of Material Agreement

Revitas, Inc. (f/k/a I-many, Inc.)

Master License, Maintenance and Professional Services Agreement between I-Many,
Inc. and Genentech, Inc., dated October 1, 2008, and subsequent amendments,
SOWs, and PCRs thereto.

iMANY, Inc.

Enterprise Search Improvement License Agreement between iMANY, Inc. and
Genentech, Inc., dated October 21, 2011.

Revitas, Inc.

Cloud Evaluation Agreement Revitas, Inc. and Genentech, Inc., dated November 19,
2015.

Revitas, Inc.

Custom Maintenance Agreement Revitas, Inc. and Genentech, Inc., dated December
13, 2013

Revitas, Inc. (f/k/a I-Many, Inc.)

Master License and Maintenance Agreement between Revitas, Inc. (f/k/a I-Many,
Inc.) and GlaxoSmithKline LLC (f/k/a SmithKline Beecham Corporation dba
GlaxoSmith Kline), dated June 30, 2002, and subsequent amendments thereto

I-many, Inc.

Services Agreement between I-many, Inc. and Glaxo Wellcome, Inc., dated July 26,
2000, and subsequent SOWs and PCRs thereto.

Edge Dynamics, Inc.

Software License Agreement between Edge Dynamics, Inc. and SmithKline Beecham
Corporation dba GlaxoSmithKline, dated April 29, 2003, (related to products of
Edge Dynamics, Inc.)

I-many, Inc.

Master License and Maintenance Agreement, dated as of March, 30, 2001 by and
between I-many, Inc. and Johnson & Johnson Health Care Systems, Inc.

Revitas, Inc.

Software License and Support Agreement by and among Revitas, Inc., Johnson &
Johnson Health Care Systems, Inc. and Janssen Biotech, Inc. (f/k/a Centocor
Ortho Biotech Inc.), dated January 24, 2013

I-many, Inc.

Services Agreement between I-many, Inc. and Johnson & Johnson Health Care
Systems, Inc., dated April 27, 2000, and subsequent SOWs and PCRs thereto

Revitas, Inc. (as successor in interest to

I-many, Inc.)

Software License and Support Agreement between Revitas, Inc. (as successor in
interest to I-many, Inc.) and Mylan Laboratories, Inc., dated September 28,
2007, and subsequent amendments thereto.

I-many, Inc.

Master Services Agreement between I-many, Inc. and Mylan, Inc., dated November
10, 2008, and subsequent SOWs and PCRs thereto.

Revitas, Inc. (as successor in interest to

I-many, Inc.)

Master License and Maintenance Agreement between Revitas, Inc. (as successor in
interest to I-many, Inc.) and Pfizer Inc., dated December 31, 2001, and
subsequent amendments thereto

 

SCHEDULE 4.5-2

--------------------------------------------------------------------------------

 

 

Grantor1

Description of Material Agreement

Revitas, Inc.

Master Services Agreement between Revitas, Inc. and Pfizer Inc., dated September
7, 2007, and subsequent SOWs and PCRs thereto

Revitas, Inc.

Data License Agreement between Revitas, Inc. and Pfizer, Inc., dated December 1,
2010, and subsequent amendments thereto.

Revitas, Inc. (f/k/a I-many, Inc.)

CARS®/Integrated (IS) Master License and Maintenance Agreement between Revitas,
Inc. (f/k/a I-many, Inc.) and Sanofi US Services Inc. (f/k/a sanofi-aventis U.S.
Inc. f/k/a Aventis, Inc.), dated March 28, 2002, and subsequent amendments
thereto.

Revitas, Inc. (f/k/a I-many, Inc.)

Master Professional Services Agreement between Revitas, Inc. (f/k/a I-many,
Inc.) and Sanofi U.S. Services Inc. (f/k/a sanofi- aventis U.S. Inc.), dated
March 31, 2008, and subsequent SOWs and PCRs thereto.

Revitas, Inc.

Software License and Support Agreement between Revitas, Inc. and Sanofi US
Services Inc., dated December 11, 2015.

Revitas, Inc.

Cloud Evaluation Agreement, dated as of May 21, 2015, by and between Revitas,
Inc. and sanofi-aventis U.S. LLC, as amended by subsequent amendments thereto

Revitas, Inc.

Software License and Support Agreement between Revitas, Inc. and Amneal
Pharmaceuticals LLC dated September 29, 2014.

Revitas, Inc.

Professional Services Agreement between Revitas, Inc. and Amneal Pharmaceuticals
LLC dated October 23, 2014, together with Professional Services Statement of
Work dated October 17, 2014.

Model N, Inc.

General Services Agreement between Model N, Inc. and Advanced Micro Devices,
Inc. dated May 12, 2009, as amended.

Model N, Inc.

Master Software License and Services Agreement between Model N, Inc. and Amgen
Inc. dated April 14, 2015, as amended.

Model N, Inc.

Software License, Maintenance, and Services Agreement between Model N, Inc. and
Amgen Inc. dated March 1, 2005, as amended.

Model N, Inc.

Software License, Maintenance, and Services Agreement between Model N, Inc. and
Astellas US LLC dated August 24, 2006.

Model N, Inc.

Professional Services Agreement between Model N, Inc. and Bristol-Myers Squibb
Company dated December 17, 2008, as amended.

Model N, Inc.

Software License Agreement between Model N, Inc. and Edwards Lifesciences LLC
dated March 23, 2016.

 



SCHEDULE 4.5-3

--------------------------------------------------------------------------------

 

Grantor1

Description of Material Agreement

Model N, Inc.

Software License, Maintenance, and Services Agreement between Model N, Inc. and
Fresenius Kabi USA, LLC dated December 3, 2008.

Model N, Inc.

Master Agreement between Model N, Inc. and Hospira, Inc. dated September 18,
2009.

Model N, Inc.

Software-as-a-Service Agreement between Model N, Inc. and

Integra Lifesciences Corporation dated June 16, 2016.

Model N, Inc.

Cloud Computing Services Agreement between Model N, Inc. and Intel Corporation
and its Affiliates dated September 30,

2014.

Model N, Inc.

Subscription Service Agreement between Model N, Inc. and

Ipsen Biopharmaceuticals, Inc. dated December 17, 2015.

Model N, Inc.

Master Services Agreement between Model N, Inc. and Johnson

& Johnson Services, Inc. dated June 27, 2011, as amended.

Model N, Inc.

Subscription Service Terms and Conditions between Model N, Inc. and Lupin
Pharmaceuticals, Inc. dated September 30, 2011.

Model N, Inc.

Master Agreement between Model N, Inc. and Merck & Co., Inc. dated February 24,
2010, as amended.

Model N, Inc.

Master Service Agreement between Model N, Inc. and Novo

Nordisk Inc. dated December 27, 2011.

Model N, Inc.

Software License, Maintenance, and Services Agreement between Model N, Inc. and
NXP Semiconductors Netherlands B.V. dated September 7, 2010.

Model N, Inc.

Subscription Service Agreement between Model N, Inc. and

Ortho-Clinical Diagnostics, Inc. dated May 26, 2015.

Model N, Inc.

Software as a Service Agreement between Model N, Inc. and Philips Electronics
Nederland B.V. dated December 18, 2015, as amended.

Model N, Inc.

Subscription Service Agreement between Model N, Inc. and Glenmark
Pharmaceuticals Inc., USA dated June 29, 2015, as amended.

Model N, Inc.

Master Services Agreement between Model N, Inc. (as successor in interest to
InfoNow Corporation) and Tyco Electronics Corporation dated September 29, 2010.

Revitas, Inc.

Cigna HealthCare Financial Proposal for Revitas, Inc. dated

January 1, 2015.

Revitas, Inc.

Cigna Dental Plan for Revitas, Inc.

Revitas, Inc.

Master Software Development Agreement between Revitas, Inc. and EPAM Systems,
Inc. dated September 28, 2004.

 



SCHEDULE 4.5-4

--------------------------------------------------------------------------------

 

Grantor1

Description of Material Agreement

Model N, Inc.

Subcontractor Services Agreement between Model N, Inc. and Cognizant Technology
Solutions U.S. Corporation dated November 29, 2012, as amended.

Model N, Inc.

Software OEM Agreement between Model N, Inc. and Configit A/S dated May 8, 2015.

Model N, Inc.

Internet Services and Co-Location Agreement between Model N, Inc. and DataPipe,
Inc. (as assigned by AboveNet Communications, Inc.) dated January 25, 2000, as
amended.

Model N, Inc.

Software OEM Agreement between Model N, Inc. and Documill OY dated June 9, 2015,
as amended.

Model N, Inc.

Master Services Agreement between Model N, Inc. and HCL America, Inc. dated
April 23, 2006, as amended.

Model N, Inc.

Subcontractor Services Agreement between Model N, Inc. and Highpoint Solutions,
LLC dated April 2, 2010, as amended.

Model N, Inc.

Technology Services Partner Agreement between Model N, Inc. and Highpoint
Solutions, LLC dated December 18, 2012.

Model N, Inc.

Independent Contractor Agreement between Model N, Inc. and Highpoint Solutions,
LLC dated May 20, 2010.

Model N, Inc.

General Terms between Model N, Inc. and Oracle America, Inc. dated May 30, 2014,
as amended, and related Ordering Document dated May 31, 2015, as amended.

Model N, Inc.

Consulting Services Agreement between Model N, Inc. and Provectus IT Inc. dated
December 2, 2015, as amended.

Model N, Inc.

OEM Agreement between Model N, Inc. and QlikTech Inc. dated December 31, 2011,
as amended.

Model N, Inc.

Sublease Agreement between Model N, Inc. and Openwave Mobility, Inc. dated May
12, 2014.

Model N, Inc.

Platform Solution Reseller Agreement between Model N, Inc. and Salesforce.com,
inc. dated February 28, 2014, as amended.

Model N, Inc.

Lease between Model N, Inc. (as successor in interest to LeapFrogRx, Inc.) and
Main Street SPE LLC, dated August 7, 2009.

Model N, Inc.

Sublease between Model N, Inc. and Highland Group, Inc. dated April 30, 2015.

Model N, Inc.

Office Lease between Model N, Inc. and Sri Ten DDC LLC, dated May 26, 2016.

Model N, Inc.

Short Form Lease between Model N, Inc. and College Road Realty L.L.C., dated
March 30, 2012, as amended

 



SCHEDULE 4.5-5

--------------------------------------------------------------------------------

 

Grantor1

Description of Material Agreement

Model N, Inc.

Office Lease, between Model N, Inc. and Atrium Irvine. LLC, dated September 15,
2010, as amended on August 31, 2011, September 29, 2012, April 1, 2013, November
1, 2014 and November 6, 2015.

I-many, Inc.

Office Lease between I-many, Inc. and Nine Penn Center Associates, L.P. dated
October 8, 2009.

Revitas, Inc.

Office Lease Agreement between Revitas, Inc., Jarvis Equities LLC and Dewit
Jarvis LLC dated September 22, 2015, as amended.

Revitas, Inc.

Ocean Gate Plaza Leasing Agreement between Revitas, Inc. and Ocean Gate, LLC
dated October 23, 2014.

I-Many, Inc.

IBM Application Specific License Agreement (ASL) (Base Agreement), dated June 5,
2010, by and between I-Many, Inc. and International Business Machines Corp.
(IBM), together with all ASL Purchase Commitment Transaction Documents and
amendments thereto.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 4.5-6

--------------------------------------------------------------------------------

 

SCHEDULE 4.6

TO PLEDGE AND SECURITY AGREEMENT

DESCRIPTION  OF LETTERS OF CREDIT

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 4.6-1

--------------------------------------------------------------------------------

 

SCHEDULE 4.7

TO PLEDGE AND SECURITY AGREEMENT

INTELLECTUAL PROPERTY

 

(A)

Copyrights

 

Copyright

Owner

Application No.

Application

Date

Vintage Software business plan

Revitas, Inc.

TXu000793449

03/03/1997

 

(B)

Patents

UNITED STATES PATENTS

 

Patent

Owner

Application No.

Application Date

Patent No.

Issue Date

System and method for improving

resolution of channel data

Model N, Inc.

10/670,545

9/24/2003

7,324,987

1/29/2008

System and method for improving

resolution of channel data

Model N, Inc.

11/948,743

11/30/2007

7,644,070

1/5/2010

Automated channel market data

extraction, validation and transformation

Model N, Inc.

12/130,582

5/30/2008

8,296,258

10/23/2012

System and method for improving

resolution of channel data

Model N, Inc.

12/623,186

11/20/2009

7,921,115

4/5/2011

Systems and Methods to Formulate

Business Strategies and Project and Implement Real-Time Business Operations

Model N, Inc.

13/621,368

17-Sep-2012

 

Simplified Product Configuration Using

Table-Based Rules, Rule Conflict Resolution Through Voting, and Efficient Model
Compilation

Model N, Inc.

14/069,362

10/31/2013

(20140180969)

Rule assignments and templating

Model N, Inc.

14/106,709

12/13/2013

9,466,026

10/11/2016

Efficient Product Navigation, Simplified

Price Adjustment, and Product

Configuration Auto-Save

Model N, Inc.

14/137,514

20-Dec-2013

 

Rule Assignments and Templating

Model N, Inc.

14/197,988

15-Dec-2014

 

Flexible Mechanism for Dynamically

Including Objects in Configuration

Model N, Inc.

62/371,687

5-Aug-2016

 

Rule Assignments and Templating

Model N, Inc.

15/255,143

2-Sep-2016

 

SCHEDULE 4.7-1

--------------------------------------------------------------------------------

 

 

OTHER PATENTS

 

Patent

Owner

Application

No.

Application

Date

Patent No. Issue Date

Country

Rule Assignments and

Templating

Model N, Inc.

EP20141979

88A

12/15/2014

EP2884433A

1

6/17/2015

Europe

 

(C)

Trademarks

UNITED STATES TRADEMARKS

 

Trademark

Owner

Application No.

Filing Date

Registration No.

Registration

Date

 

AZERITY

Model N, Inc.

 

78081971

30-AUG-2001

 

2571672

21-MAY-2002

 

MODEL N

Model N, Inc.

 

85744557

03-OCT-2012

 

4408468

24-SEP-2013

 

CHANNELWIZE

 

Revitas, Inc.

 

86949768

23-MAR-2016

 

Pending, Intent to

Use

 

CONTRACTWIZE

 

Revitas, Inc.

 

86950287

23-MAR-2016

 

Pending, Intent to

Use

 

FLEX

 

Revitas, Inc.

 

85502353

22-DEC-2011

 

4306386

19-MAR-2013

 

IMANY

 

Revitas, Inc.

 

75862465

02-DEC-1999

 

2459331

12-JUN-2001

 

[g201702081733368095704.jpg]

 

 

Revitas, Inc.

 

75915749

10-FEB-2000

 

2535589

05-FEB-2002

 

REVITAS

 

Revitas, Inc.

 

85502342

22-DEC-2011

 

4306385

19-MAR-2013

 

REVITAS CHANNELWIZE

 

Revitas, Inc.

 

86950217

23-MAR-2016

 

Pending, Intent to

Use

 



SCHEDULE 4.7-2

--------------------------------------------------------------------------------

 

Trademark

Owner

Application No.

Filing Date

Registration No. Registration

Date

 

[g201702081733368235705.jpg]

 

Revitas, Inc.

 

86950255

23-MAR-2016

 

Pending, Intent to

Use

 

REVITAS CONTRACTWIZE

 

Revitas, Inc.

 

86950339

23-MAR-2016

 

Pending, Intent to

Use

 

[g201702081733368285706.jpg]

 

Revitas, Inc.

 

86950377

23-MAR-2016

 

Pending, Intent to

Use

 

REVITAS DOCXPERT

 

Revitas, Inc.

 

86927854

03-MAR-2016

 

Pending, Intent to

Use

 

[g201702081733368345707.jpg]

 

 

 

Revitas, Inc.

 

86927874

03-MAR-2016

 

Pending, Intent to

Use

 

REVITASNOW

 

Revitas, Inc.

 

86036853

13-AUG-2013

 

4520893

29-APR-2014

OTHER TRADEMARKS

 

Trademark

Owner

Application No.

Filing Date

Registration No.

Registration Date

Country

 

IMANY

I-Many, Inc.

 

1136079

3-APR-2002

 

TMA637730

19-APR-

2005

 

Canada

[g201702081733368475708.jpg]

I-Many, Inc.

 

1136080

3-APR-2002

 

TMA637706

19-APR-

2005

 

Canada

 

IMANY VALIDATA

I-Many, Inc.

 

1350817

8-JUN-2007

 

TMA799969

14-JUN-2011

 

Canada

 

REVITAS

Revitas, Inc.

 

1583374

22-JUN-2012

 

TMA888640

23-OCT-

2014

 

Canada

 

FLEX

Revitas, Inc.

 

10984391

21-JUN-2012

 

10984391

15-NOV-

2012

 

European Union

 

I-MANY

Revitas, Inc.

 

2614568

12-MAR-

 

2614568

28-AUG-

 

European Union

SCHEDULE 4.7-3

--------------------------------------------------------------------------------

 

 

Trademark

Owner

Application

No. Filing Date

Registration No.

Registration Date

Country

 

 

2002

2003

 

 

[g201702081733368955709.jpg]

 

 

Revitas, Inc.

 

2400109

28-SEP-2001

 

2400109

17-DEC-

2003

 

European Union

 

REVITAS

Revitas, Inc.

 

10984276

21-JUN-2012

 

10984276

16-NOV-

2012

 

European Union

 

IMANY VALIDATA

I-Many, Inc.

 

2458305

13-JUN-2007

 

2458305

04/04/2008

 

United Kingdom

 

MODEL N

Model N, Inc.

 

859830

07-DEC-

2000

 

859830

07-DEC-

2000

 

Australia

 

MODEL N

Model N, Inc.

 

859829

07-DEC-

2000

 

859829

07-DEC-

2000

 

Australia

 

MODEL N

Model N, Inc.

 

823462714

07-DEC-

2000

 

823462714

05-JUN-2007

 

Brazil

 

MODEL N

Model N, Inc.

 

823462676

07-DEC-

2000

 

823462676

31-JUL-2007

 

Brazil

 

MODEL N

Model N, Inc.

 

1085124

4-DEC-2000

 

TMA636641

1-APR-2005

 

Canada

 

MODEL N

Model N, Inc.

 

1730270

07-DEC-

2000

 

1730270

14-MAR-

2002

 

China

 

MODEL N

Model N, Inc.

 

1987015

06-DEC-

2000

 

1987015

07-JUN-2002

 

European Union

 

MODEL N

Model N, Inc.

 

2000-131251

06-DEC-

2000

 

4630730

20-DEC-

2002

 

Japan

 

MODEL N

Model N, Inc.

 

089076026

28-DEC-

 

00980865

16-JAN-2002

 

Taiwan

SCHEDULE 4.7-4

--------------------------------------------------------------------------------

 

 

Trademark

Owner

 

Application

No. Filing Date

 

Registration No.

Registration Date

Country

 

 

2000

 

 

 

MODEL N

Model N, Inc.

 

089076027

28-DEC-

2000

 

00157329

16-JAN-2002

 

Taiwan

 

(D)

Licenses

 

Grantor2

Description of License

iMANY, Inc.

Software License and Support Agreement between iMANY, Inc. and Allergan Sales,
LLC, dated November 17, 2011, and subsequent amendments thereto.

iMANY, Inc.

Master Services Agreement iMANY, Inc. and Allergan Sales, LLC, dated November
21, 2011, and subsequent SOWs and PCRs thereto.

I-many, Inc.

CARS®/Integrated System (IS) and CARS®/Medicaid License and Maintenance
Agreement between I-many, Inc. and Allergan Sales, LLC (as successor in interest
to Allergan Sales, Inc.), dated December 31, 2001, and subsequent amendments
thereto.

Revitas, Inc. (f/k/a I-many, Inc.)

Software License and Support Agreement between Revitas, Inc. (f/k/a I-many,
Inc.) and AstraZeneca Pharmaceuticals LP, dated June 27, 2002, and subsequent
amendments thereto.

Revitas, Inc.

Master Services Agreement Revitas, Inc. and AstraZeneca Pharmaceuticals LP,
dated January 7, 2015, and subsequent SOWs and PCRs thereto.

Revitas, Inc.

Baxalta US Inc. Master Software License and Maintenance & Support Agreement
Revitas, Inc. and Baxalta US Inc., dated December 16, 2016, and all Schedules
thereto.

Revitas, Inc.

Information Technology Managed Services Agreement Revitas, Inc. and Baxalta US
Inc., dated November 3, 2015, and subsequent Ordering Documents, SOWs and PCRs
thereto.

 

 

 

 

 

 

 

 

2 iMany, Inc. is the prior name of Revitas, Inc. and Revitas, Inc. is now party
to the contracts listed on this schedule for iMany, Inc.  Edge Dynamics, Inc.
was acquired by Revitas, Inc. and is now party to the contracts listed on this
schedule for Edge Dynamics, Inc.

 



SCHEDULE 4.7-5

--------------------------------------------------------------------------------

 

Grantor2

Description of License

Edge Dynamics, Inc.

Software License Agreement (related to products of Edge Dynamics, Inc.) between
Edge Dynamics, Inc. and Eli Lilly, dated December 22, 2004, and subsequent
amendments thereto.

I-many, Inc.

Software License Agreement between I-many, Inc. and Eli

Lilly, dated July 29, 2003, as subsequently amended.

I-many, Inc.

Consulting and Professional Services Agreement between I- many, Inc. and Eli
Lilly, dated July 29, 2003, and subsequent Work Orders, SOWs and PCRs thereto.

iMany, Inc.

Limited Source Code License Agreement between iMANY, Inc. and Eli Lilly, dated
May 16, 2011, and subsequent amendments thereto.

Revitas, Inc. (f/k/a I-many, Inc.)

Master License, Maintenance and Professional Services Agreement between I-Many,
Inc. and Genentech, Inc., dated October 1, 2008, and subsequent amendments,
SOWs, and PCRs thereto.

iMANY, Inc.

Enterprise Search Improvement License Agreement between iMANY, Inc. and
Genentech, Inc., dated October 21, 2011.

Revitas, Inc.

Cloud Evaluation Agreement Revitas, Inc. and Genentech, Inc., dated November 19,
2015.

Revitas, Inc.

Custom Maintenance Agreement Revitas, Inc. and Genentech, Inc., dated December
13, 2013

Revitas, Inc. (f/k/a I-Many, Inc.)

Master License and Maintenance Agreement between Revitas, Inc. (f/k/a I-Many,
Inc.) and GlaxoSmithKline LLC (f/k/a SmithKline Beecham Corporation dba
GlaxoSmith Kline), dated June 30, 2002, and subsequent amendments thereto

I-many, Inc.

Services Agreement between I-many, Inc. and Glaxo Wellcome, Inc., dated July 26,
2000, and subsequent SOWs and PCRs thereto.

Edge Dynamics, Inc.

Software License Agreement between Edge Dynamics, Inc. and SmithKline Beecham
Corporation dba GlaxoSmithKline, dated April 29, 2003, (related to products of
Edge Dynamics, Inc.)

I-many, Inc.

Master License and Maintenance Agreement, dated as of March, 30, 2001 by and
between I-many, Inc. and Johnson & Johnson Health Care Systems, Inc.

Revitas, Inc.

Software License and Support Agreement by and among Revitas, Inc., Johnson &
Johnson Health Care Systems, Inc. and Janssen Biotech, Inc. (f/k/a Centocor
Ortho Biotech Inc.), dated January 24, 2013

 



SCHEDULE 4.7-6

--------------------------------------------------------------------------------

 

Grantor2

Description of License

I-many, Inc.

Services Agreement between I-many, Inc. and Johnson & Johnson Health Care
Systems, Inc., dated April 27, 2000, and subsequent SOWs and PCRs thereto

Revitas, Inc. (as successor in interest to

I-many, Inc.)

Software License and Support Agreement between Revitas, Inc. (as successor in
interest to I-many, Inc.) and Mylan Laboratories, Inc., dated September 28,
2007, and subsequent amendments thereto.

I-many, Inc.

Master Services Agreement between I-many, Inc. and Mylan, Inc., dated November
10, 2008, and subsequent SOWs and PCRs thereto.

Revitas, Inc. (as successor in interest to

I-many, Inc.)

Master License and Maintenance Agreement between Revitas, Inc. (as successor in
interest to I-many, Inc.) and Pfizer Inc., dated December 31, 2001, and
subsequent amendments thereto

Revitas, Inc.

Master Services Agreement between Revitas, Inc. and Pfizer Inc., dated September
7, 2007, and subsequent SOWs and PCRs thereto

Revitas, Inc.

Data License Agreement between Revitas, Inc. and Pfizer, Inc., dated December 1,
2010, and subsequent amendments thereto.

Revitas, Inc. (f/k/a I-many, Inc.)

CARS®/Integrated (IS) Master License and Maintenance Agreement between Revitas,
Inc. (f/k/a I-many, Inc.) and Sanofi US Services Inc. (f/k/a sanofi-aventis U.S.
Inc. f/k/a Aventis, Inc.), dated March 28, 2002, and subsequent amendments
thereto.

Revitas, Inc. (f/k/a I-many, Inc.)

Master Professional Services Agreement between Revitas, Inc. (f/k/a I-many,
Inc.) and Sanofi U.S. Services Inc. (f/k/a sanofi- aventis U.S. Inc.), dated
March 31, 2008, and subsequent SOWs and PCRs thereto.

Revitas, Inc.

Software License and Support Agreement between Revitas, Inc. and Sanofi US
Services Inc., dated December 11, 2015.

Revitas, Inc.

Cloud Evaluation Agreement, dated as of May 21, 2015, by and between Revitas,
Inc. and sanofi-aventis U.S. LLC, as amended by subsequent amendments thereto

Revitas, Inc.

Software License and Support Agreement between Revitas, Inc. and Amneal
Pharmaceuticals LLC dated September 29,

2014.

Revitas, Inc.

Professional Services Agreement between Revitas, Inc. and Amneal Pharmaceuticals
LLC dated October 23, 2014, together with Professional Services Statement of
Work dated October 17, 2014.

SCHEDULE 4.7-7

--------------------------------------------------------------------------------

 

 

Grantor2

Description of License

Model N, Inc.

General Services Agreement between Model N, Inc. and Advanced Micro Devices,
Inc. dated May 12, 2009, as amended.

Model N, Inc.

Master Software License and Services Agreement between Model N, Inc. and Amgen
Inc. dated April 14, 2015, as amended.

Model N, Inc.

Software License, Maintenance, and Services Agreement between Model N, Inc. and
Amgen Inc. dated March 1, 2005, as amended.

Model N, Inc.

Software License, Maintenance, and Services Agreement between Model N, Inc. and
Astellas US LLC dated August 24,

2006.

Model N, Inc.

Professional Services Agreement between Model N, Inc. and Bristol-Myers Squibb
Company dated December 17, 2008, as amended.

Model N, Inc.

Software License Agreement between Model N, Inc. and

Edwards Lifesciences LLC dated March 23, 2016.

Model N, Inc.

Software License, Maintenance, and Services Agreement between Model N, Inc. and
Fresenius Kabi USA, LLC dated December 3, 2008.

Model N, Inc.

Master Agreement between Model N, Inc. and Hospira, Inc. dated September 18,
2009.

Model N, Inc.

Software-as-a-Service Agreement between Model N, Inc. and

Integra Lifesciences Corporation dated June 16, 2016.

Model N, Inc.

Cloud Computing Services Agreement between Model N, Inc. and Intel Corporation
and its Affiliates dated September 30,

2014.

Model N, Inc.

Subscription Service Agreement between Model N, Inc. and

Ipsen Biopharmaceuticals, Inc. dated December 17, 2015.

Model N, Inc.

Master Services Agreement between Model N, Inc. and Johnson & Johnson Services,
Inc. dated June 27, 2011, as amended.

Model N, Inc.

Subscription Service Terms and Conditions between Model N, Inc. and Lupin
Pharmaceuticals, Inc. dated September 30,

2011.

Model N, Inc.

Master Agreement between Model N, Inc. and Merck & Co., Inc. dated February 24,
2010, as amended.

Model N, Inc.

Master Service Agreement between Model N, Inc. and Novo

Nordisk Inc. dated December 27, 2011.

 



SCHEDULE 4.7-8

--------------------------------------------------------------------------------

 

Grantor2

Description of License

Model N, Inc.

Software License, Maintenance, and Services Agreement between Model N, Inc. and
NXP Semiconductors Netherlands B.V. dated September 7, 2010.

Model N, Inc.

Subscription Service Agreement between Model N, Inc. and

Ortho-Clinical Diagnostics, Inc. dated May 26, 2015.

Model N, Inc.

Software as a Service Agreement between Model N, Inc. and Philips Electronics
Nederland B.V. dated December 18, 2015, as amended.

Model N, Inc.

Subscription Service Agreement between Model N, Inc. and Glenmark
Pharmaceuticals Inc., USA dated June 29, 2015, as amended.

Model N, Inc.

Master Services Agreement between Model N, Inc. (as successor in interest to
InfoNow Corporation) and Tyco Electronics Corporation dated September 29, 2010.

Revitas, Inc.

Master Software Development Agreement between Revitas, Inc. and EPAM Systems,
Inc. dated September 28, 2004.

Model N, Inc.

Subcontractor Services Agreement between Model N, Inc. and Cognizant Technology
Solutions U.S. Corporation dated November 29, 2012, as amended.

Model N, Inc.

Software OEM Agreement between Model N, Inc. and

Configit A/S dated May 8, 2015.

Model N, Inc.

Software OEM Agreement between Model N, Inc. and

Documill OY dated June 9, 2015, as amended.

Model N, Inc.

Master Services Agreement between Model N, Inc. and HCL America, Inc. dated
April 23, 2006, as amended.

Model N, Inc.

Subcontractor Services Agreement between Model N, Inc. and

Highpoint Solutions, LLC dated April 2, 2010, as amended.

Model N, Inc.

Technology Services Partner Agreement between Model N, Inc. and Highpoint
Solutions, LLC dated December 18, 2012.

Model N, Inc.

Independent Contractor Agreement between Model N, Inc. and Highpoint Solutions,
LLC dated May 20, 2010.

Model N, Inc.

General Terms between Model N, Inc. and Oracle America, Inc. dated May 30, 2014,
as amended, and related Ordering Document dated May 31, 2015, as amended..

Model N, Inc.

Consulting Services Agreement between Model N, Inc. and

Provectus IT Inc. dated December 2, 2015, as amended.

Model N, Inc.

OEM Agreement between Model N, Inc. and QlikTech Inc. dated December 31, 2011,
as amended.

 



SCHEDULE 4.7-9

--------------------------------------------------------------------------------

 

Grantor2

Description of License

Model N, Inc.

Platform Solution Reseller Agreement between Model N, Inc. and Salesforce.com,
inc. dated February 28, 2014, as amended.

I-Many, Inc.

IBM Application Specific License Agreement (ASL) (Base Agreement), dated June 5,
2010, by and between I-Many, Inc. and International Business Machines Corp.
(IBM), together with all ASL Purchase Commitment Transaction Documents and
amendments thereto.

Revitas, Inc.

Partner Network Agreement, dated July 17, 2009, by and between Oracle and
Revitas, Inc., together with all partner network policies/general terms and
ordering documents.

Revitas, Inc.

Order Form dated April 8, 2014, between Revitas Inc. and Red Hat Inc., and
related License Agreement available at: www.redhat.com/licenses/us.html.

 

(E)

Intellectual Property Exceptions

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 4.7-10

--------------------------------------------------------------------------------

 

SCHEDULE 4.8

TO PLEDGE AND SECURITY AGREEMENT

COMMERCIAL  TORT CLAIMS

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 4.8-1

--------------------------------------------------------------------------------

 

EXHIBIT A TO PLEDGE AND SECURITY AGREEMENT

PLEDGE SUPPLEMENT

This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR] a
[NAME OF STATE OF INCORPORATION] [Corporation] (the “Grantor”) pursuant to the
Pledge and Security Agreement, dated as of January 5, 2017 (as it may be from
time to time amended, restated, modified or supplemented, the “Security
Agreement”), among the Grantors named therein, and TC LENDING, LLC, as the
Collateral Agent. Capitalized terms used herein not otherwise defined herein
shall have the meanings ascribed thereto in the Security Agreement.

Grantor hereby agrees that by execution of this Pledge Supplement, such Grantor
is a party to the Security Agreement as a Grantor. Grantor hereby further agrees
that it (a) shall comply with, and be subject to, and have the benefit of, all
of the terms, covenants, conditions, agreements and obligations set forth in the
Security Agreement and (b) hereby makes each representation and warranty set
forth in the Security Agreement (subject to the information set forth on the
Supplement to Schedules attached hereto).

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor's right, title and interest in and to all Collateral
to secure the Secured Obligations, in each case whether now or hereafter
existing or in which Grantor now has or hereafter acquires an interest and
wherever the same may be located (the “New Collateral”). Grantor represents and
warrants that the attached Supplements to Schedules accurately and completely
set forth all additional information required pursuant to the Security Agreement
and hereby agrees that such Supplements to Schedules shall constitute part of
the Schedules to the Security Agreement.

Grantor hereby agrees that each reference to a “Grantor” or the “Grantors” in
the Security Agreement and the other Loan Documents shall include such Grantor
and that each reference to “Collateral” as used in the Loan Documents shall
include all New Collateral and “Security Agreement” or “Agreement” as used
therein (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) and any reference to the Security Agreement in any other Loan Document
shall mean the Security Agreement as supplemented hereby.

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

[NAME OF GRANTOR]

 

By:

 

 

Name:

 

Title:

 

EXHIBIT A-1

--------------------------------------------------------------------------------

 

SUPPLEMENT TO SCHEDULE 4.1

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

(A)

Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive

Office/Sole Place of Business and Organizational Identification Number of each
Grantor:

 

Full Legal Name

Type of

Organization

Jurisdiction of

Organization

Chief Executive

Office/Sole Place

of Business

Organization I.D.#

 

(B)Other Names (including any Trade-Name or Fictitious Business Name) under
which each

Grantor has conducted business for the past five (5) years:

 

Full Legal Name

Trade Name or Fictitious Business Name

(C)

Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business and Corporate Structure within past five (5) years:

 

Name of Grantor

Date of Change Description of Change

(D)

Agreements pursuant to which any Grantor is found as debtor within past five (5)
years:

 

Name of Grantor

Description of Agreement

(E)

Financing Statements:

 

Name of Grantor

Filing Jurisdiction(s)

 

EXHIBIT A-2

--------------------------------------------------------------------------------

 

SUPPLEMENT TO SCHEDULE 4.2

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

 

Name of Grantor

Location of Equipment and Inventory

 

EXHIBIT A-3

--------------------------------------------------------------------------------

 

SUPPLEMENT TO SCHEDULE 4.4

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

(A)

Pledged Stock:

Pledged Partnership Interests:

Pledged LLC Interests:

Pledged Trust Interests:

Pledged Debt:

Securities Account:

Commodities Accounts:

Deposit Accounts:

(B)

 

Name of Grantor

Date of Acquisition

Description of Acquisition

(C)

 

Name of Grantor

Name of Issuer of Pledged LLC Interest/Pledged

Partnership Interest

 

 

 

EXHIBIT A-4

--------------------------------------------------------------------------------

 

SUPPLEMENT TO SCHEDULE 4.5

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

 

Name of Grantor

Description of Material Contract

 

EXHIBIT A-5

--------------------------------------------------------------------------------

 

SUPPLEMENT TO SCHEDULE 4.7

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

 

Name of Grantor

Description of Letters of Credit

 

EXHIBIT A-6

--------------------------------------------------------------------------------

 

SUPPLEMENT TO SCHEDULE 4.7

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

(A)

Copyrights

(B)

Patents

(C)

Trademarks

(D)

Licenses

(E)

Intellectual Property Exceptions

EXHIBIT A-7

--------------------------------------------------------------------------------

 

SUPPLEMENT TO SCHEDULE 4.8

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

 

Name of Grantor

Commercial Tort Claims

 

 

EXHIBIT A-8

--------------------------------------------------------------------------------

 

EXHIBIT B TO PLEDGE AND SECURITY AGREEMENT

FORM OF GRANT OF A SECURITY INTEREST --TRADEMARKS

[ ˜ ], 20[   ]

WHEREAS, [ ˜ ], a [ ˜ ] (the “Grantor”), has adopted, used and is using, and
holds all right, title and interest in and to, the trademarks and service marks
listed on the attached Schedule A, which trademarks and service marks are
registered or applied for in the United States Patent and Trademark Office (the
“Trademarks”);

WHEREAS, the Grantor [and [ ˜ ]] has entered into a Pledge and Security
Agreement, dated as of January 5, 2017 (as amended, restated, supplemented,
modified or otherwise changed from time to time, the “Security Agreement”), in
favor of TC LENDING, LLC, as the Collateral Agent for
itself  and  certain  lenders  (in  such  capacity,  together  with  its  successors  and  assigns,  if  any,  the
“Grantee”); and

WHEREAS, pursuant to the Security Agreement, the Grantor has granted to the
Grantee, and granted to the Grantee for the benefit of the Secured Parties (as
such term is defined in the Security Agreement), a continuing security interest
in all right, title and interest of the Grantor in, to and under the Trademarks,
together with, among other things, the goodwill of the business symbolized by
the Trademarks and the applications and registrations thereof, and all proceeds
thereof, including, without limitation, any and all causes of action which may
exist by reason of infringement thereof and any and all damages arising from
past, present and future violations thereof (the “Collateral”), to secure the
payment, performance and observance of the Secured Obligations (as defined in
the Security Agreement).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor does hereby grant to the Grantee
and grant to the Grantee for the benefit of the Secured Parties, a continuing
security interest in the Collateral to secure the prompt payment, performance
and observance of the Secured Obligations.

The Grantor does hereby further acknowledge and affirm that the rights and
remedies of the Grantee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.

IN WITNESS WHEREOF, the Grantor has caused this Assignment to be duly executed
by its officer thereunto duly authorized as of the date first written above.

 

[GRANTOR]

 

By:

 

 

Name:

 

Title:

 

 

EXHIBIT B

--------------------------------------------------------------------------------

 

SCHEDULE A TO GRANT OF A SECURITY INTEREST

[Trademark Registrations and Applications]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B-A-1

--------------------------------------------------------------------------------

 

EXHIBIT C TO PLEDGE AND SECURITY AGREEMENT

FORM OF GRANT OF A SECURITY INTEREST -- COPYRIGHTS

[ ˜ ], 20[   ]

WHEREAS, [ ˜ ],  a  [ ˜ ]  (the  “Grantor”), holds all  right,
title  and  interest in  the copyrights listed on the attached Schedule A, which
copyrights are registered in the United States Copyright Office (the
“Copyrights”);

WHEREAS, the Grantor [and[ ˜ ]] has entered into a Pledge and Security
Agreement, dated as of January 5, 2017 (as amended, restated, supplemented,
modified or otherwise changed from time to time, the “Security Agreement”), in
favor of TC LENDING, LLC, as the Collateral Agent for
itself  and  certain  lenders  (in  such  capacity,  together  with  its  successors  and  assigns,  if  any,  the
“Grantee”); and

WHEREAS, pursuant to the Security Agreement, the Grantor has granted to the
Grantee, and granted to the Grantee for the benefit of the Secured Parties (as
such term is defined in the Security Agreement), a continuing security interest
in all right, title and interest of the Grantor in, to and under the Copyrights
and the applications and registrations thereof, and all proceeds thereof,
including, without limitation, any and all causes of action which may exist by
reason of infringement thereof and any and all damages arising from past,
present and future violations thereof (the “Collateral”), to secure the payment,
performance and observance of the Secured Obligations (as defined in the
Security Agreement).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor does hereby grant to the Grantee
and grant to the Grantee for the benefit of the Secured Parties, a continuing
security interest in the Collateral to secure the prompt payment, performance
and observance of the Secured Obligations.

The Grantor does hereby further acknowledge and affirm that the rights and
remedies of the Grantee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.

IN WITNESS WHEREOF, the Grantor has caused this Assignment to be duly executed
by its officer thereunto duly authorized as of the date first written above.

 

[GRANTOR]

 

By:

 

 

Name:

 

Title:

 

 

EXHIBIT C

--------------------------------------------------------------------------------

 

SCHEDULE A TO GRANT OF A SECURITY INTEREST

[Copyright Registrations and Applications]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C-A-1

--------------------------------------------------------------------------------

 

EXHIBIT D TO PLEDGE AND SECURITY AGREEMENT

FORM OF GRANT OF A SECURITY INTEREST -- PATENTS

[ ˜ ], 20[   ]

WHEREAS, [ ˜ ], a [ ˜ ] (the “Grantor”), holds all right, title and interest in
the letter patents, design patents and utility patents listed on the attached
Schedule A, which patents are issued or applied for in the United States Patent
and Trademark Office (the “Patents”);

WHEREAS, the Grantor [and [ ˜ ]] has entered into a Pledge and Security
Agreement, dated as of January 5, 2017 (as amended, restated, supplemented,
modified or otherwise changed from time to time, the “Security Agreement”), in
favor of TC LENDING, LLC, as the Collateral Agent for
itself  and  certain  lenders  (in  such  capacity,  together  with  its  successors  and  assigns,  if  any,  the
“Grantee”); and

WHEREAS, pursuant to the Security Agreement, the Grantor has granted to the
Grantee, and granted to the Grantee for the benefit of the Secured Parties (as
such term is defined in the Security Agreement), a continuing security interest
in all right, title and interest of the Grantor in, to and under the Patents and
the applications and registrations thereof, and all proceeds thereof, including,
without limitation, any and all causes of action which may exist by reason of
infringement thereof and any and all damages arising from past, present and
future violations thereof (the “Collateral”), to secure the payment, performance
and observance of the Secured Obligations (as defined in the Security
Agreement).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor does hereby grant to the Grantee
and grant to the Grantee for the benefit of the Secured Parties, a continuing
security interest in the Collateral to secure the prompt payment, performance
and observance of the Secured Obligations.

The Grantor does hereby further acknowledge and affirm that the rights and
remedies of the Grantee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.

IN WITNESS WHEREOF, the Grantor has caused this Assignment to be duly executed
by its officer thereunto duly authorized as of the date first written above.

 

[GRANTOR]

 

By:

 

 

Name:

 

Title:

 

 

EXHIBIT D

--------------------------------------------------------------------------------

 

SCHEDULE A TO GRANT OF A SECURITY INTEREST

[Patents and Patent Applications]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit D-A-1